

*** INDICATES CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT THAT HAVE BEEN
OMITTED PURSUANT TO ITEM 601(B) OF REGULATION S-K BECAUSE THE IDENTIFIED
CONFIDENTIAL PORTIONS (I) ARE NOT MATERIAL AND (II) WOULD BE COMPETITIVELY
HARMFUL IF PUBLICLY DISCLOSED.


SENIOR SECURED TERM LOAN
CREDIT AGREEMENT
Dated as of September 30, 2020
Among
KOSMOS ENERGY LTD.
as Parent Guarantor
KOSMOS ENERGY GOM HOLDINGS, LLC,
and
KOSMOS ENERGY GULF OF MEXICO OPERATIONS, LLC
as Borrowers
and
THE OTHER GUARANTORS NAMED HEREIN
as Guarantors
and
THE INITIAL LENDERS NAMED HEREIN
as Initial Lenders
and
CLMG CORP.
as Term Loan Collateral Agent
and
CLMG CORP.
as Administrative Agent






US 7362483v.35


--------------------------------------------------------------------------------



T A B L E O F C O N T E N T S
Section    Page
Article I DEFINITIONS AND ACCOUNTING TERMS
2
Section 1.01.    Certain Defined Terms
2
Section 1.02.    Computation of Time Periods
41
Section 1.03.    Accounting Terms
41
Section 1.04.    Other Definitional Provisions and Rules of Construction
42
Article II AMOUNTS AND TERMS OF THE LOANS
42
Section 2.01.    The Loans
42
Section 2.02.    Making the Loans
43
Section 2.03.    Repayment of Loans
44
Section 2.04.    Prepayments
45
Section 2.05.    Interest
48
Section 2.06.    Fees
48
Section 2.07.    Increased Costs, Etc.
49
Section 2.08.    Payments and Computations
50
Section 2.09.    Taxes
51
Section 2.10.    Sharing of Payments, Etc.
57
Section 2.11.    Use of Proceeds
57
Section 2.12.    Evidence of Debt
58
Section 2.13.    Duty to Mitigate
58
Section 2.14.    Incremental Facility
58
Article III CONDITIONS TO EFFECTIVENESS OF LENDING
62
Section 3.01.    Conditions Precedent
62
Section 3.02.    Conditions Precedent to Each Borrowing
67
Article IV REPRESENTATIONS AND WARRANTIES
68
Section 4.01.    Representations and Warranties
68
Article V COVENANTS
81
Section 5.01.    Affirmative Covenants
81
Section 5.02.    Negative Covenants
93
Section 5.03.    Reporting Requirements
107
Article VI EVENTS OF DEFAULT
113
Section 6.01.    Events of Default
113
Section 6.02.    Application of Funds
117
Article VII THE AGENTS
118
Section 7.01.    Authorization and Action
118
Section 7.02.    Administrative Agent’s Reliance, Etc
119
Section 7.03.    Agents and Affiliates
120
Section 7.04.    Lender Credit Decision
120
Section 7.05.    Indemnification
120

2


US 7362483v.35

--------------------------------------------------------------------------------



Section 7.06.    Successor Administrative Agent
121
Section 7.07.    Term Loan Collateral Agent
122
Section 7.08.    Secured Cash Management Agreements and Secured Hedge Agreements
122
Section 7.09.    Certain ERISA Matters
123
Article VIII MISCELLANEOUS
124
Section 8.01.    Amendments, Etc
124
Section 8.02.    Notices, Etc
126
Section 8.03.    No Waiver; Remedies
128
Section 8.04.    Costs and Expenses
128
Section 8.05.    Right of Set-off
129
Section 8.06.    Binding Effect
129
Section 8.07.    Assignments and Participations
130
Section 8.08.    Execution in Counterparts; Electronic Execution
133
Section 8.09.    Confidentiality
133
Section 8.10.    Marshalling; Payments Set Aside
134
Section 8.11.    Patriot Act Notice
134
Section 8.12.    Jurisdiction, Etc
135
Section 8.13.    Governing Law
135
Section 8.14.    Waiver of Jury Trial
135
Section 8.15.    Limitation on Liability
135
Section 8.16.    No Advisory or Fiduciary Responsibility
136
Section 8.17.    Acknowledgment and Consent to Bail-In of Affected Financial
Institutions
137
Section 8.18.    Acknowledgement Regarding Any Supported QFCs
137
Section 8.19.    Hedge Intercreditor Agreements
138
Section 8.20.    No Partnership, Etc
139
Section 8.21.    Credit Bidding
139



3


US 7362483v.35

--------------------------------------------------------------------------------



ANNEXES
Annex A    -    Applicable Margin
SCHEDULES
Schedule I    -    Commitments and Lending Offices
Schedule 4.01(b)    -    Loan Parties
Schedule 4.01(c)    -    Capital Structure
Schedule 4.01(e)    -    Governmental Approvals and Authorizations
Schedule 4.01(o)    -    Environmental Disclosure
Schedule 4.01(r)        Decommissioning Activities
Schedule 4.01(s)    -    Material Contracts; Hedge Agreements
Schedule 4.01(u)     -    Maintained Insurance; Performance Bonds
Schedule 4.01(v)    -    Intellectual Property
Schedule 4.01(x)    -    Letter of Credit Rights
Schedule 4.01(y)    -    Commercial Tort Claims
Schedule 4.01(z)    -    Employment Contracts
Schedule 4.01(aa)    -    Affiliate Transactions
Schedule 4.01(gg)        Marketing Contracts
Schedule 5.01(d)    -    Required Insurance
Schedule 5.02(m)        Growth Capital Expenditures
Schedule 5.02(p)    -    Restrictive Agreements
Schedule 8.02    -    Notice Addresses
EXHIBITS
Exhibit A-1    -    Form of Term Loan A Note
Exhibit A-2    -    Form of Term Loan B Note
Exhibit B    -    Form of Notice of Borrowing
Exhibit C    -    Form of Assignment and Acceptance
Exhibit D    -    Form of Solvency Certificate
Exhibit E    -    Form of Consent and Agreement for Material Contracts
Exhibit F    -    Form of Secured Party Designation Notice
Exhibit G    -    Form of Insurance Payment Instruction Letter
Exhibit H    -    Tax Forms
Exhibit I        Form of Excess Cash and Distributable Cash Certificate


4


US 7362483v.35


--------------------------------------------------------------------------------



SENIOR SECURED TERM LOAN CREDIT AGREEMENT
SENIOR SECURED TERM LOAN CREDIT AGREEMENT, dated as of September 30, 2020, among
KOSMOS ENERGY, LTD., a Delaware corporation (“Parent”), KOSMOS ENERGY GOM
HOLDINGS, LLC, a Delaware limited liability company (“GOM Holdings”), KOSMOS
ENERGY GULF OF MEXICO OPERATIONS, LLC, a Delaware limited liability company (the
“GOM Operations” and, together with GOM Holdings, the “Borrowers”, and each a
“Borrower”), KOSMOS ENERGY GULF OF MEXICO, LLC, a Delaware limited liability
company (“Holdings”), KOSMOS ENERGY GULF OF MEXICO MANAGEMENT, LLC, a Delaware
limited liability company (“GOM Management”), the other Guarantors (as
hereinafter defined) from time to time party hereto, the Lenders (as hereinafter
defined), CLMG CORP., a Texas corporation (“CLMG”), as term loan collateral
agent (together with any successor term loan collateral agent appointed pursuant
to Article VII, the “Term Loan Collateral Agent”) for the Secured Parties (as
hereinafter defined), and CLMG, as administrative agent (together with any
successor administrative agent appointed pursuant to Article VII, the
“Administrative Agent” and, together with the Term Loan Collateral Agent, the
“Agents”) for the Lenders.
PRELIMINARY STATEMENTS:
(1)     Prior to the execution of this Agreement, the Borrowers launched a
competitive process to seek financing proposals from various financial
institutions to finance the Loan Parties’ operations and capital expenditure
requirements.
(2)    Following review of the proposals received, the Borrowers have requested
that the Lenders make term loans pursuant to (i) a Term Loan A Facility in an
aggregate principal amount of $150,000,000 and (ii) a Term Loan B Facility in an
aggregate principal amount of $50,000,000.
(3)    The proceeds of the Term Loan A Facility shall be used (i) to provide
working capital to the Borrowers and their Subsidiaries and fund general
operating expenses of the Borrowers and their Subsidiaries (including Capital
Expenditures to the extent permitted under this Agreement but excluding
Restricted Payments other than the Effective Date Parent Debt Repayment), and
$50,000,000 of such proceeds shall be transferred into an operating account of
GOM Operations pursuant to Section 5.01(i)(iii) below, (ii) for GOM Operations
to make a $50,000,000 loan to Holdings (which Holdings will use to repay
Specified Parent Debt (as defined below), and (iii) to pay transaction fees and
expenses incurred in connection with the Facilities (the “Term Loan A Facility
Use of Proceeds”).
(4)    The proceeds of the Term Loan B Facility shall be used by the Borrowers
on the Effective Date for the deemed repayment in full of GOM Operations’
obligations under that certain Prepayment Agreement, entered into on June 26,
2020, between GOM Operations, as seller and Trafigura Trading LLC, as buyer (as
amended, amended and restated, supplemented or otherwise modified from time to
time and in effect on the date hereof, the “Prepayment Agreement”) (the “Term
Loan B Facility Use of Proceeds”).


Senior Secured Term Loan Credit Agreement among Kosmos Energy LTD., Kosmos
Energy GOM Holdings, LLC, Kosmos Energy Gulf of Mexico Operations, LLC, the
other Guarantors party hereto, the Initial Lenders, and CLMG Corp. dated as of
September 30, 2020
Page 1 of 146


US 7362483v.35

--------------------------------------------------------------------------------



(5)    The Borrowers have appointed GOM Operations as their agent,
attorney-in-fact and representative (“Borrower Representative”) hereunder.
(6)    Each Loan Party has agreed to guarantee the Obligations of each other
Loan Party and, other than in the case of Parent and the Intermediate Parent
Entities, to grant to the Term Loan Collateral Agent, for the benefit of the
Secured Parties, first priority Liens on the Collateral.
(7)    The Lenders have indicated their willingness to agree to make available
the Facilities, subject to the terms and conditions of this Agreement.
NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements contained herein, the parties hereto hereby agree as follows:
Article I.


DEFINITIONS AND ACCOUNTING TERMS
Section i..Certain Defined Terms
. As used in this Agreement, the following terms shall have the following
meanings:
“Acceptable Depositary Bank” means Beal Bank USA, Bank of America, N.A.,
JPMorgan Chase Bank, N.A., Wells Fargo Bank, N.A., or any other financial
institution acceptable to the Administrative Agent in its sole and absolute
discretion; provided, that, with respect to any such financial institution
(other than Beal Bank USA), either (a) such financial institution shall have
entered into an Account Control Agreement satisfactory to the Administrative
Agent in its sole discretion which Account Control Agreement shall include a
full waiver of setoff rights by such financial institution with respect to any
debt or obligations of any Loan Party owing to such financial institution (other
than customary account fees and similar items) or (b) such financial institution
shall have entered into an Account Control Agreement satisfactory to the
Administrative Agent in its sole discretion and shall have no existing business
relationship with the Parent or any Subsidiary of Parent of any kind at any
time, and shall not have had any prior business relationship with the Parent or
any Subsidiary of Parent during the two year period immediately preceding the
Effective Date, including that such financial institution shall not, during such
period or after the Effective Date, have extended any credit to the Parent or
any Subsidiary of Parent of any kind (whether by loans, lines of credit or
otherwise) or, except with respect to being the depositary bank with respect to
the Revenue Account, have not provided any cash management services, including
treasury, overdraft, credit or debit card, electronic funds transfer and other
cash management arrangements; provided that notwithstanding the foregoing to the
contrary, even if the conditions set forth in the foregoing clauses (a) and (b)
are not satisfied, Bank of America, N.A. shall constitute an “Acceptable
Depositary Bank” for a period of 30 days following the Effective Date (or such
longer period as the Administrative Agent may agree in its sole discretion) so
long as each such deposit account of the Borrowers or their Subsidiaries
maintained at Bank of America, N.A, are subject to an Account Control Agreement.


Senior Secured Term Loan Credit Agreement among Kosmos Energy LTD., Kosmos
Energy GOM Holdings, LLC, Kosmos Energy Gulf of Mexico Operations, LLC, the
other Guarantors party hereto, the Initial Lenders, and CLMG Corp. dated as of
September 30, 2020
Page 2 of 146


US 7362483v.35

--------------------------------------------------------------------------------



“Accepting Lenders” has the meaning specified in Section 2.04(c).
“Account Control Agreements” means the BofA DACA, the Beal Fully Blocked DACA,
the Beal Springing DACA, and any other deposit account control agreement,
securities account control agreement or commodity account control agreement, in
each case in form and substance satisfactory to the Administrative Agent in its
sole and absolute discretion.
“Additional Lender” has the meaning specified in Section 2.14(a).
“Administrative Agent” has the meaning specified in the recital of parties to
this Agreement.
“Administrative Agent’s Account” means the account of the Administrative Agent
specified by the Administrative Agent in writing to the Lenders from time to
time.
“Affected Financial Institution” means (a) any EEA Financial Institution or (b)
any UK Financial Institution.
“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person or is a director or officer of such Person. For purposes of this
definition, the term “control” (including the terms “controlling”, “controlled
by” and “under common control with”) of a Person means the possession, direct or
indirect, of the power to vote ten percent (10%) or more of the Voting Interests
of such Person or to direct or cause the direction of the management and
policies of such Person, whether through the ownership of Voting Interests, by
contract or otherwise.
“Agent Parties” has the meaning specified in Section 8.02(c).
“Agents” has the meaning specified in the recital of parties to this Agreement.
“Agreement” means this Senior Secured Term Loan Credit Agreement, as amended,
amended and restated, restated, supplemented or otherwise modified from time to
time.
“Agreement Value” means, for each Hedge Agreement, on any date of determination,
the amount, if any, that would be payable by any Borrower or any Subsidiary
thereof to its counterparty to such Hedge Agreement in accordance with its terms
as if an Early Termination Event (as defined in the applicable Hedge
Intercreditor Agreement) has occurred on such date of determination.
“Anti-Corruption Laws” means the U.S. Foreign Corrupt Practices Act of 1977, as
amended (“FCPA”), the UK Bribery Act 2010 (“UKBA”), and any laws, rules, and
regulations of any jurisdiction applicable to any Loan Party or any of their
respective Subsidiaries or operations from time to time concerning or relating
to bribery, corruption or money laundering.
“Anti-Terrorism Laws” means any of the following (a) the Anti-Terrorism Order,
(b) the Global Terrorism Sanctions Regulations (Title 31 Part 594 of the U.S.
Code of Federal Regulations), (c) the Terrorism List Governments Sanctions
Regulations (Title 31 Part 596 of the


Senior Secured Term Loan Credit Agreement among Kosmos Energy LTD., Kosmos
Energy GOM Holdings, LLC, Kosmos Energy Gulf of Mexico Operations, LLC, the
other Guarantors party hereto, the Initial Lenders, and CLMG Corp. dated as of
September 30, 2020
Page 3 of 146


US 7362483v.35

--------------------------------------------------------------------------------



U.S. Code of Federal Regulations), (d) the Foreign Terrorist Organizations
Sanctions Regulations (Title 31 Part 597 of the U.S. Code of Federal
Regulations), (e) the Patriot Act, (f) all other present and future legal
requirements of any Governmental Authority addressing, relating to, or
attempting to eliminate, terrorist acts and acts of war, and (g) any regulations
promulgated pursuant thereto or pursuant to any legal requirements of any
Governmental Authority governing terrorist acts and acts of war.
“Anti-Terrorism Order” means Section 1 of Executive Order 13224 of September 24,
2001, Blocking Property and Prohibiting Transactions With Persons Who Commit,
Threaten to Commit, or Support Terrorism, as amended.
“Applicable Margin” has the meaning given such term on Annex A hereto.
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“Approved Independent Engineer” means [***], and any other independent third
party reserve engineer selected by the Administrative Agent in its reasonable
discretion.
“Asset Coverage Ratio” means, as of each March 31, June 30, September 30 and
December 31 of each Fiscal Year, commencing December 31, 2020, the ratio of (a)
Total PDP PV-10 as of such date to (b) outstanding principal amount of Loans as
of such date.
“Asset Sale” means the assignment, conveyance, license, lease, sale, sale and
leaseback, transfer, or other disposition of any Property (including any sale of
Equity Interests (including any Equity Interests issued by GOM Holdings) and any
unwinding or termination of any Hedge Agreement) by any Person.
“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 8.07 or by the definition of “Eligible Assignee”), and
accepted by the Administrative Agent, in accordance with Section 8.07 and in
substantially the form of Exhibit C hereto or any other form approved by the
Administrative Agent in its sole and absolute discretion.
“Authority” has the meaning specified in Section 5.01(c)(iii).
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable Resolution Authority in respect of any liability of an Affected
Financial Institution.
“Bail-In Legislation” means (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, regulation rule or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United


Senior Secured Term Loan Credit Agreement among Kosmos Energy LTD., Kosmos
Energy GOM Holdings, LLC, Kosmos Energy Gulf of Mexico Operations, LLC, the
other Guarantors party hereto, the Initial Lenders, and CLMG Corp. dated as of
September 30, 2020
Page 4 of 146


US 7362483v.35

--------------------------------------------------------------------------------



Kingdom relating to the resolution of unsound or failing banks, investment firms
or other financial institutions or their affiliates (other than through
liquidation, administration or other insolvency proceedings).
“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”, as now and hereafter in effect, or any successor statute.
“Bankruptcy Law” means the Bankruptcy Code and all other liquidation,
conservatorship, bankruptcy, general assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization or similar
debtor relief laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally.
“Beal Fully Blocked DACA” means the deposit account control agreement to be
entered into following the Effective Date between the applicable Borrowers, the
Term Loan Collateral Agent and Beal Bank USA, which agreement will provide that
each such deposit account covered thereby will at all times be under the sole
dominion and control of the Term Loan Collateral Agent.
“Beal Springing DACA” means the deposit account control agreement, dated the
date hereof, between the applicable Borrowers, the Term Loan Collateral Agent
and Beal Bank USA, which agreement will provide that the Term Loan Collateral
Agent shall have “control” over such deposit accounts within the meaning of the
Uniform Commercial Code, but that the Term Loan Collateral Agent will not direct
transfers of funds into and out of such account until such time as the Term Loan
Collateral Agent sends notice thereof to Beal Bank USA.
“Benchmark Rate” means a rate per annum equal to (a) the Federal Funds Rate then
in effect plus (b) 0.[***]%; provided that (i) solely with respect to Term A
Loans, the Benchmark Rate at all times shall not be less than 0.[***]% per annum
and (ii) with respect to Term B Loans, the Benchmark Rate at all times shall not
be less than 0. [***]% per annum.
“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.
“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.
“Benefit Plan” means any of (i) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (ii) a “plan” as defined in and subject to
Section 4975 of the Internal Revenue Code or (iii) any Person whose assets
include (for purposes of ERISA Section 3(42) or otherwise for purposes of Title
I of ERISA or Section 4975 of the Internal Revenue Code) the assets of any such
“employee benefit plan” or “plan”.
“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.


Senior Secured Term Loan Credit Agreement among Kosmos Energy LTD., Kosmos
Energy GOM Holdings, LLC, Kosmos Energy Gulf of Mexico Operations, LLC, the
other Guarantors party hereto, the Initial Lenders, and CLMG Corp. dated as of
September 30, 2020
Page 5 of 146


US 7362483v.35

--------------------------------------------------------------------------------



“BofA DACA” means the deposit account control agreement, dated the date hereof,
between the Borrowers, the Term Loan Collateral Agent and Bank of America, N.A.
“Borrower” has the meaning specified in the recital of parties to this
Agreement.
“Borrower Representative” has the meaning specified in the recital of parties to
this Agreement.
“Borrowing” means a Term Loan A Borrowing or a Term Loan B Borrowing, as the
context may require.
“Budget” has the meaning specified in Section 5.03(d).
“Burdensome Restrictions” means any consensual encumbrance or restriction of the
type described in clause (a) or (b) of Section 5.02(p).
“Business Day” means a day of the year on which banks are not required or
authorized by law to close in New York City or Las Vegas, Nevada.
“Capital Expenditures” means, for any Person for any period, the sum of, without
duplication, all expenditures made, directly or indirectly, by such Person or
any of its Subsidiaries during such period for equipment, fixed assets, real
property or improvements, or for replacements or substitutions therefor or
additions thereto, that have been or should be, in accordance with GAAP,
reflected as additions to property, plant or equipment on a Consolidated balance
sheet of such Person.
“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases.
“Cash” means money, currency or a credit balance in any demand account or
deposit account.
“Cash Equivalents” means any of the following: (a) direct obligations of the
United States of America (including obligations issued or held in book-entry
form on the books of the Department of the Treasury of the United States of
America) or obligations the timely payment of the principal of and interest on
which are fully guaranteed by the United States of America; and (b) certificates
of deposit fully insured by the Federal Deposit Insurance Corporation in
national, state or foreign commercial banks whose outstanding long-term debt is
rated at least “A” or the equivalent by S&P or Moody’s.
“Cash Flow Payment Date” means the fifth (5th) Business Day following delivery
of the Excess Cash and Distributable Cash Certificate required for each Fiscal
Quarter pursuant to Section 5.03(j), commencing with the Fiscal Quarter ending
December 31, 2020.
“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements.


Senior Secured Term Loan Credit Agreement among Kosmos Energy LTD., Kosmos
Energy GOM Holdings, LLC, Kosmos Energy Gulf of Mexico Operations, LLC, the
other Guarantors party hereto, the Initial Lenders, and CLMG Corp. dated as of
September 30, 2020
Page 6 of 146


US 7362483v.35

--------------------------------------------------------------------------------



“Cash Management Bank” means any Person in its capacity as a party to a Cash
Management Agreement that, (a) at the time it enters into a Cash Management
Agreement, is a Lender or an Affiliate of a Lender, or (b) at the time it (or
its Affiliate) becomes a Lender, is a party to a Cash Management Agreement, in
each case, in its capacity as a party to such Cash Management Agreement (even if
such Person ceases to be a Lender or such Person’s Affiliate ceased to be a
Lender); provided, however, that for any of the foregoing to be included as a
“Secured Cash Management Agreement” on any date of determination by the
Administrative Agent, the applicable Cash Management Bank (other than the
Administrative Agent or an Affiliate of the Administrative Agent) must have
delivered a Secured Party Designation Notice to the Administrative Agent prior
to such date of determination.
“Casualty Event” means a casualty event that causes all or a portion of the
tangible Property of any Borrower or its Subsidiaries to be damaged, destroyed
or rendered unfit for normal use for any reason whatsoever, other than (a)
ordinary use and wear and tear or (b) any Event of Eminent Domain.
“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended from time to time.
“Change of Control” means, (a) at any time, any “person” or “group” (within the
meaning of Rule 13(d) of the Exchange Act and the rules of the Securities and
Exchange Commission thereunder as in effect on the Effective Date) (i) shall
have acquired ownership, directly or indirectly, beneficially or of record, of
more than 50% on a fully diluted basis of the aggregate voting power represented
by the issued and outstanding Equity Interests of the Parent, or (ii) shall have
acquired direct or indirect control of any Borrower, (b) occupation of a
majority of the seats (other than vacant seats) on the board of directors of the
Parent by Persons who were neither (i) nominated, appointed or approved for
consideration by shareholders for election by the board of directors of the
Parent nor (ii) appointed by directors so nominated, appointed or approved, (c)
Parent shall cease to own, directly or indirectly, all of the issued and
outstanding Equity Interests of GOM Holdings, (d) GOM Holdings shall cease to
own, free and clear of all Liens (other than Liens permitted under Section
5.02(a)(i)) and other encumbrances, 100% on a fully diluted basis of the
aggregate voting power represented by the issued and outstanding Equity
Interests in Holdings, (e) Holdings shall cease to own, free and clear of all
Liens (other than Liens permitted under Section 5.02(a)(i)) and other
encumbrances, 100% on a fully diluted basis of the aggregate voting power
represented by the issued and outstanding Equity Interests in GOM Management,
(e) GOM Management shall cease to own, free and clear of all Liens (other than
Liens permitted under Section 5.02(a)(i)) and other encumbrances, 100% on a
fully diluted basis of the aggregate voting power represented by the issued and
outstanding Equity Interests in GOM Operations, (f) a Disqualified Owner shall
become a direct or indirect owner of a 50% or greater ownership interest in or
otherwise control any Loan Party or (g) a “change of control” or any other
comparable term under, and as defined in, any of the Permitted Guaranteed
Facilities shall have occurred. For the purposes of this definition, “control”
shall be defined to mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of any Person,
whether through the ability to exercise voting power, contract or otherwise.


Senior Secured Term Loan Credit Agreement among Kosmos Energy LTD., Kosmos
Energy GOM Holdings, LLC, Kosmos Energy Gulf of Mexico Operations, LLC, the
other Guarantors party hereto, the Initial Lenders, and CLMG Corp. dated as of
September 30, 2020
Page 7 of 146


US 7362483v.35

--------------------------------------------------------------------------------



“CLMG” has the meaning specified in the recital of parties to this Agreement.
“Collateral” means (a) all Oil and Gas Properties owned by any Borrower or
Subsidiary Guarantor, (b) all Equity Interests issued by Holdings, GOM
Management, GOM Operations and its Subsidiaries and (c) all other Property of
any Borrower or its Subsidiaries, whether now owned or hereafter acquired, other
than Excluded Property.
“Commitment” means, the Term Loan A Commitment, the Term Loan B Commitment and
any Incremental Term Loan Commitment, as applicable.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C § 1 et seq.),
as amended from time to time, and any successor statute.
“Communications” has the meaning specified in Section 8.02(b).
“Confidential Information” means information that any Loan Party or its
respective Subsidiaries furnishes to any Agent or any Lender designated as
confidential, but does not include any such information that (a) is or becomes
generally available to the public other than as a result of a breach by such
Agent or any Lender of its obligations hereunder, (b) is or becomes available to
such Agent or such Lender or their respective Representatives from a source
other than a Loan Party or any of its Subsidiaries provided that such Agent or
such Lender has no actual knowledge that such source is breaching an obligation
of confidentiality to a Loan Party or its Subsidiaries in providing such
information to such Agent or such Lender, (c) is, at the time of disclosure,
already in the possession of any Agent or any Lender or any of their respective
Representatives (so long as such information did not come into the possession of
such Agent, Lender or Representative subject to any confidentiality obligations
of such Person to the Loan Parties that remain in effect) or (d) is
independently developed by any Agent or any Lender or any of their respective
Representatives by Persons without access to the Confidential Information.
“Consent and Agreement” means with respect to any Material Contract, a consent
and agreement in favor of the Term Loan Collateral Agent (for the benefit of the
Secured Parties) in substantially the form attached hereto as Exhibit E or
otherwise in form and substance reasonably satisfactory to the Term Loan
Collateral Agent and the Administrative Agent.
“Consolidated” refers to the consolidation of accounts in accordance with GAAP.
“Contingent Parent Guarantee Agreement” means that certain Parent Guarantee
Agreement, executed as of September 30, 2020, but to be effective upon a Parent
Guarantee Trigger Event, by each Intermediate Parent Entity in favor of the Term
Loan Collateral Agent for the benefit of the Secured Parties, as amended,
restated, supplemented or otherwise modified from time to time.
“Contractual Obligations” means, as applied to any Person, any provision of any
Equity Interests issued by such Person or of any indenture, mortgage, deed of
trust, contract, undertaking, agreement or other instrument (including operating
agreements, production


Senior Secured Term Loan Credit Agreement among Kosmos Energy LTD., Kosmos
Energy GOM Holdings, LLC, Kosmos Energy Gulf of Mexico Operations, LLC, the
other Guarantors party hereto, the Initial Lenders, and CLMG Corp. dated as of
September 30, 2020
Page 8 of 146


US 7362483v.35

--------------------------------------------------------------------------------



handling agreements, joint venture agreements, oil and gas partnership
agreements, oil and gas leases, farm-out agreements, division orders, contracts
for the sale, transportation or exchange of oil and natural gas, unitization and
pooling declarations and agreements, area of mutual interest agreements,
overriding royalty agreements, marketing agreements, processing agreements, net
profits agreements, development agreements, gas balancing or deferred production
agreements, injection, repressuring and recycling agreements, salt water or
other disposal agreements, seismic or other geophysical permits or agreements)
to which such Person is a party or by which it or any of its Properties is
bound.
“COPAS” means the standards set forth by the Council of Petroleum Accountants
Society from time to time.
“Covered Entity” means any of the following:
1.a “covered entity” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 252.82(b);
2.a “covered bank” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 47.3(b); or
3.a “covered FSI” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 382.2(b).
“Dated Assets” has the meaning assigned to such term in Section 2.15(b).
“Dated Liabilities” has the meaning assigned to such term in Section 2.15(b).
“Debt” of any Person means, without duplication, (a) Debt for Borrowed Money of
such Person, (b) all obligations of such Person for the deferred purchase price
of Property or services (other than trade payables not overdue (unless being
contested in good faith by appropriate proceedings for which reserves and other
appropriate provisions, if any, required by GAAP shall have been made) by more
than sixty (60) days incurred in the ordinary course of such Person’s business),
(c) all obligations of such Person evidenced by notes, bonds, debentures or
other similar instruments, (d) all obligations of such Person created or arising
under any conditional sale or other title retention agreement with respect to
Property acquired by such Person (even though the rights and remedies of the
seller or lender under such agreement in the event of default are limited to
repossession or sale of such Property), (e) all obligations of such Person as
lessee under Capitalized Leases, (f) all Disqualified Equity Interests in such
Person, valued, as of the date of determination, at the greater of (i) the
maximum aggregate amount that would be payable upon maturity, redemption,
repayment or repurchase thereof (or the value of Disqualified Equity Interests
or Debt into which such Disqualified Equity Interests are convertible or
exchangeable) and (ii) the maximum liquidation preference of such Disqualified
Equity Interests, (g) all obligations of such Person in respect of Hedge
Agreements, valued at the Agreement Value thereof, (h) all Guaranteed Debt of
such Person, (i) all obligations under any earn-out, the conditions to payment
of which have been satisfied (which for all purposes of this Agreement shall be
valued at the maximum potential amount payable with respect to each such
earn-out to the extent the conditions for such payment have been satisfied) and
(j) all


Senior Secured Term Loan Credit Agreement among Kosmos Energy LTD., Kosmos
Energy GOM Holdings, LLC, Kosmos Energy Gulf of Mexico Operations, LLC, the
other Guarantors party hereto, the Initial Lenders, and CLMG Corp. dated as of
September 30, 2020
Page 9 of 146


US 7362483v.35

--------------------------------------------------------------------------------



indebtedness and other payment obligations referred to in clauses (a) through
(i) above of another Person secured by (or for which the holder of such Debt has
an existing right, contingent or otherwise, to be secured by) any Lien on
Property (including, without limitation, accounts and contract rights) owned by
such Person, even though such Person has not assumed or become liable for the
payment of such indebtedness or other payment obligations, not to exceed the
value of the Property on which such Lien exists.
“Debt for Borrowed Money” of any Person means, at any date of determination, the
sum of (a) all items that, in accordance with GAAP, would be classified as
indebtedness on a Consolidated balance sheet of such Person at such date, (b)
all obligations of such Person under acceptance, letter of credit or similar
facilities at such date and (c) all Synthetic Debt of such Person at such date.
“Declined Mandatory Prepayment Proceeds” has the meaning specified in Section
2.04(c).
“Declined Mandatory Excess Cash Prepayment Proceeds” has the meaning specified
in Section 2.04(c).
“Declining Lender” has the meaning specified in Section 2.04(c).
“Decommissioning Activities” shall mean all dismantling and decommissioning
activities and obligations as are required by Environmental Law, any
Governmental Authority (including the federal Bureau of Safety and Environmental
Enforcement and the federal Bureau of Ocean Energy Management), lease or
contract, including all well plugging, replugging and abandonment, facility
dismantlement and removal, pipeline and flowline removal, dismantlement and
removal of all other property of any kind related to or associated with oil and
natural gas exploration, development and production operations or activities and
associated site clearance, site restoration and site remediation.
“Decommissioning Consultant” means Decca Consulting, Inc.
“Default” means any Event of Default or any event that would constitute an Event
of Default but for the passage of time or the requirement that notice be given
or both.
“Default Interest” has the meaning specified in Section 2.05(b).
“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.
“Disqualified Equity Interest” means, with respect to any Person, any Equity
Interest in such Person that by its terms (or by the terms of any security into
which it is convertible or for which it is exchangeable, either mandatorily or
at the option of the holder thereof), or upon the happening of any event or
condition:


Senior Secured Term Loan Credit Agreement among Kosmos Energy LTD., Kosmos
Energy GOM Holdings, LLC, Kosmos Energy Gulf of Mexico Operations, LLC, the
other Guarantors party hereto, the Initial Lenders, and CLMG Corp. dated as of
September 30, 2020
Page 10 of 146


US 7362483v.35

--------------------------------------------------------------------------------



(a) matures or is mandatorily redeemable (other than solely for Equity Interests
in such Person that do not constitute Disqualified Equity Interests and cash in
lieu of fractional shares of such Equity Interests), whether pursuant to a
sinking fund obligation or otherwise;
(b) is convertible or exchangeable, either mandatorily or at the option of the
holder thereof, for Debt or Equity Interests (other than solely for Qualified
Equity Interests in such Person or cash in lieu of fractional shares of such
Equity Interests); or
(c) is redeemable (other than solely for Qualified Equity Interests in such
Person and cash in lieu of fractional shares of such Equity Interests) or is
required to be repurchased by the Parent or any Subsidiary, in either case, in
whole or in part, at the option of the holder thereof;
in each case, on or prior to the date 180 days after the Maturity Date; provided
that (i) an Equity Interest in any Person that would not constitute a
Disqualified Equity Interest but for terms thereof giving holders thereof the
right to require such Person to redeem or purchase such Equity Interest upon the
occurrence of an “asset sale” or a “change of control” (or similar event,
however denominated) shall not constitute a Disqualified Equity Interest if any
such requirement becomes operative only after a Repayment Event and (ii) an
Equity Interest in any Person that is issued to any employee or to any plan for
the benefit of employees or by any such plan to such employees shall not
constitute a Disqualified Equity Interest solely because it may be required to
be repurchased by such Person or any of its subsidiaries in order to satisfy
applicable statutory or regulatory obligations or as a result of such employee’s
termination, death or disability.
“Disqualified Owner” means any Person that, as of the date it first becomes a
direct or indirect owner of membership interests in any Borrower: (i) is, or is
an Affiliate of a Person that is, a Sanctioned Person; (ii) is, or is an
Affiliate of a Person that is, in violation of the Sanctions or Anti-Terrorism
Laws; or (iii) has, or is an Affiliate of a Person that has, been convicted of
money laundering (under 18 U.S.C. Sections 1956 or 1957), which conviction has
not been overturned. For the avoidance of doubt, each Person that is a parent
company of the Borrowers on the Effective Date, and each wholly owned direct or
indirect subsidiary thereof, shall not be a Disqualified Owner.
“Distributable Cash” means:
(a)    as of any date of determination commencing with the Effective Date
through and including December 31, 2020, (i) $185,000,000 plus (ii) the
aggregate amount of proceeds received in Cash by any Borrower and its
Subsidiaries in respect of equity contributions (other than equity contributions
received from a Borrower or a Subsidiary of a Borrower) since the Effective Date
less (iii) the aggregate amount of Cash Investments, Restricted Payments and
Capital Expenditures or other acquisitions of Oil and Gas Properties pursuant to
Section 5.02(f)(vii), Section 5.02(g), and Section 5.02(m)(iii), respectively,
following the Effective Date and on or prior to such date of determination less
(iv) other payments made by the Borrowers and their Subsidiaries during such
period to be deducted from the calculation of Excess Cash Flow pursuant to
clause (l) of the definition thereof; provided that, notwithstanding anything in
the


Senior Secured Term Loan Credit Agreement among Kosmos Energy LTD., Kosmos
Energy GOM Holdings, LLC, Kosmos Energy Gulf of Mexico Operations, LLC, the
other Guarantors party hereto, the Initial Lenders, and CLMG Corp. dated as of
September 30, 2020
Page 11 of 146


US 7362483v.35

--------------------------------------------------------------------------------



foregoing to the contrary, in no event shall Distributable Cash be less than
zero dollars; and
(b)    as of any date of determination commencing with the delivery of the
Excess Cash and Distributable Cash Certificate pursuant to Section 5.03(j) with
respect to the Fiscal Quarter ending December 31, 2020, the sum of (i) the
Excess Cash Flow Distributable Amount as set forth in the most recently
delivered Excess Cash and Distributable Cash Certificate pursuant to Section
5.03(j) plus (ii) the Declined Mandatory Excess Cash Prepayment Proceeds (if
any) in respect of the Fiscal Quarter for which such Excess Cash and
Distributable Cash Certificate was delivered plus (iii) the aggregate amount of
proceeds received in Cash by any Borrower and its Subsidiaries in respect of
equity contributions (other than equity contributions received from a Borrower
or a Subsidiary of a Borrower) in such Fiscal Quarter during which such
determination is being made less (iv) the aggregate amount of Cash Investments,
Restricted Payments, and Capital Expenditures or other acquisitions of Oil and
Gas Properties pursuant to Section 5.02(f)(vii), Section 5.02(g)(vi), and
Section 5.02(m)(iii), respectively, following the delivery of the most recent
Excess Cash and Distributable Cash Certificate and on or prior to such date of
determination less (v) other payments made by the Borrowers and their
Subsidiaries during such period to be deducted from the calculation of Excess
Cash Flow pursuant to clause (l) of the definition thereof; provided that,
notwithstanding anything in the foregoing to the contrary, in no event shall
Distributable Cash be less than zero dollars.
“Division” means the division of a limited liability company into two (2) or
more limited liability companies pursuant to a “plan of division” or similar
method within the meaning of the Delaware Limited Liability Company Act or
similar statute in any other state.
“Dollars” and the sign “$” mean the lawful currency of the United States of
America.
“Early Termination Event” has the meaning specified in any applicable Hedge
Intercreditor Agreement.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.


Senior Secured Term Loan Credit Agreement among Kosmos Energy LTD., Kosmos
Energy GOM Holdings, LLC, Kosmos Energy Gulf of Mexico Operations, LLC, the
other Guarantors party hereto, the Initial Lenders, and CLMG Corp. dated as of
September 30, 2020
Page 12 of 146


US 7362483v.35

--------------------------------------------------------------------------------



“Effective Date” has the meaning specified in Section 3.01.
“Effective Date Parent Debt Repayment” has the meaning specified in Section
5.02(g)(iv).
“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund, and (d) any other Person (other than an individual) approved by
the Administrative Agent in its reasonable discretion; provided, further, that
no Loan Party or any of its Affiliates shall qualify as an Eligible Assignee
under this definition.
“Environmental Action” means any action, suit, demand, claim, written request
for information, notice of violation, enforcement or non-compliance, notice of
liability or responsibility or potential liability or responsibility,
investigation, proceeding, consent agreement or consent order or other order or
directive (conditional or otherwise), by any Governmental Authority or any other
Person, relating to or arising (a) pursuant to or in connection with any actual
or alleged violation of, or liability under, any Environmental Law (including
alleged liability for performance of a Remedial Action) or Environmental Permit
(b) in connection with any Hazardous Material (including any Release or
threatened Release) or Hazardous Material Activity; or (c) in connection with
any actual or alleged damage, injury, contribution, indemnification, cost
recovery, compensation, injunctive relief, or threat or harm with respect to
health, safety, natural resources or the environment.
“Environmental Complaint” has the meaning specified in Section 5.01(c)(iii).
“Environmental Consultant” means [***].
“Environmental Law” means any applicable constitution, treaty, law (including
CERCLA), statute, code, ordinance, order, determination, rule (including rules
of common law), regulation, judgment, settlement, decree, injunction, permit (or
registration, approval, notice, consent, certification, exemption, variance,
waiver, identification number, license or other authorization) or other
directive or requirement of any Governmental Authority, whether now or
hereinafter in effect, relating to: (a) prevention of pollution; (b) protection
of health, safety and the environment (including ambient air, surface water,
groundwater, land surface, sediments or subsurface strata); (c) preservation or
reclamation of natural resources; (d) Hazardous Materials (including the
presence, Release or threatened Release of, or exposure to, Hazardous
Materials); or (e) Hazardous Material Activity.
“Environmental Permit” means any permit, registration, approval, notice,
consent, certification, exemption, variance, waiver, identification number,
license or other authorization issued by any Governmental Authority or otherwise
required under any Environmental Law.
“Equity Interests” means, with respect to any Person, shares of capital stock of
(or other ownership or profit interests in) such Person, warrants, options or
other rights for the purchase or other acquisition from such Person of shares of
capital stock of (or other ownership or profit interests in) such Person,
securities convertible into or exchangeable for shares of capital stock of (or
other ownership or profit interests in) such Person or warrants, rights or
options for the


Senior Secured Term Loan Credit Agreement among Kosmos Energy LTD., Kosmos
Energy GOM Holdings, LLC, Kosmos Energy Gulf of Mexico Operations, LLC, the
other Guarantors party hereto, the Initial Lenders, and CLMG Corp. dated as of
September 30, 2020
Page 13 of 146


US 7362483v.35

--------------------------------------------------------------------------------



purchase or other acquisition from such Person of such shares (or such other
interests), and other ownership or profit interests in such Person (including,
without limitation, partnership, member or trust interests therein), whether
voting or nonvoting, and whether or not such shares, warrants, options, rights
or other interests are authorized or otherwise existing on any date of
determination.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.
“ERISA Affiliate” means any trade or business that for purposes of Title IV of
ERISA is a member of the controlled group of any Loan Party, or under common
control with any Loan Party, within the meaning of Section 414 (b) or (c) of the
Internal Revenue Code (and Sections 414(m) and (o) of the Internal Revenue Code
for purposes of provisions relating to Section 412 of the Code or Section 302 of
ERISA).
“ERISA Event” means (a)(i) the occurrence of a reportable event, within the
meaning of Section 4043 of ERISA, with respect to any Plan unless the 30 day
notice requirement with respect to such event has been waived by the PBGC or
(a)(ii) the requirements of Section 4043(b) of ERISA apply with respect to a
contributing sponsor, as defined in Section 4001(a)(13) of ERISA, of a Plan, and
an event described in paragraph (9), (10), (11), (12) or (13) of Section 4043(c)
of ERISA is reasonably expected to occur with respect to such Plan within the
following 30 days; (b) the application for a minimum funding waiver with respect
to a Plan; (c) the provision by the administrator of any Plan of a notice of
intent to terminate such Plan, pursuant to Section 4041(a)(2) of ERISA
(including any such notice with respect to a plan amendment referred to in
Section 4041(e) of ERISA); (d) the cessation of operations at a facility of any
Loan Party or any ERISA Affiliate in the circumstances described in Section
4062(e) of ERISA or the incurrence by any Loan Party or any ERISA Affiliate of
any liability pursuant to Section 4063 or 4064 of ERISA; (e) the withdrawal by
any Loan Party or any ERISA Affiliate from a Multiple Employer Plan during a
plan year for which it was a substantial employer, as defined in Section
4001(a)(2) of ERISA; (f) the conditions for imposition of a lien under Section
303(k) of ERISA shall have been met with respect to any Plan; (g) the adoption
of an amendment to a Plan requiring the provision of security to such Plan
pursuant to Section 206(g)(5) of ERISA; (h) the institution by the PBGC of
proceedings to terminate a Plan pursuant to Section 4042 of ERISA, or the
occurrence of any event or condition described in Section 4042 of ERISA that
constitutes grounds for the termination of, or the appointment of a trustee to
administer, such Plan; or (i) the determination that any Plan is in at-risk
status (within the meaning of Section 430 of the Internal Revenue Code or
Section 303 of ERISA) or that a Multiemployer Plan is in endangered or critical
status (within the meaning of Section 432 of the Internal Revenue Code or
Section 305 of ERISA).
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Event of Eminent Domain” means any action, series of actions, omissions or
series of omissions by any Governmental Authority (a) by which such Governmental
Authority


Senior Secured Term Loan Credit Agreement among Kosmos Energy LTD., Kosmos
Energy GOM Holdings, LLC, Kosmos Energy Gulf of Mexico Operations, LLC, the
other Guarantors party hereto, the Initial Lenders, and CLMG Corp. dated as of
September 30, 2020
Page 14 of 146


US 7362483v.35

--------------------------------------------------------------------------------



appropriates, confiscates, condemns, expropriates, nationalizes, seizes or
otherwise takes all or a material portion of the Property of any Borrower or any
of its Subsidiaries (including any Equity Interests issued or owned by any
Borrower or any of its Subsidiaries), or (b) by which such Governmental
Authority assumes custody or control of the Property (other than immaterial
portions of such Property) or business operations of any Borrower or any of its
Subsidiaries or any Equity Interests issued or owned by any Borrower or any of
its Subsidiaries.
“Events of Default” has the meaning specified in Section 6.01.
“Excepted Liens” means (a) Liens for Taxes that are not yet due or that are
being contested in good faith by appropriate proceedings diligently conducted
and for which adequate reserves are being maintained in accordance with GAAP;
(b) statutory Liens imposed by or arising by operation of law, such as
materialmen’s, mechanics’, carriers’, workmen’s, warehousemen’s and repairmen’s
Liens and other similar Liens (i) for amounts that are not overdue or (ii) for
amounts that are overdue that (A) do not materially adversely affect the use of
the Property to which they relate or (B) are bonded or are being contested in
good faith by appropriate proceedings for which reserves and other appropriate
provisions, if any, required by GAAP shall have been made; (c) pledges or
deposits in the ordinary course of business to secure obligations under workers’
compensation, unemployment insurance, social security legislation or other
similar legislation or to secure public or statutory obligations or to secure a
bond or letter of credit or similar instrument that is utilized to secure such
obligations; (d) Liens on deposits (or pledges of deposit accounts or securities
accounts containing such deposits) to secure the performance of bids, Material
Contracts and other Contractual Obligations permitted under this Agreement,
trade contracts and leases (other than Debt that is Debt of the type described
in clause (e) of the definition thereof), statutory obligations, surety bonds
(other than bonds related to judgments or litigation), performance bonds and
other obligations of a like nature, in each case incurred in the ordinary course
of business that are usual or customary in the oil and gas business, or to
secure a bond or letter of credit or similar instrument that is utilized to
secure such obligations; provided, this clause (d) shall not include any Lien
described herein if any Event of Default has occurred and is continuing on the
date such Lien is incurred; provided, further, that this clause (d) shall not
include any Lien described herein unless the holder or beneficiary of any Lien
under this clause (d) shall have agreed in writing that, to the extent any Cash
subject to any such Lien is refundable or returned to any Loan Party for any
reason, such holder or beneficiary of any such Lien will be pay such amounts
into a deposit account held at Beal Bank USA and subject to the Beal Fully
Blocked DACA; (e) Liens securing judgments (or the payment of money not
constituting an Event of Default under Section 6.01(g)) or securing appeal or
other surety bonds related to such judgments or to secure a bond or letter of
credit or similar instrument that is utilized to secure such judgments; (f)
easements, rights-of-way, restrictions, encroachments and other minor defects or
irregularities in title and any zoning or other similar restrictions to or
vested in any governmental office or agency to control or regulate the use of
any real property, that individually or in the aggregate do not materially
adversely affect the value of said real property or materially impair the
ability of the Loan Parties to operate the real property to which they relate in
the ordinary course of business; (g) UCC financing statements that do not secure
and are unrelated to any Debt or other obligations of, and do not perfect any
security interests granted by, the Borrowers and their Subsidiaries so long as
such UCC financing


Senior Secured Term Loan Credit Agreement among Kosmos Energy LTD., Kosmos
Energy GOM Holdings, LLC, Kosmos Energy Gulf of Mexico Operations, LLC, the
other Guarantors party hereto, the Initial Lenders, and CLMG Corp. dated as of
September 30, 2020
Page 15 of 146


US 7362483v.35

--------------------------------------------------------------------------------



statements are released of record within 45 days following the Borrowers or any
of their Subsidiaries becoming aware thereof; and (h) contractual Liens which
arise in the ordinary course of business under operating agreements, joint
venture agreements, oil and gas partnership agreements, oil and gas leases,
farm-out agreements, division orders, contracts for the sale, transportation or
exchange of oil and natural gas, unitization and pooling declarations and
agreements, area of mutual interest agreements, overriding royalty agreements,
marketing agreements, processing agreements, net profits agreements, development
agreements, gas balancing or deferred production agreements, injection,
repressuring and recycling agreements, salt water or other disposal agreements,
seismic or other geophysical permits or agreements, and other agreements which
are usual and customary in the oil and gas business, together with any memoranda
in connection with any of the foregoing, in each case solely to the extent that
the Borrowers and their Subsidiaries are permitted to enter into such agreements
under this Agreement (and which Liens secure only obligations under such
agreements that are usual and customary in the oil and gas business to be
secured by such Liens) and are for claims which are not delinquent or which are
being contested in good faith by appropriate action and for which adequate
reserves have been maintained in accordance with GAAP, provided that any such
Lien referred to in this clause (h) does not materially impair the use of the
Property covered by such Lien for the purposes for which such Property is held
by any Borrower or any Subsidiary or materially impair the value of such
Property subject thereto and provided that Liens under this clause (h) shall
only remain “Excepted Liens” so long as no action has been commenced to enforce
such Liens; provided, further that (x) no intention to subordinate the first
priority Lien granted in favor of the Term Loan Collateral Agent and the other
Secured Parties is to be hereby implied or expressed by the permitted existence
of such Excepted Liens and (y) the term “Excepted Liens” shall not include any
Lien securing Debt for Borrowed Money.
“Excess Cash and Distributable Cash Certificate” means a certificate in the form
attached as Exhibit I attached hereto, showing reasonably detailed calculations
of (and supporting information relating thereto reasonably requested by the
Administrative Agent) Excess Cash Flow, the Asset Coverage Ratio and the Excess
Cash Flow Distributable Amount in respect of (or as of the last day of, as
applicable) the most recently ended Fiscal Quarter, which certificate shall
include a reconciliation of all sources and uses of Distributable Cash during
the period then ending. The Total PDP PV-10 that will be included in any
calculation of the Asset Coverage Ratio will be calculated by the Administrative
Agent and provided to the Borrower Representative prior to the due date of each
such Excess Cash and Distributable Cash Certificate.
“Excess Cash Flow” means, as of any Sweep Calculation Date, (x) the beginning
Cash balance of the Borrowers and their Subsidiaries on the first day of the
applicable Fiscal Quarter (other than, in each case, Cash constituting Loan
proceeds held in the Loan Proceeds Account) plus (y) all Revenues received by
the Borrowers and their Subsidiaries during the applicable Fiscal Quarter
(provided that, in each case, such Revenues are maintained in a deposit account
subject to an Account Control Agreement) less, (z) without duplication, the
following amounts:
(a)    lease operating expenses paid in Cash during such Fiscal Quarter;


Senior Secured Term Loan Credit Agreement among Kosmos Energy LTD., Kosmos
Energy GOM Holdings, LLC, Kosmos Energy Gulf of Mexico Operations, LLC, the
other Guarantors party hereto, the Initial Lenders, and CLMG Corp. dated as of
September 30, 2020
Page 16 of 146


US 7362483v.35

--------------------------------------------------------------------------------



(b)    G&A paid in Cash during such Fiscal Quarter; provided that the amount of
Cash deducted pursuant to this clause (b) may not exceed, in any Fiscal Quarter,
the positive difference, if any, of (i) $10,000,000 minus (ii) the aggregate
amount of G&A paid in cash (x) for the Fiscal Quarters ending December 31, 2020,
March 31, 2021 and June 30, 2021, since the Effective Date and (y) for the
Fiscal Quarter ending September 30, 2021 and each Fiscal Quarter ending
thereafter, during the three Fiscal Quarters immediately preceding such Fiscal
Quarter subsequent to the Effective Date;
(c)    insurance expenses paid in Cash during such Fiscal Quarter with respect
to the Collateral to the extent not otherwise included in lease operating
expenses and G&A;
(d)    any Ordinary Course Settlement Payments paid in Cash during such Fiscal
Quarter in respect of Hedge Agreements entered into in accordance with the terms
of the Loan Documents and permitted by Section 5.02(l);
(e)    Capital Expenditures (other than capitalized G&A) permitted to be made
hereunder paid in Cash in accordance with Section 5.02(m)(i) and Section
5.02(m)(ii) (i) during such Fiscal Quarter and (ii) anticipated to be paid in
Cash during the immediately succeeding Fiscal Quarter;
(f)    federal, state and local taxes paid in Cash by the Borrowers and their
Subsidiaries during such Fiscal Quarter;
(g)    interest paid in respect of the Loans during such Fiscal Quarter in
accordance with Section 2.05(a)(ii);
(h)    payments of principal made during such Fiscal Quarter pursuant to Section
2.04(a), Section 2.04(b)(i) or Section 2.04(b)(ii);
(i)    inventory expenses in respect of the Borrowers’ and their Subsidiaries’
Gulf of Mexico operations during such Fiscal Quarter;
(j)    fees, costs and expenses paid in respect of the Loans during such Fiscal
Quarter in accordance with Section 2.06 or Section 8.04;
(k)    an amount equal to a cash reserve of up to $10,000,000; and
(l)    any other cash payments made by the Borrowers and their Subsidiaries (i)
solely to the extent that such payments are not otherwise deducted in the
calculation of “Excess Cash Flow” pursuant to the foregoing clauses (a) through
(k), and (ii) provided that no payment may be deducted in the calculation of
“Excess Cash Flow” pursuant to this clause (l) to the extent that there was not
a positive Distributable Cash amount sufficient to cover such payment
immediately prior to giving effect to such payment.
“Excess Cash Flow Distributable Amount” means, as of any Sweep Calculation Date,
an amount equal to (a) Excess Cash Flow for the Fiscal Quarter ending on such
date minus (b) the Excess Cash Flow Payment Amount.


Senior Secured Term Loan Credit Agreement among Kosmos Energy LTD., Kosmos
Energy GOM Holdings, LLC, Kosmos Energy Gulf of Mexico Operations, LLC, the
other Guarantors party hereto, the Initial Lenders, and CLMG Corp. dated as of
September 30, 2020
Page 17 of 146


US 7362483v.35

--------------------------------------------------------------------------------



“Excess Cash Flow Payment Amount” means, as of each Sweep Calculation Date, an
amount equal to the product of (a) Excess Cash Flow for the Fiscal Quarter
ending on such date and (b) the Excess Cash Flow Sweep Percentage for such
Fiscal Quarter.
“Excess Cash Flow Sweep Percentage” means, on any Sweep Calculation Date the
applicable percentage set forth below under the caption “Excess Cash Flow Sweep
Percentage” based on the “Asset Coverage Ratio” as of such Sweep Calculation
Date:
Asset Coverage Ratio
Excess Cash Flow Sweep Percentage< 1.75 to 1.00100%
> 1.75 to 1.00
0%

“Excluded Account” means, collectively: (a) any Payroll Account, (b) any Workers
Compensation Account, (c) any account used exclusively for paying Taxes,
including sales taxes, so long as such account does not at any time hold amounts
that are more than the reasonably anticipated tax liability of the Borrowers and
their Subsidiaries over the succeeding 90 days, (d) any escrow ‎accounts or
accounts held as fiduciary or trust accounts and (e) any other deposit account
with a balance not to exceed $100,000 at any time when taken together with all
other deposit accounts excluded under this clause (e).
“Excluded Hedge Agreement” means each Hedge Agreement (including each trade
and/or confirmation thereunder) between a Borrower or any Subsidiary of a
Borrower and Parent or any Subsidiary or Affiliate of Parent; provided that all
trades and confirmations existing on the Effective Date and listed on Schedule
4.01(s) shall not constitute Excluded Hedge Agreements.
“Excluded JV” means Houston Energy Deepwater V Ventures, LLC, a Texas limited
liability company.
“Excluded Property” has the meaning specified in the Term Loan Security
Agreement and which includes, for the avoidance of doubt, Excluded Hedge
Agreements.
“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty (or any
guarantee of such Guarantor in respect of any Swap Obligation under any Hedge
Agreements) of such Guarantor of, or the grant by such Guarantor of a security
interest to secure, such Swap Obligation (or any guarantee thereof) is or
becomes illegal under the Commodity Exchange Act or any rule, regulation, or
order of the Commodity Futures Trading Commission (or the application or
official interpretation of any thereof) by virtue of such Guarantor’s failure
for any reason to constitute an “eligible contract participant” as defined in
the Commodity Exchange Act and the regulations thereunder at the time the
guarantee of such Guarantor or the grant of such security interest becomes
effective with respect to such Swap Obligation or at any other time as is
required for purposes of the Commodity Exchange Act or regulations. If a Swap
Obligation arises under a master agreement governing more than one swap, such
exclusion shall apply only to the portion of such Swap Obligation that is
attributable to swaps for which such guarantee or security interest is or
becomes illegal.


Senior Secured Term Loan Credit Agreement among Kosmos Energy LTD., Kosmos
Energy GOM Holdings, LLC, Kosmos Energy Gulf of Mexico Operations, LLC, the
other Guarantors party hereto, the Initial Lenders, and CLMG Corp. dated as of
September 30, 2020
Page 18 of 146


US 7362483v.35

--------------------------------------------------------------------------------



“Exit Fee” means any exit fee payable pursuant to Section 2.06(b).
“Exit Fee Event” has the meaning set forth in Section 2.06(b).
“Facility” means, each of the Term Loan A Facility and the Term Loan B Facility,
as the context may require, and “Facilities” means, collectively the Term Loan A
Facility and the Term Loan B Facility.
“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof, any
agreements entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code and any fiscal or regulatory legislation, rules or practices adopted
pursuant to any intergovernmental agreement, treaty or convention among
Governmental Authorities and implementing such Sections of the Internal Revenue
Code.
“Federal Funds Rate” means for any day of determination, the rate per annum
(expressed, as a decimal, rounded upwards, if necessary, to the next higher one
hundredth of one percent (1/100 of 1%)) equal to the weighted average of the
rates on overnight federal funds transactions by depositary institutions, as
such rate is displayed on the FEDL01 Index Page of Bloomberg L.P. (or such other
commercially available source providing such quotations as may be designated by
the Administrative Agent from time to time in its reasonable discretion) at
approximately 11:00 a.m. New York City time on such day; provided that (i) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, (ii) if no such rate is so
published for any day that is a Business Day, the Federal Funds Rate for such
day shall be the average of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it. The Federal Funds Rate shall be determined
on the Effective Date and, thereafter, on the first Business Day of each Fiscal
Quarter commencing with the first Business Day of the Fiscal Quarter ending
March 31, 2021. Once the Federal Funds Rate is determined as of a particular day
in accordance with the immediately preceding sentence, it shall remain in effect
until the next redetermination date therefor as set forth herein.
“Fee Letter” means the fee letter, dated as of the date hereof, between the
Agents and the Borrowers.
“Financial Assurance” has the meaning specified in Section 4.01(r)(ii).
“Fiscal Quarter” means a fiscal quarter of any Fiscal Year.
“Fiscal Year” means a fiscal year of the Borrowers and their Subsidiaries ending
on December 31 of each calendar year.
“Foreign Lender” means any Lender that is not a United States person (as defined
in Section 7701(a)(30) of the Internal Revenue Code).


Senior Secured Term Loan Credit Agreement among Kosmos Energy LTD., Kosmos
Energy GOM Holdings, LLC, Kosmos Energy Gulf of Mexico Operations, LLC, the
other Guarantors party hereto, the Initial Lenders, and CLMG Corp. dated as of
September 30, 2020
Page 19 of 146


US 7362483v.35

--------------------------------------------------------------------------------



“Fraudulent Transfer Laws” has the meaning specified in Section 2.15(a).
“Fund” means any Person (other than an individual) that is or will be engaged in
making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course.
“Funds Flow Memorandum” shall mean the memorandum setting forth the flow of
funds at closing and the funding of the Term A Loans and Term B Loans, as
approved by the Administrative Agent in its reasonable discretion, and a related
letter of direction, which Funds Flow Memorandum shall, in any case, reflect
that all net proceeds of the Term A Loans shall be funded into the Loan Proceeds
Account.
“G&A” means, for any period of determination, normal and customary cash expenses
and costs incurred during such period in connection with the operation of the
business of the Borrowers and Subsidiary Guarantors that are classified as
general and administrative costs, including consulting fees, salary, rent,
supplies, travel, accounting, legal, engineering and broker related fees
required to manage the affairs of the Borrowers and Subsidiary Guarantors,
including any such expenses and costs that are capitalized in the financial
statements of the Borrowers and Subsidiary Guarantors and including all payments
by a Borrower or their Subsidiaries under a Services Agreement and excluding
insurance and any costs and expenses that are reimbursed by partners under
COPAS.
“G&A Cap” means, with respect to any period of four consecutive Fiscal Quarters,
commencing with the four-Fiscal Quarter period ending September 30, 2021,
$25,000,000.
“GAAP” means generally accepted accounting principles in the United States set
forth from time to time in the opinions and pronouncements of the Accounting
Principles Board and the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board (or
agencies with similar functions of comparable stature and authority within the
accounting profession) including, without limitation, the FASB Accounting
Standards Codification, that are applicable to the circumstances as of the date
of determination, consistently applied.
“GOM Holdings” has the meaning specified in the recital of parties to this
Agreement.
“GOM Management” has the meaning specified in the recital of parties to this
Agreement.
“GOM Operations” has the meaning specified in the recital of parties to this
Agreement.
“Governmental Authority” means any nation or government, any state, province,
city, municipal entity or other political subdivision thereof, and any
governmental, executive, legislative, judicial, administrative or regulatory
agency, department, authority, instrumentality, commission, board, bureau or
similar body, whether federal, state, provincial, territorial, local or foreign,
including any state-owned, state-controlled or state-operated company, and any
level of any public international organization.


Senior Secured Term Loan Credit Agreement among Kosmos Energy LTD., Kosmos
Energy GOM Holdings, LLC, Kosmos Energy Gulf of Mexico Operations, LLC, the
other Guarantors party hereto, the Initial Lenders, and CLMG Corp. dated as of
September 30, 2020
Page 20 of 146


US 7362483v.35

--------------------------------------------------------------------------------



“Governmental Official” means any officer or employee of a Governmental
Authority or any person acting in an official capacity for such Governmental
Authority, including (i) a foreign official as defined in the FCPA, (ii) a
foreign public official as defined in the UKBA, (iii) an officer or employee of
a government-owned, controlled, operated enterprise, such as a national oil
company, and (iv) any non-U.S. political party or party official or any
candidate for foreign political office.
“Governmental Authorization” means any authorization, approval, consent,
franchise, license, covenant, order, ruling, permit, certification, exemption,
notice, declaration or similar right, undertaking or other action of, to or by,
or any filing, qualification or registration with, any Governmental Authority.
“Governmental Requirement” means any applicable constitution, treaty, law,
statute, code, ordinance, order, determination, rule (including rules of common
law), regulation, judgment, decree, injunction, permit, Environmental Permit or
other directive or requirement (including, Environmental Laws, energy
regulations, legal requirements and standards applicable to Decommissioning
Activities, and occupational, safety and health standards or controls) of any
Governmental Authority, whether now or hereinafter in effect.
“Growth Capital Expenditures” means, in respect of any Borrower and/or any of
its Subsidiaries, Capital Expenditures used to finance the acquisition or
development of any Oil and Gas Property or completion of any well.
“Guaranteed Debt” means, with respect to any Person, any obligation or
arrangement of such Person to guarantee or otherwise assure payment of any Debt
(“primary obligations”) of any other Person (the “primary obligor”) in any
manner, whether directly or indirectly, including, without limitation, (a) the
direct or indirect guarantee, endorsement (other than for collection or deposit
in the ordinary course of business), co-making, discounting with recourse or
sale with recourse by such Person of the obligation of a primary obligor, (b)
the obligation to make take-or-pay or similar payments, if required, regardless
of nonperformance by any other party or parties to an agreement or (c) any
obligation of such Person, whether or not contingent, (i) to purchase any such
primary obligation or any property constituting direct or indirect security
therefor, (ii) to advance or supply funds (A) for the purchase or payment of any
such primary obligation or (B) to maintain working capital or equity capital of
the primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor or (iii) otherwise to assure or hold harmless the holder of such
primary obligation against loss in respect thereof. The amount of any Guaranteed
Debt shall be deemed to be an amount equal to the stated or determinable amount
of the primary obligation in respect of which such Guaranteed Debt is made (or,
if less, the maximum amount of such primary obligation for which such Person may
be liable pursuant to the terms of the instrument evidencing such Guaranteed
Debt) or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof (assuming such Person is required to perform
thereunder), as determined by such Person in good faith.
“Guarantors” means Parent, each Borrower and each Subsidiary Guarantor, and,
upon the occurrence of a Parent Guarantee Trigger Event, each Parent
Intermediate Entity that becomes a Guarantor from time to time pursuant to the
terms hereof.


Senior Secured Term Loan Credit Agreement among Kosmos Energy LTD., Kosmos
Energy GOM Holdings, LLC, Kosmos Energy Gulf of Mexico Operations, LLC, the
other Guarantors party hereto, the Initial Lenders, and CLMG Corp. dated as of
September 30, 2020
Page 21 of 146


US 7362483v.35

--------------------------------------------------------------------------------



“Guaranty” has the meaning specified in the Term Loan Security Agreement.
“Hazardous Discharge” has the meaning specified in Section 5.01(c)(iii).
“Hazardous Material Activity” means the generation, manufacture, processing,
distribution, use, handling, treatment, storage, transport or disposal, or
arrangement for transport or disposal of Hazardous Materials.
“Hazardous Materials” means any substance, whether by its nature or its use,
that is regulated or as to which liability might arise under or pursuant to any
Environmental Law including any: (a) chemical, product, material, substance or
waste listed, defined, designated or classified as or included in the definition
of “hazardous substance,” “hazardous material,” “hazardous waste,” “restricted
hazardous waste,” “extremely hazardous waste,” “solid waste,” “toxic waste,”
“extremely hazardous substance,” “toxic substance,” “toxic pollutant,”
“contaminant,” “pollutant,” or words of similar meaning or import found in any
Environmental Law; (b) petroleum hydrocarbons, petroleum products, by-products
or breakdown products, petroleum substances, oil and natural gas exploration and
production wastes, natural gas, condensate, crude oil, or any components,
fractions or derivatives thereof; and (c) radioactive materials,
asbestos-containing materials and polychlorinated biphenyls, urea formaldehyde,
lead-containing material, or radon.
“Hedge Agreements” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
“Hedge Bank” means any Person in its capacity as a party to a Hedge Agreement
that, (a) at the time it enters into a Hedge Agreement not prohibited under
Article V, is a Lender or an Affiliate of a Lender, (b) at the time it (or its
Affiliate) becomes a Lender, is a party to a Hedge Agreement not prohibited
under Article V, in each case, in its capacity as a party to such Hedge
Agreement (even if, in each case, such Person ceases to be a Lender or such
Person’s Affiliate ceased to be a Lender) or (c) is any other Person (other than
an Affiliate of a Loan Party) designated in writing by the Borrower
Representative to the Administrative Agent that is acceptable to the
Administrative Agent in its reasonable discretion (if such Person is organized
under the laws of the United States) or in its sole and absolute discretion (if
such Person is


Senior Secured Term Loan Credit Agreement among Kosmos Energy LTD., Kosmos
Energy GOM Holdings, LLC, Kosmos Energy Gulf of Mexico Operations, LLC, the
other Guarantors party hereto, the Initial Lenders, and CLMG Corp. dated as of
September 30, 2020
Page 22 of 146


US 7362483v.35

--------------------------------------------------------------------------------



organized under the laws of a foreign jurisdiction); provided, in the case of
(i) a Secured Hedge Agreement with a Person who is no longer a Lender (or
Affiliate of a Lender), such Person shall be considered a Hedge Bank only
through the stated termination date (without extension or renewal) of such
Secured Hedge Agreement and (ii) a Hedge Agreement with any Hedge Bank to be
included as a “Secured Hedge Agreement” on any date of determination by the
Administrative Agent, the applicable Hedge Bank (other than the Administrative
Agent or an Affiliate of the Administrative Agent) must have (x) delivered a
Secured Party Designation Notice to the Administrative Agent prior to such date
of determination, and (y) in the case of any Hedge Bank that is not a Lender or
an Affiliate of a Lender, become and remain a party to a Hedge Intercreditor
Agreement.
“Hedge Intercreditor Agreement” means any applicable intercreditor agreement by
and among the Administrative Agent, the Term Loan Collateral Agent, the Hedge
Banks Party thereto, the Borrowers and Subsidiary Guarantors and the other
Persons party thereto from time to time, in form and substance satisfactory to
the Administrative Agent in its sole and absolute discretion, in each case, as
amended, restated, supplemented or otherwise modified from time to time.
“Holdings” has the meaning specified in the recital of parties to this
Agreement.
“Hydrocarbon Interests” means all rights, titles, interests and estates now or
hereafter acquired in and to oil and gas leases, oil, gas and mineral leases, or
other liquid or gaseous hydrocarbon leases, fee interests, surface interests,
mineral fee interests, overriding royalty interests and other royalty interests,
net profit interests and production payment interests, including any reserved or
residual interests of whatever nature. Unless otherwise indicated herein, each
reference to the term “Hydrocarbon Interests” shall mean Hydrocarbon Interests
of the Borrowers and/or their Subsidiaries, as the context requires.
“Hydrocarbons” means oil, gas, casinghead gas, drip gasoline, natural gasoline,
condensate, distillate, liquid hydrocarbons, gaseous hydrocarbons and all
products refined or separated therefrom and all other minerals which may be
produced and saved from or attributable to the Oil and Gas Properties of the
Borrowers and their Subsidiaries, including all oil in tanks, and all rents,
issues, profits, proceeds, products, revenues and other incomes from or
attributable to the Hydrocarbon Interests of the Borrowers and their
Subsidiaries or other properties constituting Oil and Gas Properties of the
Borrowers and their Subsidiaries.
“Increasing Lender” has the meaning specified in Section 2.14(a).
“Incremental Agreement” has the meaning specified in Section 2.14(c).
“Incremental Term Loan” has the meaning specified in Section 2.14(a).
“Incremental Term Loan Commitments” has the meaning specified in Section
2.14(a).
“Indemnified Costs” has the meaning specified in Section 7.05(a).


Senior Secured Term Loan Credit Agreement among Kosmos Energy LTD., Kosmos
Energy GOM Holdings, LLC, Kosmos Energy Gulf of Mexico Operations, LLC, the
other Guarantors party hereto, the Initial Lenders, and CLMG Corp. dated as of
September 30, 2020
Page 23 of 146


US 7362483v.35

--------------------------------------------------------------------------------



“Indemnified Party” has the meaning specified in Section 8.04(b).
“Indemnified Taxes” has the meaning specified in Section 2.09(a).
“Initial Lenders” means the banks, financial institutions and other
institutional lenders listed on the signature pages hereof as the Initial
Lenders.
“Initial Operating Budget” has the meaning specified in Section 3.01(a)(xi).
“Initial Pledged Debt” has the meaning specified in the Term Loan Security
Agreement.
“Initial Pledged Equity” has the meaning specified in the Term Loan Security
Agreement.
“Initial Prepayment Acceptance Date” has the meaning specified in Section
2.04(c).
“Initial Reserve Report” means the Reserve Report prepared with an effective
date as of September 30, 2020, prepared by [***], evaluating the Oil and Gas
Properties of the Borrowers and the Subsidiary Guarantors constituting Proved
Reserves.
“Insufficiency” means, with respect to any Plan, the amount, if any, of its
unfunded benefit liabilities, as defined in Section 4001(a)(18) of ERISA.
“Insurance Consultant” means [***], LLC.
“Intellectual Property” means property constituting under any applicable law a
patent, patent application, registered copyright, copyright application for
copyright registration, trademark, trademark application, service mark, trade
name or trade secret. Patents and patent applications include any provisional
and non-provisional applications, issued patents including those based on
continuation, continuation-in-part, divisional and substitute applications,
patents resulting from a reissue or reexamination proceeding, and any foreign
equivalents and improvements thereof, and any claims for past and future
infringements of the patents.
“Interest Payment Date” means, with respect to any Loan, the last day of each
Fiscal Quarter, commencing with the last day of the Fiscal Quarter ending
December 31, 2020; provided, that, in addition to the foregoing, in each case,
each of (x) the date upon which all or any principal part of any Loan has been
repaid, (y) the Maturity Date, and (z) the Repayment Event, shall be deemed to
be an “Interest Payment Date” with respect to any interest that has then accrued
under this Agreement.
“Intermediate Parent Entity” means each Subsidiary of Parent from time to time
in the direct chain of ownership between Parent and GOM Holdings.
“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended from
time to time, and the regulations promulgated and rulings issued thereunder.


Senior Secured Term Loan Credit Agreement among Kosmos Energy LTD., Kosmos
Energy GOM Holdings, LLC, Kosmos Energy Gulf of Mexico Operations, LLC, the
other Guarantors party hereto, the Initial Lenders, and CLMG Corp. dated as of
September 30, 2020
Page 24 of 146


US 7362483v.35

--------------------------------------------------------------------------------



“Investment” in any Person means any loan or advance to such Person, any
purchase or other acquisition of any Equity Interests or Debt or the assets
comprising a division or business unit or a substantial part or all of the
business of such Person, any capital contribution to such Person or any other
direct or indirect investment in such Person, including, without limitation, any
acquisition by way of a merger or consolidation (or similar transaction) and any
arrangement pursuant to which the investor incurs Debt of the types referred to
in clause (h) or (i) of the definition of “Debt” in respect of such Person.
“Lenders” means the Initial Lenders and each Person that shall become a Lender
hereunder pursuant to Section 8.07 for so long as such Person shall be a party
to this Agreement, including each Term Loan A Lender and each Term Loan B
Lender.
“Lending Office” means, with respect to any Lender, the office of such Lender
specified as its “Lending Office” opposite its name on Schedule I hereto or in
the Assignment and Acceptance pursuant to which it became a Lender, or such
other office of such Lender as such Lender may from time to time specify to the
Borrower Representative and the Administrative Agent.
“Lien” means, with respect to any Property, (a) any mortgage, deed of trust,
deed to secure debt, lien (statutory or otherwise), pledge, hypothecation,
encumbrance, collateral assignment, charge or security interest in, on or of
such Property, (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing),
relating to such Property, and (c) in the case of Equity Interests or debt
securities, any purchase option, call or similar right or preferential
arrangement of a third party with respect to such Equity Interests or debt
securities. For the avoidance of doubt, “Lien” shall not include any netting or
set-off arrangements under any Contractual Obligation (other than Contractual
Obligations constituting Debt for Borrowed Money) otherwise permitted under the
terms of the Loan Documents.
“Loan” means a Term A Loan or a Term B Loan.
“Loan Documents” means (a) this Agreement, (b) the Notes, (c) the Parent
Guarantee Agreement, (d) each Hedge Intercreditor Agreement, (e) the Term Loan
Collateral Documents, (f) the Fee Letter, (g) the Contingent Parent Guarantee
Agreement, and (h) any other document that is executed in connection with the
transactions contemplated herewith or therewith and is deemed in writing by the
Borrower Representative and the Administrative Agent to constitute a Loan
Document, in each case, for clauses (a) through (f), as amended, restated,
supplemented or otherwise modified from time to time.
“Loan Parties” means Parent, the Borrowers and the other Guarantors.
“Loan Proceeds Account” means a deposit account of the Borrower Representative
maintained for such purpose at Beal Bank USA and subject to the Beal Springing
DACA into which all net proceeds of the Term A Loans will be deposited on the
Effective Date and held until withdrawn therefrom as permitted hereunder.


Senior Secured Term Loan Credit Agreement among Kosmos Energy LTD., Kosmos
Energy GOM Holdings, LLC, Kosmos Energy Gulf of Mexico Operations, LLC, the
other Guarantors party hereto, the Initial Lenders, and CLMG Corp. dated as of
September 30, 2020
Page 25 of 146


US 7362483v.35

--------------------------------------------------------------------------------



“Losses” has the meaning specified in Section 8.04(b).
“Maintenance Capital Expenditures” means, in respect of the Borrowers and/or any
of their Subsidiaries, Capital Expenditures that are made for the maintenance,
repair, enhancement, refurbishment, plugging, abandonment or decommissioning of
any of their respective Property (a) in accordance with applicable law and
Prudent Industry Practice and (b) in the ordinary course of business and
consistent with past practice of the Borrowers and their Subsidiaries.
“Margin Stock” has the meaning specified in Regulation U.
“Material Adverse Change” means, individually or in the aggregate,
(a)any Material Adverse Effect;
(b)any pending or threatened Event of Eminent Domain relating to any of the
Collateral which, individually or in the aggregate, could reasonably be expected
to impair Collateral with a value (net to the interests of the Borrowers and
their Subsidiaries) in excess of $10,000,000;
(c)the existence of any unrepaired damage to any of the Collateral in an
aggregate amount in excess of $5,000,000 (net to the interests of the Borrowers
and their Subsidiaries) to the extent that it is reasonably likely that such
damage will not be covered by a claim made (or such claim has been denied)
against any applicable insurance policy covering such Collateral (subject to
customary deductibles);
(d)the existence of any litigation, which when taken in the context of the Loan
Parties individually or in the aggregate (and net to the interests of the Loan
Parties), could reasonably be expected to result in liability that is not
covered by insurance in excess of $10,000,000; or
(e)any insolvency proceedings relating to any Loan Party or any of the
Collateral, including any insolvency proceeding that is or may be pending or
threatened.
“Material Adverse Effect” means a material adverse effect on (a) the financial
condition, business, results or operations of the Loan Parties, taken as a
whole, (b) the rights, remedies or benefits of any Agent or the Lenders, taken
as a whole, under any Loan Document, (c) the ability of the Loan Parties to
perform their respective Obligations under the Loan Documents or (d) the
validity, binding effect, enforceability or priority of the Liens and security
interests granted to the Secured Parties under the Loan Documents.
“Material Contract” means each of (a) the agreements listed on Schedule 4.01(s)
and (b) any other Contractual Obligation entered into on or after the Effective
Date (other than any Loan Document or any Contractual Obligation under other
Permitted Debt) of any of the Borrowers or their Subsidiaries (i) that is a
Midstream Contract, an operating agreement (including any joint operating
agreement), a production handling agreement or any other unitization or land
agreement and (ii) for which breach, nonperformance or cancellation could
reasonably be


Senior Secured Term Loan Credit Agreement among Kosmos Energy LTD., Kosmos
Energy GOM Holdings, LLC, Kosmos Energy Gulf of Mexico Operations, LLC, the
other Guarantors party hereto, the Initial Lenders, and CLMG Corp. dated as of
September 30, 2020
Page 26 of 146


US 7362483v.35

--------------------------------------------------------------------------------



expected to have an economic impact to the Borrowers and their Subsidiaries’
Proved Developed Producing Reserves in excess of $10,000,000.
“Maturity Date” means the earliest of (a) the date that occurs on the fifth
(5th) anniversary of the Effective Date, (b) the date that is 180 days prior to
the scheduled maturity date of any Permitted Guaranteed Facility or Specified
Parent Debt if there is any outstanding Debt or available commitments to borrow
under such Permitted Guaranteed Facility or Specified Parent Debt as of such
date, and (c) the date the Loans become due and payable pursuant to Section
6.01.
“Midstream Contract” means any contractual agreement or other arrangement
relating to the treatment, processing, gathering, dehydration, compression,
blending, transportation, storage, transmission, stabilization, disposal,
delivery, marketing, buying or selling or other disposition of fresh water,
produced water, crude oil, natural gas, natural gas liquids or other liquid or
gaseous hydrocarbons, including that used for fuel or consumed in the foregoing
activities.
“[***]Trade” means the acreage trade disclosed by the Borrowers to the
Administrative Agent prior to the Effective Date pursuant to which the Borrowers
and their Subsidiaries would, following the Effective Date, acquire partial
interests in [***] (the “Acquired Blocks”) in exchange for partial interests in
[***] (the “Outgoing Blocks”).
“Moody’s” means Moody’s Investors Service, Inc., and any successor thereto.
“Mortgaged Property” means any Property owned by any Borrower or Subsidiary
Guarantor which is subject to the Liens existing and to exist under the terms of
the Mortgages.
“Mortgages” means any deed of trust, trust deed, mortgage, leasehold mortgage or
leasehold deed of trust delivered on the date hereof or from time to time
hereafter pursuant to Section 5.01(l)(iv), in each case as amended.
“Multiemployer Plan” means a multiemployer plan, as defined in Section
4001(a)(3) of ERISA, to which any Loan Party or any ERISA Affiliate is making or
accruing an obligation to make contributions, or has within any of the preceding
five plan years made or accrued an obligation to make contributions.
“Multiple Employer Plan” means a single employer plan, as defined in Section
4001(a)(15) of ERISA, that (a) is maintained for employees of any Loan Party or
any ERISA Affiliate and at least one Person other than the Loan Parties and the
ERISA Affiliates or (b) was so maintained and in respect of which any Loan Party
or any ERISA Affiliate could have liability under Section 4064 or 4069 of ERISA
in the event such plan has been or were to be terminated.
“Net Cash Proceeds” means:
(a)    with respect to any Asset Sale, the excess, if any, of (i) the sum of
Cash and Cash Equivalents received by any Loan Party in connection with such
Asset Sale minus (ii) the sum of


Senior Secured Term Loan Credit Agreement among Kosmos Energy LTD., Kosmos
Energy GOM Holdings, LLC, Kosmos Energy Gulf of Mexico Operations, LLC, the
other Guarantors party hereto, the Initial Lenders, and CLMG Corp. dated as of
September 30, 2020
Page 27 of 146


US 7362483v.35

--------------------------------------------------------------------------------



(A) the out of pocket costs, fees, commissions, premiums and expenses (including
legal and accounting costs, fees and expenses and title and recording fees,
costs and expenses) reasonably incurred directly or indirectly by any Loan Party
in connection with such Asset Sale to the extent such amounts were not deducted
in determining the amount referred to in clause (i) and (B) federal, state and
local taxes paid or reasonably estimated to be payable by any Loan Party in
connection therewith to the extent such amounts were not deducted in determining
the amount referred to in clause (i); and
(b)    with respect to the incurrence or issuance of any Debt for Borrowed Money
by any Loan Party, the excess if any, of (i) the sum of the Cash and Cash
Equivalents received by any Loan Party in connection with such incurrence or
issuance minus (ii) the underwriting discounts and commissions or other similar
payments, and other out of pocket costs, fees, commissions, premiums and
expenses (including legal and accounting costs, fees and expenses and title and
recording fees, costs and expenses) reasonably incurred directly or indirectly
any Loan Party in connection with such incurrence or issuance to the extent such
amounts were not deducted in determining the amount referred to in clause (i);
and
(c)    with respect to any Event of Eminent Domain or Casualty Event, the
excess, if any, of (i) the sum of Cash and Cash Equivalents received by any Loan
Party in connection with such Event of Eminent Domain or Casualty Event minus
(ii) the sum of (A) the out of pocket costs and expenses reasonably incurred by
any Loan Party in connection with the collection, enforcement, negotiation,
consummation, settlement, proceedings, administration or other activity related
to the receipt or collection of the relevant proceeds to the extent such amounts
were not deducted in determining the amount referred to in clause (i) and (B)
federal, state and local taxes paid or reasonably estimated to be payable as a
result of thereof to the extent such amounts were not deducted in determining
the amount referred to in clause (i);
provided that, any Net Cash Proceeds received in the form of Cash Equivalents by
any Loan Party shall be converted to Cash prior to prepayment of the Loans in
accordance with Section 2.04.
“Note” means each Term Loan A Note and Term Loan B Note.
“Notice of Borrowing” means a Notice of Borrowing, in substantially the form of
Exhibit B hereto, given by the Borrower Representative in accordance with
Section 2.02.
“NPL” means the National Priorities List under CERCLA.
“Obligation” means all obligations (whether now existing or hereafter arising,
absolute or contingent, joint, several, or independent) of every nature of each
Loan Party from time to time owed to any Agent (including former Agents) or any
Lender from time to time outstanding hereunder and under the other Loan
Documents or otherwise under any Loan, Secured Cash Management Agreement or
Secured Hedge Agreement, including, without limitation, all principal and all
interest, fees, premium, the Exit Fee, expenses, and other charges accrued or
accruing (or which would, absent commencement of any bankruptcy, insolvency or
other similar proceeding involving creditors’ rights generally and any
proceeding ancillary thereto, accrue) on


Senior Secured Term Loan Credit Agreement among Kosmos Energy LTD., Kosmos
Energy GOM Holdings, LLC, Kosmos Energy Gulf of Mexico Operations, LLC, the
other Guarantors party hereto, the Initial Lenders, and CLMG Corp. dated as of
September 30, 2020
Page 28 of 146


US 7362483v.35

--------------------------------------------------------------------------------



or after the commencement of any bankruptcy, insolvency or other similar
proceeding involving creditors’ rights generally and any proceeding ancillary
thereto at the rate provided for herein or the relevant Loan Document, whether
or not such interest, fees, premium, Exit Fee, expenses or other charges are
allowed or allowable in any such bankruptcy, insolvency or other similar
proceeding involving creditors’ rights generally and any proceeding ancillary
thereto.
1.“Oil and Gas Properties” means Hydrocarbon Interests; the Properties now or
hereafter pooled or unitized with Hydrocarbon Interests; all presently existing
or future unitization, pooling agreements and declarations of pooled units and
the units created thereby (including without limitation all units created under
orders, regulations and rules of any Governmental Authority) which may affect
all or any portion of the Hydrocarbon Interests;  all operating agreements,
contracts and other agreements, including production sharing contracts and
agreements, which relate to any of the Hydrocarbon Interests or the production,
sale, purchase, exchange or processing of Hydrocarbons from or attributable to
such Hydrocarbon Interests; all Hydrocarbons in and under and which may be
produced and saved or attributable to the Hydrocarbon Interests, including all
oil in tanks, and all rents, issues, profits, proceeds, products, revenues and
other incomes from or attributable to the Hydrocarbon Interests; all tenements,
hereditaments, appurtenances and Properties in any manner appertaining,
belonging, affixed or incidental to the Hydrocarbon Interests; and all
Properties, rights, titles, interests and estates described or referred to
above, including any and all tangible Property, real or personal, now owned or
hereafter acquired and situated upon, used, held for use or useful in connection
with the operating, working or development of any of such Hydrocarbon Interests
or Property (excluding drilling rigs, automotive equipment, rental equipment or
other personal Property which may be on such premises for the purpose of
drilling a well or for other similar temporary uses) and including any and all
oil wells, gas wells, injection wells, all permanently abandoned and inactive
wells, dry holes or other wells, buildings, structures, fuel separators, liquid
extraction plants, plant compressors, pumps, pumping units, field gathering
systems, pipelines, tanks and tank batteries, fixtures, valves, fittings,
machinery and parts, engines, boilers, meters, apparatus, equipment, appliances,
tools, implements, cables, wires, towers, casing, tubing and rods, surface
leases, rights-of-way, easements and servitudes together with all additions,
substitutions, replacements, accessions and attachments to any and all of the
foregoing. Unless otherwise indicated herein, each reference to the term “Oil
and Gas Properties” shall mean Oil and Gas Properties of the Borrowers and/or
their Subsidiaries, as the context requires.
“Ordinary Course Settlement Payments” means all regularly scheduled payments due
under any Hedge Agreement (other than any Excluded Hedge Agreement) from time to
time, calculated in accordance with the terms of such Hedge Agreement, but
excluding, for the avoidance of doubt any “settlement amounts” or “termination
payments” due and payable under such Hedge Agreement.
“Other Taxes” has the meaning specified in Section 2.09(b).
“Parent” has the meaning specified in the recital of parties to this Agreement.
“Parent Guarantee Agreement” means that certain Parent Guarantee Agreement,
dated as of September 30, 2020, by Parent in favor of the Term Loan Collateral
Agent for the benefit


Senior Secured Term Loan Credit Agreement among Kosmos Energy LTD., Kosmos
Energy GOM Holdings, LLC, Kosmos Energy Gulf of Mexico Operations, LLC, the
other Guarantors party hereto, the Initial Lenders, and CLMG Corp. dated as of
September 30, 2020
Page 29 of 146


US 7362483v.35

--------------------------------------------------------------------------------



of the Secured Parties, as amended, restated, supplemented or otherwise modified
from time to time.
“Parent Guarantee Trigger Event” means any Intermediate Parent Entity incurring,
suffering to exist, issuing, assuming or otherwise becoming liable for an
aggregate amount of Debt in excess of $10,000,000.
“Participant Register” has the meaning specified in Section 8.07(f).
“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub.
L. 107-56, signed into law October 26, 2001.
“Payroll Account” a zero balance deposit account exclusively used for tax
withholding, payroll, payroll taxes, employee benefits (including workers’
compensation, unemployed insurance or other forms of governmental insurance or
benefits).
“PBGC” means the Pension Benefit Guaranty Corporation (or any successor).
“Permitted Debt” means Debt permitted under Section 5.02(b).
“Permitted Guaranteed Facilities” means (a) that certain Agreement dated as of
November 23, 2012 (as amended and restated on March 14, 2014, as further amended
and restated on August 6, 2018, and as may be further amended, amended and
restated, restated, supplemented or otherwise modified from time to time) by and
among, Parent, as borrower, the Subsidiaries of Parent party thereto, as
guarantors, the lenders party thereto, ING Bank N.V., as facility agent and
Crédit Agricole Corporate and Investment Bank, as security agent, and the other
financial institutions party thereto, (b) that certain Senior Notes Indenture
dated as of April 4, 2019 (as amended, amended and restated, restated,
supplemented or otherwise modified from time to time) by and among Parent, as
issuer, the Subsidiaries of Parent party thereto, as guarantors, Wilmington
Trust National Association, as trustee and the other financial institutions
party thereto and (c) any refinancing or replacement in respect of the foregoing
to the extent that (i) any such new Debt that is in the form of senior notes
shall have a maturity date that is at least 180 days following the Maturity Date
hereunder (without giving effect to clauses (b) and (c) of the definition of
“Maturity Date”), (ii) such new Debt is in an aggregate principal amount not in
excess of the sum of (A) the aggregate principal amount then outstanding of the
refinanced Debt (or, in the case of refinanced Debt that is a revolving credit
facility, in excess of the commitments under such revolving credit facility) and
(B) an amount necessary to pay any accrued and unpaid interest thereon and any
fees and expenses, including premiums, related to such exchange or refinancing;
(iii) such new Debt does not contain (A) financial maintenance covenants that,
taken as a whole, are more onerous or restrictive with respect to the Borrowers
and their Subsidiaries than the financial maintenance covenants in the
refinanced Debt, (B) any event of default that, in the case of any individual
event of default, is more restrictive or onerous with respect to the Borrowers
and their Subsidiaries than any individual event of default in the refinanced
Debt or this Agreement, or (C) any covenants (other than financial maintenance
covenants) that, taken as a whole, are more onerous or restrictive with respect
to the Borrowers


Senior Secured Term Loan Credit Agreement among Kosmos Energy LTD., Kosmos
Energy GOM Holdings, LLC, Kosmos Energy Gulf of Mexico Operations, LLC, the
other Guarantors party hereto, the Initial Lenders, and CLMG Corp. dated as of
September 30, 2020
Page 30 of 146


US 7362483v.35

--------------------------------------------------------------------------------



and their Subsidiaries than the covenants in the refinanced Debt or this
Agreement; (iv) if the refinanced Debt is unsecured, such new Debt is unsecured;
and (v) any such new Debt that is in the form of senior notes shall not provide
for any scheduled principal repayment, mandatory principal redemption or sinking
fund obligation prior to the 180th day after the Maturity Date (without giving
effect to clauses (b) and (c) of the definition of “Maturity Date”) and other
than customary offers to purchase upon a change of control, asset sale, or
casualty or condemnation event (so long as any such mandatory prepayment or
offer to purchase in respect of any asset sale, casualty or condemnation event
is made subject to the applicable prepayment provisions set forth in this
Agreement) and customary acceleration rights after an event of default).
“Permitted Liens” means Liens permitted to exist pursuant to Section 5.02(a).
“Person” means an individual, partnership, corporation (including a business
trust), limited liability company, joint stock company, trust, unincorporated
association, joint venture or other entity, or a Governmental Authority.
“Plan” means a Single Employer Plan or a Multiple Employer Plan.
“Platform” has the meaning specified in Section 8.02(b).
“Pledged Debt” has the meaning specified in the Term Loan Security Agreement.
“Prepayment Agreement” is as defined in the preliminary statements.
“Pro Rata Share” of any amount means, with respect to any Lender at any time and
with respect to any one or more Facilities, the product of such amount times a
fraction the numerator of which is the amount of the Loans comprising such
Facilities owed to such Lender under the applicable Facilities at such time and
the denominator of which is the aggregate amount of the Loans comprising such
Facilities then outstanding and owed to all Lenders under the applicable
Facilities at such time.
“Property” means any right or interest in or to any asset, lease or property of
any kind whatsoever (including Equity Interests), whether real, personal or
mixed and whether intangible or tangible.
“Proved Reserves” means “Proved Reserves” as defined in the Definitions for Oil
and Gas Reserves (in this paragraph, the “Definitions”) promulgated by the
Society of Petroleum Engineers (or any generally recognized successor) as in
effect at the time in question. “Proved Developed Producing Reserves” means
Proved Reserves which are categorized as both “Developed” and “Producing” in the
Definitions, “Proved Developed Nonproducing Reserves” means Proved Reserves
which are categorized as both “Developed” and “Nonproducing” in the Definitions,
“Proved Developed Reserves” means the sum of Proved Developed Producing Reserves
and Proved Developed Nonproducing Reserves, and “Proved Undeveloped Reserves”
means Proved Reserves which are categorized as “Undeveloped” in the Definitions.


Senior Secured Term Loan Credit Agreement among Kosmos Energy LTD., Kosmos
Energy GOM Holdings, LLC, Kosmos Energy Gulf of Mexico Operations, LLC, the
other Guarantors party hereto, the Initial Lenders, and CLMG Corp. dated as of
September 30, 2020
Page 31 of 146


US 7362483v.35

--------------------------------------------------------------------------------



“Prudent Industry Practice” means those practices, methods, equipment,
specifications and standards of safety and performance, as are commonly used by
upstream companies engaged primarily in offshore oil and gas exploration and
production in the Gulf of Mexico in the United States as good, safe and prudent
engineering practices would dictate, with commensurate standards of safety,
performance, dependability, efficiency and economy, in each such case as the
same may evolve from time to time, consistent with applicable law. “Prudent
Industry Practice” as defined herein does not necessarily mean one particular
practice, method, equipment specification or standard in all cases, but is
instead intended to encompass a broad range of acceptable practices, methods,
equipment specifications and standards.
“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).
“Qualified Equity Interest” of any Person means any Equity Interest in such
Person other than any Disqualified Equity Interest.
“Register” has the meaning specified in Section 8.07(d).
“Registered” means issued, registered, renewed or subject to a pending
application with a Governmental Authority such as the United States Patent and
Trademark Office, the United States Copyright Office or other similar
Governmental Authority anywhere in the world.
“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System, as in effect from time to time.
“Release” means any depositing, spilling, leaking, pumping, pouring, placing,
emitting, discarding, abandoning, emptying, discharging, migrating, injecting,
escaping, leaching, dumping or disposing of Hazardous Material into the indoor
or outdoor environment.
“Remedial Action” means any investigatory, response, remedial, removal, or
corrective action activity to assess, evaluate, clean-up, detoxify,
decontaminate, contain or otherwise remediate any Hazardous Material or to
comply with any Environmental Laws and Environmental Permits, including any
inspection, investigation, study, monitoring, assessment, audit, sampling and
testing, laboratory or other analysis, or evaluation relating to any Release or
threatened Release of Hazardous Materials as required by Environmental Laws,
Environmental Permits or any Governmental Authority.
“Repayment Event” means the satisfaction of the following conditions: (a) the
repayment in full in Cash of all of the outstanding principal amount of the
Loans and all other Obligations (except for Secured Bank Product Obligations and
indemnities and other obligations which by the express terms of the relevant
Loan Documents survive the repayment of the Loans and the termination of the
Commitments) due and payable under the Loan Documents and (b) the termination of
all Commitments.


Senior Secured Term Loan Credit Agreement among Kosmos Energy LTD., Kosmos
Energy GOM Holdings, LLC, Kosmos Energy Gulf of Mexico Operations, LLC, the
other Guarantors party hereto, the Initial Lenders, and CLMG Corp. dated as of
September 30, 2020
Page 32 of 146


US 7362483v.35

--------------------------------------------------------------------------------



“Representatives” of a Person mean such Person’s Affiliates, and its Affiliates’
respective officers, directors, employees, agents, contractors, advisors,
accountants and other representatives.
“Required Lenders” means, at any time, Lenders owed or holding more than 50% of
the aggregate principal amount of the Loans outstanding at such time.
“Reserve Report” means each report, in form and substance satisfactory to the
Administrative Agent in its sole and absolute discretion, commissioned by and
addressed to the Administrative Agent and the Lenders, or otherwise as rolled
forward internally by the Administrative Agent, setting forth, as of December 31
or such other applicable dates set forth therein, the Proved Reserves
attributable to the Oil and Gas Properties of the Borrowers and their
Subsidiaries (other than the Excluded JV) that, together with a projected rate
of production and future net income, taxes, operating expenses (including
gathering, processing and transportation costs, variable and fixed lease
operating expenses, COPAS, production taxes and any other costs related to the
development, operation and production of Oil and Gas Properties or to service
any related contracts) and capital expenditures with respect thereto as of such
date, adjusted by the Administrative Agent in its reasonable discretion for
basis, quality and gravity differentials based on historical differentials and
go-forward expectations, without giving effect to non-property related expenses
such as general and administrative expenses, debt service, future income tax
expense and depreciation, depletion and amortization.
“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.
“Responsible Officer” means, as to any Person, any duly authorized and appointed
officer of such Person, as demonstrated by a certificate of incumbency or other
appropriate appointment or resolution, having actual knowledge of the matter in
question.
“Restricted Payment” has the meaning specified in Section 5.02(g).
“Revenue” means, collectively, all contributions, distributions, dividends and
other Cash and Cash Equivalents actually received by the Borrowers and
Subsidiary Guarantors in cash (including the amount of payments received in
respect of Ordinary Course Settlement Payments other than any payments received
in respect of Excluded Hedge Agreements).
“Revenue Account” has the meaning specified in Section 5.01(i)(i).
“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of comprehensive Sanctions amounting to an embargo
(at the time of this Agreement, Crimea, Cuba, Iran, North Korea and Syria).
“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury (including but not limited
to the Specially Designated Nationals and Blocked Persons List), the U.S.
Department of State, the United Nations Security Council, the


Senior Secured Term Loan Credit Agreement among Kosmos Energy LTD., Kosmos
Energy GOM Holdings, LLC, Kosmos Energy Gulf of Mexico Operations, LLC, the
other Guarantors party hereto, the Initial Lenders, and CLMG Corp. dated as of
September 30, 2020
Page 33 of 146


US 7362483v.35

--------------------------------------------------------------------------------



European Union, any European Union member state, Her Majesty’s Treasury of the
United Kingdom, or other relevant sanctions authority, (b) any Person operating,
organized, located, or resident in a Sanctioned Country, (c) any Person owned or
controlled by any such Person or Persons described in the foregoing clauses (a)
or (b), or (d) any Person otherwise the subject of any Sanctions.
“S&P” means Standard & Poor’s Ratings Services, a division of the McGraw-Hill
Companies, Inc., and any successor thereto.
“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union, any European Union member state,
Her Majesty’s Treasury of the United Kingdom or other relevant sanctions
authority.
“Sanctions and Export Control Laws” means any applicable law, regulation, order,
or directive which: (a) imposes Sanctions; or (b) applies to the export,
reexport, transfer, disclosure or provision of goods, technology, services, or
technical assistance, including controls administered pursuant to the U.S.
Export Administration Regulations, 15 C.F.R. Parts 730-774 and similar export
control laws, regulations, orders and directives of other jurisdictions to the
extent applicable.
“Scheduled Amortization Payment” means each repayment of Loans made pursuant to
Section 2.04(b)(i).
“Scheduled Amortization Payment Date” means, with respect to any Loan, the last
day of each Fiscal Quarter, commencing on the last day of the Fiscal Quarter
ending December 31, 2021.
“SEC” has the meaning specified in Section 5.03(l).
“Second Offer” has the meaning specified in Section 2.04(c).
“Secured Bank Product Obligations” means all debt, obligations and other
liabilities owing under Secured Cash Management Agreements and Secured Hedge
Agreements; provided that Secured Bank Product Obligations of a Loan Party shall
not include the Excluded Swap Obligations of such Loan Party.
“Secured Cash Management Agreement” means any Cash Management Agreement that is
entered into by and between any Borrower or Subsidiary and any Cash Management
Bank which has delivered a Secured Party Designation Notice.
“Secured Hedge Agreement” means any Hedge Agreement permitted under Section
5.02(l) that is entered into by and between any Borrower or Subsidiary and any
Hedge Bank which has delivered a Secured Party Designation Notice, so long as,
in the case of any such


Senior Secured Term Loan Credit Agreement among Kosmos Energy LTD., Kosmos
Energy GOM Holdings, LLC, Kosmos Energy Gulf of Mexico Operations, LLC, the
other Guarantors party hereto, the Initial Lenders, and CLMG Corp. dated as of
September 30, 2020
Page 34 of 146


US 7362483v.35

--------------------------------------------------------------------------------



Hedge Agreement with a Hedge Bank that is not a Lender or an Affiliate of a
Lender, such Hedge Bank has entered into and remains party to a Hedge
Intercreditor Agreement.
“Secured Parties” means, collectively, the Administrative Agent, the Term Loan
Collateral Agent, the Lenders, the Hedge Banks, the Cash Management Banks, each
co-agent or sub-agent appointed by the Administrative Agent from time to time
pursuant to Article VII, and the other Persons the Obligations owing to which
are secured by the Collateral under the terms of the Term Loan Collateral
Documents.
“Secured Party Designation Notice” means a notice from any Lender or an
Affiliate of a Lender, substantially in the form of Exhibit F, (a) describing “a
Secured Cash Management Agreement” or a “Secured Hedge Agreement” and setting
forth the maximum amount to be secured by the Collateral and the methodology to
be used in calculating such amount and (b) agreeing to be bound by Section 7.08.
“Services Agreement” is defined in Section 5.02(q).
“Single Employer Plan” means a single employer plan, as defined in Section
4001(a)(15) of ERISA, that (a) is maintained for employees of any Loan Party or
any ERISA Affiliate and no Person other than the Loan Parties and the ERISA
Affiliates or (b) was so maintained and in respect of which any Loan Party or
any ERISA Affiliate could have liability under Section 4069 of ERISA in the
event such plan has been or were to be terminated.
“Solvent” and “Solvency” mean, with respect to any Person on a particular date,
that on such date (a) the fair value of the property of such Person is greater
than the total amount of liabilities, including, without limitation, contingent
liabilities, of such Person, (b) such Person does not intend to, and does not
believe that it will, incur debts or liabilities beyond such Person’s ability to
pay such debts and liabilities as they mature (taking into account reasonably
anticipated prepayments and refinancings) and (c) such Person is not engaged in
business or a transaction, and is not about to engage in business or a
transaction, for which such Person’s property would constitute unreasonably
small capital. The amount of contingent liabilities at any time shall be
computed as the amount that, in the light of all the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability.
“Specified Borrower Loan” means the loan from GOM Operations to Holdings
evidenced by the Specified Borrower Note.
“Specified Borrower Note” means that certain $50,000,000 Promissory Note dated
as of the Effective Date made by Holdings in favor of GOM Operations.
“Specified Consents and Agreements” means Consents and Agreements in respect of
each of (a) the Enterprise Gas Gathering and Interconnect Agreement dated
effective as of October 15, 2010, and (b) the Liquids Transportation Agreement,
effective as of November 1, 2016, by and between DGE III, and Nautilus Pipeline
Company, L.L.C.


Senior Secured Term Loan Credit Agreement among Kosmos Energy LTD., Kosmos
Energy GOM Holdings, LLC, Kosmos Energy Gulf of Mexico Operations, LLC, the
other Guarantors party hereto, the Initial Lenders, and CLMG Corp. dated as of
September 30, 2020
Page 35 of 146


US 7362483v.35

--------------------------------------------------------------------------------



“Specified Parent Debt” means that certain Promissory Note dated as of September
13, 2018, in the original face amount of $607,943,548, with an outstanding
principal balance as of the Effective Date of approximately $327,000,000 (prior
to giving effect to the Effective Date Parent Debt Repayment) made by Holdings
in favor of Parent.
“Specified Post Closing Properties” means (a) if the [***] Trade closes prior to
the date that is ten (10) Business Days following the Effective Date, the
Acquired Blocks and the Outgoing Blocks (each as defined in the definition of
“[***] Trade”), and (b) if the [***] Trade does not close prior to the date that
is ten (10) Business Days following the Effective Date, the Outgoing Blocks.
“Strip Price” means, as of any date, (a) for the 60-month period commencing with
the month in which such date occurs, as quoted on the New York Mercantile
Exchange (the “NYMEX”) and published in a nationally recognized publication for
such pricing as selected by the Administrative Agent in its reasonable
discretion (as such prices may be corrected or revised from time to time by the
NYMEX in accordance with its rules and regulations), the corresponding monthly
quoted futures contract price for months 0–60 and (b) for periods after such 60
month period, the average corresponding monthly quoted futures contract price
for months 49–60; provided, however, in the event that the NYMEX no longer
provides futures contract price quotes for 60 month periods, the longest period
of quotes of less than 60 months shall be used to determine the strip period and
held constant thereafter based on the average of contract prices for the last
twelve months of such period, and, if the NYMEX no longer provides such futures
contract quotes or has ceased to operate, the Administrative Agent shall
designate another nationally recognized commodities exchange to replace the
NYMEX for purposes of the references to the NYMEX herein which in the
Administrative Agent’s opinion, in its reasonable discretion, is the most
comparable exchange to the NYMEX at such time.
“Subject Borrower” has the meaning assigned to such term in Section 2.15(a).
“Subsidiary” of any Person means any corporation, partnership, joint venture,
limited liability company, trust or estate of which (or in which) more than 50%
of (a) the issued and outstanding capital stock having ordinary voting power to
elect a majority of the Board of Directors of such corporation (irrespective of
whether at the time capital stock of any other class or classes of such
corporation shall or might have voting power upon the occurrence of any
contingency), (b) the interest in the capital or profits of such partnership,
joint venture or limited liability company or (c) the beneficial interest in
such trust or estate, in each case is at the time directly or indirectly owned
or controlled by such Person or one or more of such Person’s other Subsidiaries.
Unless otherwise specified herein, “Subsidiary” shall mean a Subsidiary of the
Borrowers.
“Subsidiary Guarantor” means any Subsidiary of any Borrower that is required to
guarantee the Obligations pursuant to Section 5.02(k), but in no event shall
include the Excluded JV for so long as the Excluded JV is not wholly-owned by
the Borrowers and their Subsidiaries.
“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the


Senior Secured Term Loan Credit Agreement among Kosmos Energy LTD., Kosmos
Energy GOM Holdings, LLC, Kosmos Energy Gulf of Mexico Operations, LLC, the
other Guarantors party hereto, the Initial Lenders, and CLMG Corp. dated as of
September 30, 2020
Page 36 of 146


US 7362483v.35

--------------------------------------------------------------------------------



meaning of Section 1a(47) of the Commodity Exchange Act if, and to the extent
that, all or a portion of any such obligation to pay or perform constitutes an
Obligation hereunder or a Guaranteed Obligation under (and as defined in) the
Term Loan Security Agreement.
“Sweep Calculation Date” means the last day of each of Fiscal Quarter,
commencing with the Fiscal Quarter ending December 31, 2020.
“Synthetic Debt” means, with respect to any Person, without duplication of any
clause within the definition of “Debt”, the principal amount of all (a)
obligations of such Person under any lease that is treated as an operating lease
for financial accounting purposes and a financing lease for tax purposes (i.e.,
a “synthetic lease”), (b) obligations of such Person in respect of transactions
entered into by such Person, the proceeds from which would be reflected on the
financial statements of such Person in accordance with GAAP as cash flows from
financings at the time such transaction was entered into (other than as a result
of the issuance of Equity Interests) and (c) obligations of such Person in
respect of other transactions entered into by such Person that are not otherwise
addressed in the definition of “Debt” or in clause (a) or (b) above that are
intended to function primarily as a borrowing of funds (including, without
limitation, any minority interest transactions that function primarily as a
borrowing).
“Taxes” means all present and future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Term A Loans” means any loan made by any Term Loan A Lender pursuant to this
Agreement.


“Term B Loans” means any loan made by any Term Loan B Lender pursuant to this
Agreement.


“Term Loan A Borrowing” means a borrowing consisting of simultaneous Term A
Loans made by the Term Loan A Lenders on the Effective Date.


“Term Loan A Commitment” means, (a) with respect to any Term Loan A Lender at
any time, the amount set forth opposite its name on Schedule I hereto under the
caption “Term Loan A Commitment” or, (b) with respect to any Term Loan A Lender
that has entered into one or more Assignment and Acceptances, the amount set
forth for such Term Loan A Lender in the Register maintained by the
Administrative Agent pursuant to Section 8.07(d) as such Term Loan A Lender’s
“Term Loan A Commitment”, in each case, as such amount may be reduced at or
prior to such time pursuant to Section 6.01. As of the Effective Date, the Term
Loan A Commitment shall be $150,000,000.


“Term Loan A Facility” means, at any time, the aggregate amount of the Term Loan
A Lenders’ Term Loan A Commitments and Loans at such time.
“Term Loan A Facility Use of Proceeds” is as defined in the preliminary
statements.


Senior Secured Term Loan Credit Agreement among Kosmos Energy LTD., Kosmos
Energy GOM Holdings, LLC, Kosmos Energy Gulf of Mexico Operations, LLC, the
other Guarantors party hereto, the Initial Lenders, and CLMG Corp. dated as of
September 30, 2020
Page 37 of 146


US 7362483v.35

--------------------------------------------------------------------------------



“Term Loan A Lender” means, at any time, a Lender that has a Term Loan A
Commitment or is owed any outstanding Term A Loans at such time.


“Term Loan A Note” means a promissory note of the Borrowers payable to any Term
Loan A Lender or its registered assigns, in substantially the form of Exhibit
A-1 hereto, evidencing the indebtedness of the Borrowers to such Term Loan A
Lender, as amended, restated, supplemented or otherwise modified from time to
time.


“Term Loan B Borrowing” means a borrowing consisting of simultaneous Term B
Loans made by the Term Loan B Lenders on the Effective Date.


“Term Loan B Commitment” means, (a) with respect to any Term Loan B Lender at
any time, the amount set forth opposite its name on Schedule I hereto under the
caption “Term Loan B Commitment” or, (b) with respect to any Term Loan B Lender
that has entered into one or more Assignment and Acceptances, the amount set
forth for such Term Loan B Lender in the Register maintained by the
Administrative Agent pursuant to Section 8.07(d) as such Term Loan B Lender’s
“Term Loan B Commitment”, in each case, as such amount may be reduced at or
prior to such time pursuant to Section 6.01. As of the Effective Date, the Term
Loan B Commitment is $50,000,000.


“Term Loan B Facility” means, at any time, the aggregate amount of the Term Loan
B Lenders’ Term Loan B Commitments and Loans at such time.
“Term Loan B Facility Use of Proceeds” is as defined in the preliminary
statements.
“Term Loan B Lender” means, at any time, a Lender that has a Term Loan B
Commitment or is owed any outstanding Term B Loans at such time.


“Term Loan B Note” means a promissory note of the Borrowers payable to any Term
Loan B Lender or its registered assigns, in substantially the form of Exhibit
A-2 hereto, evidencing the indebtedness of the Borrowers to such Term Loan B
Lender, as amended, restated, supplemented or otherwise modified from time to
time.


“Term Loan Collateral Agent” has the meaning specified in the recital of parties
to this Agreement.
“Term Loan Collateral Documents” means the Term Loan Security Agreement, the
Mortgages, each Account Control Agreement, each Consent and Agreement, each of
the collateral documents, instruments and agreements delivered hereunder, and
each other agreement (including intellectual property security agreements) that
creates or purports to create a Lien in favor of the Term Loan Collateral Agent
for the benefit of the Secured Parties, in each case, as amended, restated,
supplemented or otherwise modified from time to time.
“Term Loan Security Agreement” means that certain Term Loan Collateral and
Guarantee Agreement, dated as of September 30, 2020, by the Borrowers and each
Subsidiary


Senior Secured Term Loan Credit Agreement among Kosmos Energy LTD., Kosmos
Energy GOM Holdings, LLC, Kosmos Energy Gulf of Mexico Operations, LLC, the
other Guarantors party hereto, the Initial Lenders, and CLMG Corp. dated as of
September 30, 2020
Page 38 of 146


US 7362483v.35

--------------------------------------------------------------------------------



Guarantor in favor of the Term Loan Collateral Agent for the benefit of the
Secured Parties, as amended, restated, supplemented or otherwise modified from
time to time.
“Total PDP PV-10” means, as of each March 31, June 30, September 30 and December
31 of each Fiscal Year, commencing December 31, 2020, the net present value,
discounted at ten percent (10%) per annum, of the future net cash flow expected
to accrue to the Mortgaged Properties constituting Proved Developed Producing
Reserves during the remaining expected economic lives of such Oil and Gas
Properties. At any time Total PDP PV-10 shall be calculated based on the
information in the then most recently prepared Reserve Report, as rolled forward
by the Administrative Agent to the last day of the next calendar quarter
immediately (example: the first Total PDP PV-10 prepared as of March 15th for
application on March 31st, 2021, shall be rolled forward to June 30th, 2021)
following such date of determination, and updated on a pro forma basis for:
(i)    the roll-off of production since the date of the most recently delivered
Reserve Report to the effective date;
(ii)    Strip Price, as adjusted, by the Administrative Agent in its reasonable
discretion for quality, gravity and location basis differentials based on
historical realized differentials and go-forward expectations;
(iii)    changes in forecasted gross or net production and ultimate recovery
volumes of such Oil and Gas Properties, as determined by the Administrative
Agent in its sole and absolute discretion;
(iv)    any adjustments to the appropriate deductions shall be made for
severance and ad valorem taxes, obligations and anticipated payments in respect
of minimum volume commitments, capital expenditures and for operating,
gathering, transportation and marketing costs required for the development,
operation, production and sale of such Oil and Gas Properties, and plugging and
abandonment (and other asset retirement obligations, including facilities not
owned by the Borrowers and Subsidiary Guarantors or non-Mortgaged Properties, in
each case net to the interests of the Loan Parties) or any other expenses in
respect of such Oil and Gas Properties (including expenses incurred after the
end of the expected economic lives of such Oil and Gas Properties) in respect of
such Oil and Gas Properties;
(v)    to reflect Hedge Agreements then in effect (other than Excluded Hedge
Agreements) to the extent such Hedge Agreements constitute Collateral and are
permitted by Section 5.02(l) so that the expected cash flows with respect to
such Hedge Agreements (to the extent such Hedge Agreements constitute
Collateral) are included in the determination of the net present value without
duplication with the cash flows for the production subject to such Hedge
Agreements (it being understood that deferred premiums in respect of such Hedge
Agreements shall be deducted from such expected cash flows);
(vi)    Asset Sales and acquisitions of Oil and Gas Properties containing Proved
Developed Producing Reserves;


Senior Secured Term Loan Credit Agreement among Kosmos Energy LTD., Kosmos
Energy GOM Holdings, LLC, Kosmos Energy Gulf of Mexico Operations, LLC, the
other Guarantors party hereto, the Initial Lenders, and CLMG Corp. dated as of
September 30, 2020
Page 39 of 146


US 7362483v.35

--------------------------------------------------------------------------------



(vii)    any change of any Proved Developed Producing Reserve as the most recent
Reserve Report that cease to be Proved Developed Producing Reserves as of the
date of determination;
(viii)    any non-Proved Developed Producing Reserves as of the most recent
Reserve Report, that become Proved Developed Producing Reserves provided any
such additions have been reviewed by an Approved Independent Engineer (to be
prepared at the Borrower’s expense); and
(ix)    any other changes in the Administrative Agent's reasonable discretion.
Notwithstanding anything to the contrary contained herein, in the event that
either (x) both of the Specified Consents and Agreements are not executed and
delivered to the Administrative Agent on or before the day that is 90 days
following the Effective Date, or (y) any other Material Contract for which no
Consent and Agreement is in place has anti-assignment provisions that are not
addressed in a manner reasonably satisfactory to the Administrative Agent, then
Total PDP PV-10 shall be reduced by the Administrative Agent in such manner as
is reasonably determined by the Administrative Agent to reflect (A) a
hypothetical calculation of Total PDP PV-10 as if the two contracts subject to
the Specified Consents and Agreements and/or such other Material Contracts, as
applicable, were terminated and/or did not exist or (B) such other reduction
methodology as is reasonably determined by the Administrative Agent; provided,
that, if as of any subsequent calculation, a reasonably acceptable Consent and
Agreement is in place with respect to such Material Contract, no such reduction
shall be made in such calculation with respect to such Material Contract.
“Trade Date” has the meaning specified in Section 8.07(j).
“UCC” means the Uniform Commercial Code as from time to time in effect in the
relevant jurisdiction.
“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended form time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person falling within IFPRU 11.6
of the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.
“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.
“Voting Interests” means shares of capital stock issued by a corporation, or
equivalent Equity Interests in any other Person, the holders of which are
ordinarily, in the absence of contingencies, entitled to vote for the election
of directors (or persons performing similar functions) of such Person, even if
the right so to vote has been suspended by the happening of such a contingency.


Senior Secured Term Loan Credit Agreement among Kosmos Energy LTD., Kosmos
Energy GOM Holdings, LLC, Kosmos Energy Gulf of Mexico Operations, LLC, the
other Guarantors party hereto, the Initial Lenders, and CLMG Corp. dated as of
September 30, 2020
Page 40 of 146


US 7362483v.35

--------------------------------------------------------------------------------



“Withdrawal Liability” has the meaning specified in Part I of Subtitle E of
Title IV of ERISA.
“Withholding Agent” means the Loan Parties and the Administrative Agent.
“Workers Compensation Account” a deposit account exclusively used for workers’
compensation benefits.
“Write-Down and Conversion Powers” means, (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule, and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that person
or any other person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers.
Section a..Computation of Time Periods
. In this Agreement and the other Loan Documents in the computation of periods
of time from a specified date to a later specified date, the word “from” means
“from and including” and the words “to” and “until” each mean “to but
excluding.”
Section b..Accounting Terms
.
(1)Generally. All accounting terms not specifically defined herein shall be
construed in accordance with GAAP applied on a consistent basis, as in effect
from time to time, applied in a manner consistent with that used in preparing
the financial statements delivered to the Administrative Agent prior to the
Effective Date, except as otherwise specifically prescribed herein.
Notwithstanding the foregoing, for purposes of determining compliance with any
covenant (including the computation of any financial covenant) contained herein,
Debt of the Parent and its Subsidiaries shall be deemed to be carried at 100% of
the outstanding principal amount thereof, and the effects of FASB ASC 825 and
FASB ASC 470-20 on financial liabilities shall be disregarded.
(2)Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower Representative or the Required Lenders shall
so request, the Administrative Agent, the Lenders and the Borrowers shall
negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP (subject to the approval
of the Required Lenders in their reasonable discretion); provided that, until so
amended, (i) such


Senior Secured Term Loan Credit Agreement among Kosmos Energy LTD., Kosmos
Energy GOM Holdings, LLC, Kosmos Energy Gulf of Mexico Operations, LLC, the
other Guarantors party hereto, the Initial Lenders, and CLMG Corp. dated as of
September 30, 2020
Page 41 of 146


US 7362483v.35

--------------------------------------------------------------------------------



ratio or requirement shall continue to be computed in accordance with GAAP prior
to such change therein and (ii) the Borrower Representative shall provide to the
Administrative Agent and the Lenders financial statements and other documents
required under this Agreement or as requested hereunder setting forth a
reconciliation between calculations of such ratio or requirement made before and
after giving effect to such change in GAAP. Notwithstanding any provision
contained herein or any other Loan Document, any lease (or similar arrangement)
that would have been characterized, classified or reclassified as an operating
lease in accordance with GAAP prior to the date of the Parent’s adoption of ASC
842 (or any other ASC having a similar result or effect) (and related
interpretations) (whether or not such lease was in effect on such date) shall
not constitute an obligation under a Capital Lease, and any such lease shall be,
for all purposes of this Agreement and the other Loan Documents, treated as
though it were reflected on the Parent’s consolidated financial statements in
the same manner as an operating lease would have been reflected prior to the
Parent’s adoption of ASC 842.
(3)Consolidation of Variable Interest Entities. All references herein to
consolidated financial statements of the Borrowers or the Parent and their
Subsidiaries or to the determination of any amount for the Loan Parties and
their Subsidiaries on a consolidated basis or any similar reference shall, in
each case, be deemed to include each variable interest entity that the Loan
Parties is required to consolidate pursuant to FASB ASC 810 as if such variable
interest entity were a Subsidiary as defined herein.
Section c..Other Definitional Provisions and Rules of Construction
.
(4)Any of the terms defined herein may, unless the context otherwise requires,
be used in the singular or the plural, depending on the reference.
(5)References to “Sections” and “subsections” shall be to Sections and
subsections, respectively, of this Agreement unless otherwise specifically
provided. Section headings in this Agreement are included herein for convenience
of reference only and shall not constitute a part of this Agreement for any
other purpose or be given any substantive effect. Any references in this
Agreement to “Articles” and/or “Sections” which make reference to any particular
piece of legislation or statute, including without limitation, the Bankruptcy
Code, ERISA and Internal Revenue Code shall, to the extent that the context
implies a reference to any other similar or equivalent legislation as is in
effect from time to time in any other applicable jurisdiction, mean the
equivalent section in the applicable piece of legislation. Furthermore, where
any such reference is meant to apply to such other similar or equivalent
legislation where such other similar or equivalent legislation has parallel or
like concepts, then such references shall import such parallel or like concepts
from such other similar or equivalent legislation, as applicable.
(6)The use in any of the Loan Documents of the word “include” or “including”
shall not be construed to be limiting whether or not non-limiting language (such
as “without limitation” or “but not limited to” or words of similar import) is
used with reference thereto.


Senior Secured Term Loan Credit Agreement among Kosmos Energy LTD., Kosmos
Energy GOM Holdings, LLC, Kosmos Energy Gulf of Mexico Operations, LLC, the
other Guarantors party hereto, the Initial Lenders, and CLMG Corp. dated as of
September 30, 2020
Page 42 of 146


US 7362483v.35

--------------------------------------------------------------------------------



(7)Unless otherwise expressly provided herein or in the other Loan Documents,
references in the Loan Documents to any agreement or contract shall be deemed to
be a reference to such agreement or contract as amended, amended and restated,
supplemented, replaced or otherwise modified from time to time in accordance
with its terms and in compliance with the Loan Documents.
Article II.


AMOUNTS AND TERMS OF THE LOANS
Section d..The Loans
.
(8)The Term A Loans. Each Term Loan A Lender severally agrees, on the terms and
conditions hereinafter set forth, to make a single advance to the Borrowers on
the Effective Date in an amount in Dollars not to exceed such Term Loan A
Lender’s Term Loan A Commitment at such time. The Borrowing shall consist of
Term A Loans made simultaneously by the Term Loan A Lenders ratably according to
their Term Loan A Commitments. Term A Loan amounts repaid or prepaid may not be
reborrowed and, upon funding, the Term Loan A Commitments shall be terminated.
(9)Term B Loans. Each Borrower and each of their Subsidiaries hereby (i)
represents and warrants to each Secured Party, and each other Loan Party, each
Cash Management Bank and each Hedge Bank, and (ii) acknowledges and agrees, that
(A) except for $50,000,000, which amount so owing to the initial Term Loan B
Lender by GOM Operations under the Prepayment Agreement shall be deemed to have
been fully paid and discharged and otherwise satisfied by the initial Term Loan
B Lender making the Term B Loan under the terms and conditions hereof (the
“Satisfaction and Advance”) as contemplated by this Section 2.01(b), no other
obligations are due and owing by any party to (or any other Person in respect
of) the Prepayment Agreement; and (B) as a result of the making of the Term B
Loan contemplated by the next sentence, all conditions precedent to the payoff
and termination of the Prepayment Agreement have been satisfied, and,
accordingly, on and as of the Effective Date, (1) the Prepayment Agreement shall
terminate and shall be of no further force and effect, with all obligations and
commitments thereunder being fully paid and discharged and all parties thereto
being fully released from their obligations and commitments thereunder; (2) all
Liens securing the obligations of the parties under the Prepayment Agreement are
hereby released on and as of the Effective Date and (3) the Term Loan B Lender's
Term Loan B Commitment shall have been fully satisfied by making of such Term B
Loan under the term and conditions hereof, the making of such Term B Loan
constituting a Borrowing hereunder (the transactions contemplated by this
sentence, collectively, are the “Prepayment Agreement Termination
Transactions”). In connection with, and in consideration for, the Prepayment
Agreement Termination Transactions, the Term Loan B Lender hereby makes the Term
B Loan in the aggregate principal amount of $50,000,000 to the Borrowers on the
terms and conditions set forth in this Credit Agreement by converting the
obligations (including the delivery obligations) owing to it by GOM Operations
under the Prepayment Agreement into its Term B Loan. The Term Loan B Lender
hereby


Senior Secured Term Loan Credit Agreement among Kosmos Energy LTD., Kosmos
Energy GOM Holdings, LLC, Kosmos Energy Gulf of Mexico Operations, LLC, the
other Guarantors party hereto, the Initial Lenders, and CLMG Corp. dated as of
September 30, 2020
Page 43 of 146


US 7362483v.35

--------------------------------------------------------------------------------



acknowledges and agrees that (i) upon the making of the Term B Loan pursuant to
the immediately preceding sentence, no other obligations are due and owing by
any party to (or to its knowledge any other Person in respect of) the Prepayment
Agreement; (ii) as a result of the making of the Term B Loan contemplated by the
preceding sentence, on and as of the Effective Date (A) the Prepayment Agreement
shall terminate and shall be of no further force and effect, with all
obligations and commitments thereunder being fully paid and discharged and all
parties thereto being fully released from their obligations and commitments
thereunder; (B) all Liens securing the obligations of the parties under the
Prepayment Agreement are hereby released on and as of the Effective Date and (C)
the Term Loan B Lender's Term Loan B Commitment shall have been fully satisfied
by making of such Term B Loan under the term and conditions hereof, the making
of such Term B Loan constituting a Borrowing hereunder. THE MAKING OF THE TERM B
LOAN BY THE INITIAL TERM LOAN B LENDER ON ACCOUNT OF THE SATISFACTION AND
ADVANCE IS BEING MADE SOLELY BY THE INITIAL TERM LOAN B LENDER (AND NOT ANY
OTHER SECURED PARTY) AS AN ACCOMMODATION FOR GOM OPERATIONS AND ITS AFFILIATES,
INCLUDING THE LOAN PARTIES. Term B Loan amounts repaid or prepaid may not be
reborrowed and the Term Loan B Commitments shall be immediately terminated. GOM
Operations shall immediately cause the filing of all UCC termination statements
and mortgage releases requested by the Administrative Agent or the Term Loan
Collateral Trustee in its sole discretion that were filed in connection with the
Prepayment Agreement. Each Borrower and each of their Subsidiaries hereby
represents, warrants and covenants that the Term B Loans made pursuant to the
Prepayment Agreement Termination Transactions and the Term B Notes issued in
connection therewith are the legal, valid and binding obligations of each Loan
Party thereto, enforceable against such Loan Party in accordance with their
terms, subject to applicable bankruptcy, insolvency, reorganization, moratorium
or other laws affecting ‎creditors’ rights generally and subject to general
principles of equity, regardless of whether ‎considered in a proceeding in
equity or at law.
Section e..Making the Loans
.
(1)The Term Loan A Borrowing consisting of Term A Loans advanced by the Term
Loan A Lenders on the Effective Date shall be made following the issuance of a
Notice of Borrowing, given not later than 11:00 A.M. (New York City time) on the
third Business Day prior to the Effective Date, by the Borrower Representative
to the Administrative Agent, which shall give to the Term Loan A Lenders prompt
notice thereof by electronic communication. Each such Notice of Borrowing shall
be by telephone, confirmed immediately in writing, or by electronic
communication, in substantially the form of Exhibit B hereto, specifying therein
the requested (i) date of such Term Loan A Borrowing (which shall be the
Effective Date), and (ii) aggregate amount of such Term Loan A Borrowing. Each
Term Loan A Lender shall, before 11:00 A.M. (New York City time) on the date of
such Term Loan A Borrowing, make available for the account of its Lending Office
to the Administrative Agent at the Administrative Agent’s Account, in same day
funds, its Pro Rata Share of the amount of such Term Loan A Borrowing in
accordance with its Term Loan A Commitment under the Term Loan A Facility. After
the


Senior Secured Term Loan Credit Agreement among Kosmos Energy LTD., Kosmos
Energy GOM Holdings, LLC, Kosmos Energy Gulf of Mexico Operations, LLC, the
other Guarantors party hereto, the Initial Lenders, and CLMG Corp. dated as of
September 30, 2020
Page 44 of 146


US 7362483v.35

--------------------------------------------------------------------------------



Administrative Agent’s receipt of such funds and upon fulfillment of the
applicable conditions set forth in Article III, the Borrower Representative
hereby directs the Administrative Agent to apply such funds as set forth in the
Funds Flow Memorandum.
(2)Unless the Administrative Agent shall have received notice from a Lender
prior to the date of any Borrowing that such Lender will not make available (or
be deemed to make available) to the Administrative Agent such Lender’s ratable
portion of such Borrowing, the Administrative Agent may assume that such Lender
has made such portion available to the Administrative Agent on the date of such
Borrowing in accordance with Sections 2.02(a) or 2.02(b), as applicable, and the
Administrative Agent may, in reliance upon such assumption, make available to
the Borrowers on such date a corresponding amount. To the extent a Lender is
funding cash at closing, if and to the extent that such Lender shall not have so
made such ratable portion available to the Administrative Agent, such Lender and
the Borrowers severally agree to repay or pay to the Administrative Agent
forthwith on demand such corresponding amount and to pay interest thereon, for
each day from the date such amount is made available to the Borrowers until the
date such amount is repaid or paid to the Administrative Agent, at (i) in the
case of the Borrowers, the interest rate applicable at such time under Section
2.05 to Loans comprising such Borrowing and (ii) in the case of such Lender, the
Benchmark Rate. If such Lender shall pay to the Administrative Agent such
corresponding amount, such amount so paid shall constitute such Lender’s Loan as
part of such Borrowing for all purposes.
(3)The failure of any Lender to make the Loan to be made by it as part of any
Borrowing shall not relieve any other Lender of its obligation, if any,
hereunder to make its Loan on the date of such Borrowing, but no Lender shall be
responsible for the failure of any other Lender to make the Loan to be made by
such other Lender on the date of any Borrowing.
Section f..Repayment of Loans
.
(4)Term A Loans. The Borrowers shall repay to the Administrative Agent for the
ratable account of the Term Loan A Lenders on the Maturity Date the aggregate
principal amount of the Term A Loans then outstanding, together with any accrued
but unpaid interest thereon.
(5)Term B Loans. The Borrowers shall repay to the Administrative Agent for the
ratable account of the Term Loan B Lenders on the Maturity Date the aggregate
principal amount of the Term B Loans then outstanding, together with any accrued
but unpaid interest thereon.
(6)Other Obligations. The Borrowers shall repay to the Administrative Agent for
the account of the applicable Lenders or other Secured Parties on the Maturity
Date all other Obligations then due and payable.
Section g..Prepayments


Senior Secured Term Loan Credit Agreement among Kosmos Energy LTD., Kosmos
Energy GOM Holdings, LLC, Kosmos Energy Gulf of Mexico Operations, LLC, the
other Guarantors party hereto, the Initial Lenders, and CLMG Corp. dated as of
September 30, 2020
Page 45 of 146


US 7362483v.35

--------------------------------------------------------------------------------



.
(7)Optional. The Borrowers may, upon at least three (3) Business Days’ notice to
the Administrative Agent, prepay the outstanding aggregate principal amount of
the Loans in whole or ratably in part (provided that such notice shall state the
proposed date and aggregate principal amount of such prepayment), and if such
notice is given the Borrowers shall, prepay the Loans in the amount specified
therein, together with accrued interest to the date of such prepayment on the
aggregate principal amount prepaid and, in the event that the Loans are repaid
in full, the applicable Exit Fee (if any); provided, that each partial
prepayment shall be in an aggregate principal amount of $1,000,000 or an
integral multiple of $500,000 in excess thereof. Each such prepayment of the
Loans shall be applied after payment of accrued and unpaid interest to the date
of such prepayment on the principal amount prepaid, in inverse order of
maturity.
(8)Mandatory.
i.Scheduled Amortization. On each Scheduled Amortization Payment Date, the
Borrowers shall prepay (A) an aggregate principal amount of the Term A Loans in
an amount equal to three and three quarters percent (3.75%) of the sum of the
initial principal amount of the Term A Loans advanced on the Effective Date and
(B) an aggregate principal amount of the Term B Loans in an amount equal to
three and three quarters percent (3.75%) of the sum of the initial principal
amount of the Term B Loans advanced on the Effective Date.
ii.Excess Cash Flow. On each Cash Flow Payment Date, subject to the terms of
Section 2.04(c), the Borrowers shall prepay an aggregate principal amount of the
Loans in an amount equal to the Excess Cash Flow Payment Amount calculated for
the applicable Sweep Calculation Date. Each such prepayment of the Loans shall
be applied ratably to the scheduled principal payments of the Loans in inverse
order of maturity.
iii.Loss Proceeds. Within one (1) Business Day following the receipt by any Loan
Party of any Net Cash Proceeds of a Casualty Event or an Event of Eminent Domain
(excluding any Casualty Event or Event of Eminent Domain resulting in Net Cash
Proceeds of less than $1,000,000 for each Casualty Event or Event of Eminent
Domain), subject to Section 2.04(b)(vi) below, the Borrowers shall prepay an
aggregate principal amount of the Loans in an aggregate amount equal to the Net
Cash Proceeds thereof. Each such prepayment of the Loans shall be applied
ratably to the scheduled principal payments of the Loans in inverse order of
maturity.
iv.Asset Sales. In order to consummate any Asset Sale pursuant to Section
5.02(e)(xi) (excluding in the case of clause (xi), Asset Sales of Oil and Gas
Properties that (A) do not include any Proved Reserves and (B) result in Net
Cash Proceeds (other than any reasonable and customary reimbursements of “sunk”
costs expended by the Borrowers and their Subsidiaries in connection with any
such unproven properties prior to the effective date of such Asset Sale, to the
extent that evidence of such costs have been provided to the Administrative
Agent) in an amount not to exceed $10,000,000, in


Senior Secured Term Loan Credit Agreement among Kosmos Energy LTD., Kosmos
Energy GOM Holdings, LLC, Kosmos Energy Gulf of Mexico Operations, LLC, the
other Guarantors party hereto, the Initial Lenders, and CLMG Corp. dated as of
September 30, 2020
Page 46 of 146


US 7362483v.35

--------------------------------------------------------------------------------



each case, individually or in the aggregate when taken together with all such
Asset Sales during the term of this Agreement) or Section 5.02(e)(xii), the
Borrowers or their Subsidiaries shall cause the purchaser of any assets in
connection with such Asset Sale (or the counterparty to such Hedge Agreement, as
applicable) to direct all cash payments that would otherwise be payable to any
Borrower or Subsidiary to be made to the Administrative Agent in accordance with
instructions to be provided by the Administrative Agent in order to prepay an
aggregate principal amount of the Loans in an aggregate amount equal to the Net
Cash Proceeds thereof. Each such prepayment of the Loans shall be applied
ratably to the scheduled principal payments of the Loans in inverse order of
maturity.
v.Debt Proceeds.
a.Within one (1) Business Day following the issuance of any Debt (other than
Debt permitted to be incurred pursuant to Section 5.02(b)), the Borrowers shall
prepay an aggregate principal amount of the Loans in an aggregate amount equal
to the Net Cash Proceeds thereof. Each such prepayment of the Loans shall be
applied ratably to the scheduled principal payments of the Loans in inverse
order of maturity.
b.Within one (1) Business Day following any increase in the aggregate principal
amount of drawn loans under any Permitted Guaranteed Facilities following the
Effective Date for which any Borrower or any Subsidiary of any Borrower provides
a guarantee, but solely to the extent that, after giving effect to such
increase, the aggregate principal amount of drawn loans under such Permitted
Guaranteed Facilities exceeds $[***], the Borrowers shall prepay an aggregate
principal amount of the Loans in an aggregate amount equal to the net cash
proceeds received by Parent or any of its Subsidiaries in connection with any
such increase of such drawn loans in excess of $[***]. Each such prepayment of
the Loans shall be applied ratably to the scheduled principal payments of the
Loans in inverse order of maturity.
vi.Reinvestment Rights. Upon the receipt of Net Cash Proceeds in respect of a
Casualty Event or Event of Eminent Domain, so long as no Default or Event of
Default shall have occurred and be continuing, the Borrowers shall have the
option, directly or through one or more Subsidiaries, not to apply all or a
portion of such Net Cash Proceeds to prepay the Loans in accordance with Section
2.04(b)(iii), but to invest such Net Cash Proceeds not so applied to prepay the
Loans in the maintenance, replacement or repairs of any damaged Oil and Gas
Properties or associated property (or, to the extent otherwise permitted
hereunder, in the acquisition or development of Oil and Gas Properties) within
180 days of the occurrence of such Casualty Event or Event of Eminent Domain
(provided that the execution of a binding contract for the investment of such
Net Cash Proceeds in the acquisition or development of Oil and Gas Properties
during such period shall be deemed to be an investment thereof so long as the
amounts owed under such


Senior Secured Term Loan Credit Agreement among Kosmos Energy LTD., Kosmos
Energy GOM Holdings, LLC, Kosmos Energy Gulf of Mexico Operations, LLC, the
other Guarantors party hereto, the Initial Lenders, and CLMG Corp. dated as of
September 30, 2020
Page 47 of 146


US 7362483v.35

--------------------------------------------------------------------------------



binding contract are funded within 90 days after the date such contract is
executed); provided that such Net Cash Proceeds shall (A) only be permitted to
be so invested (and not, therefore, used to prepay the Loans) to the extent that
the Borrower Representative shall have delivered written notice to the
Administrative Agent at least three (3) Business Day prior to the date a
prepayment of the Loans would otherwise be required with such Net Cash Proceeds,
which notice shall include the amount of Net Cash Proceeds intended to be so
invested and the intended use of proceeds therefor, in such detail and with such
supporting information as is requested by the Administrative Agent in its sole
and absolute discretion, and (B) be deposited into, or credited to, an account
held at Beal Bank USA and subject to the Beal Fully Blocked DACA (provided,
that, upon the delivery by the Borrowers to the Administrative Agent of receipts
or other evidence satisfactory to the Administrative Agent that such amounts
have been reinvested or applied as set forth herein, the Administrative Agent
agrees to consent to the Borrowers’ withdraw of such amounts from such deposit
account). In the event any amount of such Net Cash Proceeds are not reinvested
by Borrowers prior to the date that is the earlier of (i) the end of such
180-day (or 270-day, if applicable) period and (ii) the date of the occurrence
of an Event of Default, the Borrowers shall promptly apply such Net Cash
Proceeds to prepay the Loans in accordance with Section 2.04(b)(iii).
vii.The Borrower Representative shall notify the Administrative Agent in writing
of any prepayment required pursuant to this Section 2.04(b) (other than Section
2.04(b)(i) or Section 2.04(b)(ii)) five (5) Business Days prior to the date of
any required prepayment of the principal amount of Loans to be prepaid in
connection therewith. All prepayments under this Section 2.04(b) shall be made
together with accrued and unpaid interest to the date of such prepayment on the
principal amount prepaid, together with all other Obligations then due and
payable (including, if applicable, the Exit Fee). To the extent any prepayment
is required under Section 2.04(b)(ii), the Borrower Representative shall notify
the Administrative Agent thereof in the applicable Excess Cash and Distributable
Cash Certificate delivered for such Fiscal Quarter pursuant to Section 5.03(j).
(9)Lender’s Option to Decline Prepayment. Except as provided in the penultimate
sentence of this Section 2.04(c), any Lender, at its option, may elect to accept
or decline all or any portion of any prepayment of the Loans pursuant to clauses
(ii) through (v) of Section 2.04(b). Promptly after the date of the
Administrative Agent receives a notice in in accordance with Section
2.04(b)(vii) (or Section 5.03(j), as applicable) with respect to a prepayment
required pursuant to clauses (ii) through (v) of Section 2.04(b), the
Administrative Agent shall provide written notice to the Lenders of the amount
available to prepay the Loans. Any Lender that wishes to decline such prepayment
(a “Declining Lender”) shall give written notice thereof to the Administrative
Agent by 11:00 a.m. New York City time no later than two (2) Business Days after
the date of such notice from the Administrative Agent (the “Initial Prepayment
Acceptance Date”); any Lender that does not give such notice during such period
shall be deemed to have accepted such prepayment. On the Initial Prepayment
Acceptance Date, the Administrative Agent shall then provide written notice (the
“Second Offer”) to the Lenders (other than any Declining Lender) (the “Accepting
Lenders”) of the additional amount available


Senior Secured Term Loan Credit Agreement among Kosmos Energy LTD., Kosmos
Energy GOM Holdings, LLC, Kosmos Energy Gulf of Mexico Operations, LLC, the
other Guarantors party hereto, the Initial Lenders, and CLMG Corp. dated as of
September 30, 2020
Page 48 of 146


US 7362483v.35

--------------------------------------------------------------------------------



(due to such Declining Lenders’ declining such prepayment) to prepay the Loans
owing to such Accepting Lenders. Any Lender declining prepayment pursuant to
such Second Offer shall give written notice thereof to the Administrative Agent
by 11:00 a.m. New York City time no later than one (1) Business Day after the
date of such notice of a Second Offer; any Lender that does not give such notice
during such period shall be deemed to have accepted such prepayment offer.
Amounts allocated to Accepting Lenders in accordance with the Initial Prepayment
Acceptance Date and the Second Offer shall be applied in accordance with Section
2.04(b). Notwithstanding the above, if Lenders owed or holding more than 50% of
the aggregate principal amount of the Loans outstanding at such time accept or
are deemed to have accepted all or any portion of any prepayment offer pursuant
to this Section 2.04(c), then all Lenders shall be deemed to have accepted such
prepayment offer to the same. In the event any such proceeds are declined (such
proceeds, “Declined Mandatory Prepayment Proceeds”), such Declined Mandatory
Prepayment Proceeds shall be permitted to be used by the Borrowers and their
Subsidiaries in a manner permitted by the Loan Documents. As used herein,
“Declined Mandatory Excess Cash Prepayment Proceeds” means any Declined
Mandatory Prepayment Proceeds in respect of any prepayment that was required
under Section 2.04(b)(ii). Notwithstanding anything to the contrary contained
herein, solely with respect to the Cash Flow Payment Date in respect of the
Fiscal Quarter ending December 31, 2020, (i) if, as of such Cash Flow Payment
Date, the Borrowers would be required to prepay Loans pursuant to Section
2.04(b)(ii), the amount of such required prepayment shall be reduced by the
lesser of (x) $35,000,000 and (y) the total amount of such required prepayment
prior to giving effect to such reduction, and (ii) any such reduction in the
amount of such required prepayment shall be deemed not to be Declined Mandatory
Excess Cash Prepayment Proceeds for all purposes hereunder.
Section h..Interest
.
(10)Interest.
viii.Interest shall accrue on the unpaid principal amount of each Term A Loan
and each Term B Loan owing to each Term Loan A Lender and Term Loan B Lender (as
applicable) from the Effective Date until such principal amount shall be paid in
full, at a rate per annum equal at all times to the sum of (A) the Benchmark
Rate plus (B) the relevant Applicable Margin.
ix.Interest shall be payable in arrears on each Interest Payment Date.
(11)Default Interest. Upon the occurrence and during the continuance of an Event
of Default, the Borrowers shall pay interest at a rate per annum equal at all
times to two percent (2.00%) per annum above the rate per annum required to be
paid pursuant to Section 2.05(a)(i) (“Default Interest”) on:
x.the aggregate outstanding principal amount of each Loan, and


Senior Secured Term Loan Credit Agreement among Kosmos Energy LTD., Kosmos
Energy GOM Holdings, LLC, Kosmos Energy Gulf of Mexico Operations, LLC, the
other Guarantors party hereto, the Initial Lenders, and CLMG Corp. dated as of
September 30, 2020
Page 49 of 146


US 7362483v.35

--------------------------------------------------------------------------------



xi.to the fullest extent permitted by applicable law, the amount of any
interest, fee or other amount payable under this Agreement or any other Loan
Document to any Agent or any Lender that is not paid when due, from the date
such amount shall be due until such amount shall be paid in full,
in each case, payable in Cash upon the earlier of (x) each Interest Payment Date
following the occurrence and during the continuance of an Event of Default and
(y) demand therefor. Payment or acceptance of the increased rates of interest
provided for in this Section 2.05(b) is not a permitted alternative to timely
payment and shall not constitute a waiver of any Event of Default or otherwise
prejudice or limit any rights or remedies of the Administrative Agent or any
Lender. For the avoidance of doubt, the requirement of the Borrowers to pay
Default Interest shall not constitute an exercise of remedies by any Agent or
Lender.
Section i..Fees
.
(12)Fees Payable to Agent. The Borrowers shall pay to the Agents the fees set
forth in the Fee Letter.
(13)Exit Fee. Upon (x) repayment of the Term A Loans as a result of any
Repayment Event, (y) any acceleration of the unpaid principal balance of the
Term A Loans (whether by election or automatically) upon the occurrence of an
Event of Default pursuant to Section 6.01, or (z) the Maturity Date (each, an
“Exit Fee Event”), the Borrowers shall pay to the Administrative Agent, for the
ratable benefit of the Term Loan A Lenders, an Exit Fee in an amount equal to
the positive difference, if any, of (i) (A) if such Exit Fee Event occurs on or
prior to December 31, 2021, [***] percent ([***]%) or (B) if such Exit Fee Event
occurs after December 31, 2021, [***] percent ([***]%), in either case, of the
aggregate principal amount of the Term A Loans funded on the Effective Date or
any other time (including any Incremental Term Loans) minus (ii) the sum of (A)
the amount of the Structuring Fee (as defined in the Fee Letter) paid pursuant
to Section 2.06(a) and (B) an amount equal to the amount of interest paid on the
Term A Loans comprised of the Applicable Margin through and including the date
of such Exit Fee Event. EACH BORROWER AND GUARANTOR EXPRESSLY WAIVES (TO THE
FULLEST EXTENT IT MAY LAWFULLY DO SO) THE PROVISIONS OF ANY PRESENT OR FUTURE
STATUTE OR LAW THAT PROHIBITS OR MAY PROHIBIT THE COLLECTION OF THE FOREGOING
EXIT FEE IN CONNECTION WITH ANY SUCH ACCELERATION. Each Borrower and Guarantor
expressly agrees (to the fullest extent that it may lawfully do so) that: (A)
the Exit Fee is reasonable and is the product of an arm’s length transaction
between sophisticated business people, ably represented by counsel; (B) THE EXIT
FEE DOES NOT CONSTITUTE, AND SHALL NOT BE DEEMED OR CONSIDERED TO BE, UNMATURED
INTEREST ON ANY LOAN OR OTHER AMOUNT AND NO BORROWER OR GUARANTOR SHALL ARGUE
UNDER ANY CIRCUMSTANCE THAT THE EXIT FEE CONSTITUTES UNMATURED INTEREST ON ANY
LOAN; (C) the Exit Fee shall be payable notwithstanding the then prevailing
market rates at the time payment is made; (D) there has been a course of conduct
between the Lenders and the Borrowers and Guarantors giving specific
consideration in this transaction for such agreement to pay the Exit


Senior Secured Term Loan Credit Agreement among Kosmos Energy LTD., Kosmos
Energy GOM Holdings, LLC, Kosmos Energy Gulf of Mexico Operations, LLC, the
other Guarantors party hereto, the Initial Lenders, and CLMG Corp. dated as of
September 30, 2020
Page 50 of 146


US 7362483v.35

--------------------------------------------------------------------------------



Fee; (E) each Borrower and Guarantor shall each be estopped hereafter from
claiming differently than as agreed to in this paragraph; and (F) in view of the
impracticability and extreme difficulty of ascertaining actual damages the
parties mutually agree that the Exit Fee is a reasonable calculation of the
Lenders’ lost profits as a result of any such prepayments or acceleration.
Section j..Increased Costs, Etc.
If, due to either (i) the introduction of or any change in or in the
interpretation of any law or regulation or (ii) the compliance with any
guideline or request from any central bank or other governmental authority
(whether or not having the force of law), there shall be any increase in the
cost to any Lender or the Administrative Agent of agreeing to make or of making,
funding or maintaining Loans (excluding, for purposes of this Section 2.07, any
such increased costs resulting from (x) Indemnified Taxes or Other Taxes (as to
which Section 2.09 shall govern) and (y) changes in the basis or rate of
taxation of overall net income by the jurisdiction under the laws of which such
Lender or the Administrative Agent is organized or has its Lending Office or any
political subdivision thereof), then the Borrowers shall from time to time, upon
demand by such Lender (with a copy of such demand to the Administrative Agent)
or the Administrative Agent, pay to the Administrative Agent for the account of
such Lender or for its own account within 10 calendar days after receipt of an
invoice from such Lender or the Administrative Agent additional amounts
sufficient to compensate such Lender or the Administrative Agent for such
increased cost. A certificate as to the amount of such increased cost, submitted
to the Borrower Representative by such Lender or the Administrative Agent, shall
be conclusive and binding for all purposes, absent manifest error.
(14)If any Lender determines that compliance with any law or regulation or any
guideline or request from any central bank or other governmental authority
(whether or not having the force of law) affects or would affect the amount of
capital required or expected to be maintained by such Lender or any corporation
controlling such Lender and that the amount of such capital is increased by or
based upon the existence of such Lender’s commitment to make Loans and other
commitments of such type (or similar Guaranteed Debts), then, upon demand by
such Lender or such corporation (with a copy of such demand to the
Administrative Agent), the Borrowers shall pay to the Administrative Agent for
the account of such Lender within 10 calendar days after receipt of an invoice
from such Lender from such Lender, additional amounts sufficient to compensate
such Lender in the light of such circumstances, to the extent that such Lender
determines in its reasonable discretion such increase in capital to be allocable
to the existence of such Lender’s commitment to make Loans. A certificate as to
such amounts submitted to the Borrower Representative by such Lender shall be
conclusive and binding for all purposes, absent manifest error.
Section k..Payments and Computations
.
(1)The Borrowers shall make each payment hereunder and under the other Loan
Documents, irrespective of any right of counterclaim or set-off (except as
otherwise provided in Section 2.10), not later than 4:00 P.M. (New York City
time) on the day when due in


Senior Secured Term Loan Credit Agreement among Kosmos Energy LTD., Kosmos
Energy GOM Holdings, LLC, Kosmos Energy Gulf of Mexico Operations, LLC, the
other Guarantors party hereto, the Initial Lenders, and CLMG Corp. dated as of
September 30, 2020
Page 51 of 146


US 7362483v.35

--------------------------------------------------------------------------------



Cash in U.S. dollars to the Administrative Agent at the Administrative Agent’s
Account in same day funds, with payments being received by the Administrative
Agent after such time being deemed to have been received on the next succeeding
Business Day. The Administrative Agent will promptly thereafter cause like funds
to be distributed (i) if such payment by the Borrowers is in respect of
principal, interest, fees or any other Obligation then payable hereunder and
under the other Loan Documents to more than one Lender, to such Lenders for the
account of their respective Lending Offices ratably in accordance with the
amounts of such respective Obligations then payable to such Lenders and (ii) if
such payment by the Borrowers is in respect of any Obligation then payable
hereunder to one Lender, to such Lender for the account of its Lending Office,
in each case to be applied in accordance with the terms of this Agreement. Upon
its acceptance of an Assignment and Acceptance and recording of the information
contained therein in the Register pursuant to Section 8.07(d), from and after
the effective date of such Assignment and Acceptance, the Administrative Agent
shall make all payments hereunder and under the other Loan Documents in respect
of the interest assigned thereby to the assignee thereunder, and the parties to
such Assignment and Acceptance shall make all appropriate adjustments in such
payments for periods prior to such effective date directly between themselves.
(2)Each Loan Party hereby authorizes each Lender and each of its Affiliates, if
and to the extent any payment owed to such Lender is not made when due hereunder
or under the other Loan Documents, to charge from time to time, to the fullest
extent permitted by law, against any or all of such Loan Party’s accounts with
such Lender or such Affiliate any amount so due.
(3)All computations of interest shall be made by the Administrative Agent on the
basis of a 360-day year (including the first day of determination, but excluding
the last). Each determination by the Administrative Agent of an interest rate,
fee or commission hereunder shall be conclusive and binding for all purposes,
absent manifest error.
(4)Whenever any payment hereunder or under the other Loan Documents shall be
stated to be due on a day other than a Business Day, such payment shall be made
on the next succeeding Business Day, and such extension of time shall in such
case be included in the computation of payment of interest or fee, as the case
may be; provided, however, that, if such extension would cause payment of
interest on or principal of Loans to be made in the next following calendar
month, such payment shall be made on the preceding Business Day.
(5)Unless the Administrative Agent shall have received notice from the Borrower
Representative prior to the date on which any payment is due to any Lender
hereunder that the Borrowers will not make such payment in full, the
Administrative Agent may assume that the Borrowers have made such payment in
full to the Administrative Agent on such date and the Administrative Agent may,
in reliance upon such assumption, cause to be distributed to each such Lender on
such due date an amount equal to the amount then due such Lender. If and to the
extent the Borrowers shall not have so made such payment in full to the
Administrative Agent, each such Lender shall repay to the Administrative Agent
forthwith on demand such amount distributed to such Lender together with
interest thereon, for each day from the date such amount


Senior Secured Term Loan Credit Agreement among Kosmos Energy LTD., Kosmos
Energy GOM Holdings, LLC, Kosmos Energy Gulf of Mexico Operations, LLC, the
other Guarantors party hereto, the Initial Lenders, and CLMG Corp. dated as of
September 30, 2020
Page 52 of 146


US 7362483v.35

--------------------------------------------------------------------------------



is distributed to such Lender until the date such Lender repays such amount to
the Administrative Agent, at the Benchmark Rate.
(6)If the Administrative Agent receives funds for application to the Obligations
of the Loan Parties under or in respect of the Loan Documents under
circumstances for which the Loan Documents do not specify the Loans to which, or
the manner in which, such funds are to be applied, the Administrative Agent may,
if no instructions with respect thereto are received from the Lenders upon
request, but shall not be obligated to, elect to distribute such funds to each
of the Lenders in accordance with such Lenders’ Pro Rata Share of the aggregate
principal amount of all Loans outstanding at such time, in repayment or
prepayment of such of the outstanding Loans or other Obligations then owing to
such Lender, for application to such principal repayment installments thereof,
as the Administrative Agent shall direct.
Section l..Taxes
. Any and all payments by any Loan Party to or for the account of any Lender or
any Agent hereunder or under any other Loan Document shall be made, in
accordance with Section 2.08 or the applicable provisions of such other Loan
Document, if any, free and clear of and without withholding or deduction for any
and all Taxes, excluding, in the case of each Lender and each Agent, (x) Taxes
that are imposed on its overall net income (and franchise Taxes imposed in lieu
thereof) by the jurisdiction under the laws of which such Lender or such Agent,
as the case may be, is organized (or any political subdivision thereof), has its
Lending Office, has a permanent establishment or is engaged in business (other
than a permanent establishment or business arising from such Lender or Agent
having executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Loan Document, or
sold or assigned an interest in any Loan or Loan Document), (y) U.S. federal
withholding Taxes imposed under law in effect on the date hereof or at the time
the Lender designates a new Lending Office, other than any new Lending Office
designated at the written request of a Loan Party (in the case of a Lender that
is not an Initial Lender, this clause (y) shall include Taxes imposed under law
in effect on the date such Lender becomes a Lender, except to the extent that
the Lender’s predecessor would have been entitled to receive additional amounts
under this Section 2.09(a)) or (z) U.S. federal withholding Taxes imposed under
FATCA (all such non-excluded Taxes in respect of payments hereunder or under any
other Loan Document being hereinafter referred to as “Indemnified Taxes”). If
any Withholding Agent shall be required by law to withhold or deduct any
Indemnified Taxes from or in respect of any sum payable hereunder or under any
other Loan Document to any Lender or any Agent, (i) the sum payable by such Loan
Party shall be increased as may be necessary so that after such Withholding
Agent has made all required withholdings and deductions (including withholdings
and deductions applicable to additional sums payable under this Section 2.09)
such Lender or such Agent, as the case may be, receives an amount equal to the
sum it would have received had no such withholdings or deductions been made,
(ii) such Withholding Agent shall make all such withholding or deductions in
accordance with applicable law and (iii) such Withholding Agent shall pay the
full amount withheld or deducted to the relevant taxation authority or other
authority in accordance with applicable law.


Senior Secured Term Loan Credit Agreement among Kosmos Energy LTD., Kosmos
Energy GOM Holdings, LLC, Kosmos Energy Gulf of Mexico Operations, LLC, the
other Guarantors party hereto, the Initial Lenders, and CLMG Corp. dated as of
September 30, 2020
Page 53 of 146


US 7362483v.35

--------------------------------------------------------------------------------



(1)In addition, each Loan Party shall timely pay to the relevant Governmental
Authority in accordance with applicable law (or, at the option of the
Administrative Agent in its sole and absolute discretion, timely reimburse it
for the payment of) any present or future stamp, court, documentary, filing,
excise, property, intangible, mortgage recording or similar Taxes that arise
from any payment made by such Loan Party hereunder or under any other Loan
Documents or from the execution, enforcement, delivery, performance or
registration of, from the receipt or perfection of a security interest under, or
otherwise with respect to, this Agreement or the other Loan Documents
(hereinafter referred to as “Other Taxes”).
(2)The Loan Parties shall jointly and severally indemnify, within 10 days after
demand therefor, each Lender and each Agent for and hold them harmless against
the full amount of Indemnified Taxes and Other Taxes, and for the full amount of
Taxes of any kind imposed or asserted by any jurisdiction on amounts payable
under this Section 2.09, imposed on or paid or payable by (or required to be
withheld or deducted from a payment to) such Lender or such Agent (as the case
may be) and any expenses arising therefrom or with respect thereto, whether or
not such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Borrower Representative by a
Lender (with a copy to the Administrative Agent), or by the Administrative Agent
on its own behalf or on behalf of a Lender, shall be conclusive absent manifest
error.
(3)Each Lender shall severally indemnify the Administrative Agent,
within 10 days after demand therefor, for (i) any Indemnified Taxes and Other
Taxes attributable to such Lender (but only to the extent that the Borrowers
have not already indemnified the Administrative Agent for such Indemnified Taxes
or Other Taxes and without limiting the obligation of the Borrowers to do so),
(ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 8.07(f) relating to the maintenance of a Participant
Register and (iii) any Taxes other than Indemnified Taxes and Other Taxes
attributable to such Lender, in each case, that are payable or paid by the
Administrative Agent in connection with any Loan Document, and any expenses
arising therefrom or with respect thereto, whether or not such Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest error.
Each Lender hereby authorizes the Administrative Agent to set off and apply any
and all amounts at any time owing to such Lender under any Loan Document or
otherwise payable by the Administrative Agent to the Lender from any other
source against any amount due to the Administrative Agent under this
paragraph (d).
(4)Within 30 days after the date of any payment of Taxes by any Loan Party
pursuant to this Section 2.09, the appropriate Loan Party shall furnish to the
Administrative Agent, at its address referred to in Section 8.02, the original
or a certified copy of a receipt evidencing such payment, to the extent such a
receipt is issued therefor, or other written proof of payment thereof that is
satisfactory to the Administrative Agent in its sole and absolute discretion. In
the case of any payment hereunder or under the other Loan Documents by or on
behalf of a Loan Party through an account or branch outside the United States or
by or on behalf


Senior Secured Term Loan Credit Agreement among Kosmos Energy LTD., Kosmos
Energy GOM Holdings, LLC, Kosmos Energy Gulf of Mexico Operations, LLC, the
other Guarantors party hereto, the Initial Lenders, and CLMG Corp. dated as of
September 30, 2020
Page 54 of 146


US 7362483v.35

--------------------------------------------------------------------------------



of a Loan Party by a payor that is not a United States person, if such Loan
Party determines that no Indemnified Taxes are payable in respect thereof, such
Loan Party shall furnish, or shall cause such payor to furnish, to the
Administrative Agent, at such address, an opinion of counsel acceptable to the
Administrative Agent in its sole and absolute discretion stating that such
payment is exempt from Indemnified Taxes. For purposes of subsections (e) and
(f) of this Section 2.09, the terms “United States” and “United States person”
shall have the meanings specified in Section 7701 of the Internal Revenue Code.
(5)Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Borrower Representative and the Administrative Agent, at the time or times
reasonably requested by the Borrower Representative or the Administrative Agent,
such properly completed and executed documentation reasonably requested by the
Borrower Representative or the Administrative Agent as will permit such payments
to be made without withholding or at a reduced rate of withholding. In addition,
any Lender, if reasonably requested by the Borrower Representative or the
Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Borrower Representative or the
Administrative Agent as will enable the Borrower Representative or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in paragraphs (f)(i)(A), (i)(B) and (i)(D) of this Section) shall not
be required if in the Lender’s judgment, in its sole and absolute discretion,
such completion, execution or submission would subject such Lender to any
material unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.
xii.Without limiting the generality of the foregoing, in the event that any
Borrower is a United States person,
c.any Lender that is a United States person shall deliver to the Borrower
Representative and the Administrative Agent on or about the date on which such
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of the Borrower Representative or the Administrative
Agent), executed copies of IRS Form W-9 certifying that such Lender is exempt
from U.S. federal backup withholding tax;
d.any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower Representative and the Administrative Agent (in such
number of copies as shall be requested by the recipient) on or about the date on
which such Foreign Lender becomes a Lender under this Agreement (and from time
to time thereafter upon the reasonable request of the Borrower Representative or
the Administrative Agent), whichever of the following is applicable:


Senior Secured Term Loan Credit Agreement among Kosmos Energy LTD., Kosmos
Energy GOM Holdings, LLC, Kosmos Energy Gulf of Mexico Operations, LLC, the
other Guarantors party hereto, the Initial Lenders, and CLMG Corp. dated as of
September 30, 2020
Page 55 of 146


US 7362483v.35

--------------------------------------------------------------------------------



i.in the case of a Foreign Lender claiming the benefits of an income tax treaty
to which the United States is a party (x) with respect to payments of interest
under any Loan Document, executed copies of IRS Form W-8BEN or IRS Form W-8BEN-E
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN or IRS
Form W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;
ii.executed copies of IRS Form W-8ECI;
iii.in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Internal Revenue Code, (x) a
certificate substantially in the form of Exhibit H-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Internal Revenue Code, a “10 percent shareholder” of the Parent within the
meaning of Section 871(h)(3)(B) of the Internal Revenue Code, or a “controlled
foreign corporation” related to the Parent as described in Section 881(c)(3)(C)
of the Internal Revenue Code (a “U.S. Tax Compliance Certificate”) and
(y) executed copies of IRS Form W-8BEN or IRS Form W8BEN-E; or
iv.to the extent a Foreign Lender is not the beneficial owner, executed copies
of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, IRS
Form W8BEN-E, a U.S. Tax Compliance Certificate substantially in the form of
Exhibit H-2 or Exhibit H-3, IRS Form W-9, and/or other certification documents
from each beneficial owner, as applicable; provided that if the Foreign Lender
is a partnership and one or more direct or indirect partners of such Foreign
Lender are claiming the portfolio interest exemption, such Foreign Lender may
provide a U.S. Tax Compliance Certificate substantially in the form of
Exhibit H-4 on behalf of each such direct and indirect partner;
e.any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower Representative and the Administrative Agent (in such
number of copies as shall be requested by the recipient) on or about the date on
which such Foreign Lender becomes a Lender under this Agreement (and from time
to time thereafter upon the reasonable request of the Borrower Representative or
the Administrative Agent), executed copies of any other form prescribed by
Applicable Law as a basis for claiming exemption from or a reduction in
U.S. federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law to permit the Borrower
Representative or the Administrative Agent to determine the withholding or
deduction required to be made; and


Senior Secured Term Loan Credit Agreement among Kosmos Energy LTD., Kosmos
Energy GOM Holdings, LLC, Kosmos Energy Gulf of Mexico Operations, LLC, the
other Guarantors party hereto, the Initial Lenders, and CLMG Corp. dated as of
September 30, 2020
Page 56 of 146


US 7362483v.35

--------------------------------------------------------------------------------



f.if a payment made to a Lender under any Loan Document would be subject to U.S.
federal withholding Tax imposed by FATCA if such Lender were to fail to comply
with the applicable reporting requirements of FATCA (including those contained
in Section 1471(b) or 1472(b) of the Internal Revenue Code, as applicable), such
Lender shall deliver to the Borrower Representative and the Administrative Agent
at the time or times prescribed by law and at such time or times reasonably
requested by the Borrower Representative or the Administrative Agent such
documentation prescribed by Applicable Law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional
documentation reasonably requested by the Borrower Representative or the
Administrative Agent as may be necessary for the Borrowers and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount, if any, to deduct and withhold from such
payment. Solely for purposes of this clause (D), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower Representative and the
Administrative Agent in writing of its legal inability to do so.
(6)Any Lender claiming any additional amounts payable pursuant to this Section
2.09 agrees to use reasonable efforts (consistent with its internal policy and
legal and regulatory restrictions) to change the jurisdiction of its Lending
Office if the making of such a change would avoid the need for, or reduce the
amount of, any such additional amounts that may thereafter accrue and would not,
in the judgment of such Lender, in its sole and absolute discretion, be
otherwise disadvantageous to such Lender. The Borrowers hereby agree to pay all
costs and expenses incurred by any Lender in connection with any change in the
jurisdiction of its Lending Office.
(7)If a Lender determines, in such Lender’s sole and absolute discretion, that
it has received a refund in respect of any Indemnified Taxes or Other Taxes as
to which it has been indemnified pursuant to Section 2.09(c), or with respect to
which additional amounts have been paid pursuant to Section 2.09(a), such Lender
shall pay to the Borrowers an amount equal to such refund (but such amount in no
event to exceed the amount of any indemnity payments made, or additional amounts
paid, by the Borrowers under this Section 2.09 with respect to the Indemnified
Taxes or Other Taxes giving rise to such refund) net of all out-of-pocket
expenses (including Taxes) of such Lender, and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund), provided that the Borrowers, upon the request of such Lender, shall
agree to repay the amount paid over to the Borrowers (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) to
such Lender in the event such Lender subsequently determines that such refund is
unavailable under


Senior Secured Term Loan Credit Agreement among Kosmos Energy LTD., Kosmos
Energy GOM Holdings, LLC, Kosmos Energy Gulf of Mexico Operations, LLC, the
other Guarantors party hereto, the Initial Lenders, and CLMG Corp. dated as of
September 30, 2020
Page 57 of 146


US 7362483v.35

--------------------------------------------------------------------------------



applicable law or is otherwise required to repay such refund to such
Governmental Authority. Notwithstanding anything to the contrary in this
paragraph (h), in no event will the Lender be required to pay any amount to the
Borrowers pursuant to this paragraph (h) the payment of which would place the
Lender in a less favorable net after-Tax position than the Lender would have
been in if the Tax subject to indemnification and giving rise to such refund had
not been deducted, withheld or otherwise imposed and the indemnification
payments or additional amounts with respect to such Tax had never been paid.
This paragraph shall not be construed to require a Lender to rearrange its tax
affairs or to make available its tax returns (or any other information relating
to its taxes that it deems confidential) to any Borrower or any other Person.
(8)Each party’s obligations under this Section 2.09 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.
Section m..Sharing of Payments, Etc.
If any Lender shall obtain at any time any payment (whether voluntary,
involuntary, through the exercise of any right of set-off, or otherwise, other
than as a result of an assignment pursuant to Section 8.07), (a) on account of
Obligations due and payable to such Lender hereunder and under the other Loan
Documents in excess of its ratable share (according to the proportion of (i) the
amount of such Obligations due and payable to such Lender to (ii) the aggregate
amount of the Obligations due and payable to all Lenders hereunder and under the
other Loan Documents at such time) of payments on account of the Obligations due
and payable to all Lenders hereunder and under the other Loan Documents at such
time obtained by all the Lenders at such time or (b) on account of Obligations
owing (but not due and payable) to such Lender hereunder and under the other
Loan Documents at such time in excess of its ratable share (according to the
proportion of (i) the amount of such Obligations owing to such Lender at such
time to (ii) the aggregate amount of the Obligations owing (but not due and
payable) to all Lenders hereunder and under the other Loan Documents at such
time) of payments on account of the Obligations owing (but not due and payable)
to all Lenders hereunder and under the other Loan Documents at such time
obtained by all of the Lenders at such time, such Lender shall forthwith
purchase from the other Lenders such interests or participating interests in the
Obligations as shall be necessary to cause such purchasing Lender to share the
excess payment ratably with each of them; provided, however, that if all or any
portion of such excess payment is thereafter recovered from such purchasing
Lender, such purchase from each other Lender shall be rescinded and such other
Lender shall repay to the purchasing Lender the purchase price to the extent of
such Lender’s ratable share (according to the proportion of (i) the purchase
price paid to such Lender to (ii) the aggregate purchase price paid to all
Lenders) of such recovery together with an amount equal to such Lender’s ratable
share (according to the proportion of (i) the amount of such other Lender’s
required repayment to (ii) the total amount so recovered from the purchasing
Lender) of any interest or other amount paid or payable by the purchasing Lender
in respect of the total amount so recovered. The Loan Parties agree that any
Lender so purchasing an interest or participating interest from another Lender
pursuant to this Section 2.10 may, to the fullest extent permitted by law,
exercise all its rights of payment (including the right of set-off) with respect
to such interest


Senior Secured Term Loan Credit Agreement among Kosmos Energy LTD., Kosmos
Energy GOM Holdings, LLC, Kosmos Energy Gulf of Mexico Operations, LLC, the
other Guarantors party hereto, the Initial Lenders, and CLMG Corp. dated as of
September 30, 2020
Page 58 of 146


US 7362483v.35

--------------------------------------------------------------------------------



or participating interest, as the case may be, as fully as if such Lender were
the direct creditor of the Loan Parties in the amount of such interest or
participating interest, as the case may be. The initial Term Loan B Lender on
the Effective Date hereby agrees it if it shall obtain at any time any payment
in respect of any collateral that secured the Loan Parties’ obligations under
the Prepayment Agreement, such initial Term Loan B Lender shall forthwith
purchase from the other Lenders such interests or participating interests in the
Obligations as shall be necessary to cause such purchasing Lender to share the
excess payment ratably with each of them. The obligation of such initial Term
Loan B Lender is personal to such initial Term Loan B Lender, may not be
assigned by the initial Term Loan B Lender, and shall survive any assignment of
Loans hereunder by such initial Term Loan B Lender. NOTWITHSTANDING ANYTHING IN
THIS SECTION 2.10, SECTION 2.08 OR ANY OTHER PROVISION OF THE CREDIT AGREEMENT
TO THE CONTRARY, THE TERM LOAN B LENDER HEREBY ACKNOWLEDGES AND AGREES WITH THE
AGENTS AND THE OTHER LENDERS, THE CASH MANAGEMENT BANKS AND THE HEDGE BANKS THAT
THE TERM LOAN B LENDER HEREBY ASSUMES ANY AND ALL RISK OF THE INEFFECTIVENESS OR
UNENFORCEABILITY OF ITS TERM LOAN B LOAN RESULTING FROM, ARISING FROM OR
OTHERWISE IN CONNECTION WITH THE PREPAYMENT AGREEMENT. IN THE EVENT THAT AS A
RESULT OF THE INEFFECTIVENESS OR UNENFORCEABILITY OF ITS TERM LOAN B AS A RESULT
OF THE PREPAYMENT AGREEMENT TERMINATION TRANSACTIONS (BUT NOT OTHERWISE) THE
TERM B LOAN LENDER WILL RETURN ANY AMOUNT THAT IT RECEIVED PURSUANT TO THE
SHARING OF PAYMENT OR SIMILAR PROVISIONS CONTAINED IN SECTIONS 2.10 AND 2.08 OF
THE CREDIT AGREEMENT (AND ELSEWHERE IN THIS CREDIT AGREEMENT). THE BORROWERS
HEREBY INDEMNIFY AND HOLD HARMLESS THE SECURED PARTIES FOR ALL LOSSES, COSTS AND
EXPENSES INCURRED BY THEM AS A RESULT OF THE INEFFECTIVENESS OR UNENFORCEABILITY
OF THE TERM LOAN B OR THE TERM LOAN B NOTE. ALL LOSSES INCURRED OR OTHERWISE
SUFFERED BY TERM LOAN B LENDER, ITS AFFILIATES AND/OR ANY OF THEIR RESPECTIVE
REPRESENTATIVES AS A RESULT OF, OR OTHERWISE IN CONNECTION WITH, THE PREPAYMENT
AGREEMENT TERMINATION TRANSACTIONS, AS A RESULT OF THE UNENFORCEABILITY OR
INVALIDITY OF THE TERM B LOAN RESULTING FROM, ARISING OUT OF OR IN CONNECTION
WITH THE PREPAYMENT AGREEMENT TERMINATION TRANSACTIONS SHALL BE FOR THE ACCOUNT
OF THE TERM B LOAN LENDER AND NOT ANY OTHER SECURED PARTY. EACH OF THE PARTIES
HERETO HEREBY ACKNOWLEDGES AND AGREES THAT THE AGENTS AND THE TERM LOAN A LENDER
HEREBY DISCLAIM ANY RESPONSIBILITY FOR, OR ANY LIABILITY OR OBLIGATION RESULTING
FROM, ARISING OUT OF OR IN CONNECTION WITH THE MAKING OF THE TERM B LOAN OR THE
PREPAYMENT AGREEMENT TERMINATION TRANSACTIONS. EACH LOAN PARTY PARTY HERETO
HEREBY COVENANTS AND AGREES THAT IT SHALL NOT ASSERT OR OTHERWISE CLAIM (OR
THREATEN TO ASSERT OR OTHERWISE CLAIM (A) THAT THE TERM A LOAN IS UNENFORCEABLE
OR OTHERWISE NOT VALID AS A RESULT OF ANY ACTUAL, ASSERTED OR ALLEGED
UNENFORCEABILITY OR INVALIDITY OF THE TERM B LOAN AS A RESULT OF, OR OTHERWISE
IN CONNECTION WITH, THE


Senior Secured Term Loan Credit Agreement among Kosmos Energy LTD., Kosmos
Energy GOM Holdings, LLC, Kosmos Energy Gulf of Mexico Operations, LLC, the
other Guarantors party hereto, the Initial Lenders, and CLMG Corp. dated as of
September 30, 2020
Page 59 of 146


US 7362483v.35

--------------------------------------------------------------------------------



PREPAYMENT AGREEMENT TERMINATION TRANSACTIONS OR (B) THAT THE TERM B LOAN IS
UNENFORCEABLE OR OTHERWISE NOT VALID.
Section n..Use of Proceeds
. The proceeds of the Loans shall be available (and the Borrowers agree that
they shall borrow such proceeds), on the Effective Date, to be used (a) in the
case of Term A Loans, in accordance with the Term Loan A Facility Use of
Proceeds and (b) in the case of Term B Loans, in accordance with the Term Loan B
Facility Use of Proceeds.
Section o..Evidence of Debt
. Each Lender shall maintain in accordance with its usual practice an account or
accounts evidencing the indebtedness of the Borrowers to such Lender resulting
from each Loan owing to such Lender from time to time, including the amounts of
principal and stated interest payable and paid to such Lender from time to time
hereunder. The Borrowers agree that upon request by any Lender to the Borrower
Representative (and notice to the Administrative Agent of such request), the
Borrowers shall promptly execute and deliver to such Lender, with a copy to the
Administrative Agent, a Term Loan A Note or Term Loan B Note, as applicable, in
substantially the form of Exhibits A-1 and A-2 hereto, as applicable, payable to
such Lender or its registered assigns in a principal amount equal to the Loans
of such Lender. All references to the Notes in the Loan Documents mean the
Notes, if any, to the extent issued hereunder.
(9)The Register maintained by the Administrative Agent pursuant to Section
8.07(d) shall include a control account, and a subsidiary account for each
Lender, in which accounts (taken together) shall be recorded (i) the date and
amount of each Borrowing made hereunder, (ii) the terms of each Assignment and
Acceptance delivered to and accepted by it, (iii) the amount of any principal or
interest due and payable or to become due and payable from the Borrowers to each
Lender hereunder and (iv) the amount of any sum received by the Administrative
Agent from the Borrowers hereunder and each Lender’s share thereof.
(10)Entries made in good faith by the Administrative Agent in the Register
pursuant to subsection (b) above, and by each Lender in its account or accounts
pursuant to subsection (a) above, shall be prima facie evidence of the amount of
principal and stated interest due and payable or to become due and payable from
the Borrowers to, in the case of the Register, each Lender and, in the case of
such account or accounts, such Lender, under this Agreement, absent manifest
error; provided, however, that the failure of the Administrative Agent or such
Lender to make an entry, or any finding that an entry is incorrect, in the
Register or such account or accounts shall not limit or otherwise affect the
obligations of the Borrowers under this Agreement.
Section p..Duty to Mitigate
. In the event that any Lender demands payment of costs or additional amounts
pursuant to Sections 2.07 or 2.09, the Borrower Representative may, upon twenty
(20) days’ prior written notice to such Lender and the Administrative Agent,
elect to cause such Lender to assign its


Senior Secured Term Loan Credit Agreement among Kosmos Energy LTD., Kosmos
Energy GOM Holdings, LLC, Kosmos Energy Gulf of Mexico Operations, LLC, the
other Guarantors party hereto, the Initial Lenders, and CLMG Corp. dated as of
September 30, 2020
Page 60 of 146


US 7362483v.35

--------------------------------------------------------------------------------



Loans and Commitments in full to one or more Persons selected by the Borrower
Representative so long as (i) each such Person satisfies the criteria of an
Eligible Assignee and is satisfactory to the Administrative Agent in its sole
and absolute discretion, (ii) such Lender receives payment in full in Cash of
the outstanding principal amount of all Loans made by it and all accrued and
unpaid interest thereon and all other amounts due and payable to such Lender as
of the date of such assignment (including, without limitation, amounts owing
pursuant to Sections 2.07, 2.09 and 8.04), (iii) each such assignee agrees to
accept such assignment and to assume all obligations of such Lender hereunder in
accordance with Section 8.07 and (iv) in the case of any such assignment
resulting from a claim for compensation under Section 2.07 or payments required
to be made pursuant to Section 2.09, such assignment will result in a reduction
in such compensation or payments thereafter.
Section a..Incremental Facility.‎
(11)‎Subject to the conditions set forth in Section 2.14(b), the Borrower
Representative may, ‎from time to time ‎request additional commitments with
respect to one or more incremental term loan facilities hereunder (any such
commitment, an ‎‎“Incremental Term Loan Commitment”; and each term loan funded
thereunder, an “Incremental Term Loan”) by either or both (as determined by the
Borrower Representative) requesting an additional commitment of one or more
Lenders (an “Increasing Lender”) or by causing one or more ‎Persons that at such
time is not a Lender to become a Lender (an “Additional Lender”).‎
(12)Any Incremental Term Loan Commitment shall be subject ‎to the following
additional conditions:‎
xiii.each such Incremental Term Loan Commitment shall not be less than
$5,000,000 (and increments of ‎‎$1,000,000 above that minimum) unless the
Administrative Agent otherwise consents, and no ‎such increase shall be
permitted if after giving effect thereto the aggregate principal amount of all
Incremental Term Loans would exceed $100,000,000;‎
xiv.no Event of Default shall have occurred and be continuing after ‎giving
effect to such Incremental Term Loan;‎
xv.no Lender shall be required to provide an Incremental Term Loan Commitment
without the consent of ‎such Lender;‎
xvi.no Incremental Term Loan Commitments may be made by any Lender without the
consent of (A) if the Administrative Agent is an Affiliate of the initial Term
Loan A Lender, the Administrative Agent or (B) if the Administrative Agent is
not an Affiliate of the initial Term Loan A Lender, the Required Lenders, in
each case, in its (or their) sole and absolute discretion;
xvii.the maturity date of any such Incremental Term Loan shall be the same as
the Maturity ‎Date;


Senior Secured Term Loan Credit Agreement among Kosmos Energy LTD., Kosmos
Energy GOM Holdings, LLC, Kosmos Energy Gulf of Mexico Operations, LLC, the
other Guarantors party hereto, the Initial Lenders, and CLMG Corp. dated as of
September 30, 2020
Page 61 of 146


US 7362483v.35

--------------------------------------------------------------------------------



xviii.the increase shall be on the exact same terms and pursuant to the ‎exact
same documentation applicable to this Agreement (other than with respect to any
‎arrangement, structuring, upfront or other fees or discounts payable in
connection with such ‎Incremental Term Loan Commitment); and
xix.all Incremental Term Loans shall be Term A Loans for all purposes hereunder.
(13)Each Increasing Lender or Additional Lender shall execute and deliver to
‎the Borrower Representative and the Administrative Agent customary
documentation (any ‎such documentation, an “Incremental Agreement”) implementing
any Incremental Term Loan Commitment. ‎Upon receipt by the Administrative Agent
of one or more executed Incremental Agreements from any Increasing Lender or
Additional Lender ‎as provided in this Section 2.14, (i) the Incremental Term
Loan Commitment shall become effective on the effective date set forth in such
Incremental Agreements in the amount indicated in such Incremental Agreements
without further action by the Borrowers, the ‎Administrative Agent or any
Lender, (ii) Schedule I and the Register shall ‎each be amended to add such
Incremental Term Loan Commitment, and the Pro Rata Shares of the Lenders shall
be ‎adjusted accordingly to reflect the Incremental Term Loan Commitment, (iii)
the Administrative Agent shall distribute to the Borrower Representative, the
‎Administrative Agent and each Lender the revised Schedule I, and (iv) any ‎such
Additional Lender shall be deemed to be a party in all respects to this
Agreement and any ‎other Loan Documents to which the Lenders are a party.
Section b..The Borrowers as Co-Borrowers.
(1)All Obligations of the Borrowers under this Agreement and the other Loan
Documents shall be joint and several Obligations of each Borrower. Each Borrower
(i) agrees to fully and promptly perform all of its obligations hereunder with
respect to each advance of credit hereunder as if such advance had been made
directly to it; and (ii) agrees as a primary obligation to indemnify the
Administrative Agent and each Lender, on demand, for and against any loss
incurred by the Administrative Agent or any Lender as a result of any of the
obligations of any Borrower (the “Subject Borrower”) under the Loan Documents
being or becoming void, voidable, unenforceable or ineffective for any reason
whatsoever, whether or not known to the Subject Borrower or any other Person,
the amount of such loss being the amount which the Administrative Agent or the
Lenders (or any of them) would otherwise have been entitled to recover from the
Borrowers.
(2)It is the intent of each Borrower that the indebtedness, obligations and
liabilities hereunder of no one of them be subject to challenge on any basis
related to any federal or state law dealing with fraudulent conveyances or any
other law related to transfers for less than fair or reasonably equivalent
value. Accordingly, as of the date hereof and after giving effect to the other
provisions of this subsection, the liability of each Borrower under this Section
2.15 together with all of its other liabilities to all Persons as of the date
hereof and as of any other date on which a transfer is deemed to occur by virtue
of this Agreement, calculated in amounts sufficient to pay its probable net
liabilities on its existing indebtedness as the same become absolute and matured
(“Dated Liabilities”), is and is to be less than the amount of the aggregate


Senior Secured Term Loan Credit Agreement among Kosmos Energy LTD., Kosmos
Energy GOM Holdings, LLC, Kosmos Energy Gulf of Mexico Operations, LLC, the
other Guarantors party hereto, the Initial Lenders, and CLMG Corp. dated as of
September 30, 2020
Page 62 of 146


US 7362483v.35

--------------------------------------------------------------------------------



of a fair valuation of its Property as of such corresponding date (“Dated
Assets”). To this end, each Borrower under this Section 2.15(b): (i) grants to
and recognizes in the other Borrowers rights of subrogation and contribution in
the amount, if any, by which the Dated Assets of such Borrower, but for the
aggregate of subrogation and contribution in its favor recognized herein, would
exceed the Dated Liabilities of such Borrower and (ii) acknowledges receipt of
and recognizes its right to subrogation and contribution ratably from the other
Borrowers in the amount, if any, by which the Dated Liabilities of such
Borrower, but for the aggregate of subrogation and contribution in its favor
recognized herein, would exceed the Dated Assets of such Borrower under this
Section 2.15(b). In recognizing the value of the Dated Assets and the Dated
Liabilities, it is understood that each Borrower will recognize, to at least the
same extent of their aggregate recognition of liabilities hereunder, their
rights to subrogation and contribution hereunder. It is a material objective of
this Section 2.15 that each Borrower recognizes rights to subrogation and
contribution rather than be deemed to be insolvent (or in contemplation thereof)
by reason of an arbitrary interpretation of its joint and several obligations
hereunder.
(3)Representative of the Borrowers. Each Borrower hereby appoints GOM Operations
as Borrower Representative for the purpose of making any Notice of Borrowing or
request required under this Agreement,  the giving and receipt of notices by and
to the Borrowers under this Agreement, the delivery of all documents, reports,
financial statements and written materials required to be delivered by the
Borrowers or any Borrower under this Agreement, and (iv) all other purposes
incidental to any of the foregoing. Each Borrower agrees that any action taken
by GOM Operations as Borrower Representative shall be binding upon such Borrower
to the same extent as if directly taken by such Borrower.
(4)Allocation of Loans. All Loans shall be made to the Loan Proceeds Account of
GOM Operations.
(5)Obligations Absolute. Each Borrower hereby waives, for the benefit of the
Lenders: any right to require any Lender, as a condition of payment or
performance by such Borrower, to proceed against any other Borrower, any
guarantor (including any other Guarantor) of the Guaranteed Obligations or any
other Person, proceed against or exhaust any security held from any other
Borrower, any guarantor or any other Person, proceed against or have resort to
any balance of any Deposit Account, Securities Account, or any other credit on
the books of any Lender in favor of any other Borrower or any other Person, or
pursue any other remedy in the power of any Lender whatsoever; any defense
arising by reason of the incapacity, lack of authority or any disability or
other defense of any other Borrower or any Guarantor including any defense based
on or arising out of the lack of validity or the unenforceability of the
Obligations or any agreement or instrument relating thereto or by reason of the
cessation of the liability of any other Borrower or any Guarantor from any cause
other than Payment in Full of all Obligations; any defense based upon any
statute or rule of law that provides that the obligation of a surety must be
neither larger in amount nor in other respects more burdensome than that of the
principal; any defense based upon any Lender’s errors or omissions in the
administration of the Obligations, except behavior that amounts to willful
misconduct as determined by a non-appealable judgment of a court of competent
jurisdiction;   any principles or provisions of law, statutory or otherwise,
that are or might be in conflict with the terms hereof and any legal or


Senior Secured Term Loan Credit Agreement among Kosmos Energy LTD., Kosmos
Energy GOM Holdings, LLC, Kosmos Energy Gulf of Mexico Operations, LLC, the
other Guarantors party hereto, the Initial Lenders, and CLMG Corp. dated as of
September 30, 2020
Page 63 of 146


US 7362483v.35

--------------------------------------------------------------------------------



equitable discharge of such Borrower’s obligations hereunder, the benefit of any
statute of limitations affecting such Borrower’s liability hereunder or the
enforcement hereof, any rights to set offs, recoupments and counterclaims, and
promptness, diligence and any requirement that any Lender protect, secure,
perfect or insure any security interest or lien or any property subject thereto;
notices, demands, presentments, protests, notices of protest, notices of
dishonor and notices of any action or inaction, including acceptance hereof,
notices of default hereunder or under any Secured Hedge Agreements or any
agreement or instrument related thereto, notices of any renewal, extension or
modification of the Obligations or any agreement related thereto, notices of any
extension of credit to the Borrowers and notices of any amendments to the Loan
Documents and any right to consent to any thereof; and any defenses or benefits
that may be derived from or afforded by law that limit the liability of or
exonerate guarantors or sureties, or that may conflict with the terms hereof.
Article III.


CONDITIONS TO EFFECTIVENESS OF LENDING
Section c..Conditions Precedent
. Section 2.01 of this Agreement shall become effective on and as of the first
date (the “Effective Date”) on which the Administrative Agent determines in its
sole and absolute discretion that the following conditions precedent have been
satisfied (and the obligation of any Lender to make a Loan hereunder is subject
to the satisfaction of such conditions precedent before or concurrently with the
Effective Date):
(6)The Administrative Agent shall have received on or before the Effective Date
the following, each dated such day (unless otherwise specified) and in form and
substance satisfactory to the Administrative Agent in its sole and absolute
discretion:
xx.This Agreement and the Fee Letter, duly executed and delivered by the parties
hereto.
xxi.The Notes (to the extent requested by an Initial Lender), duly executed and
delivered by the Borrowers and payable to each of the applicable Initial Lenders
or its registered assigns.
xxii.The Term Loan Security Agreement, duly executed by each Borrower and
Subsidiary Guarantor, the Parent Guarantee Agreement, duly executed by Parent,
the Contingent Parent Guarantee Agreement, duly executed by each Intermediate
Parent Entity, together with:
g.confirmation satisfactory to the Administrative Agent in its sole and absolute
discretion that (1) certificates representing the Initial Pledged Equity
referred to in the Term Loan Security Agreement (which such Initial Pledged
Equity shall constitute “securities” governed by Article 8 of the UCC), in each
case accompanied by undated membership


Senior Secured Term Loan Credit Agreement among Kosmos Energy LTD., Kosmos
Energy GOM Holdings, LLC, Kosmos Energy Gulf of Mexico Operations, LLC, the
other Guarantors party hereto, the Initial Lenders, and CLMG Corp. dated as of
September 30, 2020
Page 64 of 146


US 7362483v.35

--------------------------------------------------------------------------------



interest powers or partnership interest powers, as applicable, executed in
blank, and (2) instruments evidencing the Initial Pledged Debt referred to in
the Term Loan Security Agreement (including the Specified Borrower Note),
indorsed in blank, in each case, have been delivered to the Term Loan Collateral
Agent;
h.appropriately completed financing statements in form appropriate for filing
under the UCC in the appropriate jurisdiction and each other jurisdiction the
Term Loan Collateral Agent may request, covering the Collateral described in the
Term Loan Security Agreement (and the Borrowers and their Subsidiaries hereby
ratify the authorizations they provided to the Term Loan Collateral Agent to
file any such financing statements prior to the Effective Date);
i.completed requests for information, UCC search results and other similar
search reports, dated on or before the Effective Date, listing all effective
financing statements filed in the jurisdictions where such Persons are
incorporated or in which the Collateral is located that name any Borrower or
Subsidiary Guarantor, as debtor, together with copies of such other financing
statements;
j.for each Borrower and Subsidiary Guarantor (1) a schedule setting forth each
deposit and/or securities accounts or commodity accounts of each such Person and
setting forth the financial institution with which such account is maintained,
the account number and the account balance (as of the Effective Date) for each
such account, (2) a certificate from the Responsible Officer of the Borrower
Representative certifying as to the accuracy of the information set forth in
such schedule, and (3) received Account Control Agreements with respect to all
deposit accounts, security accounts and commodity accounts (other than any
Excluded Accounts) duly executed by the applicable Loan Party and the
institution at which the applicable account is maintained; and
k.evidence that all other actions that the Administrative Agent and the Term
Loan Collateral Agent may deem necessary in their sole and absolute discretion
in order to perfect and protect the first priority Liens in all Collateral
(except that Permitted Liens may exist) created under the Term Loan Security
Agreement has been taken.
xxiii.Mortgages, duly executed by the Borrowers and/or a Subsidiary Guarantor,
as applicable, and such other Term Loan Collateral Documents as requested by the
Term Loan Collateral Agent such that the Term Loan Collateral Agent is satisfied
in its sole and absolute discretion that such Mortgages and Term Loan Collateral
Document will (upon filing or recording in the appropriate jurisdictions) create
and perfect the first priority Lien in all of the Oil and Gas Properties owned
by the Borrowers and the Subsidiary Guarantors as of the Effective Date (other
than the Specified Post


Senior Secured Term Loan Credit Agreement among Kosmos Energy LTD., Kosmos
Energy GOM Holdings, LLC, Kosmos Energy Gulf of Mexico Operations, LLC, the
other Guarantors party hereto, the Initial Lenders, and CLMG Corp. dated as of
September 30, 2020
Page 65 of 146


US 7362483v.35

--------------------------------------------------------------------------------



Closing Properties and the properties referred to by the Borrowers as the Don
Larsen properties);
xxiv.subject to Section 5.01(p)(ii), the Administrative Agent shall have
received title reports, title opinions (including bring-downs of all title
opinions received by the Borrowers in connection with the Prepayment Agreement)
and other evidence of title as requested and in form and substance satisfactory
to the Administrative Agent in its sole and absolute discretion setting forth
the status of title to the Oil and Gas Properties evaluated in the Initial
Reserve Report;
xxv.true and complete copies of each Material Contract in existence on the
Effective Date and listed on Schedule 4.01(s);
xxvi.certified copies of the resolutions of the board of directors of the Parent
and authorizations of the sole member or general partner, as applicable, of each
other Loan Party, approving the Loan Documents to which it is or is to be a
party and the transactions contemplated thereby, and of all documents evidencing
other necessary organizational action and governmental and other third party
approvals and consents, if any, with respect to the Loan Documents to which it
is or is to be a party and the transactions contemplated thereby;
xxvii.(A) a copy of a certificate of the relevant Governmental Authority of the
jurisdiction of organization of each Loan Party, dated reasonably near the
Effective Date certifying as to a true and correct copy of the certificate of
formation or other constituent documentation, as the case may be, of such Loan
Party, and each amendment thereto on file in such Governmental Authority’s
office and (B) a copy of a certificate of the relevant Governmental Authority of
the jurisdiction of organization of each Loan Party, dated reasonably near the
Effective Date and from each other jurisdiction where such Loan Party owns Oil
and Gas Properties or is otherwise required to be registered to do business, a
certificate of good standing or existence (in long form, where available) with
respect to each Loan Party;
xxviii.a certificate of each Loan Party signed on behalf of such Person by a
Responsible Officer, dated the Effective Date (the statements made in which
certificate shall be true on and as of the Effective Date), certifying as to (A)
the absence of any amendments to the certificate of formation or other
constituent documentation, as the case may be, of such Person since the date of
the relevant Governmental Authority’s certificate referred to in Section
3.01(a)(viii), (B) a true and correct copy of the bylaws, limited liability
company agreement or other governing agreement, as the case may be, of such
Person as in effect on the date on which the resolutions referred to in Section
3.01(a)(vii) were adopted and on the Effective Date (which such agreement shall
include customary provisions opting into Article 8 of the UCC), (C) the due
formation and good standing or valid existence of such Person as a corporation,
limited liability company or limited partnership, as the case may be, organized
under the laws of the jurisdiction of its formation, and the absence of any
proceeding for the dissolution or liquidation of such Person, (D) the name and
true signature of each Responsible Officer of such Loan Party


Senior Secured Term Loan Credit Agreement among Kosmos Energy LTD., Kosmos
Energy GOM Holdings, LLC, Kosmos Energy Gulf of Mexico Operations, LLC, the
other Guarantors party hereto, the Initial Lenders, and CLMG Corp. dated as of
September 30, 2020
Page 66 of 146


US 7362483v.35

--------------------------------------------------------------------------------



authorized to sign each Loan Document to which it is or is to be a party and the
other documents to be delivered hereunder and thereunder, and (E) certifying as
to the matters set forth in Section 3.02(a) and (b);
xxix.a certificate in substantially the form of Exhibit D, attesting to the
Solvency of Parent and its Subsidiaries and of each of the Borrowers and their
respective Subsidiaries (if any), each on a Consolidated basis after giving
effect to the Loan Documents and the transactions contemplated thereby, from
Parent’s and each Borrower’s chief financial officer (or, if any such Person
does not have a chief financial officer, from an officer of such Person who
performs the duties customarily performed by a chief financial officer);
xxx.a certified copy of the operating and Capital Expenditure budget for the
Borrowers and their Subsidiaries for the twelve (12) month period beginning on
the Effective Date (the “Initial Operating Budget”);
xxxi.copies of all certificates representing the policies, endorsements and
other documents required under Section 5.01(d) to be in effect as of the
Effective Date, accompanied by (A) a certificate of the Borrower Representative
signed by a Responsible Officer of the Borrower Representative certifying that
the copies of each of the policies, endorsements and other documents delivered
pursuant to this Section 3.01(a)(xii) are true, correct and complete copies
thereof, (B) letters from the Borrowers’ insurance brokers or insurers, dated
not earlier than fifteen (15) days prior to the Effective Date, stating with
respect to each such insurance policy that (1) such policy is in full force and
effect, and (2) all premiums theretofore due and payable thereon have been paid,
and (C) evidence in form and substance satisfactory to the Lenders in their sole
and absolute discretion confirming that such required insurance is in full force
and effect in accordance with the terms of this Agreement; and
xxxii.an opinion of one or more counsel (including local counsel and counsel
qualified to give legal opinions with respect to BOEM and BSEE matters) for the
Loan Parties, in form and substance satisfactory to the Administrative Agent in
its sole and absolute discretion (including, without limitation, with respect to
the enforceability of this Agreement, non-contravention with other Debt and
validity and enforceability of the creation and perfection of Liens in the
Collateral).
(7)The Administrative Agent shall be satisfied, in its sole and absolute
discretion, that the Prepayment Agreement has been (or is contemporaneously
being (including after giving effect to Section 2.01(b))) terminated and all
obligations owing by any Loan Party thereunder will be prepaid, redeemed or
defeased in full or otherwise satisfied and extinguished, including all
interest, fees and other amounts accrued and unpaid in accordance with the
payoff and related payoff letter (which payoff letter shall be satisfactory to
the Administrative Agent in its sole and absolute discretion and which shall, in
any event, include further assurance provisions requiring the holder of any
Liens in respect of the Prepayment Agreement to release any mortgages or
financing statements that may exist in respect of the Prepayment Agreement after
the Effective Date), and all commitments relating thereto are (or are
contemporaneously


Senior Secured Term Loan Credit Agreement among Kosmos Energy LTD., Kosmos
Energy GOM Holdings, LLC, Kosmos Energy Gulf of Mexico Operations, LLC, the
other Guarantors party hereto, the Initial Lenders, and CLMG Corp. dated as of
September 30, 2020
Page 67 of 146


US 7362483v.35

--------------------------------------------------------------------------------



being) terminated and that all security interests and guarantees in respect of
the obligations under the Prepayment Agreement have been (or will
contemporaneously be) terminated and released to the satisfaction of the
Administrative Agent in its sole and absolute discretion.
(8)Before giving effect to the Loan Documents and the transactions contemplated
thereby, there shall have occurred (x) no Material Adverse Change or (y) no
economic, legal or political developments, or developments in the monetary
capital markets, in each case, having a Material Adverse Effect upon any Lender
prior to the occurrence of the Effective Date, in the case of each of clauses
(x) and (y), since June 30, 2020.
(9)There shall exist no action, suit, investigation, litigation or proceeding
affecting any Loan Party or any of its Subsidiaries pending or threatened in
writing before any Governmental Authority that (i) could reasonably be expected
to have a Material Adverse Effect or materially impair or interfere with the
business operations of any Loan Party or (ii) purports to affect the legality,
validity or enforceability of any Loan Document or the consummation of the
transactions contemplated hereby.
(10)Except for any Governmental Authorizations required in connection with the
Lenders’ exercise of remedies under the Loan Documents, (i) all Governmental
Authorizations and (ii) all third party consents and approvals relating to any
material portion of the Collateral, any material part of the Borrowers’ and
their Subsidiaries business and all Material Contracts, in each case, necessary
in connection with the Loan Documents and the transactions contemplated thereby
shall have been obtained and shall remain in effect.
(11)The Borrowers shall have paid (or shall be contemporaneously paying from the
proceeds of the Loans) all accrued fees of the Agents and the Lenders, and all
accrued expenses of the Agents (including all documented accrued fees and
expenses of counsel to the Administrative Agent) and other compensation
contemplated in connection with this Agreement and the Fee Letter, payable to
the Administrative Agent and the Lenders in respect of the transactions
contemplated by this Agreement.
(12)The Administrative Agent shall have received the Initial Reserve Report
accompanied by a certificate covering the matters described in Section
5.01(m)(vi) (which certificate shall also certify that, except as disclosed by
the Borrower Representative to the Administrative Agent in such certificate no
Oil and Gas Properties set forth in such Initial Reserve Report have been
disposed of since the “as of” date thereof).
(13)The Administrative Agent shall have received (A) a report of the Insurance
Consultant in respect of the Oil and Gas Properties and the other property of
the Loan Parties, (B) a report (including a Phase One report) of the
Environmental Consultant, in respect of the Oil and Gas Properties and the other
property of the Loan Parties, (C) a report of the Decommissioning Consultant, in
respect of the Decommissioning Activity obligations of the Borrowers and their
Subsidiaries in respect of their Oil and Gas Properties and (D) a legal due
diligence report of Vinson & Elkins L.L.P., in each case satisfactory to the
Lenders in their sole and absolute discretion and upon which the Administrative
Agent, the Term Loan Collateral Agent and each Lender shall be entitled to rely
(in the case of clauses (A) and (B), together with


Senior Secured Term Loan Credit Agreement among Kosmos Energy LTD., Kosmos
Energy GOM Holdings, LLC, Kosmos Energy Gulf of Mexico Operations, LLC, the
other Guarantors party hereto, the Initial Lenders, and CLMG Corp. dated as of
September 30, 2020
Page 68 of 146


US 7362483v.35

--------------------------------------------------------------------------------



a certificate from the Insurance Consultant, the Environmental Consultant (as
applicable) and Decommissioning Consultant) and in each case in form and
substance satisfactory to the Required Lenders in their sole and absolute
discretion.
(14)The Administrative Agent shall have received Consolidated financial
statements of the Borrowers and their Subsidiaries for the six-month period of
Fiscal Year 2020 ended on June 30, 2020;
(15)(i) The Administrative Agent shall have received, at least five (5) days
prior to the Effective Date, all documentation and other information regarding
the Loan Parties requested in connection with applicable “know your customer”
and anti-money laundering rules and regulations, including the Patriot Act, to
the extent requested in writing of the Borrower Representative at least ten (10)
days prior to the Effective Date, and (ii) to the extent any Loan Party
qualifies as a “legal entity customer” under the Beneficial Ownership
Regulation, at least five (5) days prior to the Effective Date, any Lender that
has requested, in a written notice to the Borrower Representative at least ten
(10) days prior to the Effective Date, a Beneficial Ownership Certification in
relation to Loan Parties shall have received such Beneficial Ownership
Certification (provided that, upon the execution and delivery by such Lender of
its signature page to this Agreement, the condition set forth in this clause
(ii) shall be deemed to be satisfied).
(16)Each of the Initial Lenders shall have received approval of their respective
credit committees to enter into this Agreement and provide Loans and Commitments
hereunder.
(17)The Administrative Agent shall have received such other statements,
certificates, documents, approvals and legal opinions as such Person shall
request in its sole and absolute discretion.
Section d..Conditions Precedent to Each Borrowing
. The obligation of each Lender to make a Loan on the occasion of each Borrowing
(including the initial Borrowing) shall be subject to the conditions precedent
that on the date of such Borrowing the following statements shall be true and
the Administrative Agent shall have received for the account of such Lender a
certificate signed by a Responsible Officer of the Borrower Representative,
dated the date of such Borrowing, stating that (and each of the giving of the
applicable Notice of Borrowing (the timely receipt of which by the
Administrative Agent shall also be a condition precedent to each Borrowing) and
the acceptance by the Borrowers of the proceeds of such Borrowing shall
constitute a representation and warranty by the Borrowers that both on the date
of such notice and on the date of such Borrowing such statements are true):
(18)the representations and warranties contained in each Loan Document are true
and correct in all material respects on and as of such date, before and after
giving effect to such Borrowing and to the application of the proceeds
therefrom, as though made on and as of such date, except to the extent such
representations and warranties expressly relate to an earlier date (in which
case such representations and warranties shall be true and correct in all
material respects as of such earlier date); provided, that if a representation
and warranty is qualified as to


Senior Secured Term Loan Credit Agreement among Kosmos Energy LTD., Kosmos
Energy GOM Holdings, LLC, Kosmos Energy Gulf of Mexico Operations, LLC, the
other Guarantors party hereto, the Initial Lenders, and CLMG Corp. dated as of
September 30, 2020
Page 69 of 146


US 7362483v.35

--------------------------------------------------------------------------------



materiality, with respect to such representation and warranty, the materiality
qualifier set forth in this clause (a) shall be disregarded; and
(19)no Default or Event of Default has occurred and is continuing, or would
result from such Borrowing or from the application of the proceeds therefrom.
Article IV.


REPRESENTATIONS AND WARRANTIES
Section e..Representations and Warranties
. Each Loan Party represents and warrants as follows:
(20)Organization. It (i) is a corporation, limited liability company or limited
partnership, as applicable, duly organized, validly existing and in good
standing under the laws of the jurisdiction of its formation, (ii) is duly
qualified and in good standing as a corporation, limited liability company or
limited partnership, as applicable, in each other jurisdiction in which it owns
or leases property or in which the conduct of its business requires it to so
qualify or be licensed and (iii) has all requisite corporate, limited liability
company or partnership (as applicable) power and authority (including, without
limitation, all Governmental Authorizations) to own or lease and operate its
properties and to carry on its business as now conducted and as proposed to be
conducted.
(21)Entity Names and Principal Places of Business. Set forth on Schedule 4.01(b)
hereto is a complete and accurate list of all Loan Parties, all Subsidiaries of
GOM Holdings, and all Intermediate Parent Entities, showing the exact legal name
of each such Person, the jurisdiction of its formation, the address of its
principal place of business, its U.S. taxpayer identification number and its
status as a Loan Party. The copy of the charter, certificate of formation or
certificate of limited partnership, as applicable, of each Loan Party and each
amendment thereto provided pursuant to Section 3.01(a)(viii) is a true, correct
and complete copy of each such document, each of which is valid and in full
force and effect.
(22)Capital Structure. Set forth on Schedule 4.01(c) hereto is a complete and
accurate list of all Subsidiaries of GOM Holdings and all Intermediate Parent
Entities, showing as of the date hereof (as to each such Subsidiary), the number
of shares, membership interests or limited partnership interests (as applicable)
of each class of its Equity Interests authorized, and the number outstanding, on
the date hereof and the percentage of each such class of its Equity Interests
owned (directly or indirectly) by such Loan Party and the number of shares,
membership interests or limited partnership interests (as applicable) covered by
all outstanding options, warrants, rights of conversion or purchase and similar
rights at the date hereof. All of the outstanding Equity Interests in each
Subsidiary of GOM Holdings have been validly issued, are certificated, are fully
paid and non-assessable and are owned by such Loan Party or one or more of its
Subsidiaries free and clear of all Liens, except those created under the Term
Loan Collateral Documents or Excepted Liens. After giving effect to the
transactions contemplated


Senior Secured Term Loan Credit Agreement among Kosmos Energy LTD., Kosmos
Energy GOM Holdings, LLC, Kosmos Energy Gulf of Mexico Operations, LLC, the
other Guarantors party hereto, the Initial Lenders, and CLMG Corp. dated as of
September 30, 2020
Page 70 of 146


US 7362483v.35

--------------------------------------------------------------------------------



hereby on the Effective Date, there is no intercompany debt between or among
Parent and any other Loan Party except for the Specified Parent Debt and the
Specified Borrower Loan.
(23)Authorization; Non-Contravention. The execution, delivery and performance by
each Loan Party of each Loan Document to which it is or is to be a party, and
the consummation of the transactions contemplated thereby, are within such Loan
Party’s corporate, limited liability company or limited partnership (as
applicable) powers, have been duly authorized by all necessary corporate,
limited liability company or limited partnership (as applicable) action, and do
not (i) contravene such Loan Party’s bylaws, limited liability company
agreement, limited partnership agreement or other constituent documents, (ii)
violate in any material respect any law, rule, regulation (including, without
limitation, Regulation X of the Board of Governors of the Federal Reserve
System), order, writ, judgment, injunction, decree, determination or award
applicable to or binding on it, (iii) conflict with or result in the breach of,
or constitute a default or require any payment to be made under, a Contractual
Obligation of any Loan Party in any material respect or (iv) except for the
Liens created under the Term Loan Collateral Documents, result in or require the
creation or imposition of any Lien upon or with respect to any of the Properties
of any Loan Party.
(24)Licenses, Consents and Approvals. No Governmental Authorization, and no
notice to, filing with, or consent or approval of any other third party is
required for (A) the due execution, delivery, recordation, filing or performance
by any Loan Party of any Loan Document to which it is or is to be a party, or
for the consummation of the transactions contemplated thereby, (B) the grant by
any Loan Party of the Liens granted by it pursuant to the Term Loan Collateral
Documents, (C) the perfection or maintenance of the Liens created under the Term
Loan Collateral Documents (including the first priority nature thereof (except
that Permitted Liens may exist)), or (D) the exercise by any Agent or any Lender
of its rights under the Loan Documents or the remedies in respect of the
Collateral pursuant to the Term Loan Collateral Documents, except for those
Governmental Authorizations, notices and filings set forth on Schedule 4.01(e),
all of which except as set forth on Schedule 4.01(e) or that are otherwise a
Governmental Authorization described in clauses (2) or (3) below (x) have been
duly obtained, taken, given or made, (y) are in full force and effect, and (z)
are free from conditions or requirements that have not been met or complied
with.
(25)Binding Agreement. This Agreement has been, and each other Loan Document
when delivered hereunder will have been, duly executed and delivered by each
Loan Party party thereto. This Agreement is, and each other Loan Document when
delivered hereunder will be, the legal, valid and binding obligation of each
Loan Party party thereto, enforceable against each such Loan Party in accordance
with its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting ‎creditors’ rights generally and subject to
general principles of equity, regardless of whether ‎considered in a proceeding
in equity or at law.
(26)Litigation. There is no action, suit, investigation, litigation or
proceeding affecting any Loan Party or any of the Borrowers’ Subsidiaries,
including any Environmental Action or investigation or action relating to the
Anti-Corruption Laws or Sanctions and Export


Senior Secured Term Loan Credit Agreement among Kosmos Energy LTD., Kosmos
Energy GOM Holdings, LLC, Kosmos Energy Gulf of Mexico Operations, LLC, the
other Guarantors party hereto, the Initial Lenders, and CLMG Corp. dated as of
September 30, 2020
Page 71 of 146


US 7362483v.35

--------------------------------------------------------------------------------



Control Laws, pending or threatened in writing before any Governmental Authority
or arbitrator that (i) could reasonably be expected to have a Material Adverse
Effect or (ii) purports to affect the legality, validity or enforceability of
any Loan Document or the consummation of the transactions contemplated thereby.
(27)Financial Statements.
xxxiii.The Consolidated financial statements which have most recently been
furnished to the Administrative Agent pursuant to Section 3.01(i) or Section
5.03, fairly present in all material respects, subject, in the case of any
interim balance sheet and related statements of income and cash flows for the
relevant three months then ended, to year-end audit adjustments, the financial
condition of the Parent and its Subsidiaries or the Borrowers and their
Subsidiaries, as the case may be, as at the dates of such financial statements
and the results of operations of the Parent and its Subsidiaries or the
Borrowers and their Subsidiaries, as the case may be, for the periods ended on
such dates, all in accordance with GAAP applied on a consistent basis.
xxxiv.Since June 30, 2020, there has been no Material Adverse Change.
xxxv.The Initial Operating Budget and each other Budget delivered pursuant to
Section 5.03(d) were each prepared in good faith on the basis of the assumptions
stated therein, which assumptions were fair in light of the conditions existing
at the time of delivery of such forecasts, and represented, at the time of
delivery, the Borrower Representative’s best estimate of its future financial
performance.
xxxvi.Neither the Borrowers nor any Subsidiary has on the date hereof any Debt
(including Disqualified Equity Interests) or any contingent liabilities, off
balance sheet liabilities or partnerships, unusual forward or long term
commitments or unrealized or anticipated losses from any unfavorable
commitments, except as referred to or reflected or provided for in the financial
statements described in Section 4.01(h)(i), or in the most recent financial
statements delivered pursuant to Section 5.03(b) or (c).
(28)Full Disclosure. No written information, exhibit or report furnished by or
on behalf of any Loan Party to any Agent or any Lender in connection with the
negotiation and syndication of the Loan Documents or pursuant to the terms of
the Loan Documents contained, when taken as a whole, and as of the date such
information, exhibit or report (as applicable) was so furnished, any untrue
statement of a material fact or omitted to state a material fact necessary to
make the statements made therein not materially misleading in light of the
circumstances under which such statements were made; provided, however, that,
except as set forth herein, no representation or warranty is made with respect
to any projections or other forward looking statements provided by or on behalf
of any Loan Party or any of their Affiliates. There are no statements or
conclusions in any information given to any Approved Independent Engineer or the
Administrative Agent which are based upon or include misleading information or
fail to take into account material information regarding the matters reported
therein, it being understood that projections concerning volumes attributable to
the Oil and Gas Properties of the Borrowers and their Subsidiaries and
production and cost estimates contained in each Reserve Report are


Senior Secured Term Loan Credit Agreement among Kosmos Energy LTD., Kosmos
Energy GOM Holdings, LLC, Kosmos Energy Gulf of Mexico Operations, LLC, the
other Guarantors party hereto, the Initial Lenders, and CLMG Corp. dated as of
September 30, 2020
Page 72 of 146


US 7362483v.35

--------------------------------------------------------------------------------



necessarily based upon professional opinions, estimates and projections and that
the Borrowers and their Subsidiaries do not warrant that such opinions,
estimates and projections will ultimately prove to have been accurate. There is
no fact peculiar to the Borrowers or any other Loan Party which would reasonably
be expected to have a Material Adverse Effect and which has not been set forth
in this Agreement or the Loan Documents or the other documents, certificates and
statements furnished to the Administrative Agent or the Lenders by or on behalf
of the Borrowers or any other Loan Party prior to, or on, the date hereof in
connection with the transactions contemplated hereby.
(29)Margin Stock. No Loan Party is engaged in the business of extending credit
for the purpose, whether immediate, incidental or ultimate, of purchasing,
buying or carrying Margin Stock, and no proceeds of any Loan will be used to
purchase or carry any Margin Stock, to extend credit to others for the purpose
of purchasing or carrying any Margin Stock, or for any purpose which violates
the provisions of Regulations T, U or X of the Board of Governors of the Federal
Reserve System.
(30)Investment Company Act. No Loan Party is an “investment company”, as defined
in or subject to regulations under the Investment Company Act of 1940, as
amended.
(31)Security Interest; Enforceable Obligations. All filings and other actions
necessary to perfect and protect the security interest in the Collateral (to the
extent perfection can be achieved by the filing of a financing statement in the
state of formation of each Loan Party, the execution of the BofA DACA, the Beal
Springing DACA, the delivery of any certificate evidencing Equity Interests (and
related stock powers) and/or the recordation of the Mortgages) created under the
Term Loan Collateral Documents have been duly made or taken and are in full
force and effect, and the Term Loan Collateral Documents create in favor of the
Term Loan Collateral Agent for the benefit of the Secured Parties legal, valid,
enforceable and, together with such filings and other actions, perfected first
priority Liens in all Term Loan Priority Collateral (except that Permitted Liens
may exist), securing the payment of the Term Loan Obligations. The Loan Parties
are the legal and beneficial owners of the Collateral free and clear of any
Lien, except for the liens and security interests created or permitted under the
Loan Documents.
(32)Solvency. After giving effect to any transactions to occur under the Loan
Documents on such date, (i) the Parent and its Subsidiaries and (ii) each of the
Borrowers and their respective Subsidiaries (if any) are, in each case on a
Consolidated basis, Solvent.
(33)ERISA Matters. No ERISA Event has occurred or is reasonably expected to
occur with respect to any Plan that has resulted in or is reasonably expected to
result in a material liability of any Loan Party or any ERISA Affiliate.
xxxvii.Neither any Loan Party nor any ERISA Affiliate has incurred or is
reasonably expected to incur any material Withdrawal Liability to any
Multiemployer Plan.
xxxviii.Neither any Loan Party nor any ERISA Affiliate has been notified by the
sponsor of a Multiemployer Plan that such Multiemployer Plan is insolvent or has
been


Senior Secured Term Loan Credit Agreement among Kosmos Energy LTD., Kosmos
Energy GOM Holdings, LLC, Kosmos Energy Gulf of Mexico Operations, LLC, the
other Guarantors party hereto, the Initial Lenders, and CLMG Corp. dated as of
September 30, 2020
Page 73 of 146


US 7362483v.35

--------------------------------------------------------------------------------



terminated, within the meaning of Title IV of ERISA, and no such Multiemployer
Plan is reasonably expected to be insolvent or to be terminated, within the
meaning of Title IV of ERISA.
(34)Environmental Matters.
xxxix.Except as otherwise set forth on Part I of Schedule 4.01(o) hereto, the
Borrowers and each of their Subsidiaries and each of the foregoing’s operations
and properties comply with all Environmental Laws and Environmental Permits, all
past non-compliance with such Environmental Laws and Environmental Permits has
been resolved without ongoing obligations or costs, except for any such
noncompliance, obligation or cost that, individually or in the aggregate, could
not reasonably be expected to have a Material Adverse Effect and, to the best
knowledge of each Loan Party, no conditions or circumstances exist that could
(A) form the basis of an Environmental Action against the Borrowers or any of
their Subsidiaries or any of their properties that could reasonably be expected
to have a Material Adverse Effect or (B) cause any such property to be subject
to any restrictions on ownership, operation or transferability, or subject to
any material Lien, under any Environmental Law.
xl.Except as otherwise set forth on Part II of Schedule 4.01(o) hereto, (A) none
of the properties currently or formerly owned, leased or operated at by the
Borrowers or any of their Subsidiaries is currently listed or proposed for
listing on the NPL or on the Superfund Enterprise Management System or any
analogous state or local list; (B) to the best knowledge of each Loan Party, no
properties of third parties to which the Borrowers or any of their Subsidiaries
has transported or disposed, or arranged to transport or dispose, Hazardous
Materials is currently listed or proposed for listing on the NPL or on the
Superfund Enterprise Management System or any analogous state or local list; and
(C) there is no asbestos or asbestos-containing material on any property
currently owned or operated by the Borrowers or any of their Subsidiaries that
requires abatement under any applicable Environmental Law.
xli.Except as otherwise set forth on Part III of Schedule 4.01(o) hereto, (A) no
Hazardous Materials have been Released on any property currently or formerly
owned, leased or operated by Borrowers or any of their Subsidiaries in a manner
that could reasonably be expected to require any Remedial Action by Borrowers or
any of their Subsidiaries under any Environmental Law; (B) neither the Borrowers
nor any of their Subsidiaries is undertaking or financing, required to undertake
or finance, or has completed, either individually or together with other
potentially responsible parties, any Remedial Action relating to any Release or
threatened Release of Hazardous Materials at any site, location or operation,
either voluntarily or pursuant to any contractual agreement, the order of any
Governmental Authority or the requirements of any Environmental Law; (C) neither
the Borrowers nor any of their Subsidiaries has received any written notice
asserting an alleged liability or obligation to conduct Remedial Action at any
properties offsite the properties owned, leased or operated by the Borrowers or
their Subsidiaries where the Borrowers or any of their Subsidiaries transported
or


Senior Secured Term Loan Credit Agreement among Kosmos Energy LTD., Kosmos
Energy GOM Holdings, LLC, Kosmos Energy Gulf of Mexico Operations, LLC, the
other Guarantors party hereto, the Initial Lenders, and CLMG Corp. dated as of
September 30, 2020
Page 74 of 146


US 7362483v.35

--------------------------------------------------------------------------------



disposed, or arranged for the transport or disposal, of Hazardous Materials and,
to the best knowledge of the Loan Parties, there are no conditions or
circumstances that could reasonably be expected to result in the receipt of such
written notice by the Borrowers or any of their Subsidiaries; and (D) all
Hazardous Material Activity with respect to any property currently or formerly
owned, leased or operated by the Borrowers or any of their Subsidiaries has been
conducted in a manner not reasonably expected to result in the performance of
Remedial Action by the Borrowers or any of their Subsidiaries; except, in each
case of (A), (B), (C) and (D) above, where any such Remedial Action could not
reasonably be expected to have a Material Adverse Effect.
xlii.Except as otherwise set forth on Part IV of Schedule 4.01(o), there has
been no exposure of any Person or property to Hazardous Materials as a result of
or in connection with the operations of the Borrowers or any of their
Subsidiaries that could reasonably be expected to form the basis for a material
claim for damages or compensation.
xliii.Except as otherwise set forth on Part IV of Schedule 4.01(o), neither the
Borrowers nor any of their Subsidiaries has assumed or retained by contract or
operation of Governmental Requirement any material liabilities under any
Environmental Law or Environmental Permit or regarding any Hazardous Materials
(including any Release or threatened Release) or any Hazardous Material
Activity.
xliv.The Borrowers and their Subsidiaries have provided to the Lenders complete
and correct copies of all material environmental and safety-related assessment,
inspection, or compliance reports, investigations, studies, analyses, and
correspondence on environmental matters (including matters relating to any
alleged non-compliance with or liability under Environmental Laws or
Environmental Permits, it being understood that all such reports,
correspondence, etc. that relate to any alleged non-compliance with or liability
under Environmental Laws or Environmental Permits shall be deemed to be
material) that are in any of the Borrowers’ or their Subsidiaries’ possession or
control and relating to their respective Properties or operations thereon.
xlv.The Borrowers and each of their Subsidiaries has obtained all Environmental
Permits required for their respective operations and each of their Properties,
with all such Environmental Permits being currently in full force and effect,
and neither the Borrowers nor any of their Subsidiaries has received any written
notice or otherwise has knowledge that any such existing Environmental Permit
will be revoked or that any application for any new Environmental Permit or
renewal of any existing Environmental Permit will be protested or denied.
(35)Tax Matters. None of the Borrowers nor any of their Subsidiaries is party to
any tax sharing agreement.
xlvi.The Borrowers and each of their Subsidiaries have filed all U.S. federal
income and other material Tax returns and reports required to be filed and have
paid all material Taxes levied or imposed upon them or their properties, income
or assets


Senior Secured Term Loan Credit Agreement among Kosmos Energy LTD., Kosmos
Energy GOM Holdings, LLC, Kosmos Energy Gulf of Mexico Operations, LLC, the
other Guarantors party hereto, the Initial Lenders, and CLMG Corp. dated as of
September 30, 2020
Page 75 of 146


US 7362483v.35

--------------------------------------------------------------------------------



otherwise due and payable except Taxes that are being contested in good faith by
appropriate proceedings diligently conducted and for which adequate reserves are
being maintained in accordance with GAAP.
xlvii.No issues have been raised by the Internal Revenue Service in respect of
federal income Tax returns for years for which the expiration of the applicable
statute of limitations has not occurred by reason of extension or otherwise
that, in the aggregate, could reasonably be expected to have a Material Adverse
Effect.
xlviii.No issues have been raised by any state, local or foreign taxing
authorities, in respect of the Tax returns for years for which the expiration of
the applicable statute of limitations has not occurred by reason of extension or
otherwise, that, in the aggregate, could reasonably be expected to have a
Material Adverse Effect.
(36)Compliance with Laws and Agreements; No Default or Event of Default.
xlix.None of the Borrowers or any of their Subsidiaries is in material violation
of any law, rule, regulation, order, writ, judgment, injunction, decree,
determination or award (including any Environmental Laws with respect to any Oil
and Gas Property or governing its business and the requirements of any
Environmental Permits with respect to any such Oil and Gas Property or the
operations of such Borrower or Subsidiary) or in material breach of any
contract, loan agreement, indenture, mortgage, deed of trust, lease or other
instrument.
l.No Default or Event of Default has occurred and is continuing.
(37)Compliance with Governmental Requirements applicable to Decommissioning
Activities.
li.Except as otherwise set forth on Part I of Schedule 4.01(r) hereto, the
Borrowers and each of their Subsidiaries are in current compliance in all
material respects with all applicable Decommissioning Activities for which any
of them have any obligation to perform, whether now or in the future. Without
limiting the foregoing, except as set forth on Part IA of Schedule 4.01(r)
hereto, all permanently abandoned and inactive wells or dry holes arising out of
the operations of Borrowers or any of their Subsidiaries have been plugged and
abandoned, are planned to be plugged and abandoned (with a listing of those
wells and holes slated for plugging and abandonment and the associated schedule
for such activities shown on Part IB of Schedule 4.01(r)), or are being
maintained in a manner that exempts such wells and holes from any scheduled
plugging and abandonment (with a listing of those wells and holes exempted from
plugging and abandonment and the associated schedule of when such exemption
expires shown on Part IC of Schedule 4.01(r)), in each case in a manner as
required under applicable Governmental Requirements.
lii. Except as otherwise set forth on Part II of Schedule 4.01(r) hereto, the
Borrowers and each of their Subsidiaries are in current compliance in all
material respects


Senior Secured Term Loan Credit Agreement among Kosmos Energy LTD., Kosmos
Energy GOM Holdings, LLC, Kosmos Energy Gulf of Mexico Operations, LLC, the
other Guarantors party hereto, the Initial Lenders, and CLMG Corp. dated as of
September 30, 2020
Page 76 of 146


US 7362483v.35

--------------------------------------------------------------------------------



with all requirements imposed under Governmental Requirements or by Governmental
Authorities with respect to obtaining and maintaining performance bonds, letters
of credit, and guarantees (individually or collectively, “Financial Assurance”)
with respect to applicable Decommissioning Activities for which any of them have
any obligation to perform, whether now or in the future.
liii. Except as otherwise set forth on Part III of Schedule 4.01(r) hereto, to
the best knowledge of the Loan Parties, neither the Borrowers nor any of their
Subsidiaries has any material deficiencies in the monetary value of Financial
Assurances required under Governmental Requirements to be obtained and
maintained with respect to all applicable Decommissioning Activities for which
any of them have any obligation to perform, whether now or in the future.
liv.Except as otherwise set forth on Part IV of Schedule 4.01(r) hereto, neither
the Borrowers nor any of their Subsidiaries has received any orders from
Governmental Authorities since September 12, 2016, directing any of them to
materially increase the amount of Financial Assurance with respect to any
properties owned, leased or operated by them.
lv.Except as otherwise set forth on Part V of Schedule 4.01(r) hereto, neither
the Borrowers nor any of their Subsidiaries has prepared any preliminary,
interim or final plans (including tailored plans) relating to Decommissioning
Activities and describing how responsible parties would plan to comply with
increased Financial Assurance requirements pursuant to Notice to Lessees and
Operators No. 2016-N01.
lvi. Except as otherwise set forth on Part VI of Schedule 4.01(r) hereto,
neither the Borrowers nor any of their Subsidiaries has received any written
notice imposing or threatening to impose material Decommissioning Activity
obligations on any of them with respect to properties formerly owned, leased or
operated by any Borrower or any of its Subsidiaries and assigned by any of them
to a third party and, to the best knowledge of the Loan Parties, there are no
conditions or circumstances that could reasonably be expected to result in the
receipt of such written notice by any Borrower or any of its Subsidiaries.
(38)Material Contracts; Hedge Agreements.
lvii.Each Material Contract (A) has been duly authorized, executed and delivered
by each Loan Party party thereto, (B) has not been amended or otherwise modified
from the form previously delivered to the Administrative Agent except to the
extent permitted under the terms of the Loan Documents and (C) is in full force
and effect and is binding upon and enforceable against each Loan Party party
thereto in accordance with its terms, and to the best knowledge of the Loan
Parties, there exists no default under any Material Contract by any party
thereto.
lviii.No Borrower or any Subsidiary of a Borrower is party to any Hedge
Agreement other than Hedge Agreements disclosed on Schedule 4.01(s).


Senior Secured Term Loan Credit Agreement among Kosmos Energy LTD., Kosmos
Energy GOM Holdings, LLC, Kosmos Energy Gulf of Mexico Operations, LLC, the
other Guarantors party hereto, the Initial Lenders, and CLMG Corp. dated as of
September 30, 2020
Page 77 of 146


US 7362483v.35

--------------------------------------------------------------------------------



lix.All Material Contracts, including all amendments thereto, to which any Loan
Party is a party are set forth on Schedule 4.01(s).
(39)Regulatory Approvals. No approvals or authorizations from any Governmental
Authority are required to be obtained by any Loan Party, any Agent or the
Lenders with respect to the Loan Documents and the transactions contemplated
thereby.
(40)Business and Property of the Loan Parties; Insurance Matters.
lx.Business. The Loan Parties and their respective Subsidiaries, taken as a
whole, will not fundamentally and substantively alter the character of their
business, taken as a whole, from the business conducted by them on the Effective
Date.
lxi.Insurance Matters.
l.The properties of the Borrowers and each of their Subsidiaries are insured
pursuant to policies and other bonds that are valid and in full force and effect
and that provide coverage as is customarily carried by companies engaged in
similar businesses of the same size and character as its business and owning and
operating similar properties in locations in which it operates; provided that
(1) such coverage is at prevailing market rates and (2) is within the minimum
and maximum amounts set forth on Schedule 5.01(d).
m.Each of the Borrowers and each of their Subsidiaries has obtained flood
insurance for such structures and contents constituting Collateral located in a
flood hazard zone pursuant to policies that are valid and in full force and
effect, in accordance with applicable law and satisfactory to the Term Loan
Collateral Agent in its reasonable discretion.
n.Part 1 of Schedule 4.01(u) sets forth a description of all insurance
maintained by or on behalf of the Loan Parties on the Effective Date and the
coverage amounts in respect thereof.
o.As of the Effective Date, no Casualty Event has occurred and is continuing,
except where such Casualty Event would not reasonably be expected to have a
Material Adverse Effect.
p.Part 2 of Schedule 4.01(u) contains an accurate and complete list of all
performance bonds related to operations on or pertaining to the Oil and Gas
Properties owned or held by the Borrowers and their Subsidiaries as of the
Effective Date. Such bonds (i) are sufficient for compliance in all material
respects with all applicable law and all insurance agreements to which any Loan
Party or any of its Subsidiaries is a party, (ii) are valid, outstanding and
enforceable policies, and (iii) provide adequate coverage in at least such
amounts and against at


Senior Secured Term Loan Credit Agreement among Kosmos Energy LTD., Kosmos
Energy GOM Holdings, LLC, Kosmos Energy Gulf of Mexico Operations, LLC, the
other Guarantors party hereto, the Initial Lenders, and CLMG Corp. dated as of
September 30, 2020
Page 78 of 146


US 7362483v.35

--------------------------------------------------------------------------------



least such risks (but including in any event public liability) as are required
by Governmental Authorities and/or usually insured or bonded against in the same
general area by companies engaged in the same or a similar business. Neither the
Borrowers nor any Subsidiary nor, to their knowledge, any of their predecessors
in interest, has been refused any bonds or insurance with respect to its assets
or operations, nor has its coverage been limited below usual and customary bond
or policy limits, by any bonding company or insurance carrier to which it has
applied for any such bond or insurance or with which it has carried insurance
during the last three years.
(41)Intellectual Property. All material Registered Intellectual Property owned
by the Borrowers or any of their Subsidiaries is set forth on Schedule 4.01(v).
The Borrowers and their Subsidiaries own or have rights or licenses to all
Intellectual Property sufficient to conduct the business and operations as
currently conducted or proposed to be conducted (as of the Effective Date),
except as otherwise would not reasonably be expected to result in a Material
Adverse Effect. All material Registered Intellectual Property owned by the
Borrowers or any of their Subsidiaries is, to the knowledge of each such Person,
valid and enforceable. There is no objection to or pending challenge to the
validity or enforceability of any such owned material Registered Intellectual
Property (other than with respect to pending applications in the ordinary course
of prosecution before the United States Patent and Trademark Office or other
applicable governmental authority) or, to the knowledge of any such Person, any
licensed material Registered Intellectual Property, in each case, except as
would not reasonably be expected to result in a Material Adverse Effect. As of
the Effective Date, none of the Borrowers or any of their Subsidiaries is aware
of any grounds for any such challenge to such owned or licensed Registered
Intellectual Property the absence of which would reasonably be expected to
result in a Material Adverse Effect, except as set forth in Schedule 4.01(v).
Each item of material Intellectual Property owned by the Borrowers or any of
their Subsidiaries is described on Schedule 4.01(v) and consists of material or
property developed by or on behalf of such Person or was lawfully acquired by
such Person from the proper and lawful owner thereof, except as otherwise would
not reasonably be expected to result in a Material Adverse Effect. Each Borrower
and each of their Subsidiaries has taken commercially reasonable steps to
maintain all owned Intellectual Property as to preserve the value thereof from
the date of creation or acquisition thereof except as otherwise would not
reasonably be expected to result in a Material Adverse Effect. With respect to
all software material to the business of the Borrowers and their Subsidiaries in
the operation of any such Person’s business, as currently conducted, such Person
owns, or possesses valid licenses or other rights to use all such software in
all material respects.
(42)No Labor Disputes. None of the Borrowers nor any of their Subsidiaries is
involved in any labor dispute; there are no strikes, walkouts or union
organization of such Person’s employees threatened or in existence and no labor
contract is scheduled to expire during the term of this Agreement, in each case,
that would reasonably be expected to have a Material Adverse Effect.


Senior Secured Term Loan Credit Agreement among Kosmos Energy LTD., Kosmos
Energy GOM Holdings, LLC, Kosmos Energy Gulf of Mexico Operations, LLC, the
other Guarantors party hereto, the Initial Lenders, and CLMG Corp. dated as of
September 30, 2020
Page 79 of 146


US 7362483v.35

--------------------------------------------------------------------------------



(43)Letter of Credit Rights. None of the Borrowers nor any of their Subsidiaries
has any letter of credit rights with a value in excess of $250,000, except as
set forth on Schedule 4.01(x).
(44)Commercial Tort Claims. None of the Borrowers nor any of their Subsidiaries
is a party to any commercial tort claims exceeding $250,000 (either individually
or $1,000,000 in the aggregate), except as set forth on Schedule 4.01(y).
(45)Employment Contracts. None of the Borrowers nor any of their Subsidiaries is
party to any employment contracts, except as set forth on Schedule 4.01(z).
(46)Affiliate Transactions. Except as set forth on Schedule 4.01(aa), there are
no existing or proposed agreements, arrangements, understandings or transactions
between the Borrowers or any of their Subsidiaries and any of the officers,
members, managers, directors, stockholders, parents, holders of other Equity
Interests, employees or Affiliates (other than Subsidiary Guarantors) of such
Person other than as permitted under Section 5.02(q).
(47)No Burdensome Restrictions. Neither the Borrowers nor any of their
Subsidiaries is subject to any Burdensome Restrictions except Burdensome
Restrictions permitted under Section 5.02(p).
(48)Anti-Terrorism; Anti-Corruption Laws and Sanctions.
lxii.No Loan Party, their Subsidiaries, or their respective directors, officers,
employees or, to the knowledge of the Loan Party, its or their agents is in
violation of any Anti-Terrorism Laws.
lxiii.Each Loan Party and their Subsidiaries has implemented and maintains in
effect policies and procedures designed to ensure compliance by such Loan Party,
its Subsidiaries, and their respective directors, officers, employees and agents
with the Anti-Corruption Laws and Sanctions and Export Control Laws, and such
Loan Party, its Subsidiaries, and their respective officers, directors,
employees, and to the knowledge of such Loan Party, its or their agents, are in
compliance and will remain in compliance with the Anti-Corruption Laws and
Sanctions and Export Control Laws.
lxiv.No Loan Party, their Subsidiaries, or their respective directors, officers,
employees or, to the knowledge of the Loan Party, its or their agents have made,
given, offered, authorized, or promised to make, give, offer or authorize the
payment of any money, commission, reward, gift, hospitality, entertainment,
inducement (including any facilitation payments) or anything else of value,
directly or indirectly, to: (a) any Government Official; (b) any person acting
for or on behalf of any Government Official; or (c) any other person for the
purpose of obtaining or retaining business or favorable governmental action or
to otherwise secure any improper advantage, nor will they do so before a
Repayment Event occurs.


Senior Secured Term Loan Credit Agreement among Kosmos Energy LTD., Kosmos
Energy GOM Holdings, LLC, Kosmos Energy Gulf of Mexico Operations, LLC, the
other Guarantors party hereto, the Initial Lenders, and CLMG Corp. dated as of
September 30, 2020
Page 80 of 146


US 7362483v.35

--------------------------------------------------------------------------------



lxv.No Loan Party, their Subsidiaries, or their respective directors, officers,
employees or, to the knowledge of the Loan Party, its or their agents have
directly or indirectly within the last five years taken any action, that would
violate any applicable Sanctions and Export Control Laws, nor will they do so
before a Repayment Event occurs.
lxvi.None of (a) any Loan Party, any Subsidiary or (b) to the Loan Parties’
knowledge, any of their respective directors, officers or employees, any agent
of such Loan Party or any Subsidiary that will act in any capacity in connection
with or benefit from Facilities established hereby, is a Sanctioned Person.
lxvii.No Borrowing, use of proceeds, or other transaction contemplated by this
Agreement or the other Loan Documents will violate the Anti-Corruption Laws or
Sanctions and Export Control Laws.
(49)Properties; Titles, Etc.
lxviii.The Borrowers and each of their Subsidiaries has good and defensible
title to the Hydrocarbon Interests in the Oil and Gas Properties evaluated in
the most recently delivered or prepared Reserve Report (except for those Oil and
Gas Properties that have been disposed of since the date of such Reserve Report
in accordance with this Agreement or leases which have expired in accordance
with their terms) and good title to all its material personal Properties, in
each case, free and clear of all Liens (except Permitted Liens). After giving
full effect to such Permitted Liens, each Loan Party specified as the owner owns
the net interests in production attributable to the Hydrocarbon Interests as
reflected in the most recently delivered or prepared Reserve Report (except for
those Oil and Gas Properties that have been disposed of since the date of such
Reserve Report in accordance with this Agreement or leases which have expired in
accordance with their terms), and the ownership of such Properties shall not in
any material respect obligate such Loan Party to bear the costs and expenses
relating to the maintenance, development and operations of each such Property in
an amount in excess of the working interest of each Property set forth in the
most recently delivered or prepared Reserve Report that is not offset by a
corresponding proportionate increase in such Loan Party’s net revenue interest
in such Property.
lxix.All material leases and agreements with respect to the Oil and Gas
Properties owned or held by the Borrowers and their Subsidiaries are valid and
subsisting, in full force and effect, and there exists no default or event or
circumstance which with the giving of notice or the passage of time or both
would give rise to a material default under any such lease or leases.
lxx.The rights and Properties presently owned, leased or licensed by the
Borrowers and their Subsidiaries including, without limitation, all easements
and rights of way, include all material rights and Properties necessary to
permit the Borrowers and their Subsidiaries to conduct their business in all
material respects in the same manner as its business has been conducted prior to
the date hereof.


Senior Secured Term Loan Credit Agreement among Kosmos Energy LTD., Kosmos
Energy GOM Holdings, LLC, Kosmos Energy Gulf of Mexico Operations, LLC, the
other Guarantors party hereto, the Initial Lenders, and CLMG Corp. dated as of
September 30, 2020
Page 81 of 146


US 7362483v.35

--------------------------------------------------------------------------------



lxxi.Substantially all of the tangible Properties of the Borrowers and their
Subsidiaries which are reasonably necessary for the operation of their
businesses are in good working condition and are maintained in accordance with
Prudent Industry Practice in all material respects.
(50)Maintenance of Properties. The Oil and Gas Properties (and Properties
unitized therewith) which are operated by the Borrowers and their Subsidiaries
have been maintained, operated and developed by the Borrowers or their
Subsidiaries in a good and workmanlike manner and in conformity with all
applicable Governmental Requirements and in conformity with the provisions of
all leases, subleases or other contracts comprising a part of the Hydrocarbon
Interests and other contracts and agreements forming a part of the Oil and Gas
Properties of the Borrowers and their Subsidiaries in all material respects, in
each case to which the Borrowers or their Subsidiaries are a party. Specifically
in connection with the foregoing (i) no Oil and Gas Property operated by the
Borrowers or any Subsidiary is subject to having allowable production reduced
below the full and regular allowable (including the maximum permissible
tolerance) because of any overproduction (whether or not the same was
permissible at the time) and (ii) none of the wells comprising a part of the Oil
and Gas Properties (or Properties unitized therewith) operated by the Borrowers
or any Subsidiary is deviated from the vertical more than the maximum permitted
by Governmental Requirements, and such wells are, in fact, bottomed under and
are producing from, and the well bores are wholly within, the Oil and Gas
Properties (or in the case of wells located on Properties unitized therewith,
such unitized Properties) operated by the Borrower or such Subsidiary. All
pipelines, wells, gas processing plants, platforms and other material
improvements, fixtures and equipment operated in whole or in part by the
Borrowers or any of their Subsidiaries that are necessary to conduct normal
operations are being maintained in a condition reasonably adequate to conduct
normal operations, and with respect to such of the foregoing which are operated
by the Borrowers or any of their Subsidiaries, in a manner consistent with
Prudent Industry Practice in all material respects.
(51)Gas Imbalances, Prepayments. There are no gas imbalances, take or pay or
other prepayments (or any volumetric production payments) which would require
the Borrowers or any of their Subsidiaries to deliver Hydrocarbons produced from
the Oil and Gas Properties at some future time without then or thereafter
receiving full payment therefor exceeding one-half bcf of gas (on an mcf
equivalent basis) in the aggregate.
(52)Marketing of Production. Other than as set forth on Schedule 4.01(gg), there
are no agreements for the marketing of production that exist which are not
cancelable on 90 days’ notice or less without penalty or detriment for the sale
of production from the Borrowers’ or their Subsidiaries’ Hydrocarbons (including
without limitation calls on or other rights to purchase, production, whether or
not the same are currently being exercised) that (i) pertain to the sale of
production at a fixed price and (ii) have a maturity or expiry date of longer
than six (6) months from the date thereof.
Article V.




Senior Secured Term Loan Credit Agreement among Kosmos Energy LTD., Kosmos
Energy GOM Holdings, LLC, Kosmos Energy Gulf of Mexico Operations, LLC, the
other Guarantors party hereto, the Initial Lenders, and CLMG Corp. dated as of
September 30, 2020
Page 82 of 146


US 7362483v.35

--------------------------------------------------------------------------------



COVENANTS
Section f..Affirmative Covenants
. Until the Repayment Event has occurred, the applicable parties referred to
below shall comply with each of the following covenants:
(53)Compliance with Laws, Etc. Each Borrower shall comply, and cause each of its
Subsidiaries to comply with all applicable laws, rules, regulations and orders
binding on such Borrower or such Subsidiary, such compliance to include, without
limitation, compliance with ERISA and the Racketeer Influenced and Corrupt
Organizations Chapter of the Organized Crime Control Act of 1970 in all material
respects. Each Loan Party will comply with all applicable provisions of the
Anti-Corruption Laws and Sanctions and Export Control Laws, and will maintain in
effect and enforce policies and procedures designed to ensure compliance by such
Loan Party, its Subsidiaries, and their respective directors, officers,
employees and agents with Anti-Corruption Laws and Sanctions and Export Control
Laws.
(54)Payment of Obligations, Etc. Each Borrower shall pay and discharge, and
cause each of its Subsidiaries to pay and discharge all material Debt
obligations and all other liabilities and obligations, including (i) all
material Taxes imposed upon it or upon its property and (ii) all lawful claims
that, if unpaid, might by law become a Lien (other than a Permitted Lien) upon
its property, in each case, before the same shall become delinquent; provided,
that neither such Person nor any of its Subsidiaries shall be required to pay or
discharge any such Debt, liability or Tax that is being contested in good faith
and by proper proceedings to the extent that adequate reserves are being
maintained in accordance with GAAP; provided, however, that each such Person
will, and will cause each Subsidiary to, remit withholding Taxes and other
payroll Taxes to appropriate Governmental Authorities as and when claimed to be
due, notwithstanding the foregoing exceptions.
(55)Environmental Matters.
lxxii.Each Borrower shall comply, and cause each of its Subsidiaries and, if
applicable, take commercially reasonable efforts to cause, all lessees and other
Persons operating or occupying its properties to comply, in all material
respects, with all Environmental Laws and Environmental Permits; obtain and
renew, and cause each of its Subsidiaries to obtain and renew, all material
Environmental Permits necessary for its operations and properties; and conduct,
and cause each of its Subsidiaries to conduct, any Remedial Action or other
action in response to any Release or threatened Release of any Hazardous
Materials from or at any of its properties or otherwise relating to its
operations, to the extent required by, and in material compliance with, all
Environmental Laws; provided, however, that neither such Person nor any of its
Subsidiaries shall be required to undertake any such Remedial Action or other
action to the extent that there is no imminent and substantial endangerment to
any Person or the environment as a result of such Release or threatened Release
and its obligation to do so is being contested in good faith and by proper
proceedings provided appropriate reserves are being maintained with respect to
such conditions or circumstances.


Senior Secured Term Loan Credit Agreement among Kosmos Energy LTD., Kosmos
Energy GOM Holdings, LLC, Kosmos Energy Gulf of Mexico Operations, LLC, the
other Guarantors party hereto, the Initial Lenders, and CLMG Corp. dated as of
September 30, 2020
Page 83 of 146


US 7362483v.35

--------------------------------------------------------------------------------



lxxiii.Each Borrower shall establish and maintain, and cause each of its
Subsidiaries and, if applicable, take commercially reasonable efforts to cause,
all lessees and other Persons operating or occupying its properties to establish
and maintain, a system to assure and monitor continued compliance in all
material respects of such Persons’ operations and businesses with all
Environmental Laws and Environmental Permits, which system shall include
periodic reviews of such compliance.
lxxiv.In the event that either Borrower or any Subsidiary (A) obtains, gives or
receives written notice of any Release or threat of Release of a reportable
quantity of any Hazardous Materials at any such Person’s or any of its
Subsidiaries’ Property or any of its customer’s Property caused by any such
Person or any of its Subsidiaries that could reasonably be expected to result in
a Material Adverse Effect (any such event being hereinafter referred to as a
“Hazardous Discharge”) or (B) receives any written notice of an Environmental
Action with regard to Remedial Action of environmental conditions at any such
Person’s or any of its Subsidiaries’ Property, or written notice of an
Environmental Action with regard to any Hazardous Discharge or violation of
Environmental Laws or Environmental Permits affecting any such Person’s or any
of its Subsidiaries’ Property or any Person’s interest therein, that with
respect to any of the foregoing could reasonably be expected to result in a
Material Adverse Effect (any of the foregoing is referred to herein as an
“Environmental Complaint”) from any Governmental Authority responsible in whole
or in part for environmental matters in the state in which the such Property is
located, the United States Environmental Protection Agency, the federal Bureau
of Ocean Energy Management or the federal Bureau of Safety and Environmental
Enforcement (any such Person, hereinafter, the “Authority”), or any other
Person, then the Borrower Representative shall, as soon as practicable after any
Responsible Officer becomes aware of such notification (and, in any event,
within five (5) Business Days), give written notice of the same to the
Administrative Agent, detailing facts and circumstances (to the extent that such
is non-privileged) of which any such Person or any of its Subsidiaries is aware
of giving rise to the Hazardous Discharge or Environmental Complaint. Such
notice is not intended to create, nor shall it create, any obligation upon the
Administrative Agent or any Lender with respect thereto.
lxxv.Each of the Borrowers and their Subsidiaries shall promptly forward to the
Administrative Agent copies of any written notice of an Environmental Action
from any Governmental Authority relating to potential responsibility with
respect to the Remedial Action with respect to Hazardous Materials at any
property offsite the property owned, leased, or operated by any such Person or
any of its Subsidiaries where such Person or any of its Subsidiaries transported
or disposed, or arranged for the transport or disposal, of Hazardous Materials
that could reasonably be expected to have a Material Adverse Effect and shall
continue to forward to the Administrative Agent copies of written correspondence
and other non-privileged documents requested by the Administrative Agent in its
sole and absolute discretion until such matter is settled, with no further
liability under Environmental Law pending against such Person or any of its
Subsidiaries. The Borrower Representative shall promptly forward to the
Administrative Agent and the Lenders copies of all written documents and reports
concerning a Hazardous Discharge


Senior Secured Term Loan Credit Agreement among Kosmos Energy LTD., Kosmos
Energy GOM Holdings, LLC, Kosmos Energy Gulf of Mexico Operations, LLC, the
other Guarantors party hereto, the Initial Lenders, and CLMG Corp. dated as of
September 30, 2020
Page 84 of 146


US 7362483v.35

--------------------------------------------------------------------------------



that is reasonably expected to have a Material Adverse Effect at any such
Person’s or any of its Subsidiaries’ Property, or any such third party’s
properties offsite the properties owned, leased or operated by any Borrower or
any of their Subsidiaries where any Borrower or any of their Subsidiaries have
transported or disposed, or arranged for the transport or disposal, of Hazardous
Materials.
lxxvi.Each of the Borrowers and their Subsidiaries shall respond promptly to any
Hazardous Discharge or Environmental Complaint and take all Remedial Actions to
the extent required by Environmental Law, Environmental Permit or the Authority;
provided, that, none of them shall be required to undertake any such Remedial
Action to the extent that there is no imminent and substantial endangerment to
any Person or the environment as a result of such Hazardous Discharge or
Environmental Complaint or their obligation to do so is being contested in good
faith and by proper proceedings. If any of them shall fail to respond promptly
to any such Hazardous Discharge or as required by Environmental Law,
Environmental Permit or the Authority, which such failure would reasonably be
expected to have a Material Adverse Effect, the Administrative Agent on behalf
of the Lenders may, but without the obligation to do so, for the sole purpose of
protecting the Lenders’ interest in the Collateral, upon written notification to
the Borrower Representative, enter onto any such Person’s or any of its
Subsidiaries’ Property (or authorize third parties to enter onto any such
Person’s or Subsidiaries’ Property) and take such Remedial Actions required by
Environmental Law, Environmental Permit or the Authority with respect to any
such Hazardous Discharge or Environmental Complaint. All documented costs and
expenses incurred by the Administrative Agent and Lenders (or such third
parties) in the exercise of any such rights under this Section 5.01(c),
including any sums paid in connection with any judicial or administrative
investigation or proceedings, fines and penalties, shall be paid by the
Borrowers within thirty (30) days of written demand by the Administrative Agent,
and until paid shall be added to and become a part of the Obligations secured by
the Liens created by the terms of the Loan Documents.
lxxvii.In the event there is a Hazardous Discharge or a failure to comply with
Environmental Laws or Environmental Permit at any Borrower’s or any of its
Subsidiaries’ Property caused by any Loan Party, which in either case is
reasonably expected to have a Material Adverse Effect, comply with all written
requests for information made by the Administrative Agent with respect to such
Hazardous Discharge or failure to comply with Environmental Laws or
Environmental Permits. Such information requested may include, at the Borrowers’
expense, an environmental site assessment (including invasive sampling and
testing) or environmental compliance audit of any such Person’s or any of its
Subsidiaries’ Property caused by any Loan Party, to be prepared by a nationally
recognized environmental consulting or engineering firm, to assess such
Hazardous Discharge or noncompliance with Environmental Laws or Environmental
Permits; provided, however, that any environmental site assessment,
environmental compliance audit or similar report acceptable to the Authority
that is charged to oversee any Remedial Action related to such Hazardous
Discharge or failure to comply with Environmental Laws or Environmental Permits
shall be deemed


Senior Secured Term Loan Credit Agreement among Kosmos Energy LTD., Kosmos
Energy GOM Holdings, LLC, Kosmos Energy Gulf of Mexico Operations, LLC, the
other Guarantors party hereto, the Initial Lenders, and CLMG Corp. dated as of
September 30, 2020
Page 85 of 146


US 7362483v.35

--------------------------------------------------------------------------------



acceptable to the Administrative Agent and the Required Lenders in their
reasonable discretion.
lxxviii.Each of the Borrowers and their Subsidiaries shall defend and indemnify
the Agents and the Lenders and hold the Agents, the Lenders and their respective
employees, agents, directors and officers harmless from and against all loss,
liability, expense, claims, costs, monetary sanctions, fines and penalties,
including documented out-of-pocket attorney’s fees, suffered or incurred by the
Agents or the Lenders under or on account of any Environmental Action, Hazardous
Material, Environmental Law or Environmental Permit, including the assertion of
any Lien thereunder, including with respect to any Hazardous Discharge or the
presence of any Hazardous Materials affecting any such Person’s or any of its
Subsidiaries’ Property whether or not the same originates or emerges from any
such Person’s or Subsidiary’s Property’s or as a result of any third party’s
conduct or operations at any nearby site or location, except to the extent such
loss, liability, damage and expense is attributable to any Hazardous Discharge
or presence of Hazardous Materials that is found by a final and non-appealable
judgment of a court of competent jurisdiction to have directly and solely been
caused by the gross negligence or willful misconduct of such indemnified party
under this Section 5.01(c). The Loan Parties’ respective obligations under this
Section 5.01(c) exist regardless of whether or not any federal, state or local
environmental agency has taken or threatened any action in connection with the
presence of any such Hazardous Material or Hazardous Discharge. The Loan
Parties’ obligations and the indemnifications hereunder shall survive until a
Repayment Event has occurred.
lxxix.Each of the Borrowers and their Subsidiaries shall provide environmental
assessments, audits and tests (including invasive sampling and testing) in
accordance with the most current version of the American Society of Testing
Materials standards upon reasonable request by the Administrative Agent and the
Lenders, in connection with any future acquisitions of Oil and Gas Properties or
other Properties.
(56)Insurance Matters. Each of the Borrowers and their Subsidiaries shall
maintain or cause to be maintained, with financially sound and reputable
insurers and at prevailing market rates, business interruption insurance,
casualty insurance, such public liability insurance, third party property damage
insurance with respect to liabilities, losses or damage in respect of the
assets, properties and businesses of the Borrowers and their Subsidiaries as may
customarily be carried or maintained under Prudent Industry Practice, in each
case in such amounts (giving effect to self insurance), with such deductibles,
covering such risks and otherwise on such terms and conditions as shall be
within the minimum and maximum ranges set forth on Schedule 5.01(d). Without
limiting the generality of the foregoing, the Borrowers and their Subsidiaries
will maintain or cause to be maintained replacement value casualty insurance on
the Collateral under such policies of insurance, with such insurance companies,
in such amounts, with such deductibles, and covering such risks as are at all
times carried or maintained under similar circumstances by Persons of
established reputation engaged in similar businesses. Each such policy of
insurance shall (i) name the Term Loan Collateral Agent, on behalf of Secured
Parties as an additional insured thereunder as its interests may appear, and
(ii) in the


Senior Secured Term Loan Credit Agreement among Kosmos Energy LTD., Kosmos
Energy GOM Holdings, LLC, Kosmos Energy Gulf of Mexico Operations, LLC, the
other Guarantors party hereto, the Initial Lenders, and CLMG Corp. dated as of
September 30, 2020
Page 86 of 146


US 7362483v.35

--------------------------------------------------------------------------------



case of ”all risk” coverages as set forth in the energy package as described in
Part 1 of Schedule 4.01(u), contain a loss payable clause or endorsement,
satisfactory in form and substance to the Term Loan Collateral Agent in its
reasonable discretion, that names the Term Loan Collateral Agent, on behalf of
Secured Parties as the loss payee thereunder and provides for at least thirty
days’ prior written notice to the Term Loan Collateral Agent of any modification
or cancellation of such policy. To the extent that the Parent or any of its
Subsidiaries (other than the Borrowers and their Subsidiaries) receives any
insurance proceeds (including any business interruption insurance proceeds) that
are attributable to the business or properties of the Borrowers or any
Subsidiary of the Borrowers, the Parent agrees to promptly cause 100% of such
proceeds to be contributed to the Borrowers.
(57)Maintenance of Existence, Etc. Each of the Borrowers and their Subsidiaries
shall preserve and maintain, and cause each of its Subsidiaries to preserve and
maintain, its existence as a corporation, limited liability company or limited
partnership, as applicable, its good standing in its jurisdiction of
incorporation, formation, organization, or otherwise, as applicable, and, to the
extent required under applicable law, its qualification to do business and good
standing in each other state or jurisdiction in which it operates a material
part of its business; provided, however, that the Borrowers and their
Subsidiaries may consummate any merger or consolidation permitted under Section
5.02(d).
(58)Visitation Rights; Inspections. The Parent and the Borrowers and their
Subsidiaries shall, upon reasonable notice, at any reasonable time and from time
to time, permit any of the Agents or any of the Lenders, or any agents or
representatives thereof, to examine and make copies of and abstracts from the
records and books of account of, and visit the properties of, the Loan Parties,
and to discuss the affairs, finances and accounts of the Loan Parties and any of
their respective Subsidiaries with any of their officers or directors and with
their independent certified public accountants; provided that so long as no
Event of Default shall have occurred and be continuing, unless the Borrower
Representative shall have consented thereto, neither the Agents nor the Lenders
shall be entitled to more than one visit at the cost of Borrowers to the
headquarters of the Loan Parties in any Fiscal Year, provided further that, the
Agents and Lenders may make additional visits at their sole cost and expense.
Notwithstanding anything set forth in this clause (f) to the contrary, the
visitation and inspection rights set forth herein shall not apply to any
offshore locations.
(59)Books and Records. Each of the Borrowers and their Subsidiaries shall (i)
keep proper books of record and account in which full, true and correct entries
will be made, in all material respects, of all dealings or transactions of or in
relation to its business and affairs; (ii) set up on its books accruals with
respect to all taxes, assessments, charges, levies and claims; and (iii) on a
reasonably current basis, set up on its books, from its earnings, allowances
against doubtful receivables, advances and investments and all other proper
accruals (including by reason of enumeration, accruals for premiums, if any, due
on required payments and accruals for depreciation, obsolescence or amortization
of properties), which should be set aside from such earnings in connection with
its business. All determinations pursuant to this Section 5.01(g) shall be made
in accordance with, or as required by, GAAP consistently applied in the opinion
of such


Senior Secured Term Loan Credit Agreement among Kosmos Energy LTD., Kosmos
Energy GOM Holdings, LLC, Kosmos Energy Gulf of Mexico Operations, LLC, the
other Guarantors party hereto, the Initial Lenders, and CLMG Corp. dated as of
September 30, 2020
Page 87 of 146


US 7362483v.35

--------------------------------------------------------------------------------



independent certified public accounting firm as shall then be regularly engaged
by the Borrowers and their Subsidiaries.
(60)Conduct of Business and Maintenance of Properties, Etc. Each of the
Borrowers and their Subsidiaries shall:
lxxx.Maintain and cause all Subsidiaries to maintain all Intellectual Property
and any licenses under third-party Intellectual Property, subject to the terms
of any such licenses, and take commercially reasonable actions necessary to
enforce and protect the validity of any Intellectual Property right or other
right included in the Collateral, except, in the case of any such Intellectual
Property right, where the failure to do so would not reasonably be expected to
have a Material Adverse Effect.
lxxxi.Operate its Oil and Gas Properties and other material Properties or cause
such Oil and Gas Properties and other material Properties to be operated in a
careful and efficient manner in accordance with the practices of the industry
and in compliance with all applicable contracts and agreements and in compliance
with all Governmental Requirements, including applicable proration requirements
and Environmental Laws, and all applicable laws, rules and regulations of every
other Governmental Authority from time to time constituted to regulate the
development and operation of its Oil and Gas Properties and the production and
sale of Hydrocarbons and other minerals therefrom, except, in each case, where
the failure to comply could not reasonably be expected to have a Material
Adverse Effect.
lxxxii.Maintain and keep in good repair, working order and efficiency (ordinary
wear and tear excepted) all of its Oil and Gas Properties and other Properties
material to the conduct of its business, including all equipment, machinery and
facilities.
lxxxiii.Promptly pay and discharge, or make reasonable and customary efforts to
cause to be paid and discharged, all delay rentals, royalties, expenses and
indebtedness accruing under the leases or other agreements affecting or
pertaining to its Oil and Gas Properties and do all other things necessary to
keep unimpaired their rights with respect thereto and prevent any forfeiture
thereof or default thereunder.
lxxxiv.Promptly perform or make reasonable and customary efforts to cause to be
performed, in accordance with industry standards, the obligations required by
each and all of the assignments, deeds, leases, sub-leases, contracts and
agreements affecting its interests in its Oil and Gas Properties and other
material Properties.
lxxxv.Cause each Affiliate of such Loan Party which operates any Loan Party’s or
its Subsidiaries’ Oil and Gas Properties to subordinate, pursuant to agreements
in form and substance satisfactory to the Administrative Agent in its sole and
absolute discretion, any operators’ Liens or other Liens in favor of such
Affiliate in respect of such Oil and Gas Properties to the Liens in favor of the
Term Loan Collateral Agent for the benefit of the Secured Parties.


Senior Secured Term Loan Credit Agreement among Kosmos Energy LTD., Kosmos
Energy GOM Holdings, LLC, Kosmos Energy Gulf of Mexico Operations, LLC, the
other Guarantors party hereto, the Initial Lenders, and CLMG Corp. dated as of
September 30, 2020
Page 88 of 146


US 7362483v.35

--------------------------------------------------------------------------------



lxxxvi.Notwithstanding the foregoing to the contrary, to the extent that the
operator of any Property is not a Loan Party or an Affiliate thereof, the
Borrowers and their Subsidiaries shall use reasonable efforts to cause the
operator to comply with this Section 5.01(h) (other than clauses (i) and (vi)
hereof).
(61)Accounts and Letters in Lieu. Each of the Borrowers and their Subsidiaries
shall:
lxxxvii.Cause all Revenues and other amounts (including collections) payable to
it to be deposited into, or credited to, a revenue account held at an Acceptable
Depositary Bank and subject to an Account Control Agreement (the “Revenue
Account”); provided that, so long as no Event of Default has occurred and is
continuing (or would result therefrom), the Borrowers may cause such amounts to
be transferred to any other deposit account subject to an Account Control
Agreement.
lxxxviii.Cause the Revenue Account to at all times be maintained at an
Acceptable Depositary Bank and the Loan Proceeds Account to at all times be
maintained at Beal Bank USA.
lxxxix.Not use any amounts contained in the Loan Proceeds Account or use any
Loan proceeds for making any Restricted Payments (other than the Effective Date
Parent Debt Repayment) and shall only use such amounts for making the Specified
Borrower Loan on the Effective Date and for domestic United States operating
expenses of the Borrowers and their Subsidiaries and domestic United States
Capital Expenditures permitted under this Agreement. The Borrower Representative
will provide written notice to the Administrative Agent contemporaneously with
each withdraw from the Loan Proceeds Account, which written notice shall include
the Borrower Representative’s certification as to (A) the use of such Cash that
is withdrawn and (B) the Borrowers’ compliance with this Section 5.01(i)(iii).
This Agreement shall constitute written notice that the Borrower Representative
is, on the Effective Date and after the funding of Loan proceeds into the Loan
Proceeds Account, withdrawing $50,000,000 from the Loan Proceeds Account and
depositing such funds into the Revenue Account, and the Borrower Representative
hereby certifies that such Cash will be used for purposes described in, and in
compliance with, this Section 5.01(i)(iii).
xc.Upon the Administrative Agent’s request, in the Administrative Agent’s sole
and absolute discretion, execute and deliver, and shall use all commercially
reasonable efforts to cause any third party purchaser of production or payor of
Revenues to the Borrowers or any Subsidiary to execute and deliver, a letter in
lieu, in form and substance reasonably satisfactory to the Administrative Agent,
pursuant to which such purchaser or payor will be instructed to, and will agree
to, make all such payments to the Borrowers or such Subsidiary into the Revenue
Account. In addition, to the extent the Revenue Account changes at any time, the
Borrowers shall, without the need for the Administrative Agent to make any
request therefor, cause amendments or replacements of all previously executed
letters in lieu to be executed by all applicable parties and


Senior Secured Term Loan Credit Agreement among Kosmos Energy LTD., Kosmos
Energy GOM Holdings, LLC, Kosmos Energy Gulf of Mexico Operations, LLC, the
other Guarantors party hereto, the Initial Lenders, and CLMG Corp. dated as of
September 30, 2020
Page 89 of 146


US 7362483v.35

--------------------------------------------------------------------------------



delivered to the Administrative Agent to reflect the updated Revenue Account
information.
(62)Performance of Material Contractual Obligations. Each of the Borrowers and
their Subsidiaries shall (i) (x) perform its Contractual Obligations under and
observe all the terms and provisions of each Material Contract to be performed
or observed by it, and (y) maintain each such Material Contract in full force
and effect, and enforce each such Material Contract in accordance with its terms
in all material respects unless, in each case, such Material Contract has
expired in accordance with its terms in the ordinary course (and not related to
any default thereunder) and (ii) without limiting the generality of the
foregoing, replace, or cause to be replaced (or put into place alternative
arrangements (including contracts) satisfactory to the Required Lenders in their
sole and absolute discretion with respect to), any Material Contract that has
expired in accordance with its terms in the ordinary course (and related to any
default thereunder) to the extent such replacement (or such alternative
arrangement satisfactory to the Required Lenders in their sole and absolute
discretion) is necessary or advisable in accordance with Prudent Industry
Practices.
(63)Separateness. Each of the Borrowers and their Subsidiaries shall (i) obtain,
and cause each of their respective Subsidiaries to obtain, proper authorization
or ratify prior actions from member(s) or director(s), as applicable, as
required by its limited liability company agreement or bylaws for all of its
limited liability company or corporate actions pertaining to the Loan Documents
and (ii) comply, and cause each of their respective Subsidiaries to comply, with
the terms of its certificate of incorporation or formation and by-laws or
limited liability company agreement (or similar constituent documents).
(64)Additional Collateral and Additional Guarantors.
xci.In the event that any Person becomes a Subsidiary of any Borrower after the
Effective Date, such Borrower shall cause such Person to (A) concurrently with
such Person becoming a Subsidiary, become party to the Term Loan Security
Agreement as a guarantor and grantor thereunder by executing and delivering to
Administrative Agent and Term Loan Collateral Agent a joinder agreement in form
and substance satisfactory to the Administrative Agent in its sole and absolute
discretion, and (B) take all such actions and execute and deliver, or cause to
be executed and delivered, all such documents, instruments, agreements, and
certificates as are similar to those described in Sections 3.01(a)(iii), (iv),
(v), (vii), (viii), (ix) and (xiii). With respect to each such Subsidiary, the
Borrower Representative shall promptly send to Administrative Agent written
notice setting forth with respect to such Person (A) the date on which such
Person became a Subsidiary of any Borrower, and (B) all of the data required to
be set forth in Schedules 4.01(b) and 4.01(c) with respect to all Loan Parties;
provided, such written notice shall be deemed to supplement Schedules 4.01(b)
and 4.01(c) for all purposes hereof.
xcii.In the event that any Person becomes an Intermediate Parent Entity after
the Effective Date, Parent shall cause such Person to concurrently with such
Person becoming a Subsidiary of Parent, become party to the Contingent Parent
Guarantee


Senior Secured Term Loan Credit Agreement among Kosmos Energy LTD., Kosmos
Energy GOM Holdings, LLC, Kosmos Energy Gulf of Mexico Operations, LLC, the
other Guarantors party hereto, the Initial Lenders, and CLMG Corp. dated as of
September 30, 2020
Page 90 of 146


US 7362483v.35

--------------------------------------------------------------------------------



Agreement as a guarantor thereunder by executing and delivering to
Administrative Agent and Term Loan Collateral Agent a joinder agreement in form
and substance satisfactory to the Administrative Agent in its sole and absolute
discretion. With respect to each such Subsidiary, the Borrower Representative
shall promptly send to Administrative Agent written notice setting forth with
respect to such Person the date on which such Person became a Subsidiary of
Parent. From the Effective Date until the occurrence of a Parent Guarantee
Trigger Event, all signature pages to the Contingent Parent Guarantee Agreement
shall be deemed to be held in escrow by the Administrative Agent and, upon the
occurrence of a Parent Guarantee Trigger Event, all such signature pages shall
be deemed to be automatically released from escrow and the Contingent Parent
Guarantee Agreement shall automatically become an effective and binding
agreement, enforceable against each Intermediate Parent Entity party thereto.
xciii.In the event that any of the Borrowers or Subsidiary Guarantors directly
owns or acquires Equity Interests in any other Subsidiary, such Person shall,
within five (5) days of such ownership or acquisition of such Equity Interests,
cause such Person to take all such actions to cause such Equity Interest to be
certificated and to grant a security interest in all such Equity Interests in
favor of the Term Loan Collateral Agent as required pursuant to the terms of the
Term Loan Collateral Documents or as otherwise requested by the Term Loan
Collateral Agent.
xciv.In the event that any of the Borrowers or Subsidiary Guarantors acquires
any additional Oil and Gas Properties, or it is determined that the Mortgaged
Properties do not constitute all of the Oil and Gas Properties owned by the
Borrowers and Subsidiary Guarantors, then the applicable Borrower or Subsidiary
Guarantor shall take such actions as are necessary or requested by the Term Loan
Collateral Agent to, grant, within thirty (30) days of the acquisition or
determination thereof, as applicable, to the Term Loan Collateral Agent as
security for the Obligations a first-priority Lien interest on such additional
Oil and Gas Properties. All such Liens will be created and perfected by and in
accordance with the provisions of deeds of trust, mortgages, security agreements
and financing statements or other Term Loan Collateral Documents, all in form
and substance satisfactory to the Administrative Agent in its sole and absolute
discretion and in sufficient executed (and acknowledged where necessary or
appropriate) counterparts for recording purposes.
xcv.Notwithstanding any provision in any of the Loan Documents to the contrary,
in no event is any Building (as defined in the applicable Flood Insurance
Regulations) or Manufactured (Mobile) Home (as defined in the applicable Flood
Insurance Regulations) owned by any Loan Party included in the Collateral and no
Building or Manufactured (Mobile) Home shall be encumbered by any Term Loan
Collateral Document; provided, that (A) the applicable Loan Party’s interests in
all lands and Hydrocarbons situated under any such Building or Manufactured
(Mobile) Home shall be included in the Collateral and shall be encumbered by the
Term Loan Collateral Documents and (B) the Borrowers shall not, and shall not
permit any of their Subsidiaries


Senior Secured Term Loan Credit Agreement among Kosmos Energy LTD., Kosmos
Energy GOM Holdings, LLC, Kosmos Energy Gulf of Mexico Operations, LLC, the
other Guarantors party hereto, the Initial Lenders, and CLMG Corp. dated as of
September 30, 2020
Page 91 of 146


US 7362483v.35

--------------------------------------------------------------------------------



to, permit to exist any Lien on any Building or Manufactured (Mobile) Home
except Permitted Liens.
(65)Reserve Reports; Engineering Information.
xcvi.On or before March 15th, June 15th, September 15th and December 15th of
each year, commencing December 15th, 2020, the Borrower Representative shall
furnish to the Administrative Agent and the Lenders all requested internal
engineering and production information evaluating the Oil and Gas Properties of
the Borrowers and their Subsidiaries as of the immediately preceding December
31st, March 31st, June 30th or September 30th, as applicable.
xcvii.Such information shall be used by the Administrative Agent to commission a
Reserve Report by an Approved Independent Engineer or to roll forward a Reserve
Report previously prepared by an Approved Independent Engineer. Each Reserve
Report as of December 31st of each year, commencing with the December 31, 2021
Reserve Report will be prepared by one or more Approved Independent Engineers
that have completed an independent engineering evaluation of the reserves
attributable to the Loan Parties’ Oil and Gas Properties, and shall be prepared
at the Borrowers’ expense.
xcviii.At any time, the Administrative Agent may commission an additional
Reserve Report by the Approved Independent Engineer, provided that, except as
set forth in the foregoing clause (ii) or unless an Event of Default exists,
such Reserve Report shall be at the Lenders’ expense.
xcix.The Borrowers agree at all times to cooperate with and provide such
information requested by the Approved Independent Engineer.
c.The Borrower Representative may request, no more than one (1) time during any
12-month period, to have the Administrative Agent commission (at the Borrowers’
expense) an additional Reserve Report prepared by one or more Approved
Independent Engineers, but only if, in connection with such request, the
Borrowers or their Subsidiaries shall have acquired any new producing wells or
production has come online at a well since the most recently delivered or
prepared Reserve Report.
ci.With the delivery such information specified in the foregoing clause (i), the
Borrower Representative shall provide to the Administrative Agent and the
Lenders a certificate from a Responsible Officer certifying that in all material
respects: (A) the information delivered in connection therewith is true and
correct (other than forecasted or forward-looking information), (B) the Loan
Parties own good and defensible title to the Oil and Gas Properties evaluated in
such engineering information and such Properties are free of all Liens except
for Permitted Liens, (C) except as set forth on an exhibit to the certificate,
on a net basis there are no gas imbalances, take or pay or other prepayments in
excess of the volume specified in Section 4.01(ff) with respect to the Oil and
Gas Properties evaluated in such Reserve Report which would require any Loan
Party to


Senior Secured Term Loan Credit Agreement among Kosmos Energy LTD., Kosmos
Energy GOM Holdings, LLC, Kosmos Energy Gulf of Mexico Operations, LLC, the
other Guarantors party hereto, the Initial Lenders, and CLMG Corp. dated as of
September 30, 2020
Page 92 of 146


US 7362483v.35

--------------------------------------------------------------------------------



deliver Hydrocarbons either generally or produced from such Oil and Gas
Properties constituting Proved Reserves at some future time without then or
thereafter receiving full payment therefor, (D) none of the Oil and Gas
Properties to be evaluated in such Reserve Report have been disposed of since
the date of the last certificate delivered pursuant to this Section
5.01(m)(iii), except as set forth on an exhibit to the certificate, which
certificate shall list all of its Oil and Gas Properties disposed of and in such
detail as required by the Administrative Agent in its reasonable discretion, and
(E) certifying that 100% of the Borrowers’ and their Subsidiaries Oil and Gas
Properties (other than Oil and Gas Properties owned by the Excluded JV for so
long as the Excluded JV is not a Subsidiary Guarantor) are Mortgaged Properties,
other than Oil and Gas Properties disclosed on a schedule attached thereto,
together with a certification that such Oil and Gas Properties will become
Mortgaged Properties in accordance with Section 5.01(l)(iv).
(66)Title Information.
cii.On or before the delivery to the Administrative Agent and the Lenders of
engineering information required by Section 5.01(m), the Borrower Representative
will deliver title information in form and substance acceptable to the
Administrative Agent in its reasonable discretion covering the Oil and Gas
Properties of the Borrowers and their Subsidiaries (other than the Excluded JV,
for so long as the Excluded JV is not a Subsidiary Guarantor) evaluated by such
Reserve Report that were not included in the immediately preceding Reserve
Report, so that the Administrative Agent shall have received together with title
information previously delivered to the Administrative Agent, title information
in respect of the Oil and Gas Properties of the Borrowers and their Subsidiaries
as is satisfactory to the Administrative Agent in its reasonable discretion.
ciii.If the Borrower Representative has provided title information for
additional Oil and Gas Properties under Section 5.01(n)(i), and the
Administrative Agent notifies the Borrower Representative that title defects or
exceptions exist with respect to such additional Oil and Gas Properties or that
the Administrative Agent is otherwise not satisfied with the status of title,
such event shall not, by itself be a Default, but the Borrowers shall, within 30
days after notice from the Administrative Agent that title defects or exceptions
exist with respect to such additional Oil and Gas Properties, either (A) cure
any such title defects or exceptions (including defects or exceptions as to
priority) which are not Permitted Liens raised by such information or (B) if the
Borrowers are unable to cure any title defect requested by the Administrative
Agent or the Lenders within such 30-day period, make a (1) voluntary prepayment
of the Loans in an amount equal to the value of the relevant Oil and Gas
Properties as set forth in the most recently delivered Reserve Report and (2)
such Oil and Gas Property shall be excluded from any determination of Total PDP
PV-10 until evidence of title satisfactory to the Administrative Agent in its
sole and absolute discretion is delivered with respect to such Oil and Gas
Property.
(67)Further Assurances.


Senior Secured Term Loan Credit Agreement among Kosmos Energy LTD., Kosmos
Energy GOM Holdings, LLC, Kosmos Energy Gulf of Mexico Operations, LLC, the
other Guarantors party hereto, the Initial Lenders, and CLMG Corp. dated as of
September 30, 2020
Page 93 of 146


US 7362483v.35

--------------------------------------------------------------------------------



civ.Promptly upon the written request by any Agent, or any Lender through the
Administrative Agent, the Borrowers and their Subsidiaries shall execute,
acknowledge, deliver, record, re-record, file, re-file, register and re-register
any and all such further acts, deeds, conveyances, pledge agreements, mortgages,
landlord waivers, estoppel and consent agreements of lessors, deeds of trust,
trust deeds, assignments, financing statements and continuations thereof,
termination statements, notices of assignment, transfers, certificates,
assurances and other instruments and amendments, modifications or supplements to
any of the foregoing, in each case, as any Agent, or any Lender through the
Administrative Agent, may require in its reasonable discretion from time to time
in order to (i) carry out more effectively the purposes of the Loan Documents,
(ii) to the fullest extent permitted by applicable law, subject any Loan Party’s
or any of its Subsidiaries’ properties, assets, rights or interests to the Liens
now or hereafter intended to be covered by any of the Term Loan Collateral
Documents and (iii) perfect and maintain the validity, effectiveness and
priority of any of the Term Loan Collateral Documents and any of the Liens
intended to be created thereunder.
cv.Each Borrower hereby authorizes the Administrative Agent to file one or more
financing or continuation statements, and amendments thereto, relative to all or
any part of the Mortgaged Property or other Collateral without the signature of
any Borrower or Subsidiary Guarantor where permitted by law. A carbon,
photographic or other reproduction of the Term Loan Collateral Documents or any
financing statement covering the Mortgaged Property, other Collateral or any
part thereof shall be sufficient as a financing statement where permitted by
law.
(68)Post-Closing Obligations.
cvi.No later than 30 days following the Effective Date (or such later date as
the Administrative Agent may agree in its sole and absolute discretion), the
Borrowers shall cause Parent to (and Parent hereby agrees to) enter into a
subordination agreement with the Administrative Agent in respect of the
Specified Parent Debt, which subordination agreement shall be satisfactory to
the Administrative Agent in its sole and absolute discretion.
cvii.No later than 30 days following the Effective Date (or such later date as
the Administrative Agent may agree in its sole and absolute discretion), the
Borrowers shall have delivered (A) title opinions acceptable to the
Administrative Agent, (B) Mortgages, (C) a Texas law mortgage legal opinion and
(D) such other documents as the Administrative Agent may request, in each case
covering the properties referred to by the Borrowers as the Don Larsen
properties, and, in the case of the foregoing clause (A) only, the properties
referred to by the Borrowers as the Sargent properties.
cviii.No later than 10 Business Days following the Effective Date (or such later
date as the Administrative Agent may agree in its sole and absolute discretion),
the Borrowers shall have delivered to the Administrative Agent Mortgages, such
that the Term Loan Collateral Agent is satisfied in its sole and absolute
discretion that such


Senior Secured Term Loan Credit Agreement among Kosmos Energy LTD., Kosmos
Energy GOM Holdings, LLC, Kosmos Energy Gulf of Mexico Operations, LLC, the
other Guarantors party hereto, the Initial Lenders, and CLMG Corp. dated as of
September 30, 2020
Page 94 of 146


US 7362483v.35

--------------------------------------------------------------------------------



Mortgages will (upon filing or recording in the appropriate jurisdictions)
create and perfect the first priority Lien in all of the Specified Post Closing
Properties.
cix.Promptly, but in no event later than 30 days following the Effective Date
(or such later date as the Administrative Agent may agree in its sole and
absolute discretion), the Loan Parties shall either (A) deliver to each relevant
insurer of the Loan Parties an executed copy of an insurance payment instruction
letter naming the Term Loan Collateral Agent as payee under the insurance
policies set forth on Part 1 of Schedule 4.01(u), substantially in the form of
Exhibit G hereto or (B) deliver to the Term Loan Collateral Agent and as a loss
payee with respect to the insurance policies set forth on “all risk” coverages
as set forth in the energy package as described in Part 1 of Schedule 4.01(u),
an endorsement each such party naming the Term Loan Collateral Agent as loss
payee as it relates to all Collateral and any other loss payee named therein as
loss payee solely with respect to the collateral that such Person receives the
benefit of (and clearly identified as not being loss payee with respect to the
Collateral).
cx.Not later than 30 days following the Effective Date (or such later date as
the Administrative Agent may agree in its sole and absolute discretion), GOM
Operations shall have opened a new deposit account at Beal Bank USA and shall
have caused it to become subject to the Beal Fully Blocked DACA.
Section g..Negative Covenants
. Until the Repayment Event has occurred, the applicable parties referred to
below shall comply with each of the following covenants:
(69)Liens, Etc. No Borrower or any Subsidiary of any Borrower shall create,
incur, assume or suffer to exist, or permit any of its Subsidiaries to create,
incur, assume or suffer to exist, any Lien on or with respect to any of its
properties of any character (including, without limitation, accounts) whether
now owned or hereafter acquired, or sign or file or, or to its knowledge, suffer
to exist, or permit any of its Subsidiaries to sign or file or to their
knowledge suffer to exist, under the UCC of any jurisdiction, a financing
statement that names such Borrower or any of its Subsidiaries as debtor, or sign
or suffer to exist, or permit any of its Subsidiaries to sign or suffer to
exist, any security agreement authorizing any secured party thereunder to file
such financing statement, or assign, or permit any of its Subsidiaries to
assign, any accounts or other right to receive income, except:
cxi.Liens created under the Term Loan Collateral Documents; provided that such
Liens only secure Debt permitted under Section 5.02(b)(i);
cxii.Excepted Liens;
cxiii.purchase money Liens upon or in real property or equipment acquired or
held by the Borrowers or any of their Subsidiaries in the ordinary course of
business to secure the purchase price of such property or equipment or to secure
Debt incurred solely for the purpose of financing the acquisition of any such
property or equipment to be


Senior Secured Term Loan Credit Agreement among Kosmos Energy LTD., Kosmos
Energy GOM Holdings, LLC, Kosmos Energy Gulf of Mexico Operations, LLC, the
other Guarantors party hereto, the Initial Lenders, and CLMG Corp. dated as of
September 30, 2020
Page 95 of 146


US 7362483v.35

--------------------------------------------------------------------------------



subject to such Liens, or Liens existing on any such property or equipment at
the time of acquisition (other than any such Liens created in contemplation of
such acquisition that do not secure the purchase price), or extensions, renewals
or replacements of any of the foregoing for the same or a lesser amount;
provided, however, that no such Lien shall extend to or cover any property other
than the property or equipment being acquired, and no such extension, renewal or
replacement shall extend to or cover any property not theretofore subject to the
Lien being extended, renewed or replaced; and provided further that the
aggregate principal amount of the Debt secured by Liens permitted by this clause
(iii) shall not exceed the amount permitted under Section 5.02(b)(iii) at any
time outstanding;
cxiv.Liens arising by virtue of any statutory or common law provision relating
to banker’s liens, rights of set-off or similar rights;
cxv.Liens arising from precautionary UCC financing statements regarding, and any
interest or title of a licensor, lessor or sublessor under, any operating lease;
cxvi.pledges or deposits of Cash or Cash Equivalents securing deductibles,
self-insurance, co-payment, co-insurance, retentions or similar obligations to
providers of property, casualty or liability insurance in the ordinary course of
business;
cxvii.in connection with any Debt permitted under Section 5.02(b)(x), Liens
solely on the proceeds received or to be received by any Loan Party in
connection with the termination of any insurance policy financed by such Debt;
and
cxviii.other Liens incident to the ordinary course of business that are not
incurred in connection with the incurrence of any Debt in respect of an
aggregate amount of obligations with a value not to exceed $1,000,000 at any one
time outstanding.
(70)Debt. No Borrower or any Subsidiary of any Borrower shall create, incur,
assume or suffer to exist, or permit any of its Subsidiaries to create, incur,
assume or suffer to exist, any Debt, except:
cxix.Debt under the Loan Documents;
cxx.Debt in respect of unsecured guarantees of Permitted Guaranteed Facilities;
provided that if the aggregate principal amount of drawn loans under any
Permitted Guaranteed Facilities increases after the Effective Date and, after
giving effect to such increase, the aggregate principal amount of drawn loans
under such Permitted Guaranteed Facilities exceeds $[***], the Loans shall be
prepaid in accordance with and to the extent required by Section 2.04(b)(v);
cxxi.Debt secured by Liens permitted by Section 5.02(a)(iii); provided that Debt
permitted to be incurred pursuant to this Section 5.02(b)(iii) shall not exceed
in the aggregate, $5,000,000 at any time outstanding;


Senior Secured Term Loan Credit Agreement among Kosmos Energy LTD., Kosmos
Energy GOM Holdings, LLC, Kosmos Energy Gulf of Mexico Operations, LLC, the
other Guarantors party hereto, the Initial Lenders, and CLMG Corp. dated as of
September 30, 2020
Page 96 of 146


US 7362483v.35

--------------------------------------------------------------------------------



cxxii.Debt owed to any Loan Party (other than Parent or any Parent Intermediate
Entity that becomes a Guarantor), including the Specified Borrower Loan, which
Debt shall (x) constitute Pledged Debt, (y) be on terms acceptable to the
Administrative Agent in its sole and absolute discretion and (z) be otherwise
permitted under Section 5.02(f);
cxxiii.to the extent constituting Debt, (A) Debt in respect of performance
bonds, workers’ compensation claims, unemployment insurance, employee
compensation and benefits, bid bonds, appeal bonds, surety bonds, completion
guarantees, indemnification obligations, obligations to pay insurance premiums,
take or pay obligations, completion guarantees and similar obligations incurred
in the ordinary course of business and not securing Debt for Borrowed Money and
(B) letters of credit, bonds or similar instruments collateralized in full by
amounts permitted under, and to the extent secured by a Lien described in,
clause (d) of the definition of Excepted Liens;
cxxiv.non-current pay, non-amortizing, unsecured debt with a maturity date
beyond the Maturity Date of the Loans, which is, subject to Section 5.01(p)(i),
subordinated in right of payment in full to the Obligations, subject to
execution by such junior debt lenders of a subordination agreement in form and
substance satisfactory to the Administrative Agent in its sole and absolute
discretion;
cxxv.Guaranteed Debt of the Borrowers or any Subsidiary in respect of any Debt
of the Borrowers or any Subsidiary otherwise permitted to be incurred under this
Section 5.02(b);
cxxvi.Debt under company debit cards, stored value cards, commercial cards or
cash management services incurred in the ordinary course of business in an
amount not to exceed $1,000,000 in the aggregate at any time outstanding;
cxxvii.Debt arising from the honoring by a bank or other financial institution
of a check, draft or similar instrument drawn against insufficient funds in the
ordinary course of business, so long as such Debt (i) does not exceed $100,000
at any time outstanding or (ii) is extinguished within 10 Business Days of
receipt of notice from the applicable financial institution of such occurrence;
cxxviii.Debt in respect of the financing of insurance premiums incurred in the
ordinary course of business;
cxxix.Debt arising under Hedge Agreements permitted pursuant to Section 5.02(l);
cxxx.Specified Parent Debt; and
cxxxi.unsecured Debt incurred in the ordinary course of business in an aggregate
amount not to exceed $1,000,000 at any one time outstanding.


Senior Secured Term Loan Credit Agreement among Kosmos Energy LTD., Kosmos
Energy GOM Holdings, LLC, Kosmos Energy Gulf of Mexico Operations, LLC, the
other Guarantors party hereto, the Initial Lenders, and CLMG Corp. dated as of
September 30, 2020
Page 97 of 146


US 7362483v.35

--------------------------------------------------------------------------------



(71)Change in Nature of Business. Foreign Subsidiaries. No Borrower or any
Subsidiary of any Borrower shall make, or permit any of its Subsidiaries to
make, any material change in the nature of its business as carried on as of the
date hereof. Neither Borrower nor any Subsidiary of any Borrower may cause its
jurisdiction of organization to be anything other than a State of the United
States of America and neither Borrower nor any Subsidiary of any Borrower may
acquire or form any Subsidiary organized in a jurisdiction that is not a State
of the United States of America.
(72)Mergers, Etc. No Borrower or any Subsidiary of any Borrower shall:
cxxxii.Merge into or consolidate with any Person or permit any Person to merge
into it, or permit any of its Subsidiaries to do so; provided that any
Subsidiary of any Borrower may merge into or consolidate with any other
Subsidiary of any Borrower; provided that, in the case of any such merger or
consolidation, the Person formed by such merger or consolidation shall be a
wholly owned Subsidiary of a Borrower; provided that, in the case of any such
merger or consolidation to which a Guarantor is a party, the Person formed by
such merger or consolidation shall be a Guarantor.
cxxxiii.Change its legal form, liquidate or dissolve or enter into any Division.
cxxxiv.Except as permitted by Section 5.02(d)(i) above, make or permit any
change in the upstream ownership of any Guarantor that is a Subsidiary of GOM
Operations without the prior written consent of the Administrative Agent, such
consent to be given or withheld in the Administrative Agent’s sole and absolute
discretion.
(73)Sales, Etc. of Assets. Without the prior written consent of the Required
Lenders, which consent may be granted or withheld in each Required Lender’s sole
and absolute discretion, no Borrower or any Subsidiary of any Borrower shall
sell, lease, license, transfer or otherwise dispose of, or permit any Subsidiary
Guarantor to sell, lease, license, transfer or otherwise dispose of (including
by way of Division), any assets, or grant any option or other right to purchase,
lease or otherwise acquire, or permit any Subsidiary Guarantor to grant any
option or other right to purchase, lease, license or otherwise acquire, any
assets, except:
cxxxv.sales of Hydrocarbons in the ordinary course of such Person’s business;
cxxxvi.sales, transfers or other dispositions in the ordinary course of its
business of Property that is surplus, obsolete, defective, worn-out, damaged, or
that individually or in the aggregate is not reasonably necessary for the
continued operation of any Loan Party, which, in the case of any such individual
sale, transfer or disposition (or series of related sales, transfers or
dispositions) exceeding $2,000,000 in value, shall be so certified by a
Responsible Officer of the Borrower Representative and consented to by the
Administrative Agent in its reasonable discretion; provided, that, during the
term of this Agreement, no more than $6,000,000 of Property may be sold,
transferred or otherwise disposed of in reliance on this Section 5.02(e)(ii)
without the consent of the Administrative Agent in its reasonable discretion;


Senior Secured Term Loan Credit Agreement among Kosmos Energy LTD., Kosmos
Energy GOM Holdings, LLC, Kosmos Energy Gulf of Mexico Operations, LLC, the
other Guarantors party hereto, the Initial Lenders, and CLMG Corp. dated as of
September 30, 2020
Page 98 of 146


US 7362483v.35

--------------------------------------------------------------------------------



cxxxvii.the liquidation, sale or use of Cash and Cash Equivalents;
cxxxviii.to the extent constituting Asset Sales, mergers permitted by Section
5.02(d), Investments permitted by Section 5.02(f) and Restricted Payments
permitted by Section 5.02(g);
cxxxix.sales, transfers or other dispositions of assets among the Borrowers and
Subsidiary Guarantors (so long as all such properties remain subject to the
Liens of the Term Loan Collateral Documents);
cxl.sales, transfers or other dispositions of assets (other than Oil and Gas
Properties constituting Proved Reserves), so long as such assets are exchanged
for like-kind (replacement) assets or the proceeds of such sales, transfers or
other dispositions are applied contemporaneously to acquire like-kind
(replacement) property (which, in each case, will become Collateral); (provided
that, in the case of any such sale, transfer or disposition of any Mortgaged
Properties, the Borrower Representative shall deliver at least seven (7)
Business Days’ prior written notice of such transaction to the Administrative
Agent, together with such detailed information as the Administrative Agent shall
request in its reasonable discretion);
cxli.(A) the abandonment or lapse of intellectual property and (B) any transfer
of Intellectual Property, in each case, which, does not materially impair, or
which is not material to, the operation of the business of the Borrowers and
their Subsidiaries;
cxlii.farmouts of unproven and undeveloped acreage (including, to the extent
unproven and undeveloped, acreage that is the subject of the [***] Trade) and
assignments and customary joint operating agreements in connection with such
farmouts (provided that, the Borrower Representative shall deliver at least
seven (7) Business Days’ prior written notice of such transaction to the
Administrative Agent, together with such detailed information as the
Administrative Agent shall request in its reasonable discretion);
cxliii.transfers of Property resulting from a Casualty Event or an Event of
Eminent Domain;
cxliv.the termination, surrender or release of leases and subleases (other than
Hydrocarbon Interests), in each case in the ordinary course of business to the
extent the Borrower Representative determines in good faith, and the
Administrative Agent is satisfied in its reasonable discretion, that such leases
or subleases are not economic or the Borrowers have no right to extend or renew
such lease or sublease;
cxlv.sales, transfers and other dispositions of Oil and Gas Properties the sale
or other disposition of any Oil and Gas Property or any interest therein or any
Subsidiary owning Oil and Gas Properties; provided that (1) 100% of the
consideration received in respect of such sale or other disposition shall be
cash, (2) the consideration received in respect of such sale or other
disposition shall be equal to or greater than the fair market


Senior Secured Term Loan Credit Agreement among Kosmos Energy LTD., Kosmos
Energy GOM Holdings, LLC, Kosmos Energy Gulf of Mexico Operations, LLC, the
other Guarantors party hereto, the Initial Lenders, and CLMG Corp. dated as of
September 30, 2020
Page 99 of 146


US 7362483v.35

--------------------------------------------------------------------------------



value of the Oil and Gas Property, interest therein or Subsidiary subject of
such sale or other disposition, as reasonably determined by the Borrower
Representative and reasonably agreed to by the Administrative Agent and, if
requested by the Administrative Agent, the Borrower Representative shall deliver
a certificate of a Responsible Officer of the Borrower Representative certifying
to that effect, (3) if any such sale or other disposition is of a Subsidiary
owning Oil and Gas Properties, such sale or other disposition shall include all
the Equity Interests of such Subsidiary, (4) the Borrowers shall comply with
their obligations under Section 2.04(b)(iv), (5) no Default or Event of Default
shall have occurred and be continuing or result therefrom, (6) the Borrower
Representative shall deliver at least seven (7) Business Days’ prior written
notice of such transaction to the Administrative Agent, together with such
detailed information as the Administrative Agent shall request in its sole and
absolute discretion, (7) the aggregate consideration in respect of sales of Oil
and Gas Properties constituting Proved Reserves shall not exceed $10,000,000 in
any Fiscal Year, (8) the aggregate amount of unproven acreage sold during the
term of this Agreement under this Section 5.02(e)(xi) shall not exceed 20%
(measured as a percentage of number of OCS blocks) of the unproven acreage owned
by the Borrowers and their Subsidiaries as of the Effective Date, and (9) the
Borrower Representative shall have delivered to the Administrative Agent a
certificate that the foregoing requirements have been satisfied (or will be
satisfied in the case of the obligation pursuant to Section 2.04(b)(iv)),
attaching the material documentation related to such disposition and such other
documentation as the Administrative Agent shall request in its sole and absolute
discretion; and
cxlvi.the termination or unwinding of any Hedge Agreement;
Notwithstanding anything to the contrary in this Section 5.02(e), in no event
shall the Borrowers or any Subsidiary (A) enter into any “DrillCo” transaction
or similar transaction where the Borrowers or any Subsidiary conveys any Oil and
Gas Property to any Person in exchange for the funding of any drilling or
development costs or (B) dispose of, issue or carve out any overriding royalty
interest or other royalty interest from any of its Oil and Gas Properties.
(74)Investments in Other Persons. No Borrower or any Subsidiary of any Borrower
shall make or hold, or permit any of its Subsidiaries to make or hold, any
Investment in any Person, except:
cxlvii.Investments by and among the Borrowers and Subsidiary Guarantors;
cxlviii.Investments by the Borrowers and their Subsidiaries in (A) Cash and Cash
Equivalents, (B) direct obligations of the United States of America (including
obligations issued or held in book-entry form on the books of the Department of
the Treasury of the United States of America) or obligations the timely payment
of the principal and interest on which are fully guaranteed by the United States
of America and (C) certificates of deposit fully insured by the Federal Deposit
Insurance Corporation in national, state or foreign commercial banks whose
outstanding long term debt is rated at least A or the equivalent by S&P or
Moody’s;


Senior Secured Term Loan Credit Agreement among Kosmos Energy LTD., Kosmos
Energy GOM Holdings, LLC, Kosmos Energy Gulf of Mexico Operations, LLC, the
other Guarantors party hereto, the Initial Lenders, and CLMG Corp. dated as of
September 30, 2020
Page 100 of 146


US 7362483v.35

--------------------------------------------------------------------------------



cxlix.to the extent constituting Investments, Investments in contracts and
agreements (including, without limitation, Hedge Agreements), including prepaid
deposits and expenses thereunder, to the extent permitted under the Loan
Documents;
cl.Investments received in connection with the bankruptcy or reorganization of
suppliers or customers and in settlement of delinquent obligations of, and other
disputes with, customers arising in the ordinary course of business;
cli.loans and advances to officers, directors and employees of any Borrower or
any Subsidiary for reasonable and customary business related travel expenses,
moving expenses and similar expenses incurred in the ordinary course of business
of such Borrower or Subsidiary in an aggregate principal amount at any time
outstanding not exceeding $500,000;
clii.Investments by any Borrower or its Subsidiary in the Excluded JV in an
aggregate principal amount during the term of this Agreement not exceeding
$500,000; and
cliii.so long as no Default has occurred and is then continuing at the time of
making such Investment, Investments with Distributable Cash.
Notwithstanding anything to the contrary in this Section 5.02(f), Parent hereby
agrees, that, except for projects permitted under Section 5.02(w), (x) all
Investments made by Parent or any Subsidiary with respect to any Gulf of Mexico
projects, properties or businesses, and (y) all acquisitions (including entering
into a lease for) of any Oil and Gas Properties located in the Gulf of Mexico
will, in each case, be made by a Borrower or a Subsidiary Guarantor and not by
any other Subsidiary of Parent.
(75)Restricted Payments. No Borrower or any Subsidiary of any Borrower shall
declare or pay any dividends, purchase, redeem, retire, defease, repay or
otherwise acquire for value any of its Equity Interests or Debt issued to any
direct or indirect parent entity of any Borrower (including any principal or
interest payment in respect of Specified Parent Debt), now or hereafter
outstanding, return any capital to its stockholders, partners or members (or the
equivalent Persons thereof) as such, make any distribution of assets, Equity
Interests, obligations or securities to its stockholders, partners or members
(or the equivalent Persons thereof) as such, or permit any of its Subsidiaries
to do any of the foregoing, or permit any of its Subsidiaries to purchase,
redeem, retire, defease or otherwise acquire for value any Equity Interests in
any Borrower (each a “Restricted Payment”); except that:
cliv.any Subsidiary Guarantor or Borrower may make Restricted Payments to any
Borrower or any other Subsidiary Guarantor; provided that no Restricted Payments
under this clause (i) may be made with proceeds contained in the Loan Proceeds
Account or with Loan proceeds;
clv.[reserved];


Senior Secured Term Loan Credit Agreement among Kosmos Energy LTD., Kosmos
Energy GOM Holdings, LLC, Kosmos Energy Gulf of Mexico Operations, LLC, the
other Guarantors party hereto, the Initial Lenders, and CLMG Corp. dated as of
September 30, 2020
Page 101 of 146


US 7362483v.35

--------------------------------------------------------------------------------



clvi.the Borrowers and their Subsidiaries may make Restricted Payments in the
form of Equity Interests that do not constitute Disqualified Equity Interests;
clvii.Holdings may make a cash principal repayment to Parent in respect of the
Specified Parent Debt on the Effective Date using the proceeds from the
Specified Borrower Loan and other cash on hand in an amount not to exceed
$100,000,000 (the “Effective Date Parent Debt Repayment”);
clviii.in addition to the cash distribution permitted under clause (iv) above,
during the period from the Effective Date through and including December 31,
2020, the Borrowers may make cash distributions from the Revenue Account, in an
aggregate amount not to exceed the lesser of (A) $50,000,000 and (B) the
aggregate amount of Revenues received by the Borrowers and their Subsidiaries
during such period; provided, that, (1) contemporaneously with the making of any
such Restricted Payment, the Borrower Representative shall deliver notice
thereof to the Administrative Agent specifying and certifying to (x) the amount
of such Restricted Payment and (y) the aggregate amount of Revenues received by
the Borrowers and their Subsidiaries during the period between the Effective
Date and the date of such Restricted Payment (which certificate shall include
such supporting information and documentation as the Administrative Agent shall
request) and (2) no Restricted Payments under this clause (v) may be made with
proceeds contained in the Loan Proceeds Account or with Loan proceeds; and
clix.in addition to the cash distributions permitted in the clauses above, the
Borrowers may make Restricted Payments with Distributable Cash from and after
the delivery of the Excess Cash and Distributable Cash Certificate pursuant to
Section 5.03(j) with respect to the Fiscal Quarter ending December 31, 2020;
provided, that, for the avoidance of doubt, no Restricted Payments under this
Section 5.02(g)(vi) may be made with funds contained in the Loan Proceeds
Account or with Loan proceeds.
(76)Amendments of Constitutive Documents. No Borrower or any Subsidiary of any
Borrower shall amend, or permit any of its Subsidiaries to amend, its bylaws,
limited liability company agreement, limited partnership agreement or other
constitutive documents, other than amendments in respect of the constitutive
documents of such Person in a manner that could reasonably be expected to have
an adverse effect on the rights of the Lenders (it being understood that GOM
Management each hereby agrees to be bound by the covenant set forth in this
Section 5.02(h)); provided that any amendment that removes provisions opting
into Article 8 of the UCC shall be deemed to have an adverse effect on the
rights of the Lenders.
(77)Accounting Changes. No Borrower or any Subsidiary of any Borrower shall make
or permit, or permit any of its Subsidiaries to make or permit, and Parent shall
not permit, any change in (i) accounting policies or reporting practices,
except, with prior written notice to the Administrative Agent, as permitted or
required by GAAP, or (ii) Fiscal Year.
(78)Prepayments, Etc., of Debt. No Borrower or any Subsidiary of any Borrower
shall voluntarily repay, redeem, purchase, defease or otherwise satisfy prior to
the


Senior Secured Term Loan Credit Agreement among Kosmos Energy LTD., Kosmos
Energy GOM Holdings, LLC, Kosmos Energy Gulf of Mexico Operations, LLC, the
other Guarantors party hereto, the Initial Lenders, and CLMG Corp. dated as of
September 30, 2020
Page 102 of 146


US 7362483v.35

--------------------------------------------------------------------------------



scheduled maturity thereof in any manner, or make any payment in violation of
any subordination terms of, any Debt that is expressly subordinated to the
Obligations hereunder, or that is secured and the Liens securing such Debt rank
behind the Liens created by the Term Loan Collateral Documents, or that consists
of Permitted Guaranteed Facilities, in each case, except scheduled payments of
interest as and when due.
(79)Partnerships; Formation of Subsidiaries, Etc.
clx.No Borrower or any Subsidiary of any Borrower shall become a general partner
in any general or limited partnership or joint venture, or permit any of its
Subsidiaries to do so (other than in the Excluded JV);
clxi.No Borrower or any Subsidiary of any Borrower shall acquire, form or
organize or permit any Subsidiary to acquire, form or organize any new
Subsidiary; provided that the Borrowers or any Subsidiary Guarantor may acquire,
form or organize one or more new Subsidiaries so long as such new Subsidiary
shall (I) be wholly-owned by such Loan Party, (II) have no Debt (other than Debt
permitted under Section 5.02(b)) and (III) take all actions required pursuant to
Section 5.01(l), including to become a Guarantor, and all of the Equity
Interests issued by such new Subsidiary and all of such new Subsidiary’s
Property (including 100% of the Oil and Gas Properties owned by such Subsidiary)
shall be pledged to the Term Loan Collateral Agent for the benefit of the
Secured Parties in accordance with this Agreement and the Term Loan Collateral
Documents; or
clxii.Parent shall not acquire, form or organize or permit any Subsidiary of
Parent to acquire, form or organize any new Intermediate Parent Entity unless
such new Subsidiary of Parent shall take all actions required pursuant to
Section 5.01(l).
(80)Hedge Agreements. No Borrower or any Subsidiary of any Borrower shall enter
into, or permit any Subsidiary to enter into, any hedging activity or Hedge
Agreement, except (i) Hedge Agreements in existence as of the Effective Date and
listed on Schedule 4.01(s) so long as none of the terms thereof are modified
after the Effective Date, and (ii) Hedge Agreements entered into after the
Effective Date in respect of commodities entered into not for speculative
purposes and for market prices at the time entered into, the notional volumes
for which (when aggregated with other commodity Hedge Agreements then in effect
other than basis differential swaps on volumes already hedged pursuant to other
Hedge Agreements) do not exceed, as of the date such Hedge Agreement is entered
into (and for each month during the period during which such Hedge Agreement is
in effect), 50% of the reasonably anticipated production of crude oil, natural
gas, and natural gas liquids and condensate, in each case, as such production is
projected from the Borrowers’ and their Subsidiaries’ Proved Developed Producing
Reserves as set forth on the most recent Reserve Report delivered or prepared
pursuant to the terms of this Agreement; provided, however, that such Hedge
Agreements shall not, in any case, have a tenor of longer than 24 months from
any date of determination. It is understood that Hedge Agreements in respect of
commodities which may, from time to time, “hedge” the same volumes, but
different elements of commodity risk thereof, shall not be aggregated together
when calculating the foregoing limitations on notional volumes.


Senior Secured Term Loan Credit Agreement among Kosmos Energy LTD., Kosmos
Energy GOM Holdings, LLC, Kosmos Energy Gulf of Mexico Operations, LLC, the
other Guarantors party hereto, the Initial Lenders, and CLMG Corp. dated as of
September 30, 2020
Page 103 of 146


US 7362483v.35

--------------------------------------------------------------------------------



(81)Capital Expenditures. No Borrower or any Subsidiary of any Borrower shall
make, or permit any of its Subsidiaries to make any Capital Expenditures or
acquire any interest in any additional Oil and Gas Properties, other than:
clxiii.any Maintenance Capital Expenditures;
clxiv.any Growth Capital Expenditures in connection with the Oil and Gas
Properties listed on Schedule 5.02(m); or
clxv.any Growth Capital Expenditures or acquisitions of Oil and Gas Properties
to the extent funded with Distributable Cash.
(82)Amendment, Etc., of Material Contracts.
clxvi.No Borrower or any Subsidiary of any Borrower shall cancel or terminate
any Material Contract or consent to or accept any cancellation or termination
thereof, amend or otherwise modify any Material Contract, waive any default
under or breach of any Material Contract, agree in any manner to any other
amendment, modification, waiver or change of any term or condition of any
Material Contract, or permit any of its Subsidiaries to do any of the foregoing,
unless (x) such cancellation, termination, amendment, modification, waiver or
change could not reasonably be expected to have a Material Adverse Effect, (y)
such Material Contract has been replaced as set forth in Section 6.01(m), or (z)
such Material Contract has expired in accordance with its terms in the ordinary
course (and not related to any default thereunder).
clxvii.Neither Parent, nor any Borrower nor any Subsidiary of any Borrower shall
enter into any material amendment, modification, waiver, consent or other
modification to the Permitted Guaranteed Facilities (or permit any Subsidiary to
enter into any amendment, modification, waiver, consent or other modification to
the Permitted Guaranteed Facilities) without the consent of the Required
Lenders, other than effectuate a refinancing thereof as described in clause (c)
of the definition of “Permitted Guaranteed Facilities” or any amendment to any
Permitted Guaranteed Facility if such Permitted Guaranteed Facility, as so
amended, would have been permitted as a refinancing thereof as described in such
clause (c) of the definition of “Permitted Guaranteed Facilities.
(83)Use of Proceeds. Neither Parent, any Borrower or any Subsidiary of Parent or
any Borrower shall request any Borrowing or use, or permit any of its
Subsidiaries and its and their respective directors, officers, employees and
agents to use, the proceeds of any Borrowing, directly or indirectly, (i) in
furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, (ii) to fund, finance or facilitate any
activities, business or transaction of, with, or for the benefit of any
Sanctioned Person or in any Sanctioned Country, except to the extent permitted
for a Person required to comply with Sanctions and Export Control Laws, or (c)
in any manner that would result in the violation of any Sanctions and Export
Control Laws applicable to any party hereto.


Senior Secured Term Loan Credit Agreement among Kosmos Energy LTD., Kosmos
Energy GOM Holdings, LLC, Kosmos Energy Gulf of Mexico Operations, LLC, the
other Guarantors party hereto, the Initial Lenders, and CLMG Corp. dated as of
September 30, 2020
Page 104 of 146


US 7362483v.35

--------------------------------------------------------------------------------



(84)Burdensome Restrictions. No Borrower or any Subsidiary of any Borrower shall
enter into, incur or permit to exist (nor permit any Subsidiary to enter into,
incur or permit to exist) any agreement or other arrangement that prohibits,
restricts or imposes any condition upon (a) the ability of such Person or any
Subsidiary to create, incur or permit to exist any Lien upon any of its property
or assets, or (b) the ability of any Subsidiary to pay dividends or other
distributions with respect to any of its Equity Interests or to make or repay
loans or advances to any Borrower or any other Subsidiary Guarantor or to
guarantee Debt of any Borrower or any other Subsidiary; provided that (i) the
foregoing shall not apply to restrictions and conditions imposed by any
applicable law or by any Permitted Guaranteed Facility as in effect on the
Effective Date, (ii) the foregoing shall not apply to restrictions and
conditions existing on the date hereof identified on Schedule 5.02(p) (but shall
apply to any extension or renewal of, or any amendment or modification expanding
the scope of, any such restriction or condition), (iii) the foregoing shall not
apply to customary restrictions and conditions contained in agreements relating
to the sale of a Subsidiary pending such sale, provided that such restrictions
and conditions apply only to the Subsidiary that is to be sold and such sale is
permitted hereunder, (iv) clause (a) of the foregoing shall not apply to
restrictions or conditions imposed by any agreement relating to secured Debt
permitted by this Agreement if such restrictions or conditions apply only to the
property or assets securing such Debt and (v) clause (a) of the foregoing shall
not apply to customary provisions in leases restricting the assignment thereof.
(85)Transactions With Affiliates. No Borrower or any Subsidiary of any Borrower
shall sell, lease or otherwise transfer (nor permit any Subsidiary to sell,
lease or otherwise transfer) any property or assets to, or purchase, lease or
otherwise acquire any property or assets from, or otherwise engage in any other
transactions with, any of its Affiliates, except (i) transactions that (A) are
in the ordinary course of business and (B) are at prices and on terms and
conditions not less favorable to such Loan Party or such Subsidiary than could
be obtained on an arm’s-length basis from unrelated third parties, (ii)
transactions between or among the Loan Parties (other than Parent or any
Intermediate Parent Entity that becomes a Guarantor) not involving any other
Affiliate, (iii) any Investment permitted by Section 5.02(f)(i), (iv) any Debt
permitted under Section 5.02(b)(iv), (v) any Restricted Payment permitted by
Section 5.02(g), (vi) loans or advances to employees permitted under Section
5.02(f)(v), and (vii) any expense reimbursements made by any Borrower or any
Subsidiary of a Borrower to a Subsidiary of Parent (that is not a Borrower or a
Subsidiary of a Borrower) pursuant to a technical services agreement or similar
agreement (a “Services Agreement”), solely to the extent that, in the case of
this clause (vii), (A) the Borrowers shall have delivered a true and correct
copy of such Services Agreement to the Administrative Agent, and (B) the
Borrowers and their Subsidiaries shall at no time and in no event be obligated
to pay any expenses thereunder that are in excess of their proportionate share
of such expenses based on the services actually received from such Subsidiary of
Parent (and, if requested by the Administrative Agent, the Borrowers shall
deliver such supporting documentation or information demonstrating that the
expenses so paid or reimbursed are proportionate to the services and benefits
received by the Borrowers and their Subsidiaries).


Senior Secured Term Loan Credit Agreement among Kosmos Energy LTD., Kosmos
Energy GOM Holdings, LLC, Kosmos Energy Gulf of Mexico Operations, LLC, the
other Guarantors party hereto, the Initial Lenders, and CLMG Corp. dated as of
September 30, 2020
Page 105 of 146


US 7362483v.35

--------------------------------------------------------------------------------



(86)Accounts. No Borrower or any Subsidiary of any Borrower shall open or
maintain any deposit accounts, securities accounts, or commodity accounts unless
concurrently therewith, the Administrative Agent shall have received an Account
Control Agreement with respect thereto, executed by the applicable Borrower or
Subsidiary and the institution at which the applicable account is maintained
(unless such account is an Excluded Account).
(87)Maximum G&A. Commencing with the four-Fiscal Quarter Period ending on
September 30, 2021, the Borrowers shall not permit the aggregate amount of G&A
to exceed the G&A Cap during any period of four consecutive Fiscal Quarters.
(88)Settlements. No Borrower or any Subsidiary of any Borrower shall enter into
any settlement agreement in connection with any litigation or proceeding which,
together with any other settlement agreements entered into by any of the
Borrowers or any of their Subsidiaries since the Effective Date, results in
payment obligations or liability of the Borrowers and their Subsidiaries in
excess of $10,000,000 in the aggregate since the Effective Date, unless such
payment obligations or liability are fully covered by insurance policies
(excluding any deductibles required to be paid under such insurance policies or
self-insured retention obligations in any amount not to exceed $100,000).
(89)Gas Imbalances, Prepayments. No Borrower or any Subsidiary of any Borrower
shall permit, on a net basis there to exist any gas imbalances, take or pay or
other prepayments which would require the Borrowers or any of their Subsidiaries
to deliver Hydrocarbons produced from the Oil and Gas Properties at some future
time without then or thereafter receiving full payment therefor exceeding
one-half bcf of gas (on an mcf equivalent basis) in the aggregate.
(90)Marketing of Production. Other than as set forth on Schedule 4.01(gg), no
Borrower or any Subsidiary of any Borrower shall permit any agreements for
marketing of production to exist, which are not cancelable on 90 days’ notice or
less without penalty or detriment for the sale of production from the Borrowers’
or their Subsidiaries’ Hydrocarbons (including without limitation calls on or
other rights to purchase, production, whether or not the same are currently
being exercised) that (i) pertain to the sale of production at a fixed price and
(ii) have a maturity or expiry date of longer than six (6) months from the date
thereof.
(91)Non-Lender Financed Capital Expenditures. Parent will not permit any of its
Subsidiaries (that are not Borrowers or Subsidiary Guarantors) to enter into or
make any Capital Expenditure or acquire the Equity Interests of any Person, in
each case with respect to, or that owns, as applicable, projects in the Gulf of
Mexico, unless the following conditions precedent have been satisfied:
clxviii.Such Capital Expenditure or other acquisition is for a cost or price in
excess of $100,000,000.
clxix.Such Capital Expenditure or acquisition is funded (x) by seller-financing,
(y) some combination of seller financing, equity consideration and Cash on hand
(other


Senior Secured Term Loan Credit Agreement among Kosmos Energy LTD., Kosmos
Energy GOM Holdings, LLC, Kosmos Energy Gulf of Mexico Operations, LLC, the
other Guarantors party hereto, the Initial Lenders, and CLMG Corp. dated as of
September 30, 2020
Page 106 of 146


US 7362483v.35

--------------------------------------------------------------------------------



than any Cash of any Borrower or any of their Subsidiaries), or (z) third party
debt financing that complies with the following:
q.Prior to making any such Capital Expenditure or any such acquisition of Equity
Interests with any debt financing (other than 100% seller financing), the
Borrower Representative shall provide to the Lenders the opportunity to fund
Incremental Term Loans on the same terms and conditions as are applicable to
Term A Loans or any other debt financing that is on terms similar to those Term
A Loans (with such adjustments as the Lenders may propose in their reasonable
discretion to reflect the circumstances of such proposed financing), to finance
the proposed Capital Expenditure or acquisition. In the event any Lender(s)
elect, in their sole discretion, to fund such Incremental Term Loans or other
loans in an amount (1) sufficient to finance 100% of such Capital Expenditure or
(2) that is equal to or higher than the highest bona fide amount that a third
party debt financing source was willing to lend in connection with such Capital
Expenditure, (x) such Incremental Term Loans or other loans shall be accepted by
the Borrowers as the sole source of debt financing for such proposed Capital
Expenditure and funded in accordance with the terms of Section 2.14 (or such
other debt documents, as applicable) and (y) any assets acquired in connection
with the Capital Expenditure financed by such Incremental Term Loans or other
loans shall be owned by the Borrowers or a Subsidiary Guarantor. Should the
Lenders, in their sole and absolute discretion, elect not to fund such
Incremental Term Loans or other loans, the Borrower Representative and/or Parent
or another Subsidiary of Parent may seek alternative debt financing sources; and
r.In the event the Lenders do not initially elect to fund Incremental Term Loans
set forth in clause (A), prior to the consummation of any such Capital
Expenditure or acquisition, the Borrower Representative shall deliver to the
Administrative Agent a certificate of a Responsible Officer of the Borrower
Representative, together with information requested by Administrative Agent in
its sole and absolute discretion, certifying as to the highest amount of debt
financing for which the Borrowers received a bona fide offer from a third party
debt financing source in connection with such Capital Expenditure or
acquisition. In the event the Lenders confirm that they do not elect to provide
Incremental Term Loans or other loans in the amount set forth in the immediately
preceding sentence in accordance with clause (A) above, the Parent may or may
cause one of its Subsidiaries (other than the Borrowers or their Subsidiaries)
enter into such Capital Expenditure or acquisition to the extent otherwise
permitted under the terms of this Agreement.
(92)Holding Company Covenant. Parent agrees not to permit any Parent
Intermediate Entity to, and GOM Holdings agrees not to, conduct any operating
business, or own


Senior Secured Term Loan Credit Agreement among Kosmos Energy LTD., Kosmos
Energy GOM Holdings, LLC, Kosmos Energy Gulf of Mexico Operations, LLC, the
other Guarantors party hereto, the Initial Lenders, and CLMG Corp. dated as of
September 30, 2020
Page 107 of 146


US 7362483v.35

--------------------------------------------------------------------------------



any assets other than Equity Interests in direct subsidiaries, and Parent agrees
to at all times cause the Equity Interests in GOM Holdings to be free and clear
of all Liens.
Section h..Reporting Requirements
. Until a Repayment Event has occurred, the Borrower Representative will furnish
to the Agents:
(93)Notice of Material Events. As soon as possible and in any event within five
(5) days after the Borrower Representative or any other Loan Party obtains
knowledge thereof:
clxx.the occurrence of each Default or any event, development or occurrence
reasonably likely to have a Material Adverse Effect or to materially impair or
interfere with the business operations of the Borrowers and their Subsidiaries,
a written statement of a Responsible Officer of the Borrower Representative
setting forth details of such Default, event, development or occurrence and the
action that the Borrowers have taken and propose to take with respect thereto;
clxxi.any material breach or default, any allegation of material breach or
default, or any material event, development or occurrence under any Material
Contract, a written statement of an officer of the Borrower Representative
setting forth details of such breach, default, allegation, event, development or
occurrence and the action that the Borrowers have taken and propose to take with
respect thereto;
clxxii.receipt of any written notice of any investigation by a Governmental
Authority or any litigation or proceeding commenced or threatened against any
Loan Party or any Subsidiary of any Borrower that (i) seeks damages in excess of
$5,000,000, (ii) seeks injunctive relief, (iii) alleges criminal misconduct by
any Loan Party or any Subsidiary of any Borrower, or (iv) asserts liability on
the part of any Loan Party or any Subsidiary of any Borrower in excess of
$5,000,000 in respect of any Tax;
clxxiii.any Lien (other than Permitted Liens) or claim made or asserted against
any of the Collateral;
clxxiv.any change in any Loan Party’s information set forth on Schedule 4.01(b)
or Schedule 4.01(c) or the information provided in the Beneficial Ownership
Certification delivered to such Lender that would result in a change to the list
of beneficial owners identified in such certification.
(94)Annual Financials. As soon as available and in any event within 90 days
after the end of each Fiscal Year of the Borrowers (or, if earlier, fifteen (15)
days after the date Parent is required to file its annual 10-K with the SEC
(without giving effect to any extension permitted by the SEC)), a copy of the
annual audit report for such year for the Parent and its Subsidiaries, including
therein a Consolidated balance sheet of the Parent and its Subsidiaries as of
the end of such Fiscal Year and a Consolidated statement of income and a
Consolidated statement of cash flows of the Parent and its Subsidiaries for such
Fiscal Year, in each case


Senior Secured Term Loan Credit Agreement among Kosmos Energy LTD., Kosmos
Energy GOM Holdings, LLC, Kosmos Energy Gulf of Mexico Operations, LLC, the
other Guarantors party hereto, the Initial Lenders, and CLMG Corp. dated as of
September 30, 2020
Page 108 of 146


US 7362483v.35

--------------------------------------------------------------------------------



accompanied by (i) an opinion as to such audit report of one of the “big four”
accounting firms or such other independent public accountants of recognized
standing who are acceptable to the Administrative Agent in its sole and absolute
discretion that is without a “going concern” or similar qualification and (ii) a
certificate of a Responsible Officer of Parent (A) certifying such financial
statements as having been prepared in accordance with GAAP and (B) stating that
no Default has occurred and is continuing or, if a Default has occurred and is
continuing, a statement as to the nature thereof and the action that the
Borrowers have taken and propose to take with respect thereto.
(95)Semi-Annual Financials. As soon as available and in any event within (i)
forty-five (45) days after each of June 30 and December 31 of each year (or, if
earlier, fifteen (15) days after the date Parent is required to file a 10-Q with
the SEC with respect to the Fiscal Quarter ended as of such date (without giving
effect to any extension permitted by the SEC)), a Consolidated balance sheet of
GOM Holdings and its Subsidiaries as of such date and a Consolidated statement
of income of GOM Holdings and its Subsidiaries for the portion of the applicable
Fiscal Year then-elapsed as of such date and a Consolidated statement of income
of the GOM Holdings and its Subsidiaries for the portion of the applicable
Fiscal Year then-elapsed as of such date, setting forth in each case in
comparative form the corresponding figures for the corresponding date or period
of the preceding Fiscal Year, all in reasonable detail and duly certified
(subject to normal year-end audit adjustments) by a Responsible Officer of GOM
Holdings as having been prepared in accordance with GAAP, together with a
certificate of said officer stating that no Default has occurred and is
continuing or, if a Default has occurred and is continuing, a statement as to
the nature thereof and the action that the Borrowers have taken and propose to
take with respect thereto, provided that, in the event such information includes
financial information with respect to the Excluded JV (and such Excluded JV is
not a Subsidiary Guarantor as of such date) on the date such financials are
being delivered, such financials shall include a consolidating balance sheet,
consolidating statement of income and consolidating statement of cash flows.
(96)Annual Budget. As soon as available and in any event no later than fifteen
(15) days before the start of each Fiscal Year, commencing with the Fiscal Year
commencing January 1, 2021 (or such later date as the Administrative Agent may
agree in its sole and absolute discretion), an annual operating and Capital
Expenditure budget, prepared on a quarterly basis for such Fiscal Year in
substantially the same form as the Initial Operating Budget or in form otherwise
acceptable to the Administrative Agent in its sole and absolute discretion (with
respect to each such Fiscal Year, the “Budget”), which Budget shall be certified
by a Responsible Officer of the Borrower Representative as having been prepared
in good faith based upon assumptions believed by the Borrower Representative to
be reasonable at the time made.
(97)Litigation. Promptly after the commencement thereof, notice of all actions,
suits, litigation and proceedings before any Governmental Authority of the type
described in Section 4.01(g) and/or Section 6.01(g).
(98)Agreement Notices; Etc.


Senior Secured Term Loan Credit Agreement among Kosmos Energy LTD., Kosmos
Energy GOM Holdings, LLC, Kosmos Energy Gulf of Mexico Operations, LLC, the
other Guarantors party hereto, the Initial Lenders, and CLMG Corp. dated as of
September 30, 2020
Page 109 of 146


US 7362483v.35

--------------------------------------------------------------------------------



clxxv.Promptly, but in any event within five (5) calendar days of execution,
after execution thereof, copies of any Material Contract entered into by the
Borrowers or any Subsidiary Guarantor after the date hereof;
clxxvi.promptly (but in any event within ten (10) days) following any request
therefor by the Administrative Agent (which request may be made, by the
Administrative Agent in its sole and absolute discretion), a Consent and
Agreement substantially in the form of Exhibit E, in respect of such Material
Contract; provided, that the Borrowers shall be in compliance with this Section
5.03(f)(ii) if it uses commercially reasonable efforts to promptly obtain and
furnish each such Consent and Agreement at the time it or its applicable
Subsidiary enters into any such Material Contract;
clxxvii.promptly upon execution thereof, copies of any amendment, modification
or waiver of any provision of any Material Contract;
clxxviii.promptly, but in any event within five (5) calendar days, notice of any
termination of any Material Contract;
clxxix.promptly upon a Responsible Officer becoming aware thereof (A) notice of
the occurrence of (or anticipated occurrence of) any material default or “event
of default” under any Permitted Guaranteed Facility or any Debt incurred under
clause (vii) of Section 5.02(b) and (B) copies of any correspondence among the
parties to any Permitted Guaranteed Facility or any Debt incurred under clause
(vii) of Section 5.02(b) with respect to any material default or “event of
default” or other material breach thereof by any party thereto; and
clxxx.promptly upon a Responsible Officer of Parent becoming aware of any
material development in any investigation or other governmental proceeding in
respect of any alleged non-compliance of any Loan Party or any Subsidiary
thereof with any Anti-Corruption Laws.
(99)ERISA.
clxxxi.ERISA Events and ERISA Reports. (A) Promptly and in any event within 10
Business Days after any Loan Party or any ERISA Affiliate knows or has reason to
know that any ERISA Event has occurred that could reasonably be expected to
result in liability in excess of $5,000,000, a statement of a Responsible
Officer of the Borrower Representative describing such ERISA Event and the
action, if any, that such Loan Party or such ERISA Affiliate has taken and
proposes to take with respect thereto and (B) within ten (10) Business Days
after the date any records, documents or other information must be furnished to
the PBGC with respect to any Plan pursuant to Section 4010 of ERISA, a copy of
such records, documents and information.
clxxxii.Plan Terminations. Promptly and in any event within ten Business Days
after receipt thereof by any Loan Party or any ERISA Affiliate, copies of each
notice


Senior Secured Term Loan Credit Agreement among Kosmos Energy LTD., Kosmos
Energy GOM Holdings, LLC, Kosmos Energy Gulf of Mexico Operations, LLC, the
other Guarantors party hereto, the Initial Lenders, and CLMG Corp. dated as of
September 30, 2020
Page 110 of 146


US 7362483v.35

--------------------------------------------------------------------------------



from the PBGC stating its intention to terminate any Plan or to have a trustee
appointed to administer any Plan.
clxxxiii.Multiemployer Plan Notices. Promptly and in any event within ten
Business Days after receipt thereof by any Loan Party or any ERISA Affiliate
from the sponsor of a Multiemployer Plan, copies of each notice concerning (A)
the imposition of Withdrawal Liability that could reasonably be expected to
result in liability in excess of $5,000,000 by any such Multiemployer Plan, (B)
the insolvency or termination, within the meaning of Title IV of ERISA, of any
such Multiemployer Plan that could reasonably be expected to result in liability
in excess of $5,000,000 or (C) the amount of liability incurred, or that may be
incurred, by such Loan Party or any ERISA Affiliate in connection with any event
described in clause (A) or (B).
(100)Environmental Conditions.
clxxxiv.Provide all written notices and perform all other reporting requirements
set forth in Section 5.01(c).
clxxxv.Promptly after the assertion or occurrence thereof, provide notice of any
Environmental Action against or of any noncompliance known to the Borrower
Representative by any Loan Party or any of its Subsidiaries with any
Environmental Law or Environmental Permit that could (i) reasonably be expected
to have a Material Adverse Effect (or to materially impair or interfere with the
business operations of the Borrowers or any of their Subsidiaries) or (ii) cause
any property described in the Mortgages to be subject to any restrictions on
use, ownership, operation or transferability, or subject to any material Lien,
under any Environmental Law.
(101)Insurance.
clxxxvi.Promptly after the Borrower Representative gains knowledge of the
occurrence thereof, a report summarizing any changes in the insurance coverage
of the Borrowers and their Subsidiaries resulting from a change in the insurance
markets of the type described in Schedule 5.01(d).
clxxxvii.Promptly after the occurrence thereof, notice of any Casualty Event or
Event of Eminent Domain affecting any Loan Party, whether or not insured,
through fire, theft, other hazard or casualty involving a probable loss of
$1,000,000 or more.
clxxxviii.Promptly after receipt thereof, copies of any cancellation or receipt
of written notice of threatened cancellation of any property damage insurance
required to be maintained under Section 5.01(d).
(102)Excess Cash Flow. Commencing with the Fiscal Quarter ending December 31,
2020, and for each Fiscal Quarter thereafter, promptly, but in any event not
later than the fifteenth (15th) Business Day following the last day of such
Fiscal Quarter, an Excess Cash and Distributable Cash Certificate; provided
that, with respect to each Fiscal Quarter ending


Senior Secured Term Loan Credit Agreement among Kosmos Energy LTD., Kosmos
Energy GOM Holdings, LLC, Kosmos Energy Gulf of Mexico Operations, LLC, the
other Guarantors party hereto, the Initial Lenders, and CLMG Corp. dated as of
September 30, 2020
Page 111 of 146


US 7362483v.35

--------------------------------------------------------------------------------



December 31st of each Fiscal Year, the Borrower Representative shall furnish
such Excess Cash and Distributable Cash Certificate on January 31st of the next
Fiscal Year (or, if such date is any day other than a Business Day, on the next
succeeding Business Day). It is understood and agreed that the Total PDP PV-10
that will be contained in each Excess Cash and Distributable Cash Certificate
will be as calculated by the Administrative Agent and provided to the Borrower
Representative prior to the due date for such Excess Cash and Distributable Cash
Certificate.
(103)Patriot Act, Etc. Promptly following any request therefor, (i) such other
information regarding the operations, changes in ownership of Equity Interests,
business affairs and financial condition of any Loan Party or any Subsidiary, or
compliance with the terms of this Agreement, as the Administrative Agent or any
Lender may request in its sole and absolute discretion, and (ii) information and
documentation requested by the Administrative Agent or any Lender in its sole
and absolute discretion for purposes of compliance with applicable “know your
customer” and anti-money laundering rules and regulations, including the Patriot
Act and the Beneficial Ownership Regulation.
(104)Other Reports and Filing. To the extent not otherwise delivered hereunder,
promptly after the filing or delivery thereof, copies of all material financial
information, proxy materials and reports, if any, which the Parent or any of its
Subsidiaries shall publicly file with the U.S. Securities and Exchange
Commission or any successor thereto (the “SEC”) (which delivery requirement
shall be deemed satisfied by the posting of such information, materials or
reports on EDGAR or any successor website maintained by the SEC so long as the
Administrative Agent shall have been promptly notified in writing by the
Borrower Representative of the posting thereof) or deliver to holders (or any
trustee, agent or other representative therefor) of any Debt permitted pursuant
to Section 5.02(b).
(105)Other Information. Such other information respecting the business,
condition (financial or otherwise), operations, performance, properties or
prospects of any Loan Party or any of its Subsidiaries as any Agent, or any
Lender through the Administrative Agent, may from time to time request in its
sole and absolute discretion.
(106)Hedge Agreements. Concurrently with any delivery of financial statements
under Section 5.03(c) and the delivery or preparation of engineering information
pursuant to Section 5.03(m), a certificate of a Responsible Officer, in form and
substance satisfactory to the Administrative Agent in its sole and absolute
discretion, setting forth as of a recent date, a true and complete list of all
Hedge Agreements of the Borrowers and the Subsidiary Guarantors, the material
terms thereof (including the type, term, effective date, termination date and
notional amounts or volumes), the net mark-to-market value therefor, any new
credit support agreements relating thereto not listed on Schedule 4.01(s), any
margin required or supplied under any credit support document, and the
counterparty to each such agreement.
(107)Sales of Oil and Gas Properties and Terminations of Commodity Hedge
Agreements. In the event the Borrowers or any Subsidiary intends to sell,
transfer, assign or otherwise dispose of any Oil and Gas Properties or any
Equity Interests in any Subsidiary or to terminate or otherwise monetize any
commodity Hedge Agreement, in each case in accordance


Senior Secured Term Loan Credit Agreement among Kosmos Energy LTD., Kosmos
Energy GOM Holdings, LLC, Kosmos Energy Gulf of Mexico Operations, LLC, the
other Guarantors party hereto, the Initial Lenders, and CLMG Corp. dated as of
September 30, 2020
Page 112 of 146


US 7362483v.35

--------------------------------------------------------------------------------



with Section 5.02(e), reasonable prior written notice (and in any event not less
than five (5) Business Days’ prior notice) of such disposition, the price
thereof and the anticipated date of closing and any other details thereof
requested by the Administrative Agent or any Lender.
(108)Production Report and Lease Operating Statements.
clxxxix.Within thirty (30) days after the end of each Fiscal Quarter, a report
setting forth, for each calendar month during the then current Fiscal Year to
date, the volume of production and sales attributable to production (and the
prices at which such sales were made and the Revenues derived from such sales)
for each such calendar month from the Oil and Gas Properties, and setting forth
the related ad valorem, severance and production taxes and lease operating
expenses attributable thereto and incurred for each such calendar month, and
setting forth the operator of record for the Oil and Gas Properties.
cxc.With respect to each field in which the Borrowers or any of their
Subsidiaries engages in any operation of its Oil and Gas Properties, a report
setting forth, for each calendar month during the then current Fiscal Year to
date, the volume of production and sales attributable to production (and the
prices at which such sales were made and the Revenues derived from such sales)
for each such calendar month from the Oil and Gas Properties, and setting forth
the related ad valorem, severance and production taxes and lease operating
expenses attributable thereto and incurred for each such calendar month, and
setting forth the operator of record for the Oil and Gas Properties, within
fifteen (15) Business Days after such report becomes available to the Borrowers.
cxci.Promptly upon request from the Administrative Agent, such other information
relating to production and expenses associated with the Oil and Gas Properties
including any such information presented on a well by well basis.
(109)Lists of Purchasers. Promptly upon request from the Administrative Agent, a
list of all Persons purchasing Hydrocarbons from the Borrowers or any of their
Subsidiaries to the extent that any Loan Party controls the marketing and the
sale of such Hydrocarbons that account for greater than 10% of the Revenues
resulting from the sale of all Hydrocarbons from the Borrowers and their
Subsidiaries during the period elapsed since the delivery or preparation of the
last Reserve Report (which listings shall include, with respect to each such
purchaser, the legal name and address thereof, the appropriate contact person
thereat, the Oil and Gas Properties from which Hydrocarbons were purchased and
the volume of Hydrocarbons purchased).
(110)G&A. Within forty-five (45) days following the end of each Fiscal Year,
commencing with the Fiscal Year ending December 31, 2021, a certificate of the
Borrower Representative demonstrating compliance with Section 5.02(s), which
shall include reasonably detailed supporting calculations of G&A during the
four-Fiscal Quarter period then ending.
(111)Plugging and Abandonment Information. Promptly upon request from the
Administrative Agent, such information relating to the plugging and abandonment
and other


Senior Secured Term Loan Credit Agreement among Kosmos Energy LTD., Kosmos
Energy GOM Holdings, LLC, Kosmos Energy Gulf of Mexico Operations, LLC, the
other Guarantors party hereto, the Initial Lenders, and CLMG Corp. dated as of
September 30, 2020
Page 113 of 146


US 7362483v.35

--------------------------------------------------------------------------------



asset retirement obligations, and other Decommissioning Activities, of the
Borrowers and their Subsidiaries as the Administrative Agent request including
such information as is sufficient for the Decommissioning Consultant (or any
other relevant consultant selected by the Administrative Agent) to update and/or
prepare such reports and analysis as the Administrative Agent shall elect to
request (it being understood that such reports shall be at the Lenders’ expense
unless an Event of Default is continuing). In addition, to the extent that,
after the Effective Date, any Borrower or any Subsidiary of a Borrower obtains
any third party reports analyzing the plugging and abandonment and other asset
retirement obligations of, and other Decommissioning Activities, of the
Borrowers and their Subsidiaries, the Borrowers shall promptly deliver a copy
thereof to the Administrative Agent and the Borrowers shall use commercially
reasonable efforts to cause the preparer of such reports to expressly state in
such report or in a separate letter that the Administrative Agent and the
Lenders may rely on the information and conclusions contained in such report.
Documents required to be delivered pursuant to Section 5.03(b) or (c) (to the
extent any such documents are included in materials otherwise filed with the
SEC) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date (i) on which the Parent or the Borrower
Representative posts such documents, or provides a link thereto on the Internet
at the Parent’s website address or (ii) on which such documents are posted on
the Borrowers’ behalf on an Internet or intranet website, if any, to which each
Lender and the Administrative Agent have access (whether a commercial,
third-party website or whether sponsored by the Administrative Agent); provided
that: (i) the Borrower Representative shall deliver paper copies of such
documents to the Administrative Agent or any Lender following a request to the
Borrower Representative to deliver such paper copies until a written request to
cease delivering paper copies is given by the Administrative Agent or such
Lender and (ii) the Borrower Representative shall notify the Administrative
Agent and each Lender (by fax transmission or e-mail) of the posting of any such
documents and provide to the Administrative Agent by electronic mail electronic
versions (i.e., soft copies) of such documents. The Administrative Agent shall
have no obligation to request the delivery of or to maintain paper copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Borrower Representative with any such request by a
Lender for delivery, and each Lender shall be solely responsible for requesting
delivery to it or maintaining its copies of such documents.
Article VI.


EVENTS OF DEFAULT
Section i..Events of Default
. If any of the following events (“Events of Default”) shall occur and be
continuing:
(112)Payment Defaults. (i) The Borrowers shall fail to pay any principal of any
Loan when the same shall become due and payable or (ii) the Borrowers shall fail
to pay any other payment under any Loan Document (including interest on any
Loan) within three (3) Business Days after the same shall become due and
payable;


Senior Secured Term Loan Credit Agreement among Kosmos Energy LTD., Kosmos
Energy GOM Holdings, LLC, Kosmos Energy Gulf of Mexico Operations, LLC, the
other Guarantors party hereto, the Initial Lenders, and CLMG Corp. dated as of
September 30, 2020
Page 114 of 146


US 7362483v.35

--------------------------------------------------------------------------------



(113)Misrepresentation. Any representation or warranty made by any Loan Party
(or any of its officers) under or in connection with any Loan Document shall
prove to have been incorrect in any material respect when made (or, with respect
to any representation or warranty that is qualified by materiality or “Material
Adverse Effect”, any representation or warranty shall prove to have been
incorrect in any respect when made); provided, however, that if (i) such Loan
Party was not aware that such representation or warranty was false or incorrect
at the time such representation or warranty was made, (ii) the fact, event or
circumstance resulting in such false or incorrect representation or warranty is
capable of being cured, corrected or otherwise remedied and (iii) such fact,
event or circumstance resulting in such false or incorrect representation or
warranty shall have been cured, corrected or otherwise remedied, within fifteen
(15) days from the date on which the Borrower Representative or any officer
thereof first obtains knowledge thereof such that such incorrect or false
representation or warranty (as cured, corrected or remedied) could not
reasonably be expected to result in a Material Adverse Effect, then such
incorrect or false representation or warranty shall not constitute a Default or
Event of Default;
(114)Certain Covenants. Any Borrower or any other Loan Party (as applicable)
shall fail to perform or observe any term, covenant or agreement contained in
Section 2.11, 5.01(d), (e), (h), (i), (k), (l) and (p), Section 5.02, or Section
5.03(a), (b), (c), or (j); or any Borrower or any other Loan Party (as
applicable) shall suspend or threaten in writing to either cease or suspend the
carrying on of its business in accordance with any term, covenant or agreement
contained in Section 5.01(h); or it becomes unlawful in any pertinent
jurisdiction or impossible for any Loan Party to perform any material obligation
or covenant under any Loan Document or to comply with any other obligation which
is material in the context of the Loan Documents;
(115)Other Covenants. Any Loan Party shall fail to perform or observe any other
term, covenant or agreement contained in any Loan Document on its part to be
performed or observed if such failure shall remain unremedied for thirty (30)
days after the earlier of the date on which (i) any Responsible Officer of a
Loan Party becomes aware of such failure or (ii) written notice thereof shall
have been given to the Borrower Representative by any Agent or any Lender;
(116)Cross Default. Any of Parent, the Borrowers or any of their Subsidiaries
shall fail to pay any principal of, premium or interest on or any other amount
payable in respect of any Debt of such Person (as the case may be) that is
outstanding in a principal amount (or, in the case of any Hedge Agreement, an
Agreement Value) of at least $10,000,000 either individually or in the aggregate
for all such Persons (but excluding Debt outstanding hereunder), when the same
becomes due and payable (whether by scheduled maturity, required prepayment,
acceleration, demand or otherwise), and such failure shall continue after the
applicable grace period, if any, specified in the agreement or instrument
relating to such Debt; or any other event shall occur or condition shall exist
under any agreement or instrument relating to any such Debt and shall continue
after the applicable grace period, if any, specified in such agreement or
instrument, if the effect of such event or condition is to accelerate, or to
permit the acceleration of, the maturity of such Debt or otherwise to cause, or
to permit the holder thereof to cause, such


Senior Secured Term Loan Credit Agreement among Kosmos Energy LTD., Kosmos
Energy GOM Holdings, LLC, Kosmos Energy Gulf of Mexico Operations, LLC, the
other Guarantors party hereto, the Initial Lenders, and CLMG Corp. dated as of
September 30, 2020
Page 115 of 146


US 7362483v.35

--------------------------------------------------------------------------------



Debt to mature; or any such Debt shall be declared to be due and payable or
required to be prepaid or redeemed (other than by a regularly scheduled required
prepayment or redemption), purchased or defeased, or an offer to prepay, redeem,
purchase or defease such Debt shall be required to be made, in each case prior
to the stated maturity thereof;
(117)Insolvency Event. Any Loan Party or any of its Subsidiaries shall generally
not pay its debts as such debts become due, or shall admit in writing its
inability to pay its debts generally, or shall make a general assignment for the
benefit of creditors; or any proceeding shall be instituted by (or the board of
directors or similar governing body of any such Loan Party or Subsidiary shall
approve the filing or institution by) or against any Loan Party or any of its
Subsidiaries seeking to adjudicate it a bankrupt or insolvent, or seeking
liquidation, winding up, reorganization, arrangement, adjustment, protection,
relief, or composition of it or its debts under any law relating to bankruptcy,
insolvency or reorganization or relief of debtors, or seeking the entry of an
order for relief or the appointment of a receiver, trustee or other similar
official for it or for any substantial part of its property and, in the case of
any such proceeding instituted against it (but not instituted by it) that is
being diligently contested by it in good faith, either such proceeding shall
remain undismissed or unstayed for a period of sixty (60) days or any of the
actions sought in such proceeding (including, without limitation, the entry of
an order for relief against, or the appointment of a receiver, trustee,
custodian or other similar official for, it or any substantial part of its
property) shall occur; or any Loan Party or any of its Subsidiaries shall take
any corporate action to authorize any of the actions set forth above in this
subsection (f);
(118)Judgments. Any final judgments or orders, either individually or in the
aggregate, for the payment of money in excess of (i) $10,000,000, in the case of
judgments or orders that are superior in right of payment to any Obligation
under this Agreement or (ii) $10,000,000, in the case of any other judgment or
order, in each case, shall be rendered against any Loan Party by one or more
Governmental Authorities, arbitral tribunals or other bodies having jurisdiction
against such Person and either (x) enforcement proceedings shall have been
commenced by any creditor upon such judgment or order or (y) there shall be any
period of sixty (60) consecutive days during which a stay of enforcement of such
judgment or order, by reason of a pending appeal or otherwise, shall not be in
effect or such judgment or order has not been otherwise discharged or satisfied
within such sixty (60) day period; and provided, however, that any such judgment
or order shall not give rise to an Event of Default under this Section 6.01(g)
if and for so long as (A) the amount of such judgment or order in excess of the
thresholds listed above is covered by a valid and binding policy of insurance in
favor of such Person from an insurer that is rated at least “A” “XII” by A.M.
Best Company, which policy covers full payment thereof and (B) such insurer has
been notified, and has not denied the claim made for payment, of the amount of
such judgment or order;
(119)Non-Monetary Judgments. Any non-monetary judgment or order shall be
rendered against any Loan Party that could reasonably be expected to have a
Material Adverse Effect, and there shall be any period of sixty (60) consecutive
days during which a stay of enforcement of such judgment or order, by reason of
a pending appeal or otherwise, shall not be in effect;


Senior Secured Term Loan Credit Agreement among Kosmos Energy LTD., Kosmos
Energy GOM Holdings, LLC, Kosmos Energy Gulf of Mexico Operations, LLC, the
other Guarantors party hereto, the Initial Lenders, and CLMG Corp. dated as of
September 30, 2020
Page 116 of 146


US 7362483v.35

--------------------------------------------------------------------------------



(120)Invalidity. (i) Any provision of any Loan Document after execution and
delivery thereof by any Loan Party shall for any reason (except as a result of
acts or omissions of the Secured Parties or pursuant to the terms thereof) cease
to be valid and binding on or enforceable against any Loan Party to it, (ii) the
Term Loan Collateral Agent shall not have or shall cease to have a valid and
perfected Lien in any Collateral purported to be covered by the Term Loan
Collateral Documents with the priority required by the relevant Term Loan
Collateral Document, in each case for any reason other than the failure of Term
Loan Collateral Agent or any Secured Party to take any action within its
control, or (iii) any Loan Party or any Affiliate thereof shall contest (or
threaten to contest) the validity or enforceability of any Loan Document or deny
that it has any further liability under any Loan Document to which it is a
party;
(121)Change of Control. A Change of Control shall occur;
(122)ERISA Event.
cxcii.Any ERISA Event shall have occurred and the sum (determined as of the date
of occurrence of such ERISA Event) of the Insufficiency of such Plan and the
Insufficiency of any and all other Plans with respect to which an ERISA Event
shall have occurred and then exist (or the liability of the Loan Parties and the
ERISA Affiliates related to such ERISA Event) exceeds $10,000,000;
cxciii.Any Loan Party or any ERISA Affiliate shall have been notified by the
sponsor of a Multiemployer Plan that it has incurred Withdrawal Liability to
such Multiemployer Plan in an amount that, when aggregated with all other
amounts required to be paid to Multiemployer Plans by the Loan Parties and the
ERISA Affiliates as Withdrawal Liability (determined as of the date of such
notification), exceeds $10,000,000 or requires payments exceeding $5,000,000 per
annum; or
cxciv.Any Loan Party or any ERISA Affiliate shall have been notified by the
sponsor of a Multiemployer Plan that such Multiemployer Plan is insolvent or is
being terminated, within the meaning of Title IV of ERISA, and as a result of
such insolvency or termination the aggregate annual contributions of the Loan
Parties and the ERISA Affiliates to all Multiemployer Plans that are then
insolvent or being terminated have been or will be increased over the amounts
contributed to such Multiemployer Plans for the plan years of such Multiemployer
Plans immediately preceding the plan year in which such insolvency or
termination occurs by an amount exceeding $10,000,000;
(123)Dissolution. Any order, judgment or decree shall be entered against any
Loan Party decreeing the dissolution or split up of such Person and such order
shall remain undischarged or unstayed for a period in excess of thirty (30)
days; and/or
(124)Material Contracts. (i) Any Material Contract shall at any time cease to be
valid and binding or in full force and effect (in each case, except in
connection with its expiration in accordance with its terms in the ordinary
course (and not related to any default thereunder)), or (ii) any of the
Borrowers or their Subsidiaries shall default in any material respect in the
performance or observance of any covenant or agreement contained in any Material
Contract to


Senior Secured Term Loan Credit Agreement among Kosmos Energy LTD., Kosmos
Energy GOM Holdings, LLC, Kosmos Energy Gulf of Mexico Operations, LLC, the
other Guarantors party hereto, the Initial Lenders, and CLMG Corp. dated as of
September 30, 2020
Page 117 of 146


US 7362483v.35

--------------------------------------------------------------------------------



which it is a party and such default has continued beyond any applicable grace
period specified therein, and in the case of (i) or (ii), such event could
reasonably be expected to have a Material Adverse Effect, unless within 60 days
of such termination or default, the applicable Loan Party replaces such Material
Contract with a replacement agreement (x) similar in scope to and on terms not
materially less favorable to the relevant Loan Party and the Lenders than the
Material Contract being replaced or (y) in form and substance satisfactory to
the Administrative Agent in its sole and absolute discretion, and in each case
with a counterparty of comparable or better standing in the applicable industry;
provided that if at any time during such 60 day grace period the Administrative
Agent determines in its sole and absolute discretion that the applicable Loan
Party is not diligently seeking to replace the applicable Material Contract, an
Event of Default shall immediately occur,
then, and in any such event, the Administrative Agent (i) shall at the request,
or may with the consent, of the Required Lenders, by notice to the Borrower
Representative, declare the Commitments of each Lender and the obligation of
each Lender to make Loans to be terminated, whereupon the same shall forthwith
terminate and (ii) shall at the request, or may with the consent, of the
Required Lenders, by notice to the Borrower Representative, declare the Loans,
all interest thereon and all other amounts payable under this Agreement and the
other Loan Documents to be forthwith due and payable, whereupon the Loans, all
such interest and all such amounts shall become and be forthwith due and
payable, without presentment, demand, protest or further notice of any kind, all
of which are hereby expressly waived by the Borrowers; provided, however, that,
in the event of an actual or deemed entry of an order for relief with respect to
any Borrower under the Bankruptcy Code or the occurrence of any other Event of
Default under Section 6.01(f), (x) the Commitments of each Lender and the
obligation of each Lender to make Loans shall automatically be terminated and
(y) the Loans, all such interest and all such amounts shall automatically become
and be due and payable, without presentment, demand, protest or any notice of
any kind, all of which are hereby expressly waived by the Borrowers. For the
avoidance of doubt, payment defaults may be cured within the applicable cure
period, if any, by equity contributions from one or more members of any Borrower
without limitation as to the number of such cures. Upon any acceleration
(whether elective or automatic) of the unpaid principal balance of any Loan
pursuant to this Section 6.01 (including any acceleration upon the occurrence of
an actual or deemed entry of an order for relief with respect to any Loan Party
under the Bankruptcy Code or any other Bankruptcy Law or upon the occurrence of
any other Event of Default pursuant to Section 6.01(f)), the applicable Lender
shall be entitled to, and the Borrowers shall pay as liquidated damages (it
being agreed that the amount of damages that such Lender will suffer in each
case are difficult to calculate) an amount equal to the Exit Fee as if the
Repayment Event had occurred on the date of the acceleration thereof in addition
to all other amounts due and payable in respect of the Obligations hereunder.
Section j..Application of Funds
. After the exercise of remedies provided for in Section 6.01 (or after the
Loans have automatically become immediately due and payable as set forth in
Section 6.01), any amounts received on account of the Obligations shall be
applied by the Administrative Agent in the following order, subject to the Hedge
Intercreditor Agreement:


Senior Secured Term Loan Credit Agreement among Kosmos Energy LTD., Kosmos
Energy GOM Holdings, LLC, Kosmos Energy Gulf of Mexico Operations, LLC, the
other Guarantors party hereto, the Initial Lenders, and CLMG Corp. dated as of
September 30, 2020
Page 118 of 146


US 7362483v.35

--------------------------------------------------------------------------------



First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and Term Loan Collateral
Agent and amounts payable under Article II) payable to the Administrative Agent
or Term Loan Collateral Agent under this Agreement or any other Loan Document in
its capacity as such;
Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including fees, charges and disbursements of counsel to the Lenders
arising under the Loan Documents and amounts payable under Article II), ratably
among them in proportion to the respective amounts described in this clause
Second payable to them;
Third, to payment of that portion of the Obligations constituting interest on
the Loans arising under the Loan Documents, ratably among the Lenders in
proportion to the respective amounts described in this clause Third payable to
them;
Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and other Obligations relating to the Loans (including
the Exit Fee), Secured Hedge Agreements (up to a maximum amount for this clause
Fourth, with respect to any Secured Hedge Agreements, of $25,000,000) and
Secured Bank Product Obligations, in each case, ratably among the Administrative
Agent, the Lenders, the Hedge Banks and the Cash Management Banks in proportion
to the respective amounts described in this clause Fourth held by them;
Fifth, to payment of all other Obligations ratably among the Secured Parties;
and
Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrowers or as otherwise required by applicable law.
Excluded Swap Obligations with respect to any Guarantor shall not be paid with
amounts received from such Guarantor or its assets, but appropriate adjustments
shall be made with respect to payments from other Loan Parties to preserve the
allocation to Obligations otherwise set forth above in this Section 6.02.
Notwithstanding the foregoing, Obligations arising under Secured Cash Management
Agreements and Secured Hedge Agreements shall be excluded from the application
described above if the Administrative Agent has not received a Secured Party
Designation Notice, together with such supporting documentation as the
Administrative Agent may request in its sole and absolute discretion, from the
applicable Cash Management Bank or Hedge Bank, as the case may be. Each Cash
Management Bank or Hedge Bank not a party to this Agreement that has given the
notice contemplated by the preceding sentence shall, by such notice, be deemed
to have acknowledged and accepted the appointment of the Administrative Agent
pursuant to the terms of Article VII hereof for itself and its Affiliates as if
a “Lender” party hereto.




Senior Secured Term Loan Credit Agreement among Kosmos Energy LTD., Kosmos
Energy GOM Holdings, LLC, Kosmos Energy Gulf of Mexico Operations, LLC, the
other Guarantors party hereto, the Initial Lenders, and CLMG Corp. dated as of
September 30, 2020
Page 119 of 146


US 7362483v.35

--------------------------------------------------------------------------------



Article VII.


THE AGENTS
Section k..Authorization and Action
. Each Lender (in its capacity as a Lender) hereby appoints and authorizes the
Administrative Agent to take such action as agent on its behalf and to exercise
such powers and discretion under this Agreement and the other Loan Documents as
are delegated to the Administrative Agent by the terms hereof and thereof,
together with such powers and discretion as are reasonably incidental thereto.
As to any matters not expressly provided for by the Loan Documents (including,
without limitation, enforcement of the Obligations or collection of the
Obligations owing under the Loan Documents), the Administrative Agent shall not
be required to exercise any discretion or take any action, but shall be required
to act or to refrain from acting (and shall be fully protected in so acting or
refraining from acting) upon the instructions of the Required Lenders, and such
instructions shall be binding upon all Lenders and all holders of Notes;
provided, however, that the Administrative Agent shall not be required to take
any action that exposes the Administrative Agent to personal liability or that
is contrary to this Agreement or applicable law. Without limiting the generality
of the foregoing, each Lender hereby authorizes and instructs the Administrative
Agent to enter into the documents to be entered into by the Administrative Agent
expressly mentioned in Section 3.01.
(125)The Administrative Agent may execute any of its duties under this Agreement
or any other Loan Document (including for purposes of holding or enforcing any
Lien on the Collateral (or any portion thereof) granted under the Term Loan
Collateral Documents or of exercising any rights and remedies thereunder at the
direction of the Term Loan Collateral Agent) by or through agents, employees or
attorneys-in-fact and shall be entitled to advice of counsel and other
consultants or experts concerning all matters pertaining to such duties. The
Administrative Agent shall not be responsible for the negligence or misconduct
of any agent, employee or attorney-in-fact that it selects in accordance with
the foregoing provisions of this Section 7.01(b) in the absence of the
Administrative Agent’s gross negligence or willful misconduct.
Section l..Administrative Agent’s Reliance, Etc
. Neither the Administrative Agent nor any of its directors, officers, agents or
employees shall be liable for any action taken or omitted to be taken by it or
them under or in connection with the Loan Documents, except for its or their own
gross negligence or willful misconduct. Without limitation of the generality of
the foregoing, the Administrative Agent: (a) may consult with legal counsel
(including counsel for any Loan Party), independent public accountants and other
experts selected by it and shall not be liable for any action taken or omitted
to be taken in good faith by it in accordance with the advice of such counsel,
accountants or experts; (b) makes no warranty or representation to any Lender
and shall not be responsible to any Lender for any statements, warranties or
representations (whether written or oral) made in or in connection with the Loan
Documents; (c) shall not have any duty to ascertain or to inquire as to the
performance, observance or satisfaction of any of the terms, covenants or
conditions of any Loan Document on


Senior Secured Term Loan Credit Agreement among Kosmos Energy LTD., Kosmos
Energy GOM Holdings, LLC, Kosmos Energy Gulf of Mexico Operations, LLC, the
other Guarantors party hereto, the Initial Lenders, and CLMG Corp. dated as of
September 30, 2020
Page 120 of 146


US 7362483v.35

--------------------------------------------------------------------------------



the part of any Loan Party or the existence at any time of any Default under the
Loan Documents or to inspect the property (including the books and records) of
any Loan Party; (d) shall not be responsible to any Lender for the due
execution, legality, validity, enforceability, genuineness, sufficiency or value
of, or the perfection or priority of any lien or security interest created or
purported to be created under or in connection with, any Loan Document or any
other instrument or document furnished pursuant thereto; and (e) shall incur no
liability under or in respect of any Loan Document by acting upon any notice,
consent, certificate or other instrument or writing (which may be by electronic
communication) believed by it to be genuine and signed or sent by the proper
party or parties.
Section m..Agents and Affiliates
. With respect to its Commitments, the Loans made by it and any Notes issued to
it, each Agent and its Affiliates shall have the same rights and powers under
the Loan Documents as any other Lender and may exercise the same as though each
were not an Agent or an Affiliate of an Agent; and the term “Lender” or
“Lenders” shall, unless otherwise expressly indicated, include each Agent and
its Affiliates in their respective individual capacities. Each Agent and its
Affiliates may accept deposits from, lend money to, act as trustee under
indentures of, accept investment banking engagements from and generally engage
in any kind of business with, any Loan Party, any of its Subsidiaries and any
Person that may do business with or own securities of any Loan Party or any such
Subsidiary, all as if such Agent was not an Agent and without any duty to
account therefor to the Lenders. No Agent shall have any duty to disclose any
information obtained or received by it or any of its Affiliates relating to any
Loan Party or any of its Subsidiaries to the extent such information was
obtained or received in any capacity other than as such Agent.
Section n..Lender Credit Decision
. Each Lender acknowledges that it has, independently and without reliance upon
any Agent or any other Lender and based on the financial statements referred to
in Section 3.01 and such other documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender also acknowledges that it will, independently and without
reliance upon any Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement.
Section o..Indemnification
. Each Lender severally agrees to indemnify each Agent (to the extent not
promptly reimbursed by the Borrowers and without limiting their obligation to do
so) from and against such Lender’s ratable share (determined as provided below)
of any and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever that may be imposed on, incurred by, or asserted against such Agent
in any way relating to or arising out of the Loan Documents or any action taken
or omitted by such Agent under the Loan Documents (collectively, the
“Indemnified Costs”); provided, however, that no Lender shall be liable for any
portion of such liabilities, obligations, losses, damages,


Senior Secured Term Loan Credit Agreement among Kosmos Energy LTD., Kosmos
Energy GOM Holdings, LLC, Kosmos Energy Gulf of Mexico Operations, LLC, the
other Guarantors party hereto, the Initial Lenders, and CLMG Corp. dated as of
September 30, 2020
Page 121 of 146


US 7362483v.35

--------------------------------------------------------------------------------



penalties, actions, judgments, suits, costs, expenses or disbursements resulting
from such Agent’s gross negligence or willful misconduct as found in a final,
non-appealable judgment by a court of competent jurisdiction. Without limitation
of the foregoing, each Lender agrees to reimburse each Agent promptly upon
demand for its ratable share of any costs and expenses (including, without
limitation, fees and expenses of counsel) payable by the Borrowers under Section
8.04, to the extent that such Agent is not promptly reimbursed for such costs
and expenses by the Borrowers. In the case of any investigation, litigation or
proceeding giving rise to any Indemnified Costs, this Section 7.05 applies
whether any such investigation, litigation or proceeding is brought by any
Lender or any other Person. Each Agent is hereby authorized at any time and from
time to time, to the fullest extent permitted by law, to set off and otherwise
apply any and all amounts it receives pursuant to the Loan Documents to or for
the credit or the account of any Lender against any and all obligations of such
Lender to such Agent now or hereafter existing under this Section 7.05; provided
that the foregoing sentence shall only apply if such Lender fails to promptly
pay such obligation following such Agent’s written request for payment; provided
further that any obligation a Lender fails to promptly pay following the Agent’s
written request for payment shall bear interest at the same rate as Default
Interest and the Agent is authorized to set off against any such accrued
interest in the manner described above.
(126)For purposes of Section 7.05(a), (i) each Lender’s ratable share of any
amount shall be determined, at any time, according to the sum of the aggregate
principal amount of the Loans outstanding at such time and owing to such Lender.
The failure of any Lender to reimburse any Agent promptly upon demand for its
ratable share of any amount required to be paid by the Lenders to such Agent as
provided herein shall not relieve any other Lender of its obligation hereunder
to reimburse such Agent for its ratable share of such amount, but no Lender
shall be responsible for the failure of any other Lender to reimburse such Agent
for such other Lender’s ratable share of such amount. Without prejudice to the
survival of any other agreement of any Lender hereunder, the agreement and
obligations of each Lender contained in this Section 7.05 shall survive the
payment in full of principal, interest and all other amounts payable hereunder
and under the other Loan Documents.
Section p..Successor Administrative Agent
. The Administrative Agent may resign at any time by giving thirty (30) days’
written notice thereof to the Lenders and the Borrower Representative. Upon any
such resignation, the Required Lenders shall have the right, with (so long as no
Event of Default has occurred and is continuing) the consent of the Borrower
Representative (not to be unreasonably withheld or delayed), to appoint a
successor Administrative Agent. If no successor Administrative Agent shall have
been so appointed by the Required Lenders, and shall have accepted such
appointment, within thirty (30) days after the retiring Administrative Agent’s
giving of notice of resignation or the Required Lenders’ removal of the retiring
Administrative Agent, then the retiring Administrative Agent may, on behalf of
the Lenders, appoint a successor Administrative Agent, which shall be a
commercial bank organized under the laws of the United States or of any State
thereof and having a combined capital and surplus of at least $500,000,000. Upon
the acceptance of any appointment as Administrative Agent hereunder by a
successor Administrative


Senior Secured Term Loan Credit Agreement among Kosmos Energy LTD., Kosmos
Energy GOM Holdings, LLC, Kosmos Energy Gulf of Mexico Operations, LLC, the
other Guarantors party hereto, the Initial Lenders, and CLMG Corp. dated as of
September 30, 2020
Page 122 of 146


US 7362483v.35

--------------------------------------------------------------------------------



Agent, such successor Administrative Agent shall succeed to and become vested
with all the rights, powers, discretion, privileges and duties of the retiring
Administrative Agent, and the retiring Administrative Agent shall be discharged
from its duties and obligations under the Loan Documents. If within forty-five
(45) days after written notice is given of the retiring Administrative Agent’s
resignation or removal under this Section 7.06 no successor Administrative Agent
shall have been appointed and shall have accepted such appointment, then on such
forty-fifth (45th) day (a) the retiring Administrative Agent’s resignation or
removal shall become effective, (b) the retiring Administrative Agent shall
thereupon be discharged from its duties and obligations under the Loan Documents
and (c) the Required Lenders shall thereafter perform all duties of the retiring
Administrative Agent under the Loan Documents until such time, if any, as the
Required Lenders appoint a successor Agent as provided above. After any retiring
Administrative Agent’s resignation or removal hereunder as Administrative Agent
shall have become effective, the provisions of this Article VII shall inure to
its benefit as to any actions taken or omitted to be taken by it while it was
Administrative Agent under this Agreement.
Section q..Term Loan Collateral Agent
. Each of the Administrative Agent and the Lenders hereby designates and
appoints CLMG as Term Loan Collateral Agent under this Agreement and the other
Loan Documents and authorizes CLMG, in the capacity of Term Loan Collateral
Agent, to (A) execute, deliver and perform the obligations, if any, of the Term
Loan Collateral Agent, as applicable under this Agreement and each other Loan
Document and (B) take such action on its behalf under the provisions of this
Agreement and the other Loan Documents and to exercise such powers and perform
such duties as are expressly delegated to the Term Loan Collateral Agent by the
terms of this Agreement and the other Loan Documents, together with such other
powers as are reasonably incidental thereto; provided, however, that the Term
Loan Collateral Agent shall not be required to take any action that exposes the
Term Loan Collateral Agent to personal liability or that is contrary to this
Agreement or applicable law. Without limiting the generality of the foregoing,
each of the Administrative Agent and the Lenders hereby authorizes and instructs
CLMG, in the capacity of Term Loan Collateral Agent, to execute and deliver the
documents to be entered into by the Term Loan Collateral Agent expressly
mentioned in Section 3.01, and, without limiting any of the provisions of this
Agreement, CLMG, in the capacity of Term Loan Collateral Agent, shall continue
to be bound by and entitled to all the benefits and protections of all
provisions of this Article VII (including the successor agent provisions) and
Article VIII as if set forth in full herein with respect thereto. If any of the
Collateral constituting unproven acreage shall be sold, transferred or otherwise
disposed of by any Borrower or any of their Subsidiaries in a transaction in
compliance with this Agreement, or otherwise consented to by the Required
Lenders, then the Term Loan Collateral Agent, at the request and sole cost and
expense of the Borrowers (in addition to any Collateral release fees provided
for in the Fee Letter), shall promptly discharge and release all Liens and
security interests created in such Collateral under any Loan Document, including
by executing and delivering instruments of satisfaction, release and discharge
in respect of such Collateral as are reasonably necessary or advisable and
reassigning, delivering and/or transferring any such Collateral to the
applicable Borrower or Subsidiary. The Term Loan Collateral Agent shall use
commercially reasonable efforts to cause


Senior Secured Term Loan Credit Agreement among Kosmos Energy LTD., Kosmos
Energy GOM Holdings, LLC, Kosmos Energy Gulf of Mexico Operations, LLC, the
other Guarantors party hereto, the Initial Lenders, and CLMG Corp. dated as of
September 30, 2020
Page 123 of 146


US 7362483v.35

--------------------------------------------------------------------------------



such Lien release documents to be executed and delivered within seven (7)
Business Days following the Borrower’s request therefor.
Section r..Secured Cash Management Agreements and Secured Hedge Agreements
. Except as otherwise expressly set forth herein, no Cash Management Bank or
Hedge Bank that obtains the benefit of the provisions of Section 6.02, the
Guaranty, the Parent Guarantee Agreement, the Contingent Parent Guarantee
Agreement or any Collateral by virtue of the provisions hereof, of the Term Loan
Security Agreement or any Term Loan Collateral Document shall have any right to
notice of any action or to consent to, direct or object to any action hereunder
or under any other Loan Document or otherwise in respect of the Collateral
(including the release or impairment of any Collateral) (or to notice of or to
consent to any amendment, waiver or modification of the provisions hereof or of
the Term Loan Security Agreement or any Term Loan Collateral Document) other
than in its capacity as a Lender and, in such case, only to the extent expressly
provided in the Loan Documents. Notwithstanding any other provision of this
Article VII to the contrary, the Administrative Agent shall not be required to
verify the payment of, or that other satisfactory arrangements have been made
with respect to, Obligations arising under Secured Cash Management Agreements
and Secured Hedge Agreements except to the extent expressly provided herein and
unless the Administrative Agent has received a Secured Party Designation Notice
of such Obligations, together with such supporting documentation as the
Administrative Agent may request in its sole and absolute discretion, from the
applicable Cash Management Bank or Hedge Bank, as the case may be. The
Administrative Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, Obligations
arising under Secured Cash Management Agreements and Secured Hedge Agreements in
the case of termination of the Commitments and repayment in full of all
Obligations hereunder.
Section a..Certain ERISA Matters
. (a) Each Lender (x) represents and warrants, as of the date such Person became
a Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Agents and not, for the avoidance of doubt, to or for
the benefit of the Borrowers or any other Loan Party, that at least one of the
following is and will be true:
cxcv.such Lender is not using “plan assets” (within the meaning of Section 3(42)
of ERISA or otherwise) of one or more Benefit Plans with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Commitments or this Agreement,
cxcvi.the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE


Senior Secured Term Loan Credit Agreement among Kosmos Energy LTD., Kosmos
Energy GOM Holdings, LLC, Kosmos Energy Gulf of Mexico Operations, LLC, the
other Guarantors party hereto, the Initial Lenders, and CLMG Corp. dated as of
September 30, 2020
Page 124 of 146


US 7362483v.35

--------------------------------------------------------------------------------



96-23 (a class exemption for certain transactions determined by in-house asset
managers), is applicable with respect to such Lender’s entrance into,
participation in, administration of and performance of the Loans, the
Commitments and this Agreement,
cxcvii.(A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Commitments and this Agreement, (C) the entrance into, participation in,
administration of and performance of the Loans, the Commitments and this
Agreement satisfies the requirements of sub-sections (b) through (g) of Part I
of PTE 84-14 and (D) to the best knowledge of such Lender, the requirements of
subsection (a) of Part I of PTE 84-14 are satisfied with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Commitments and this Agreement, or
cxcviii.such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole and absolute discretion,
and such Lender.
(127)In addition, unless either (1) sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or (2) a Lender has provided another
representation, warranty and covenant in accordance with sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the Agents
and not, for the avoidance of doubt, to or for the benefit of the Borrowers or
any other Loan Party, that neither of the Agents is a fiduciary with respect to
the assets of such Lender involved in such Lender’s entrance into, participation
in, administration of and performance of the Loans, the Commitments and this
Agreement (including in connection with the reservation or exercise of any
rights by the Agents under this Agreement, any Loan Document or any documents
related hereto or thereto).
Article VIII.


MISCELLANEOUS
Section b..Amendments, Etc
. Subject to clause (b) below, no amendment or waiver of any provision of this
Agreement, the Notes or any other Loan Document (including the Hedge
Intercreditor Agreement), nor consent to any departure by any Loan Party
therefrom, shall in any event be effective unless the same shall be in writing
and signed by the Required Lenders (or the Administrative Agent on their behalf)
and, in the case of an amendment, the Borrower Representative on behalf of the
Loan Parties, and then such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given; provided,
however, that (i) no amendment, waiver or consent shall, unless in writing and
signed by each Lender, do any of the following at any time:


Senior Secured Term Loan Credit Agreement among Kosmos Energy LTD., Kosmos
Energy GOM Holdings, LLC, Kosmos Energy Gulf of Mexico Operations, LLC, the
other Guarantors party hereto, the Initial Lenders, and CLMG Corp. dated as of
September 30, 2020
Page 125 of 146


US 7362483v.35

--------------------------------------------------------------------------------



(A)    waive any of the conditions specified in Section 3.01 or, in the case of
the initial Borrowing hereunder, Section 3.02;
(B)    change (1) the definition of “Required Lenders” or (2) the number of
Lenders or the percentage of (x) the Commitments or (y) the aggregate unpaid
principal amount of the Loans that, in each case, shall be required for the
Lenders or any of them to take any action hereunder or under any other Loan
Document;
(C)    change any other definition in the Hedge Intercreditor Agreement in any
manner adverse to the Lenders;
(D)    release one or more Guarantors (or otherwise limit such Guarantors’
liability with respect to the Obligations owing to the Agents and the Lenders
under the Guaranty, Parent Guarantee Agreement or the Contingent Parent
Guarantee Agreement) if such release or limitation is in respect of a material
portion of the value of the Guaranty, the Parent Guarantee Agreement or the
Contingent Parent Guarantee Agreement to the Lenders;
(E)    release any material portion of the Collateral in any transaction or
series of related transactions (unless such Collateral was sold or otherwise
disposed of in a transaction permitted hereunder);
(F)    subordinate the Liens of the Lenders; or
(G)    amend this Section 8.01,
and (ii) no amendment, waiver or consent shall, unless in writing and signed by
the Required Lenders and each Lender specified below for such amendment, waiver
or consent:
(A)    increase the Commitments of a Lender without the consent of such Lender;
(B)    reduce or forgive the principal of, or stated rate of interest on, the
Loans owed to a Lender or any fees or other amounts stated to be payable
hereunder or under the other Loan Documents to such Lender without the consent
of such Lender;
(C)    postpone any date scheduled for any payment of principal of, or interest
on, the Loans pursuant to Section 2.03 or 2.05, or any date fixed for any
payment of fees hereunder, in each case, payable to a Lender without the consent
of such Lender;
(D)    impose any restrictions on the rights of such Lender under Section 8.07
without the consent of such Lender;
(E)    change the order of any prepayment of Loans from the application thereof
set forth in the applicable provisions of Section 2.04 in any manner that
materially adversely affects the Lenders without the consent of holders of a
majority of the Commitments or Loans outstanding;


Senior Secured Term Loan Credit Agreement among Kosmos Energy LTD., Kosmos
Energy GOM Holdings, LLC, Kosmos Energy Gulf of Mexico Operations, LLC, the
other Guarantors party hereto, the Initial Lenders, and CLMG Corp. dated as of
September 30, 2020
Page 126 of 146


US 7362483v.35

--------------------------------------------------------------------------------



(F)    change the order of application of proceeds of Collateral and other
payments set forth in the Hedge Intercreditor Agreement in a manner that
materially adversely affects any Lender without the consent of such Lender;
(G)    otherwise amend or modify any of the Hedge Intercreditor Agreement or any
Term Loan Collateral Document in a manner which disproportionately affects any
Lender vis-à-vis any other Secured Party without the written consent of such
Lender; or
(H)    amend or modify the provisions of Section 2.08(a)(i), Section 2.08(f) and
Section 2.10 (including the definition of “Pro Rata Share”) in a manner that
adversely affects any Lender without the consent of such Lender;
provided further that no amendment, waiver or consent shall, unless in writing
and signed by an Agent in addition to the Lenders required above to take such
action, affect the rights or duties of such Agent under this Agreement or the
other Loan Documents; provided, further, that with respect to clauses (A), (B)
and (C) of clause (ii) above, to the extent such amendment, waiver or consent
relates solely to (x) the Term A Loans and Term A Facility, such amendment,
waiver or consent shall require only the consent of each Term A Lender and (y)
the Term B Loans and Term B Facility, such amendment, waiver or consent shall
only require the consent of each Term B Lender.
(128)Notwithstanding the other provisions of this Section 8.01, the Borrowers,
the Guarantors, the Term Loan Collateral Agent and the Administrative Agent may
(but shall have no obligation to) amend or supplement the Loan Documents without
the consent of any Lender: (i) to cure any ambiguity, defect or inconsistency;
(ii) to make any change that would provide any additional rights or benefits to
the Lenders, (iii) to make, complete or confirm any provision of a guaranty or
grant of Collateral permitted or required by this Agreement or any of the Term
Loan Collateral Documents or any release of any Collateral that is otherwise
permitted under the terms of this Agreement and the Term Loan Collateral
Documents or (iv) to add additional parties to the Hedge Intercreditor Agreement
in accordance with the terms thereof.
Section c..Notices, Etc
. All notices and other communications provided for hereunder shall be either
(x) in writing (including electronic communication) and mailed or delivered or
(y) as and to the extent set forth in Section 8.02(b) and in the proviso to this
Section 8.02(a), in an electronic medium and delivered as set forth in Section
8.02(b), (i) if to any Loan Party, to the Borrower Representative at its address
as set forth on Schedule 8.02 attached hereto; (ii) if to any Lender identified
on Schedule I hereto, at its Lending Office specified opposite its name on
Schedule I hereto; (iii) if to any Initial Lender, at its Lending Office
specified in Schedule I attached hereto; (iv) if to any other Lender, at its
Lending Office specified in the Assignment and Acceptance pursuant to which it
became a Lender; (v) if to the Term Loan Collateral Agent or Administrative
Agent, at its address as set forth on Schedule 8.02 attached hereto; or, as to
the Borrower Representative or the Administrative Agent, at such other address
as shall be designated by such party in a written notice to the other parties
and, as to each other party, at such other address as shall be designated by
such party in a written notice to the Borrower Representative and the
Administrative Agent;


Senior Secured Term Loan Credit Agreement among Kosmos Energy LTD., Kosmos
Energy GOM Holdings, LLC, Kosmos Energy Gulf of Mexico Operations, LLC, the
other Guarantors party hereto, the Initial Lenders, and CLMG Corp. dated as of
September 30, 2020
Page 127 of 146


US 7362483v.35

--------------------------------------------------------------------------------



provided, however, that materials and information described in Section 8.02(b)
shall be delivered to the Administrative Agent in accordance with the provisions
thereof or as otherwise specified to the Borrower Representative by the
Administrative Agent. All such notices and other communications shall, when
mailed, e-mailed, be effective when deposited in the mails or sent by electronic
communication, respectively, except that notices and communications to any Agent
pursuant to Article II, Article III or Article VII shall not be effective until
received by such Agent. Delivery by electronic communication of an executed
counterpart of a signature page to any amendment or waiver of any provision of
this Agreement or the Notes shall be effective as delivery of an original
executed counterpart thereof.
(129)The Borrower Representative hereby agrees that it will provide to the
Administrative Agent all information, documents and other materials that it is
obligated to furnish to the Administrative Agent pursuant to the Loan Documents,
including, without limitation, all notices, requests, financial statements,
financial and other reports, certificates and other information materials, but
excluding any such communication that (i) relates to a request for a new
Borrowing (including any election of an interest rate or interest period
relating thereto), (ii) relates to the payment of any principal or other amount
due under this Agreement prior to the scheduled date therefor, (iii) provides
notice of any Default or Event of Default under this Agreement or (iv) is
required to be delivered to satisfy any condition precedent to the effectiveness
of this Agreement and/or any Borrowing or other extension of credit thereunder
(all such non-excluded communications being referred to herein collectively as
“Communications”), by transmitting the Communications in an electronic/soft
medium in a format acceptable to the Administrative Agent in its sole and
absolute discretion to an electronic mail address specified by the
Administrative Agent to the Borrower Representative. In addition, the Borrower
Representative agrees to continue to provide the Communications to the
Administrative Agent in the manner specified in the Loan Documents but only to
the extent requested by the Administrative Agent in its sole and absolute
discretion. The Borrower Representative further agrees that the Administrative
Agent may make the Communications available to the Lenders by posting the
Communications on IntraLinks or a substantially similar electronic transmission
system (the “Platform”).
(130)THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”. THE AGENT PARTIES (AS
DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
COMMUNICATIONS, OR THE ADEQUACY OF THE PLATFORM AND EXPRESSLY DISCLAIM LIABILITY
FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS. NO WARRANTY OF ANY KIND, EXPRESS,
IMPLIED OR STATUTORY, INCLUDING, WITHOUT LIMITATION, ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE AGENT
PARTIES IN CONNECTION WITH THE COMMUNICATIONS OR THE PLATFORM. IN NO EVENT SHALL
THE ADMINISTRATIVE AGENT OR ANY OF ITS AFFILIATES OR ANY OF THEIR RESPECTIVE
OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, ADVISORS OR REPRESENTATIVES
(COLLECTIVELY, “AGENT PARTIES”) HAVE ANY LIABILITY TO ANY BORROWER, ANY LENDER
OR ANY OTHER PERSON OR ENTITY FOR


Senior Secured Term Loan Credit Agreement among Kosmos Energy LTD., Kosmos
Energy GOM Holdings, LLC, Kosmos Energy Gulf of Mexico Operations, LLC, the
other Guarantors party hereto, the Initial Lenders, and CLMG Corp. dated as of
September 30, 2020
Page 128 of 146


US 7362483v.35

--------------------------------------------------------------------------------



DAMAGES OF ANY KIND, INCLUDING, WITHOUT LIMITATION, DIRECT OR INDIRECT, SPECIAL,
INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR EXPENSES (WHETHER IN TORT,
CONTRACT OR OTHERWISE) ARISING OUT OF ANY BORROWER’S OR THE ADMINISTRATIVE
AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH THE INTERNET, EXCEPT TO THE
EXTENT THE LIABILITY OF ANY AGENT PARTY IS FOUND IN A FINAL NON-APPEALABLE
JUDGMENT BY A COURT OF COMPETENT JURISDICTION TO HAVE RESULTED PRIMARILY FROM
SUCH AGENT PARTY’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.
(131)The Administrative Agent agrees that the receipt of the Communications by
the Administrative Agent at its e-mail address set forth on Schedule 8.02 shall
constitute effective delivery of the Communications to the Administrative Agent
for purposes of the Loan Documents. Each Lender agrees (i) that notice to it (as
provided in the next sentence) specifying that the Communications have been
posted to the Platform shall constitute effective delivery of the Communications
to such Lender for purposes of the Loan Documents. Each Lender agrees to notify
the Administrative Agent in writing (including by electronic communication) from
time to time of such Lender’s e-mail address to which the foregoing notice may
be sent by electronic transmission and (ii) that the foregoing notice may be
sent to such e-mail address. Nothing herein shall prejudice the right of the
Administrative Agent or any Lender to give any notice or other communication
pursuant to any Loan Document in any other manner specified in such Loan
Document.
Section d..No Waiver; Remedies
. No failure on the part of any Lender or any Agent to exercise, and no delay in
exercising, any right hereunder or under any Note or any other Loan Document
shall operate as a waiver thereof; nor shall any single or partial exercise of
any such right preclude any other or further exercise thereof or the exercise of
any other right. The remedies herein provided are cumulative and not exclusive
of any remedies provided by law.
Section e..Costs and Expenses
. The Borrowers agree to pay on demand (i) all reasonable and documented
out-of-pocket costs and expenses of each Agent in connection with the
preparation, execution, delivery, administration, modification and amendment of,
or any consent or waiver under, the Loan Documents (including, without
limitation, (A) all due diligence, collateral review, syndication,
transportation, computer, duplication, appraisal, audit, insurance, consultant,
search, filing and recording fees and expenses and (B) the reasonable and
documented fees and expenses of counsel (including local counsel) for each Agent
with respect thereto, with respect to advising such Agent as to its rights and
responsibilities, or the perfection, protection or preservation of rights or
interests, under the Loan Documents, with respect to negotiations with any Loan
Party or with other creditors of any Loan Party or any of its Subsidiaries
arising out of any Default or any events or circumstances that may give rise to
a Default and with respect to presenting claims in or otherwise participating in
or monitoring any bankruptcy, insolvency or other similar proceeding involving
creditors’ rights generally and any proceeding ancillary thereto) and (ii) all


Senior Secured Term Loan Credit Agreement among Kosmos Energy LTD., Kosmos
Energy GOM Holdings, LLC, Kosmos Energy Gulf of Mexico Operations, LLC, the
other Guarantors party hereto, the Initial Lenders, and CLMG Corp. dated as of
September 30, 2020
Page 129 of 146


US 7362483v.35

--------------------------------------------------------------------------------



costs and expenses of each Agent and each Lender in connection with the
enforcement of the Loan Documents, whether in any action, suit or litigation, or
any bankruptcy, insolvency or other similar proceeding affecting creditors’
rights generally (including, without limitation, the reasonable fees and
expenses of counsel for the Administrative Agent and each Lender with respect
thereto).
(132)The Borrowers agree to indemnify, defend and save and hold harmless each
Agent, each Lender, each of their Affiliates and the respective officers,
directors, employees, trustees, agents and advisors of each of the foregoing
(each, an “Indemnified Party”) from and against, and shall pay on demand, any
and all claims, damages, Taxes, losses, liabilities and expenses (including,
without limitation, fees and expenses of counsel) (collectively, “Losses”) that
may be incurred by or asserted or awarded against any Indemnified Party, in each
case arising out of or in connection with or by reason of (including, without
limitation, in connection with any investigation, litigation or proceeding or
preparation of a defense in connection therewith) (i) the Facilities, the actual
or proposed use of the proceeds of the Loans, the Loan Documents or any of the
transactions contemplated thereby or (ii) the actual or alleged presence of
Hazardous Materials on any property, including any of any Loan Party or any of
its Subsidiaries or any Environmental Action relating in any way to any Loan
Party or any of its Subsidiaries, except to the extent such claim, damage, loss,
liability or expense is found in a final, non-appealable judgment by a court of
competent jurisdiction to have resulted from such Indemnified Party’s gross
negligence or willful misconduct. In the case of an investigation, litigation or
other proceeding to which the indemnity in this Section 8.04(b) applies, such
indemnity shall be effective whether or not such investigation, litigation or
proceeding is brought by any Loan Party, its directors, shareholders or
creditors, any Indemnified Party or any other Person, whether or not any
Indemnified Party is otherwise a party thereto and whether or not the
transactions contemplated thereby are consummated. The Borrowers also agree not
to assert any claim against any Agent, any Lender or any of their Affiliates, or
any of their respective officers, directors, employees, trustees, agents and
advisors, on any theory of liability, for special, indirect, consequential or
punitive damages arising out of or otherwise relating to the Facilities, the
actual or proposed use of the proceeds of the Loans, the Loan Documents or any
of the transactions contemplated by the Loan Documents.
(133)If any Loan Party fails to pay when due any costs, expenses or other
amounts payable by it under any Loan Document, including, without limitation,
fees and expenses of counsel and indemnities or insurance premiums on account of
insurance required hereunder, such amount may be paid on behalf of such Loan
Party by the Administrative Agent or any Lender, in its sole and absolute
discretion. The Borrowers agree to pay all such amounts on demand.
(134)Without prejudice to the survival of any other agreement of any Loan Party
hereunder or under any other Loan Document, the agreements and obligations of
the Borrowers contained in Sections 2.07 and 2.09 and this Section 8.04 shall
survive the payment in full of principal, interest and all other amounts payable
hereunder and under any of the other Loan Documents.


Senior Secured Term Loan Credit Agreement among Kosmos Energy LTD., Kosmos
Energy GOM Holdings, LLC, Kosmos Energy Gulf of Mexico Operations, LLC, the
other Guarantors party hereto, the Initial Lenders, and CLMG Corp. dated as of
September 30, 2020
Page 130 of 146


US 7362483v.35

--------------------------------------------------------------------------------



Section f..Right of Set-off
. Upon (a) the occurrence and during the continuance of any Event of Default and
(b) the making of the request or the granting of the consent specified by
Section 6.01 to authorize the Administrative Agent to declare the Loans due and
payable pursuant to the provisions of Section 6.01, each Agent and each Lender
and each of their respective Affiliates is hereby authorized at any time and
from time to time, to the fullest extent permitted by law, to set off and
otherwise apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other indebtedness at any time owing
by such Agent, such Lender or such Affiliate to or for the credit or the account
of the Borrowers against any and all of the Obligations of the Borrowers now or
hereafter existing under the Loan Documents, irrespective of whether such Agent
or such Lender shall have made any demand under this Agreement and although such
Obligations may be unmatured. Each Agent and each Lender agrees promptly to
notify the Borrower Representative after any such set-off and application;
provided, however, that the failure to give such notice shall not affect the
validity of such set-off and application. The rights of each Agent and each
Lender and their respective Affiliates under this Section 8.05 are in addition
to other rights and remedies (including, without limitation, other rights of
set-off) that such Agent, such Lender and their respective Affiliates may have.
Section g..Binding Effect
. This Agreement shall become effective when it shall have been executed by the
Loan Parties and each Agent and the Administrative Agent shall have been
notified by each initial Lender that such initial Lender has executed it and
thereafter shall be binding upon and inure to the benefit of the Loan Parties,
each Agent and each Lender and their respective successors and permitted
assigns, except that no Borrower shall have the right to assign its rights
hereunder or any interest herein without the prior written consent of each
Lender. This Agreement is intended to be solely for the benefit of the parties
hereto and is not intended to confer any benefits upon, or create any rights in
favor of, any person other than the parties hereto.
Section h..Assignments and Participations
. Each Lender may assign to one or more Eligible Assignees all or a portion of
its rights and obligations under this Agreement (including, without limitation,
all or a portion of its Commitment or Commitments, the Loans owing to it, and
the Note or Notes held by it); provided, however, that (i) each such assignment
shall be of a uniform, and not a varying, percentage of all rights and
obligations under and in respect of the Facilities, (ii) except in the case of
an assignment to a Person that, immediately prior to such assignment, was a
Lender, an Affiliate of any Lender or an Approved Fund of any Lender or an
assignment of all of a Lender’s rights and obligations under this Agreement, the
aggregate amount of the Commitments being assigned to such Eligible Assignee
pursuant to such assignment (determined as of the date of the Assignment and
Acceptance with respect to such assignment) shall in no event be less than
$2,000,000 (or such lesser amount as shall be approved by the Administrative
Agent in its sole and absolute discretion and, so long as no Default shall have
occurred and be continuing at the time of effectiveness of such assignment, the
Borrower Representative), (iii) each such assignment shall be to an Eligible
Assignee, (iv) no such assignments shall be permitted without


Senior Secured Term Loan Credit Agreement among Kosmos Energy LTD., Kosmos
Energy GOM Holdings, LLC, Kosmos Energy Gulf of Mexico Operations, LLC, the
other Guarantors party hereto, the Initial Lenders, and CLMG Corp. dated as of
September 30, 2020
Page 131 of 146


US 7362483v.35

--------------------------------------------------------------------------------



the written consent of (A) if the Administrative Agent is an Affiliate of the
initial Term Loan A Lender, the Administrative Agent or (B) if the
Administrative Agent is not an Affiliate of the initial Term Loan A Lender, the
Required Lenders, in each case, in its (or their) sole and absolute discretion,
and (v) the parties to each such assignment shall execute and deliver to the
Administrative Agent, for its acceptance and recording in the Register, an
Assignment and Acceptance, together with any Note or Notes (if any) subject to
such assignment.
(135)Upon such execution, delivery, acceptance and recording, from and after the
effective date specified in such Assignment and Acceptance, (i) the assignee
thereunder shall be a party hereto and, to the extent that rights and
obligations hereunder have been assigned to it pursuant to such Assignment and
Acceptance, have the rights and obligations of a Lender hereunder and (ii) the
Lender assignor thereunder shall, to the extent that rights and obligations
hereunder have been assigned by it pursuant to such Assignment and Acceptance,
relinquish its rights (other than its rights under Sections 2.07, 2.09 and 8.04
to the extent any claim thereunder relates to an event arising prior to such
assignment) and be released from its obligations under this Agreement (and, in
the case of an Assignment and Acceptance covering all of the remaining portion
of an assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto).
(136)By executing and delivering an Assignment and Acceptance, each Lender
assignor thereunder and each assignee thereunder confirm to and agree with each
other and the other parties thereto and hereto as follows: (i) other than as
provided in such Assignment and Acceptance, such assigning Lender makes no
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with any Loan
Document or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of, or the perfection or priority of any lien or security
interest created or purported to be created under or in connection with, any
Loan Document or any other instrument or document furnished pursuant thereto;
(ii) such assigning Lender makes no representation or warranty and assumes no
responsibility with respect to the financial condition of any Loan Party or the
performance or observance by any Loan Party of any of its obligations under any
Loan Document or any other instrument or document furnished pursuant thereto;
(iii) such assignee confirms that it has received a copy of this Agreement,
together with copies of the financial statements referred to in Section 4.01 and
such other documents and information as it has deemed appropriate to make its
own credit analysis and decision to enter into such Assignment and Acceptance;
(iv) such assignee will, independently and without reliance upon any Agent, such
assigning Lender or any other Lender and based on such documents and information
as it shall deem appropriate at the time, continue to make its own credit
decisions in taking or not taking action under this Agreement; (v) such assignee
confirms that it is an Eligible Assignee; (vi) such assignee appoints and
authorizes each Agent to take such action as agent on its behalf and to exercise
such powers and discretion under the Loan Documents as are delegated to such
Agent by the terms hereof and thereof, together with such powers and discretion
as are reasonably incidental thereto; and (vii) such assignee agrees that it
will perform in accordance with their terms all of the obligations that by the
terms of this Agreement are required to be performed by it as a Lender.


Senior Secured Term Loan Credit Agreement among Kosmos Energy LTD., Kosmos
Energy GOM Holdings, LLC, Kosmos Energy Gulf of Mexico Operations, LLC, the
other Guarantors party hereto, the Initial Lenders, and CLMG Corp. dated as of
September 30, 2020
Page 132 of 146


US 7362483v.35

--------------------------------------------------------------------------------



(137)The Administrative Agent, acting for this purpose (but only for this
purpose) as the non-fiduciary agent of the Borrowers, shall maintain at its
address referred to in Section 8.02 a copy of each Assignment and Acceptance
delivered to and accepted by it and a register for the recordation of the names
and addresses of the Lenders and the Commitment under each Facility of, and
principal amount (and stated interest) of the Loans owing under each Facility
to, each Lender from time to time (the “Register”). The entries in the Register
shall be conclusive and binding for all purposes, absent manifest error, and the
Borrowers, the Agents and the Lenders shall treat each Person whose name is
recorded in the Register as a Lender hereunder for all purposes of this
Agreement. The Register shall be available for inspection by the Borrower
Representative or any Agent or any Lender at any reasonable time and from time
to time upon reasonable prior notice.
(138)Upon its receipt of an Assignment and Acceptance executed by an assigning
Lender and an assignee, together with any Note or Notes (if any) subject to such
assignment, the Administrative Agent shall, if such Assignment and Acceptance
has been completed and is in substantially the form of Exhibit C hereto, (i)
accept such Assignment and Acceptance, (ii) record the information contained
therein in the Register and (iii) give prompt notice thereof to the Borrower
Representative and each other Agent. In the case of any assignment by a Lender,
within five Business Days after its receipt of such notice, the Borrowers, at
their own expense, shall execute and deliver to the Administrative Agent in
exchange for the surrendered Note or Notes (if any) an amended and restated Note
(which shall be marked “Amended and Restated”) to such Eligible Assignee in an
amount equal to the Commitment assumed by it under each Facility pursuant to
such Assignment and Acceptance and, if any assigning Lender that had a Note or
Notes prior to such assignment has retained a Commitment hereunder under such
Facility, an amended and restated Note to such assigning Lender in an amount
equal to the Commitment retained by it hereunder. Such amended and restated Note
or Notes shall be dated the effective date of such Assignment and Acceptance and
shall otherwise be in substantially the form of Exhibit A-1 or A-2 hereto, as
the case may be.
(139)Each Lender may sell participations to one or more Persons (other than any
Loan Party or any of its Affiliates) in or to all or a portion of its rights and
obligations under this Agreement (including, without limitation, all or a
portion of its Commitments, the Loans owing to it and the Note or Notes (if any)
held by it); provided, however, that (i) such Lender’s obligations under this
Agreement (including, without limitation, its Commitments) shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations, (iii) such Lender shall remain
the holder of any such Note for all purposes of this Agreement, (iv) the
Borrowers, the Agents and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement and (v) no participant under any such
participation shall have any right to approve any amendment or waiver of any
provision of any Loan Document, or any consent to any departure by any Loan
Party therefrom. The Borrowers agree that each participant shall be entitled to
the benefits of Sections 2.07 and 2.09 (subject to the requirements and
limitations therein, including the requirements under Section 2.09(f) (it being
understood that the documentation required under Section 2.09(f) shall be
delivered to the participating Lender)) to the same extent as if it were a
Lender and had acquired its interest by assignment


Senior Secured Term Loan Credit Agreement among Kosmos Energy LTD., Kosmos
Energy GOM Holdings, LLC, Kosmos Energy Gulf of Mexico Operations, LLC, the
other Guarantors party hereto, the Initial Lenders, and CLMG Corp. dated as of
September 30, 2020
Page 133 of 146


US 7362483v.35

--------------------------------------------------------------------------------



pursuant to paragraph (a)-(e) of this Section; provided that such participant
shall not be entitled to receive any greater payment under Section 2.07 or 2.09,
with respect to any participation, than its participating Lender would have been
entitled to receive, except to the extent such entitlement to receive a greater
payment results from a change in law that occurs after the participant acquired
the applicable participation. Each Lender that sells a participation shall,
acting solely for this purpose as a non-fiduciary agent of the Borrowers,
maintain a register on which it enters the name and address of each participant
and the principal amounts (and stated interest) of each participant’s interest
in the Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
participant or any information relating to a participant's interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations, Section 1.163-5 of the proposed United States Treasury Regulations
or any applicable temporary or other successor regulation of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register
(140)Any Lender may, in connection with any assignment or participation or
proposed assignment or participation pursuant to this Section 8.07, disclose to
the assignee or participant or proposed assignee or participant any information
relating to the Borrowers furnished to such Lender by or on behalf of the
Borrowers; provided, however, that, prior to any such disclosure, the assignee
or participant or proposed assignee or participant shall agree to preserve the
confidentiality of any Confidential Information received by it from such Lender.
(141)Notwithstanding any other provision set forth in this Agreement, any Lender
may at any time create a security interest in all or any portion of its rights
under this Agreement (including, without limitation, the Loans owing to it and
the Note or Notes (if any) held by it) in favor of any Federal Reserve Bank or
Federal Home Loan Bank in accordance with Regulation A of the Board of Governors
of the Federal Reserve System or similar laws and regulations relating to the
Federal Home Loan Banks.
(142)Notwithstanding anything to the contrary contained herein, any Lender that
is a Fund may, without the consent of the Borrower Representative or any other
Person, create a security interest in all or any portion of the Loans owing to
it and any Note or Notes held by it to the trustee for holders of obligations
owed, or securities issued, by such Fund as security for such obligations or
securities; provided that, unless and until such trustee actually becomes a
Lender in compliance with the other provisions of this Section 8.07, (i) no such
pledge shall release the pledging Lender from any of its obligations under the
Loan Documents and (ii) such trustee shall not be entitled to exercise any of
the rights of a Lender under the Loan Documents


Senior Secured Term Loan Credit Agreement among Kosmos Energy LTD., Kosmos
Energy GOM Holdings, LLC, Kosmos Energy Gulf of Mexico Operations, LLC, the
other Guarantors party hereto, the Initial Lenders, and CLMG Corp. dated as of
September 30, 2020
Page 134 of 146


US 7362483v.35

--------------------------------------------------------------------------------



even though such trustee may have acquired ownership rights with respect to the
pledged interest through foreclosure or otherwise.
Section i..Execution in Counterparts; Electronic Execution
. This Agreement may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which when so executed shall be
deemed to be an original and all of which taken together shall constitute one
and the same agreement. The words “execution,” “signed,” “signature,”
“delivery,” and words of like import in or relating to this Agreement and the
other Loan Documents shall be deemed to include electronic signatures,
deliveries or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature, physical delivery thereof or the use of a paper-based recordkeeping
system, as the case may be, to the extent and as provided for in any applicable
law, including the Federal Electronic Signatures in Global and National Commerce
Act, the New York State Electronic Signatures and Records Act, or any other
state laws based on the Uniform Electronic Transactions Act, and the parties
hereto consent to conduct the transactions contemplated hereunder by electronic
means.
Section j..Confidentiality
. Neither any Agent nor any Lender shall disclose any Confidential Information
to any Person without the consent of the Borrower Representative, other than (a)
to such Agent’s or such Lender’s Affiliates and their officers, directors,
employees, trustees, agents, advisors and other Representatives who have a need
to know as a result of being involved in the Facilities and then only on the
condition that such matters may not be further disclosed and to actual or
prospective Eligible Assignees and participants, and then only on a confidential
basis, (b) as required by any law, rule or regulation or judicial process, (c)
as requested or required by any state, Federal or foreign authority or examiner
(including the National Association of Insurance Commissioners or any similar
organization or quasi-regulatory authority) regulating such Agent or such
Lender, or any bank regulator or examiner, regulatory examiner or
self-regulatory examiner in the course of such regulator's or examiner’s
examination or inspection, or any auditor of such Lender or such Agent, (d) to
any rating agency when required or requested by it, provided that, prior to any
such disclosure, such rating agency shall undertake (in such manner determined
by the applicable Agent or Lender in its sole discretion) to preserve the
confidentiality of any Confidential Information relating to the Loan Parties
received by it from such Agent or such Lender, (e) in connection with any
litigation or proceeding to which such Agent or such Lender or any of its
Affiliates may be a party or (f) in connection with the exercise of any right or
remedy under this Agreement or any other Loan Document. Each party hereto
acknowledges that money damages may not be a sufficient remedy for any breach of
the confidentiality provisions contained in this Section 8.09 by such party and
that the other party may suffer irreparable harm as a result of any such breach.
Accordingly, each party will also be entitled to seek equitable relief,
including injunction and specific performance, as a remedy for any breach or
threatened breach of the confidentiality provisions contained in this Section
8.09 by the other party. Subject to the limitations contained in Section 8.15,
the equitable remedies referred to above will not be


Senior Secured Term Loan Credit Agreement among Kosmos Energy LTD., Kosmos
Energy GOM Holdings, LLC, Kosmos Energy Gulf of Mexico Operations, LLC, the
other Guarantors party hereto, the Initial Lenders, and CLMG Corp. dated as of
September 30, 2020
Page 135 of 146


US 7362483v.35

--------------------------------------------------------------------------------



deemed to be the exclusive remedies for a breach of the confidentiality
provisions in this Section 8.09.
Section k..Marshalling; Payments Set Aside
. Neither any Agent nor any Lender shall be under any obligation to marshal any
assets in favor of any Loan Party or any other Person or against or in payment
of any or all of the Obligations. To the extent that any Loan Party makes a
payment or payments to the Administrative Agent or the Lenders (or to
Administrative Agent, on behalf of the Lenders), or any Agent or Lender enforces
any security interests or exercise its rights of setoff, and such payment or
payments or the proceeds of such enforcement or setoff or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside
and/or required to be repaid to a trustee, receiver or any other party under any
Bankruptcy Law, any other state or federal law, common law or any equitable
cause, then, to the extent of such recovery, the obligation or part thereof
originally intended to be satisfied, and all Liens, rights and remedies therefor
or related thereto, shall be revived and continued in full force and effect as
if such payment or payments had not been made or such enforcement or setoff had
not occurred.
Section l..Patriot Act Notice
. Each Lender and each Agent (for itself and not on behalf of any Lender) hereby
notifies the Loan Parties that pursuant to the requirements of the Patriot Act,
it is required to obtain, verify and record information that identifies each
Loan Party, which information includes the name and address of such Loan Party
and other information that will allow such Lender or such Agent, as applicable,
to identify such Loan Party in accordance with the Patriot Act. Each Loan Party
shall, and shall cause each of its Subsidiaries to, provide such information and
take such actions as are requested by any Agent or any Lender in its sole and
absolute discretion in order to assist the Agents and the Lenders in maintaining
compliance with the Patriot Act.
Section m..Jurisdiction, Etc
. Each of the parties hereto hereby irrevocably and unconditionally submits, for
itself and its property, to the nonexclusive jurisdiction of any New York State
court or Federal court of the United States of America sitting in New York City,
and any appellate court from any thereof, in any action or proceeding arising
out of or relating to this Agreement or any of the other Loan Documents to which
it is a party, or for recognition or enforcement of any judgment, and each of
the parties hereto hereby irrevocably and unconditionally agrees that all claims
in respect of any such action or proceeding may be heard and determined in any
such New York State court or, to the fullest extent permitted by law, in such
Federal court. Each of the parties hereto agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Except as provided in Section 8.15, nothing in this Agreement shall affect any
right that any party may otherwise have to bring any action or proceeding
relating to this Agreement or any of the other Loan Documents in the courts of
any jurisdiction.


Senior Secured Term Loan Credit Agreement among Kosmos Energy LTD., Kosmos
Energy GOM Holdings, LLC, Kosmos Energy Gulf of Mexico Operations, LLC, the
other Guarantors party hereto, the Initial Lenders, and CLMG Corp. dated as of
September 30, 2020
Page 136 of 146


US 7362483v.35

--------------------------------------------------------------------------------



(143)Each of the parties hereto irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any of the other Loan Documents
to which it is a party in any New York State or Federal court. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.
Section n..Governing Law
. This Agreement and the Notes shall be governed by, and construed in accordance
with, the laws of the State of New York.
Section o..Waiver of Jury Trial
. Each of the Loan Parties, the Agents and the Lenders irrevocably waives all
right to trial by jury in any action, proceeding or counterclaim (whether based
on contract, tort or otherwise) arising out of or relating to any of the Loan
Documents, the Loans or the actions of any Agent or any Lender in the
negotiation, administration, performance or enforcement thereof.
Section p..Limitation on Liability
. TO THE EXTENT PERMITTED BY APPLICABLE LAW, AND NOTWITHSTANDING ANY OTHER
PROVISION OF THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS: (A) NONE OF THE
ADMINISTRATIVE AGENT, THE LENDERS OR ANY INDEMNIFIED PARTY SHALL BE LIABLE TO
ANY PARTY FOR ANY INDIRECT, SPECIAL, PUNITIVE OR CONSEQUENTIAL DAMAGES IN
CONNECTION WITH THEIR RESPECTIVE ACTIVITIES RELATED TO THIS AGREEMENT, THE OTHER
LOAN DOCUMENTS, THE TRANSACTIONS CONTEMPLATED THEREBY, THE LOANS, OR OTHERWISE
IN CONNECTION WITH THE FOREGOING; (B) WITHOUT LIMITING THE FOREGOING, NONE OF
THE ADMINISTRATIVE AGENT, THE LENDERS OR ANY INDEMNIFIED PARTY SHALL BE SUBJECT
TO ANY EQUITABLE REMEDY OR RELIEF, INCLUDING SPECIFIC PERFORMANCE OR INJUNCTION
ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE OTHER LOAN DOCUMENTS, OR THE
TRANSACTIONS CONTEMPLATED THEREBY; (C) NONE OF THE ADMINISTRATIVE AGENT, THE
LENDERS OR ANY INDEMNIFIED PARTY SHALL HAVE ANY LIABILITY TO THE LOAN PARTIES,
FOR DAMAGES OR OTHERWISE, ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE
OTHER LOAN DOCUMENTS, OR THE TRANSACTIONS CONTEMPLATED THEREBY UNTIL THE
EFFECTIVE DATE HAS OCCURRED; AND (D) IN NO EVENT SHALL LENDERS’ LIABILITY TO THE
LOAN PARTIES FOR FAILURE TO FUND ANY LOAN EXCEED ACTUAL DIRECT DAMAGES INCURRED
BY THE LOAN PARTIES OF UP TO $10,000,000 IN THE AGGREGATE; PROVIDED THAT NOTHING
IN THIS SECTION 8.15 SHALL LIMIT THE LENDERS’ INDEMNIFICATION OBLIGATIONS UNDER
SECTION 7.05.
Section a..No Advisory or Fiduciary Responsibility


Senior Secured Term Loan Credit Agreement among Kosmos Energy LTD., Kosmos
Energy GOM Holdings, LLC, Kosmos Energy Gulf of Mexico Operations, LLC, the
other Guarantors party hereto, the Initial Lenders, and CLMG Corp. dated as of
September 30, 2020
Page 137 of 146


US 7362483v.35

--------------------------------------------------------------------------------



. In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), the Borrowers acknowledge and agree, and
acknowledge their Affiliates’ understanding, that: (a)(i) the arranging and
other services regarding this Agreement provided by the Administrative Agent and
any Affiliate thereof, and the Lenders are arm’s-length commercial transactions
between the Borrowers, each other Loan Party and their respective Affiliates, on
the one hand, and the Administrative Agent and, as applicable, its Affiliates
and the Lenders and their Affiliates (collectively, solely for purposes of this
Section 8.16, the “Lenders”), on the other hand, (a)(ii) each of the Borrowers
and the other Loan Parties has consulted its own legal, accounting, regulatory
and tax advisors to the extent it has deemed appropriate, and (iii) each
Borrower and each other Loan Party are capable of evaluating, and understands
and accepts, the terms, risks and conditions of the transactions contemplated
hereby and by the other Loan Documents; (b)(i) the Administrative Agent and its
Affiliates and each Lender and its Affiliates each is and has been acting solely
as a principal and, except as expressly agreed in writing by the relevant
parties, has not been, is not, and will not be acting as an advisor, agent or
fiduciary, for any Borrower, any other Loan Party or any of their respective
Affiliates, or any other Person and (b)(ii) neither the Administrative Agent,
any of its Affiliates nor any Lender or any of its Affiliates has any obligation
to any Borrower, any other Loan Party or any of their respective Affiliates with
respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; and (c) the
Administrative Agent and its Affiliates and the Lenders and their Affiliates may
be engaged in a broad range of transactions that involve interests that differ
from those of the Borrowers, the other Loan Parties and their respective
Affiliates, and neither the Administrative Agent, any of its Affiliates nor any
Lender or its Affiliates has any obligation to disclose any of such interests to
any Borrower, any other Loan Party or any of their respective Affiliates. To the
fullest extent permitted by law, each of the Borrowers and each other Loan Party
hereby waives and releases any claims that it may have against the
Administrative Agent, any of its Affiliates or any Lender or its Affiliates with
respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transactions contemplated hereby.
Section b..Acknowledgment and Consent to Bail-In of Affected Financial
Institutions
. Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any Affected Financial Institution
arising under any Loan Document, to the extent such liability is unsecured, may
be subject to the write-down and conversion powers of the applicable Resolution
Authority and agrees and consents to, and acknowledges and agrees to be bound
by:
(144)the application of any Write-Down and Conversion Powers by the applicable
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an Affected Financial Institution; and
(145)the effects of any Bail-in Action on any such liability, including, if
applicable:


Senior Secured Term Loan Credit Agreement among Kosmos Energy LTD., Kosmos
Energy GOM Holdings, LLC, Kosmos Energy Gulf of Mexico Operations, LLC, the
other Guarantors party hereto, the Initial Lenders, and CLMG Corp. dated as of
September 30, 2020
Page 138 of 146


US 7362483v.35

--------------------------------------------------------------------------------



cxcix.a reduction in full or in part or cancellation of any such liability;
cc.a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such Affected Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
cci.the variation of the terms of such liability in connection with the exercise
of the write-down and conversion powers of the applicable Resolution Authority.
Section c..Acknowledgement Regarding Any Supported QFCs
. To the extent that the Loan Documents provide support, through a guarantee or
otherwise, for any Hedge Agreement or any other agreement or instrument that is
a QFC (such support, “QFC Credit Support”, and each such QFC, a “Supported
QFC”), the parties acknowledge and agree as follows with respect to the
resolution power of the Federal Deposit Insurance Corporation under the Federal
Deposit Insurance Act and Title II of the Dodd-Frank Wall Street Reform and
Consumer Protection Act (together with the regulations promulgated thereunder,
the “U.S. Special Resolution Regimes”) in respect of such Supported QFC and QFC
Credit Support (with the provisions below applicable notwithstanding that the
Loan Documents and any Supported QFC may in fact be stated to be governed by the
laws of the State of New York and/or of the United States or any other state of
the United States): In the event a Covered Entity that is party to a Supported
QFC (each, a “Covered Party”) becomes subject to a proceeding under a U.S.
Special Resolution Regime, the transfer of such Supported QFC and the benefit of
such QFC Credit Support (and any interest and obligation in or under such
Supported QFC and such QFC Credit Support, and any rights in property securing
such Supported QFC or such QFC Credit Support) from such Covered Party will be
effective to the same extent as the transfer would be effective under the U.S.
Special Resolution Regime if the Supported QFC and such QFC Credit Support (and
any such interest, obligation and rights in property) were governed by the laws
of the United States or a state of the United States. In the event a Covered
Party or a BHC Act Affiliate of a Covered Party becomes subject to a proceeding
under a U.S. Special Resolution Regime, Default Rights under the Loan Documents
that might otherwise apply to such Supported QFC or any QFC Credit Support that
may be exercised against such Covered Party are permitted to be exercised to no
greater extent than such Default Rights could be exercised under the U.S.
Special Resolution Regime if the Supported QFC and the Loan Documents were
governed by the laws of the United States or a state of the United States.
Without limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.
Section d..Hedge Intercreditor Agreements
.


Senior Secured Term Loan Credit Agreement among Kosmos Energy LTD., Kosmos
Energy GOM Holdings, LLC, Kosmos Energy Gulf of Mexico Operations, LLC, the
other Guarantors party hereto, the Initial Lenders, and CLMG Corp. dated as of
September 30, 2020
Page 139 of 146


US 7362483v.35

--------------------------------------------------------------------------------



a.EACH LENDER PARTY HERETO (i) UNDERSTANDS, ACKNOWLEDGES AND AGREES THAT IT (AND
EACH OF ITS SUCCESSORS AND ASSIGNS) AND EACH OTHER LENDER (AND EACH OF THEIR
SUCCESSORS AND ASSIGNS) SHALL BE BOUND BY EACH HEDGE INTERCREDITOR AGREEMENT,
(ii) AUTHORIZES AND DIRECTS THE ADMINISTRATIVE AGENT TO ENTER INTO THE HEDGE
INTERCREDITOR AGREEMENTS ON ITS BEHALF, AND (iii) AGREES THAT ANY ACTION TAKEN
BY AGENT PURSUANT TO EACH HEDGE INTERCREDITOR AGREEMENT SHALL BE BINDING UPON
SUCH LENDER.
b.THE PROVISIONS OF THIS SECTION 8.19 ARE NOT INTENDED TO SUMMARIZE OR FULLY
DESCRIBE THE PROVISIONS OF ANY HEDGE INTERCREDITOR AGREEMENT. REFERENCE MUST BE
MADE TO THE HEDGE INTERCREDITOR AGREEMENTS THEMSELVES TO UNDERSTAND ALL TERMS
AND CONDITIONS THEREOF. EACH LENDER IS RESPONSIBLE FOR MAKING ITS OWN ANALYSIS
AND REVIEW OF THE HEDGE INTERCREDITOR AGREEMENTS AND THE TERMS AND PROVISIONS
THEREOF, AND THE ADMINISTRATIVE AGENT AND ITS AFFILIATES DO NOT MAKE ANY
REPRESENTATION TO ANY LENDER AS TO THE SUFFICIENCY OR ADVISABILITY OF THE
PROVISIONS CONTAINED IN THE HEDGE INTERCREDITOR AGREEMENTS. A COPY OF ANY HEDGE
INTERCREDITOR AGREEMENT MAY BE OBTAINED FROM THE ADMINISTRATIVE AGENT.
c.EACH HEDGE INTERCREDITOR AGREEMENT IS AN AGREEMENT SOLELY AMONGST THE SECURED
PARTIES AND THEIR RESPECTIVE AGENTS (INCLUDING THEIR SUCCESSORS AND ASSIGNS) AND
IS ACKNOWLEDGED AND AGREED TO BY THE LOAN PARTIES. AS MORE FULLY PROVIDED
THEREIN, THE HEDGE INTERCREDITOR AGREEMENTS CAN ONLY BE AMENDED BY THE PARTIES
THERETO IN ACCORDANCE WITH THE PROVISIONS THEREOF.
IN THE EVENT OF ANY CONFLICT BETWEEN THIS AGREEMENT AND ANY HEDGE INTERCREDITOR
AGREEMENT, THE HEDGE INTERCREDITOR AGREEMENT SHALL GOVERN.
Section e..No Partnership, Etc
. The Secured Parties, the Borrowers and the other Loan Parties intend that the
relationship between them shall be solely that of creditor and debtor. Nothing
contained in this Agreement, the Notes or in any of the other Loan Documents
shall be deemed or construed to create a partnership, tenancy-in-common, joint
tenancy, joint venture or co-ownership by or between or among the Secured
Parties and the Borrowers, the other Loan Parties or any other Person. The
Secured Parties shall not be in any way responsible or liable for the debts,
losses, obligations or duties of the Borrowers, the other Loan Parties or any
other Person with respect to the Property of the Loan Parties or otherwise. All
obligations to pay real property or other Taxes, assessments, insurance
premiums, and all other fees and charges arising from the ownership or operation
of the Property of the Loan Parties and to perform all obligations under other
agreements and


Senior Secured Term Loan Credit Agreement among Kosmos Energy LTD., Kosmos
Energy GOM Holdings, LLC, Kosmos Energy Gulf of Mexico Operations, LLC, the
other Guarantors party hereto, the Initial Lenders, and CLMG Corp. dated as of
September 30, 2020
Page 140 of 146


US 7362483v.35

--------------------------------------------------------------------------------



contracts relating to the Property of the Loan Parties shall be the sole
responsibility of the Borrowers or the other Loan Parties, as applicable.
Section a..Credit Bidding
. The Secured Parties hereby irrevocably authorize the Term Loan Collateral
Agent, at the direction of the Required Lenders, to credit bid all or any
portion of the Obligations (including by accepting some or all of the Collateral
in satisfaction of some or all of the Obligations pursuant to a deed in lieu of
foreclosure or otherwise) and in such manner purchase (either directly or
through one or more acquisition vehicles) all or any portion of the Collateral
(a) at any sale thereof conducted under the provisions of the Bankruptcy Code,
including under Sections 363, 1123 or 1129 of the Bankruptcy Code, or any
similar laws in any other jurisdictions to which a Secured Party is subject, or
(b) at any other sale, foreclosure or acceptance of collateral in lieu of debt
conducted by (or with the consent or at the direction of) the Term Loan
Collateral Agent (whether by judicial action or otherwise) in accordance with
any applicable law. In connection with any such credit bid and purchase, the
Obligations owed to the Secured Parties shall be entitled to be, and shall be,
credit bid by the Term Loan Collateral Agent at the direction of the Required
Lenders on a ratable basis (with Debt with respect to contingent or unliquidated
claims receiving contingent interests in the acquired assets on a ratable basis
that shall vest upon the liquidation of such claims in an amount proportional to
the liquidated portion of the contingent claim amount used in allocating the
contingent interests) for the asset or assets so purchased (or for the equity
interests or debt instruments of the acquisition vehicle or vehicles that are
issued in connection with such purchase). In connection with any such bid, (i)
the Term Loan Collateral Agent shall be authorized to form one or more
acquisition vehicles and to assign any successful credit bid to such acquisition
vehicle or vehicles, (ii) each of the Secured Parties’ ratable interests in the
Obligations which were credit bid shall be deemed without any further action
under this Agreement to be assigned to such vehicle or vehicles for the purpose
of closing such sale, (iii) Term Loan Collateral Agent shall be authorized to
adopt documents providing for the governance of the acquisition vehicle or
vehicles (provided that any actions by the Term Loan Collateral Agent with
respect to such acquisition vehicle or vehicles, including any disposition of
the assets or equity interests thereof, shall be governed, directly or
indirectly, by, and the governing documents shall provide for, control by the
vote of the Required Lenders or their permitted assignees under the terms of
this Agreement or the governing documents of the applicable acquisition vehicle
or vehicles, as the case may be, irrespective of the termination of this
Agreement and without giving effect to the limitations on actions by the
Required Lenders contained in this Agreement), (iv) the Term Loan Collateral
Agent on behalf of such acquisition vehicle or vehicles shall be authorized to
issue to each of the Secured Parties, ratably on account of the relevant
Obligations which were credit bid, interests, whether as equity, partnership
interests, limited partnership interests or membership interests, in any such
acquisition vehicle and/or debt instruments issued by such acquisition vehicle,
all without the need for any Secured Party or acquisition vehicle to take any
further action, and (v) to the extent that Obligations that are assigned to an
acquisition vehicle are not used to acquire Collateral for any reason (as a
result of another bid being higher or better, because the amount of Debt
assigned to the acquisition vehicle exceeds the amount of Debt credit bid by the
acquisition vehicle or otherwise), such Obligations shall automatically be
reassigned to the Secured Parties pro rata with their original


Senior Secured Term Loan Credit Agreement among Kosmos Energy LTD., Kosmos
Energy GOM Holdings, LLC, Kosmos Energy Gulf of Mexico Operations, LLC, the
other Guarantors party hereto, the Initial Lenders, and CLMG Corp. dated as of
September 30, 2020
Page 141 of 146


US 7362483v.35

--------------------------------------------------------------------------------



interest in such Debt and the equity interests and/or debt instruments issued by
any acquisition vehicle on account of such Debt shall automatically be
cancelled, without the need for any Secured Party or any acquisition vehicle to
take any further action. Notwithstanding that the ratable portion of the
Obligations of each Secured Party are deemed assigned to the acquisition vehicle
or vehicles as set forth in clause (ii) above, each Secured Party shall execute
such documents and provide such information regarding the Secured Party (and/or
any designee of the Secured Party which will receive interests in or debt
instruments issued by such acquisition vehicle) as the Term Loan Collateral
Agent may request, in its sole and absolute discretion, in connection with the
formation of any acquisition vehicle, the formulation or submission of any
credit bid or the consummation of the transactions contemplated by such credit
bid.


[Remainder of Page Intentionally Left Blank]




Senior Secured Term Loan Credit Agreement among Kosmos Energy LTD., Kosmos
Energy GOM Holdings, LLC, Kosmos Energy Gulf of Mexico Operations, LLC, the
other Guarantors party hereto, the Initial Lenders, and CLMG Corp. dated as of
September 30, 2020
Page 142 of 146


US 7362483v.35


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.
KOSMOS ENERGY GOM HOLDINGS, LLC, as a Borrower
By    /s/ Nealesh Shah .
    Name: Nealesh Shah
    Title: Vice President
KOSMOS ENERGY GULF OF MEXICO, LLC, as a Guarantor
By    /s/ Nealesh Shah .
    Name: Nealesh Shah
    Title: Vice President
KOSMOS ENERGY GULF OF MEXICO MANAGEMENT, LLC, as a Guarantor
By    /s/ Nealesh Shah .
    Name: Nealesh Shah
    Title: Vice President
KOSMOS ENERGY GULF OF MEXICO OPERATIONS, LLC, as a Borrower
By    /s/ Nealesh Shah .
    Name: Nealesh Shah
    Title: Vice President
KOSMOS ENERGY LTD., as Parent and a Guarantor



--------------------------------------------------------------------------------



By    /s/ Nealesh Shah .
    Name: Nealesh Shah
    Title: Senior Vice President and Chief
     Financial Officer
CLMG CORP.,
    as Administrative Agent




[Signature Page to Senior Secured Term Loan Credit Agreement among Kosmos Energy
LTD., Kosmos Energy GOM Holdings, LLC, Kosmos Energy Gulf of Mexico Operations,
LLC, the other Guarantors party hereto, the Initial Lenders, and CLMG Corp.
dated as of September 30, 2020]

--------------------------------------------------------------------------------



By    /s/ James Erwin .    Name: James Erwin
    Title: President
CLMG CORP.,
    as Term Loan Collateral Agent
By    /s/ James Erwin .
.    Name: James Erwin
    Title: President
TRAFIGURA TRADING LLC,
    as Lender




[Signature Page to Senior Secured Term Loan Credit Agreement among Kosmos Energy
LTD., Kosmos Energy GOM Holdings, LLC, Kosmos Energy Gulf of Mexico Operations,
LLC, the other Guarantors party hereto, the Initial Lenders, and CLMG Corp.
dated as of September 30, 2020]

--------------------------------------------------------------------------------



By    /s/ Corey Prologo    
    Name: Corey Prologo
    Title: Director


By    /s/ Rodney Malcolm    
    Name: Rodney Malcolm
    Title:      Director




[Signature Page to Senior Secured Term Loan Credit Agreement among Kosmos Energy
LTD., Kosmos Energy GOM Holdings, LLC, Kosmos Energy Gulf of Mexico Operations,
LLC, the other Guarantors party hereto, the Initial Lenders, and CLMG Corp.
dated as of September 30, 2020]

--------------------------------------------------------------------------------





BEAL BANK USA,
    as Lender
By    /s/ Jacob Cherner    
    Name: Jacob Cherner
    Title: Authorized Signatory


















[Signature Page to Senior Secured Term Loan Credit Agreement among Kosmos Energy
LTD., Kosmos Energy GOM Holdings, LLC, Kosmos Energy Gulf of Mexico Operations,
LLC, the other Guarantors party hereto, the Initial Lenders, and CLMG Corp.
dated as of September 30, 2020]


--------------------------------------------------------------------------------



ANNEX A
“Applicable Margin” means, with respect to (a) the Term A Loans, [***]% per
annum and (b) the Term B Loans, [***]% per annum.

















